  19-13196-dsj          Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                              Stalking Horse Agreement Pg 1 of 95




                                            Exhibit A

                                      Stalking Horse Agreement




48036/0050-40037515v6
  19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                        Stalking Horse Agreement Pg 2 of 95




                       AGREEMENT OF
                       AGREEMENT OF PURCHASE AND SALE
                                    PURCHASE AND SALE



                                   by and
                                   by and between
                                          between



GEORGE WASHINGTON BRIDGE
GEORGE WASHINGTON  BRIDGE BUS
                           BUS STATION        DEVELOPMENT VENTURE
                                 STATION DEVELOPMENT      VENTURE LLC,
                                                                  LLC,
                 a Delaware
                 a Delaware limited liability company
                            limited liability company



                                       as Seller
                                       as Seller



                                         and
                                         and



          GWB MADISON PURCHASER
          GWB MADISON           LLC, aa Delaware
                      PURCHASER LLC,    Delaware limited liability company
                                                 limited liability company



                                     as Purchaser
                                     as Purchaser



                                 Date: March
                                 Date: March 25,
                                             25, 2021
                                                 2021




14235694 v14
14235694 v14
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                           Exhibit A -
                            Stalking Horse Agreement Pg 3 of 95



                             AGREEMENT OF
                             AGREEMENT OF PURCHASE
                                          PURCHASE AND
                                                   AND SALE
                                                       SALE

        THIS  AGREEMENT OF
        THIS AGREEMENT          OF PURCHASE
                                    PURCHASE AND    AND SALE       (“Agreement”) is
                                                           SALE ("Agreement")          is made
                                                                                           made as
                                                                                                as of
                                                                                                   of the
                                                                                                      the
25th day
25th  day of
          of March
             March 2021
                    2021 (the
                          (the "Effective
                               “Effective Date"),
                                           Date”), byby and
                                                         and between
                                                              between GEORGE          WASHINGTON
                                                                         GEORGE WASHINGTON
BRIDGE BUS
BRIDGE     BUS STATION       DEVELOPMENT VENTURE
                 STATION DEVELOPMENT               VENTURE LLC,   LLC, aa Delaware
                                                                             Delaware limited    liability
                                                                                         limited liability
company ("Seller")
company   (“Seller”) and
                     and GWB
                          GWB MADISON
                                 MADISON PURCHASER
                                               PURCHASER LLC,     LLC, aa Delaware
                                                                             Delaware limited
                                                                                         limited liability
                                                                                                 liability
company ("Purchaser")
company   (“Purchaser”) (Seller
                         (Seller and
                                 and Purchaser
                                     Purchaser are
                                                 are also
                                                      also collectively
                                                           collectively referred   to in
                                                                          referred to     this Agreement
                                                                                      in this  Agreement
as the
as the "Parties"
       “Parties” and
                 and individually
                     individually referred
                                  referred to
                                           to in this Agreement
                                              in this Agreement as as aa "Party").
                                                                         “Party”).

                                               RECITALS
                                               RECITALS

        A.
        A.      On October
                On   October 7,
                              7, 2019,
                                 2019, Seller  commenced aa voluntary
                                        Seller commenced         voluntary bankruptcy
                                                                            bankruptcy case
                                                                                          case by
                                                                                               by filing
                                                                                                  filing aa
petition for
petition for relief  under chapter
              relief under  chapter 11
                                     11 of
                                        of Title   11 of
                                            Title 11   of the
                                                          the United
                                                               United States    Code (the
                                                                       States Code    (the "Bankruptcy
                                                                                            “Bankruptcy
Code”)
Code") in    the United
         in the   United States   Bankruptcy Court
                          States Bankruptcy    Court forfor the
                                                            the Southern    District of
                                                                 Southern District    of New
                                                                                          New York
                                                                                               York (the
                                                                                                      (the
“Bankruptcy Court").
"Bankruptcy     Court”). The      bankruptcy case
                            The bankruptcy    case is   styled In
                                                     is styled  In re
                                                                   re George
                                                                       George Washington      Bridge Bus
                                                                                 Washington Bridge     Bus
Station Development
Station  Development Venture      LLC, Case
                         Venture LLC,  Case No.
                                              No. 19-13196-scc
                                                    19-13196-scc (the
                                                                    (the "Bankruptcy
                                                                         “Bankruptcy Case”).
                                                                                          Case"). Seller
                                                                                                    Seller
has been
has been operating
          operating its  business and
                     its business and managing
                                      managing its    property and
                                                  its property  and affairs
                                                                    affairs as
                                                                            as aa debtor
                                                                                  debtor in possession.
                                                                                         in possession.

       B.
       B.      Seller is the
               Seller is  the lessee
                               lessee under
                                      under that
                                            that certain
                                                  certain ground
                                                          ground lease   described on
                                                                  lease described   on Exhibit
                                                                                       Exhibit AA
attached hereto
attached hereto (as shall be
                (as shall  be amended
                              amended pursuant
                                       pursuant to
                                                 to the
                                                    the express
                                                        express provisions
                                                                provisions of
                                                                           of this
                                                                              this Agreement,
                                                                                   Agreement, the
                                                                                               the
“Ground Lease").
"Ground   Lease”).

        C.
        C.      Pursuant to
                Pursuant   to the
                              the Ground
                                  Ground Lease,
                                           Lease, The  Port Authority
                                                   The Port Authority of
                                                                       of New
                                                                          New York
                                                                                York and
                                                                                       and New
                                                                                           New Jersey
                                                                                                 Jersey
(the "Port
(the “Port Authority"),
            Authority”), thethe lessor thereunder, has
                                lessor thereunder,     leased to
                                                   has leased to Seller the Leased
                                                                 Seller the Leased Premises
                                                                                     Premises (as
                                                                                               (as such
                                                                                                   such
term is
term  is defined  in the
         defined in  the Ground
                         Ground Lease)     (the "Leased
                                   Lease) (the  “Leased Premises”)
                                                         Premises") located    at certain
                                                                      located at  certain real
                                                                                          real property
                                                                                               property
more particularly
more   particularly described
                     described onon Exhibit
                                     Exhibit BB and
                                                 and commonly
                                                     commonly known
                                                                 known as as the
                                                                             the George
                                                                                  George Washington
                                                                                           Washington
Bridge Bus
Bridge  Bus Station   located in
             Station located  in the
                                 the Borough
                                     Borough ofof Manhattan,
                                                  Manhattan, New
                                                             New York
                                                                  York City.
                                                                         City.

         D.
         D.      Purchaser desires
                 Purchaser    desires to
                                      to purchase,
                                          purchase, and
                                                    and Seller  desires to
                                                         Seller desires  to sell,
                                                                            sell, all
                                                                                  all of
                                                                                      of Seller’s right, title
                                                                                         Seller's right, title
and interest
and  interest in and to
              in and  to the
                         the Ground
                              Ground Lease    and substantially
                                      Lease and   substantially all
                                                                all of
                                                                    of Seller’s other assets
                                                                       Seller's other  assets as
                                                                                              as set
                                                                                                 set forth
                                                                                                     forth in
                                                                                                            in
this Agreement
this  Agreement (the(the "Sale"),
                          “Sale”), onon the
                                         the terms
                                             terms and
                                                    and conditions     set forth
                                                          conditions set   forth in   this Agreement
                                                                                   in this Agreement and  and
pursuant to
pursuant  to the
             the terms
                  terms of
                         of aa confirmed
                               confirmed chapter
                                           chapter 11
                                                   11 plan
                                                      plan of
                                                           of liquidation
                                                              liquidation (a
                                                                           (a "Plan").
                                                                              “Plan”).

        NOW, THEREFORE,
        NOW,   THEREFORE, in in consideration of the
                                consideration of the mutual
                                                     mutual undertakings
                                                            undertakings of
                                                                         of the
                                                                            the parties
                                                                                parties hereto,
                                                                                        hereto, it
                                                                                                it
is hereby agreed as follows:
is hereby agreed as follows:

        1.
        1.       PURCHASE AND SALE;
                 PURCHASE AND SALE; ASSUMED
                                    ASSUMED CONTRACTS
                                            CONTRACTS

         (a)
         (a)      Purchased Assets.
                  Purchased    Assets. Upon
                                         Upon thethe terms
                                                     terms andand conditions
                                                                    conditions hereinafter
                                                                                   hereinafter set
                                                                                                set forth,
                                                                                                    forth, Seller
                                                                                                            Seller
 shall sell
shall  sell to
            to Purchaser,
               Purchaser, and
                           and Purchaser
                                Purchaser shall
                                           shall purchase
                                                  purchase from
                                                              from Seller
                                                                     Seller for   the consideration
                                                                              for the consideration set
                                                                                                      set forth  in
                                                                                                          forth in
 Section
 Section 22 ofof this
                 this Agreement,
                      Agreement, the the following
                                         following (collectively,
                                                      (collectively, thethe "Assets"):
                                                                              “Assets”): (i)
                                                                                           (i) the
                                                                                               the Property
                                                                                                    Property (as(as
 hereinafter defined);
hereinafter              (ii) all
               defined); (ii) all of
                                  of Seller’s  right, title
                                     Seller's right,  title and
                                                             and interest
                                                                  interest in,
                                                                             in, to
                                                                                 to and
                                                                                    and under
                                                                                          under those
                                                                                                 those contracts
                                                                                                        contracts
 relating to
 relating to the
              the operation,
                  operation, maintenance
                              maintenance and/or
                                             and/or management
                                                     management of    of the
                                                                          the Property
                                                                               Property set
                                                                                          set forth on Schedule
                                                                                              forth on  Schedule
11 attached
    attached hereto
               hereto and
                      and incorporated     herein by
                            incorporated herein     by reference
                                                        reference (the     “Assumed Contracts”);
                                                                     (the "Assumed                        (iii) all
                                                                                          Contracts"); (iii)    all
 claims or
 claims  or causes   of action
             causes of  action available
                                available to
                                          to Seller  (collectively, the
                                              Seller (collectively,    the "Preserved
                                                                            “Preserved Causes
                                                                                           Causes ofof Action"),
                                                                                                       Action”),
 including, but
 including,   but not
                  not limited
                      limited to,
                               to, under
                                   under chapter
                                          chapter 55 ofof the
                                                           the Bankruptcy
                                                               Bankruptcy Code  Code (including
                                                                                       (including sections
                                                                                                   sections 544,
                                                                                                              544,
 545,
 545, 547,
        547, 548,
              548, 549,
                    549, 550
                          550 andand 553)
                                      553) or
                                            or any
                                                 any similar
                                                      similar actions
                                                                 actions under
                                                                           under anyany other
                                                                                          other applicable
                                                                                                 applicable lawlaw
 (collectively, "Avoidance
(collectively,    “Avoidance Actions"),
                                  Actions”), including      against any
                                               including against       any of of the
                                                                                  the Subtenants     (hereinafter
                                                                                       Subtenants (hereinafter


                                                        22
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                      Exhibit A -
                               Stalking Horse Agreement Pg 4 of 95



defined), counterparties
defined),    counterparties to   to the
                                     the Assumed
                                           Assumed Contracts
                                                      Contracts andand Seller’s   vendors, suppliers,
                                                                        Seller's vendors,      suppliers, customers
                                                                                                             customers or or
trade creditors
trade  creditors withwith whom
                            whom Purchaser
                                     Purchaser continues
                                                  continues to to conduct
                                                                  conduct business
                                                                            business in      regard to
                                                                                         in regard   to the
                                                                                                         the Assets
                                                                                                              Assets after
                                                                                                                       after
the Closing
the Closing (the (the "Designated
                       “Designated Parties”);          provided, however,
                                          Parties"); provided,     however, that
                                                                               that it
                                                                                     it is  understood and
                                                                                        is understood      and agreed
                                                                                                                 agreed byby
the parties
the parties thatthat (A)
                     (A) current
                           current or or former   directors, officers,
                                          former directors,    officers, members,
                                                                          members, shareholders,
                                                                                       shareholders, or  or principals
                                                                                                             principals ofof
the Seller,
the Seller, including       Affiliates (hereinafter
               including Affiliates       (hereinafter defined)
                                                         defined) thereof
                                                                   thereof (the
                                                                            (the "Principals")
                                                                                  “Principals”) are  are not
                                                                                                          not considered
                                                                                                                considered
Designated Parties;
Designated       Parties; (B)
                           (B) Purchaser
                                Purchaser willwill not
                                                    not pursue
                                                        pursue oror cause
                                                                     cause to
                                                                           to be
                                                                               be pursued
                                                                                   pursued any any Avoidance
                                                                                                    Avoidance Actions
                                                                                                                   Actions
against any
against    any of of the
                     the Designated
                           Designated Parties
                                            Parties other
                                                     other than
                                                             than as
                                                                   as aa defense
                                                                         defense (to(to the
                                                                                          the extent
                                                                                               extent permitted
                                                                                                        permitted under
                                                                                                                      under
applicable     law)  against    any   claim  or  cause  of action   raised by   such   Designated
applicable law) against any claim or cause of action raised by such Designated Party; and (C) the     Party;   and  (C)  the
right to
right  to collect
            collect unpaid      rents of
                      unpaid rents       of the
                                            the Sellers’
                                                 Sellers' Subtenants
                                                           Subtenants was was previously
                                                                                previously assigned
                                                                                                assigned to to the
                                                                                                                the Senior
                                                                                                                     Senior
Secured
Secured Lender
             Lender (as(as defined
                             defined herein)
                                         herein) and
                                                   and will
                                                         will be
                                                               be assigned
                                                                   assigned by by the
                                                                                    the Senior
                                                                                           Senior Secured
                                                                                                    Secured Lender
                                                                                                                 Lender toto
Purchaser pursuant
Purchaser     pursuant to  to the
                              the Second
                                   Second Lien      Exit Facility
                                              Lien Exit   Facility (hereinafter
                                                                    (hereinafter defined);
                                                                                   defined); and and (iv)
                                                                                                      (iv) all
                                                                                                            all of
                                                                                                                of Seller’s
                                                                                                                   Seller's
right, title
right,  title and
               and interest
                    interest in,    to and
                               in, to   and under
                                             under those
                                                     those certain    subleases and
                                                             certain subleases    and other
                                                                                        other occupancy
                                                                                                occupancy agreements
                                                                                                               agreements
set forth
set forth on on Schedule
                  Schedule 22 attached
                                  attached hereto
                                             hereto and
                                                      and incorporated     herein by
                                                            incorporated herein      by reference
                                                                                           reference (collectively,
                                                                                                       (collectively, thethe
“Subleases” and
"Subleases"        and each
                          each aa "Sublease"),
                                      “Sublease”), pursuant
                                                        pursuant to  to which
                                                                         which Subleases          certain third
                                                                                  Subleases certain          third parties
                                                                                                                     parties
(collectively, the
(collectively,     the "Subtenants"
                        “Subtenants” and    and each
                                                 each aa "Subtenant")
                                                          “Subtenant”) havehave been
                                                                                   been granted      rights to
                                                                                            granted rights    to occupy
                                                                                                                  occupy aa
portion of
portion    of the
                the Leased     Premises. As
                     Leased Premises.         As used
                                                   used herein,
                                                          herein, the
                                                                   the term
                                                                        term "Affiliate"
                                                                              “Affiliate” shallshall mean
                                                                                                     mean any any person,
                                                                                                                    person,
firm,
firm, corporation,        association, organization,
       corporation, association,           organization, or or unincorporated
                                                                unincorporated trade
                                                                                   trade or  or business
                                                                                                 business that,
                                                                                                             that, now
                                                                                                                   now or or
hereafter, directly
hereafter,    directly oror indirectly,
                            indirectly, controls,     is controlled
                                           controls, is  controlled by,
                                                                      by, or
                                                                          or is
                                                                             is under
                                                                                 under common
                                                                                         common control        with Seller
                                                                                                     control with     Seller
or Purchaser,
or Purchaser, as   as applicable.
                      applicable.

          (b)
          (b)      As used
                   As   used herein,
                               herein, the
                                         the "Property"
                                               “Property” means means all  all right,
                                                                               right, title
                                                                                       title and
                                                                                              and interest
                                                                                                     interest ofof Seller
                                                                                                                   Seller in  and
                                                                                                                          in and
to: (i)
to:  (i) the
         the Ground
               Ground Lease
                          Lease and and the
                                          the leasehold
                                                leasehold estate
                                                              estate of of Seller     thereunder in
                                                                             Seller thereunder             and to
                                                                                                       in and    to the
                                                                                                                     the Leased
                                                                                                                          Leased
Premises; (ii)
Premises;     (ii) all
                    all improvements,
                         improvements, structures
                                               structures and  and fixtures
                                                                      fixtures located
                                                                                  located upon upon thethe Leased      Premises
                                                                                                             Leased Premises
(collectively, the
(collectively,    the "Improvements";
                       “Improvements”; which,     which, together
                                                            together withwith thethe Leased       Premises, shall
                                                                                      Leased Premises,          shall be
                                                                                                                       be herein
                                                                                                                           herein
referred to
referred    to as
               as the
                   the "Real
                         “Real Property”),
                                  Property"), which which Improvements
                                                             Improvements shall    shall bebe conveyed
                                                                                                 conveyed to   to Purchaser
                                                                                                                  Purchaser by  by
virtue of
virtue   of Purchaser's
             Purchaser’s assumption
                             assumption of    of the
                                                  the Ground
                                                       Ground LeaseLease as   as set
                                                                                  set forth
                                                                                       forth in     this Agreement;
                                                                                                in this   Agreement; (iii)
                                                                                                                         (iii) all
                                                                                                                                all
equipment, machinery,
equipment,      machinery, and  and other
                                      other items
                                               items ofof tangible
                                                            tangible personal
                                                                         personal property
                                                                                      property of   of Seller    located at
                                                                                                        Seller located     at the
                                                                                                                               the
Leased     Premises, including
Leased Premises,        including without
                                      without limitation,
                                                 limitation, those
                                                                 those items
                                                                          items forth
                                                                                  forth onon Schedule
                                                                                                Schedule 6   6 attached
                                                                                                                attached hereto
                                                                                                                           hereto
and incorporated
and   incorporated herein
                      herein by by reference
                                     reference (collectively,
                                                  (collectively, the  the "Tangible
                                                                           “Tangible Personal
                                                                                           Personal Property”);
                                                                                                         Property"); andand (iv)
                                                                                                                              (iv)
all intangible
all intangible personal
                  personal property
                              property of  of Seller,
                                                Seller, including       without limitation,
                                                         including without          limitation, those
                                                                                                    those items     set forth
                                                                                                            items set   forth onon
Schedule
Schedule 7      attached hereto
             7 attached    hereto and and incorporated
                                            incorporated herein
                                                              herein by  by reference       (collectively, the
                                                                              reference (collectively,         the "Intangible
                                                                                                                    “Intangible
Personal
Personal Property”
              Property" and,  and, together
                                      together withwith thethe Tangible          Personal Property,
                                                                  Tangible Personal            Property, collectively,
                                                                                                              collectively, thethe
“Personal Property”),
"Personal      Property"), which which Intangible         Personal Property
                                           Intangible Personal           Property includes
                                                                                      includes the   the Subtenant
                                                                                                          Subtenant A/R A/R (as(as
hereinafter defined).
hereinafter    defined). OnOn thethe Closing
                                      Closing DateDate (as
                                                        (as that
                                                              that term
                                                                    term is is defined
                                                                               defined in in this
                                                                                              this Agreement),
                                                                                                    Agreement), Seller      shall
                                                                                                                     Seller shall
cause to
cause   to be
            be conveyed
               conveyed to  to Purchaser
                                Purchaser titletitle to
                                                     to the
                                                        the Ground
                                                              Ground Lease Lease byby anan Assignment
                                                                                            Assignment of     of Ground
                                                                                                                 Ground Lease
                                                                                                                           Lease
(as that
(as that term
           term is
                 is defined
                    defined in in this
                                   this Agreement),
                                         Agreement), titletitle to
                                                                 to the
                                                                     the Personal
                                                                           Personal Property
                                                                                       Property and  and Assumed
                                                                                                          Assumed Contracts
                                                                                                                       Contracts
by Bill
by   Bill ofof Sale    (as that
                Sale (as    that term
                                    term isis defined
                                                defined in in this
                                                                this Agreement)
                                                                        Agreement) and   and title
                                                                                                 title to
                                                                                                        to the
                                                                                                            the Subleases
                                                                                                                  Subleases by  by
Assignment      of  Subleases
Assignment of Subleases (as that  (as  that  term
                                             term  is defined     in  this  Agreement).
                                                   is defined in this Agreement).

         (c)
         (c)     Assumption, Assignment
                 Assumption,    Assignment and
                                             and Cure
                                                   Cure Amounts.
                                                          Amounts. The  The Plan
                                                                            Plan shall
                                                                                    shall provide
                                                                                           provide for
                                                                                                    for the
                                                                                                         the
assumption and
assumption     and assignment
                   assignment ofof the
                                   the Ground
                                        Ground Lease    to Purchaser
                                                 Lease to  Purchaser pursuant
                                                                        pursuant toto section
                                                                                      section 365   and all
                                                                                                365 and   all
other relevant
other            provisions of
       relevant provisions   of the
                                the Bankruptcy
                                    Bankruptcy Code.
                                                  Code. In   addition, Purchaser
                                                          In addition,   Purchaser (with
                                                                                     (with the
                                                                                             the consent
                                                                                                 consent of
                                                                                                          of
the Senior
the Senior Secured
             Secured Lender    (not to
                       Lender (not  to be
                                        be unreasonably
                                           unreasonably withheld)
                                                           withheld) shall
                                                                      shall have
                                                                            have thethe right
                                                                                         right (but not the
                                                                                               (but not  the
obligation) to
obligation)   to designate
                 designate additional
                            additional executory   contracts and
                                        executory contracts   and unexpired
                                                                   unexpired leases
                                                                                leases to
                                                                                        to be
                                                                                            be assumed
                                                                                                assumed byby
Seller  and assigned
Seller and   assigned to
                       to Purchaser
                          Purchaser pursuant
                                     pursuant to
                                               to section
                                                  section 365  and all
                                                          365 and   all other
                                                                        other relevant
                                                                               relevant provisions
                                                                                          provisions of
                                                                                                      of the
                                                                                                         the
Bankruptcy Code
Bankruptcy     Code in
                     in Purchaser's
                         Purchaser’s sole
                                      sole and
                                           and absolute
                                                absolute discretion
                                                          discretion (the
                                                                     (the "Designation
                                                                           “Designation Rights"),
                                                                                              Rights”), and
                                                                                                        and
the Plan
the Plan shall
           shall provide
                  provide for
                           for such
                               such assumption
                                     assumption andand assignment,
                                                        assignment, if if any,
                                                                          any, as
                                                                                as well.
                                                                                    well. The      Assumed
                                                                                             The Assumed


                                                                33
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                             Exhibit A -
                            Stalking Horse Agreement Pg 5 of 95



Contracts listed
Contracts        on Schedule
          listed on          1 hereto
                    Schedule 1 hereto and
                                      and the
                                           the Subleases
                                               Subleases listed on Schedule
                                                         listed on Schedule 22 hereto
                                                                               hereto have
                                                                                      have been
                                                                                           been
designated for
designated for assumption
               assumption and
                          and assignment
                              assignment to
                                          to Purchaser.
                                             Purchaser.

        (d)
        (d)       Purchaser reserves
                  Purchaser   reserves the
                                         the right
                                              right (i)
                                                    (i) through
                                                         through the
                                                                   the occurrence
                                                                       occurrence ofof the
                                                                                       the Confirmation
                                                                                             Confirmation Date,
                                                                                                              Date,
to add
to add any
       any agreement
             agreement to to the
                             the Schedule
                                 Schedule of  of Assumed
                                                 Assumed Contracts
                                                              Contracts (as
                                                                          (as defined
                                                                              defined in
                                                                                      in the
                                                                                          the Plan),
                                                                                               Plan), (ii)
                                                                                                      (ii) through
                                                                                                           through
the Closing
the Closing Date,
               Date, to
                      to remove    any agreement
                          remove any     agreement fromfrom thethe Schedule
                                                                    Schedule ofof Assumed
                                                                                  Assumed Contracts,
                                                                                               Contracts, oror (iii)
                                                                                                                (iii)
revise any
revise any Cure
             Cure Amounts.
                   Amounts. Notwithstanding
                                Notwithstanding the  the foregoing,    if an
                                                           foregoing, if  an outstanding
                                                                             outstanding dispute
                                                                                            dispute concerning
                                                                                                     concerning aa
Cure Amount
Cure  Amount or  or other
                    other objection
                           objection to
                                      to assumption
                                          assumption and  and assignment
                                                              assignment exists
                                                                            exists as
                                                                                   as of
                                                                                      of the
                                                                                          the Closing
                                                                                               Closing Date
                                                                                                        Date with
                                                                                                               with
respect  to  any  contract  or  Sublease    included   on   the  Schedule   of Assumed
respect to any contract or Sublease included on the Schedule of Assumed Contracts, then suchContracts,  then   such
contract or
contract   or Sublease     shall be
               Sublease shall    be deemed
                                     deemed conditionally
                                                 conditionally assumed
                                                                   assumed andand assigned
                                                                                   assigned to  to the
                                                                                                   the Purchaser
                                                                                                        Purchaser
pending aa resolution
pending     resolution ofof such
                            such dispute
                                  dispute that
                                            that is satisfactory to
                                                 is satisfactory   to the
                                                                      the Purchaser.
                                                                           Purchaser. If
                                                                                       If the
                                                                                           the dispute  cannot be
                                                                                               dispute cannot     be
resolved to
resolved   to the
              the satisfaction
                   satisfaction of
                                 of the
                                    the Purchaser,
                                          Purchaser, thethe Purchaser
                                                             Purchaser may
                                                                         may remove
                                                                               remove (or
                                                                                        (or direct
                                                                                             direct the
                                                                                                     the Seller   or
                                                                                                          Seller or
subsequent estate
subsequent     estate representative
                      representative to to remove)
                                             remove) suchsuch contract
                                                                contract or
                                                                          or Sublease
                                                                              Sublease from
                                                                                         from thethe Schedule
                                                                                                     Schedule of  of
Assumed Contracts,
Assumed     Contracts, andand in
                               in such
                                   such case,
                                           case, such
                                                  such contract      or Sublease
                                                           contract or              shall be
                                                                         Sublease shall     be deemed
                                                                                                 deemed rejected
                                                                                                           rejected
pursuant to
pursuant  to the
              the Plan.
                  Plan.

        (e)
        (e)      Other than
                 Other  than the
                             the Assets,
                                 Assets, all
                                         all other
                                             other assets
                                                   assets of
                                                          of Seller,
                                                             Seller, including  without limitation
                                                                     including without  limitation to
                                                                                                   to all
                                                                                                       all
cash, accounts
cash, accounts receivable
                 receivable and
                             and bank
                                  bank deposits,
                                       deposits, are
                                                  are being
                                                      being retained
                                                             retained by
                                                                       by Seller and are
                                                                          Seller and are not
                                                                                          not being
                                                                                              being sold
                                                                                                    sold
to Purchaser
to Purchaser under
               under this
                      this Agreement
                           Agreement (collectively,
                                       (collectively, the
                                                      the "Excluded
                                                          “Excluded Assets").
                                                                        Assets”). Notwithstanding
                                                                                   Notwithstanding thethe
foregoing,  in no
foregoing, in   no event
                   event shall
                          shall the
                                the Excluded   Assets include
                                    Excluded Assets              any accounts
                                                       include any   accounts receivable
                                                                               receivable owed
                                                                                           owed by
                                                                                                 by any
                                                                                                     any
one or
one  or more
        more of of the
                   the Subtenants   (collectively, the
                        Subtenants (collectively,  the "Subtenant
                                                        “Subtenant A/R"),
                                                                      A/R”), it
                                                                              it being
                                                                                 being understood
                                                                                        understood and
                                                                                                     and
agreed that
agreed  that aa portion
                portion of
                         of the
                            the Closing
                                Closing Payment
                                         Payment shall
                                                   shall be
                                                         be attributable
                                                             attributable to
                                                                          to Purchaser's
                                                                             Purchaser’s acquisition
                                                                                          acquisition of
                                                                                                       of
the Subtenant
the             A/R from
    Subtenant A/R    from Seller  and Senior
                           Seller and Senior Secured
                                              Secured Lender.
                                                       Lender.

         2.
         2.       PURCHASE
                  PURCHASE PRICE AND OTHER
                           PRICE AND OTHER CONSIDERATION
                                           CONSIDERATION

        (a)
        (a)       The
                  The consideration
                       consideration for     the Assets
                                         for the Assets shall
                                                          shall be
                                                                be (i)
                                                                    (i) aa sum
                                                                           sum calculated
                                                                                 calculated in   accordance with
                                                                                              in accordance   with
this Section
this  Section 2, 2, not
                     not to
                          to exceed
                              exceed thethe Closing
                                             Closing Payment
                                                        Payment Cap Cap (hereinafter
                                                                           (hereinafter defined),
                                                                                          defined), payable
                                                                                                      payable by by
Purchaser in
Purchaser    in United
                United States    currency via
                         States currency     via wire
                                                 wire transfer
                                                       transfer of
                                                                 of immediately
                                                                    immediately available
                                                                                     available funds
                                                                                                 funds at
                                                                                                        at Closing
                                                                                                           Closing
(the "Closing
(the “Closing Payment”),
                 Payment"), and and (ii)
                                     (ii) the
                                          the assumption
                                              assumption of of the
                                                               the Assumed
                                                                   Assumed Liabilities       by Purchaser.
                                                                                 Liabilities by  Purchaser. Prior
                                                                                                              Prior
to the
to the Closing
        Closing Date,
                   Date, Purchaser
                           Purchaser shall
                                        shall have
                                               have the
                                                     the right
                                                          right to
                                                                 to designate
                                                                    designate an  an allocation
                                                                                      allocation ofof the
                                                                                                      the Closing
                                                                                                           Closing
Payment among
Payment    among the the assets
                          assets being
                                  being transferred
                                          transferred hereunder,
                                                        hereunder, provided
                                                                      provided that
                                                                                  that such
                                                                                       such allocation
                                                                                              allocation shall
                                                                                                           shall be
                                                                                                                 be
subject to
subject to the
            the approval
                 approval ofof Seller  (which approval
                               Seller (which    approval shall
                                                           shall not
                                                                 not be
                                                                      be unreasonably
                                                                          unreasonably withheld,
                                                                                           withheld, conditioned
                                                                                                      conditioned
or delayed).
or delayed). All All allocations
                      allocations pursuant
                                   pursuant to to this
                                                  this Section
                                                        Section 22 shall
                                                                    shall bebe deemed     made in
                                                                                deemed made          conformance
                                                                                                  in conformance
with Federal
with  Federal and
                and State   law, and
                     State law,  and Purchaser
                                       Purchaser and
                                                   and Seller   agree to
                                                        Seller agree   to file  their respective
                                                                           file their respective tax
                                                                                                   tax returns  and
                                                                                                       returns and
reports (federal,
reports (federal, state
                    state and
                          and local)   consistent therewith
                               local) consistent   therewith inin all
                                                                  all respects.
                                                                      respects.

        (b)
        (b)      No later
                 No   later than
                            than three
                                  three (3)   Business Days
                                          (3) Business   Days following
                                                                 following thethe Effective   Date, Purchaser
                                                                                   Effective Date,   Purchaser
shall deposit
shall deposit into
                into escrow
                     escrow with
                              with First
                                     First American
                                            American Title
                                                        Title Insurance    Company (in
                                                               Insurance Company       (in such
                                                                                           such capacity,
                                                                                                 capacity, the
                                                                                                             the
“Escrow Agent")
"Escrow   Agent”) aa sumsum equal
                             equal to
                                    to One
                                        One Million
                                             Million Two     Hundred Fifty
                                                       Two Hundred      Fifty Thousand    and 00/100
                                                                               Thousand and             Dollars
                                                                                               00/100 Dollars
($1,250,000.00) (the
($1,250,000.00)    (the "Deposit").
                         “Deposit”). Except     as set
                                        Except as  set forth
                                                       forth in  this Agreement,
                                                              in this Agreement, thethe Deposit
                                                                                        Deposit shall
                                                                                                 shall be
                                                                                                        be non-
                                                                                                            non-
refundable   to  Purchaser   but  shall  be  applicable   against   the  Closing   Payment
refundable to Purchaser but shall be applicable against the Closing Payment at Closing. At    at Closing.     At
Purchaser’s election,
Purchaser's   election, Escrow
                          Escrow Agent
                                   Agent shall
                                            shall deposit
                                                  deposit the
                                                            the Deposit
                                                                 Deposit into
                                                                           into an
                                                                                 an interest-bearing    account
                                                                                     interest-bearing account
acceptable to
acceptable   to Purchaser.
                 Purchaser. The      term "Deposit"
                               The term     “Deposit” shall
                                                        shall bebe deemed
                                                                   deemed to  to include  all interest,
                                                                                 include all             if any,
                                                                                              interest, if  any,
earned thereon
earned  thereon while
                  while being
                          being held   in escrow.
                                 held in  escrow. Purchaser
                                                     Purchaser and
                                                                 and Seller    hereby appoint
                                                                      Seller hereby    appoint Escrow     Agent
                                                                                                Escrow Agent
to act
to act as
       as the
          the escrow
               escrow agent
                         agent for  the transaction
                                for the  transaction contemplated
                                                       contemplated by  by this
                                                                            this Agreement
                                                                                 Agreement andand to
                                                                                                   to hold   the
                                                                                                      hold the
Deposit in
Deposit  in escrow   subject to
            escrow subject    to the
                                 the terms
                                      terms of
                                             of this
                                                this Agreement.
                                                     Agreement.


                                                         4
                                                         4
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                    Exhibit A -
                               Stalking Horse Agreement Pg 6 of 95



          (c)
          (c)       The    Closing Payment
                    The Closing       Payment shall
                                                  shall be
                                                         be funded    through the
                                                             funded through      the proceeds
                                                                                       proceeds of  of aa loan
                                                                                                           loan toto Purchaser
                                                                                                                      Purchaser
that is
that  is secured
         secured by by aa first
                           first priority
                                  priority mortgage
                                             mortgage on on the
                                                             the Property
                                                                 Property in    an amount
                                                                             in an   amount not  not less
                                                                                                       less than
                                                                                                             than the
                                                                                                                    the Closing
                                                                                                                         Closing
Payment (as
Payment        (as adjusted
                    adjusted for         the prorations,
                                   for the     prorations, credits
                                                              credits andand adjustments
                                                                               adjustments contemplated
                                                                                                   contemplated by       by this
                                                                                                                             this
Agreement) on
Agreement)        on substantially
                       substantially the   the terms
                                               terms outlined
                                                       outlined on on Exhibit
                                                                        Exhibit H   H hereto
                                                                                        hereto (the(the "First
                                                                                                          “First LienLien Exit
                                                                                                                            Exit
Facility”)
Facility") and,and, subject
                     subject to  to the
                                    the Closing
                                         Closing Payment
                                                   Payment Cap, Cap, shall
                                                                      shall be
                                                                             be comprised
                                                                                 comprised of    of amounts
                                                                                                     amounts necessary
                                                                                                                  necessary to to
satisfy in
satisfy   in full  the following
              full the   following items
                                       items pursuant
                                               pursuant to to the
                                                              the terms
                                                                  terms of of the
                                                                              the Plan:
                                                                                    Plan: (i)
                                                                                            (i) to
                                                                                                 to repay
                                                                                                     repay thethe postpetition
                                                                                                                   postpetition
financing     facility provided
financing facility        provided by  by JMB      Capital Partners
                                            JMB Capital      Partners Lending,
                                                                        Lending, LLC  LLC in      the aggregate
                                                                                              in the     aggregate principal
                                                                                                                       principal
amount      of  up  to   Eighteen     Million    and   00/100    Dollars    ($18,000,000.00)
amount of up to Eighteen Million and 00/100 Dollars ($18,000,000.00) plus all accrued and             plus    all accrued    and
unpaid interest,
unpaid     interest, fees,
                      fees, andand other
                                     other amounts
                                             amounts payable
                                                        payable thereon;
                                                                   thereon; (ii)
                                                                               (ii) to
                                                                                     to pay
                                                                                         pay in in full
                                                                                                    full all
                                                                                                           all statutory
                                                                                                                statutory U.S.
                                                                                                                            U.S.
Trustee
Trustee feesfees and
                  and all
                        all allowed
                             allowed administrative
                                        administrative expense,        priority, and
                                                            expense, priority,     and other
                                                                                         other secured
                                                                                                  secured claims
                                                                                                              claims incurred
                                                                                                                       incurred
in the
in  the Bankruptcy
         Bankruptcy Case,  Case, based
                                    based upon
                                             upon Seller’s     reasonable good
                                                    Seller's reasonable      good faith
                                                                                      faith estimate
                                                                                             estimate of   of administrative
                                                                                                                administrative
expense, priority,
expense,     priority, and
                         and other
                               other claims
                                       claims asas of
                                                    of Closing;
                                                       Closing; (iii)
                                                                  (iii) to
                                                                        to pay
                                                                            pay in
                                                                                 in full   all final
                                                                                     full all   final Cure
                                                                                                        Cure Amounts;
                                                                                                                Amounts; (iv)(iv)
to pay
to pay inin full  all required
             full all required feesfees and
                                          and expenses
                                              expenses incurred
                                                           incurred by
                                                                     by Seller
                                                                          Seller in   connection with
                                                                                  in connection        with the
                                                                                                              the transactions
                                                                                                                   transactions
contemplated hereby
contemplated       hereby (including,
                               (including, butbut not
                                                   not limited    to, the
                                                        limited to,    the fee
                                                                            fee payable
                                                                                 payable to   to the
                                                                                                  the Broker
                                                                                                         Broker (hereinafter
                                                                                                                   (hereinafter
defined) pursuant
defined)     pursuant to  to the
                              the Brokerage
                                    Brokerage Agreement
                                                  Agreement (hereinafter
                                                                 (hereinafter defined)
                                                                                 defined) and  and anyany transfer
                                                                                                            transfer taxes
                                                                                                                        taxes or
                                                                                                                               or
mortgage recording
mortgage      recording taxes);
                            taxes); and
                                      and (v)
                                            (v) to
                                                to fund   the wind-down
                                                   fund the    wind-down of   of Seller’s    bankruptcy estate
                                                                                 Seller's bankruptcy           estate pursuant
                                                                                                                       pursuant
to the
to the Plan
        Plan andand in
                     in accordance
                         accordance with with aa mutually
                                                 mutually acceptable
                                                             acceptable wind-down
                                                                           wind-down budget.
                                                                                           budget.

         (d)
         (d)       Not later
                   Not          than three
                        later than    three (3)
                                             (3) Business
                                                   Business Days
                                                               Days before
                                                                       before the
                                                                               the Closing
                                                                                    Closing Date,
                                                                                              Date, Seller    shall
                                                                                                      Seller shall
deliver to
deliver   to Purchaser
              Purchaser aa calculation
                              calculation ofof the
                                                the Closing
                                                      Closing Payment,
                                                                 Payment, aa final    statement of
                                                                                final statement   of outstanding
                                                                                                      outstanding
administrative expense,
administrative      expense, priority,
                               priority, and
                                          and other
                                               other secured
                                                        secured claims,
                                                                   claims, aa maximum
                                                                               maximum amount
                                                                                            amount for    allowed
                                                                                                     for allowed
professional fees
professional          and an
                 fees and   an agreed
                                 agreed upon
                                          upon wind-down
                                                wind-down budgetbudget for
                                                                         for the
                                                                              the Bankruptcy
                                                                                   Bankruptcy Case;
                                                                                                Case; provided,
                                                                                                        provided,
however, in
however,         no event
             in no   event shall
                             shall the
                                    the amount
                                         amount of  of the
                                                        the final   Closing Payment
                                                             final Closing    Payment exceed      Thirty Million
                                                                                         exceed Thirty    Million
Dollars ($30,000,000)
Dollars    ($30,000,000) (the (the "Closing
                                    “Closing Payment
                                                Payment Cap”).            Following Seller’s
                                                              Cap"). Following         Seller's delivery
                                                                                                delivery ofof the
                                                                                                                the
foregoing,
foregoing, thethe Parties
                   Parties shall
                           shall work
                                  work inin good
                                            good faith
                                                   faith to
                                                          to agree
                                                             agree upon
                                                                    upon the
                                                                           the amount
                                                                               amount ofof the
                                                                                           the Closing
                                                                                               Closing Payment
                                                                                                         Payment
prior to
prior  to Closing.
          Closing. Once
                      Once the
                             the amount
                                  amount ofof the
                                              the Closing
                                                   Closing Payment
                                                              Payment hashas been
                                                                              been agreed
                                                                                    agreed upon,
                                                                                            upon, Purchaser
                                                                                                   Purchaser and
                                                                                                               and
Seller  shall execute
Seller shall    execute anan amendment
                              amendment to   to this
                                                 this Agreement
                                                       Agreement confirming        the agreed-upon
                                                                      confirming the    agreed-upon amount
                                                                                                       amount of of
such Closing
such   Closing Payment.
                   Payment. Notwithstanding
                                 Notwithstanding anything
                                                       anything contained      herein, subject
                                                                   contained herein,    subject to
                                                                                                 to the
                                                                                                     the Closing
                                                                                                          Closing
Payment Cap,
Payment     Cap, the
                   the Closing
                       Closing Payment
                                  Payment shall
                                             shall include    the amount
                                                    include the    amount ofof Subtenant    A/R on
                                                                                Subtenant A/R   on Schedule
                                                                                                     Schedule 10 10
(the "A/R
(the  “A/R Schedule”),        which A/R
              Schedule"), which       A/R Schedule       shall be
                                            Schedule shall      be updated
                                                                    updated and
                                                                              and delivered
                                                                                   delivered to
                                                                                              to Purchaser
                                                                                                 Purchaser with
                                                                                                              with
Seller’s  calculation of
Seller's calculation     of the
                            the Closing
                                 Closing Payment
                                           Payment pursuant
                                                       pursuant toto this
                                                                     this Section   2(d) in
                                                                          Section 2(d)      order to
                                                                                         in order  to account
                                                                                                      account for
                                                                                                                for
any additional
any  additional Subtenant
                   Subtenant A/RA/R that
                                     that exists
                                          exists on
                                                  on the
                                                      the Closing
                                                           Closing Date.
                                                                    Date.

    3.
    3.   SALE FREE
         SALE        AND CLEAR;
               FREE AND          ASSUMED LIABILITIES;
                         CLEAR; ASSUMED  LIABILITIES; TITLE
                                                      TITLE AND
                                                            AND
SURVEY REVIEW;
SURVEY REVIEW; THIRD
               THIRD PARTY REPORTS
                     PARTY REPORTS

         (a)
        (a)         Sale
                    Sale free  and clear.
                          free and  clear. Except
                                             Except for
                                                      for the
                                                           the Assumed
                                                               Assumed Liabilities       (defined below),
                                                                            Liabilities (defined   below), andand
subject to
subject   to Section    3(c) below,
             Section 3(c)     below, Purchaser
                                      Purchaser isis not
                                                     not assuming
                                                          assuming any
                                                                     any pre-petition
                                                                           pre-petition or
                                                                                         or post-petition
                                                                                            post-petition debt,
                                                                                                             debt,
obligation or
obligation   or liability
                  liability of
                            of Seller of any
                               Seller of  any kind
                                              kind oror nature
                                                        nature whatsoever,
                                                                whatsoever, and
                                                                              and the
                                                                                    the Sale  shall be
                                                                                        Sale shall  be free
                                                                                                         free and
                                                                                                              and
clear  of  all  liens, claims,   encumbrances    and   interests, including
clear of all liens, claims, encumbrances and interests, including without     without   limitation,
                                                                                        limitation,  all
                                                                                                     all  general
                                                                                                          general
unsecured claims
unsecured      claims filed    against Seller’s
                        filed against            bankruptcy estate,
                                        Seller's bankruptcy              to the
                                                                estate, to  the fullest   extent permitted
                                                                                 fullest extent   permitted by by
sections 363(f),
sections   363(f), 1141(c),
                     1141(c), and
                                and all
                                    all other
                                        other relevant
                                              relevant provisions
                                                        provisions ofof the
                                                                        the Bankruptcy
                                                                             Bankruptcy Code
                                                                                           Code and
                                                                                                 and the
                                                                                                       the terms
                                                                                                            terms
of the
of the Plan.
       Plan.

        (b)
        (b)      Assumed Liabilities.
                 Assumed  Liabilities. On
                                       On the
                                           the terms
                                                terms and
                                                      and subject
                                                          subject to
                                                                  to the
                                                                     the conditions
                                                                         conditions and
                                                                                     and limitations
                                                                                          limitations
set forth
set forth in  this Agreement,
          in this  Agreement, at
                              at the
                                 the Closing,
                                     Closing, Purchaser
                                               Purchaser shall
                                                         shall assume,
                                                               assume, effective  as of
                                                                        effective as of the
                                                                                        the Closing,
                                                                                            Closing,
and shall
and  shall timely
            timely perform
                    perform and
                            and discharge
                                  discharge in   accordance with
                                             in accordance  with their
                                                                  their respective  terms, only
                                                                        respective terms,   only the
                                                                                                  the


                                                               5
                                                               5
  19-13196-dsj          Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                  Exhibit A -
                              Stalking Horse Agreement Pg 7 of 95



following    liabilities of
following liabilities     of Seller     existing as
                               Seller existing     as of
                                                       of the
                                                           the Closing
                                                                 Closing Date
                                                                            Date and
                                                                                   and no
                                                                                        no others
                                                                                             others (collectively,
                                                                                                      (collectively, the
                                                                                                                       the
“Assumed Liabilities"):
"Assumed      Liabilities”): (i) (i) the
                                     the payment
                                          payment of of all
                                                         all Cure
                                                             Cure Amounts,
                                                                     Amounts, which
                                                                                  which shall
                                                                                         shall bebe satisfied
                                                                                                     satisfied by
                                                                                                                by Seller
                                                                                                                    Seller
using the
using  the proceeds
            proceeds of of the
                             the Closing
                                  Closing Payment;
                                             Payment; (ii)(ii) all
                                                                all liabilities
                                                                    liabilities of
                                                                                 of Seller under the
                                                                                    Seller under    the Ground
                                                                                                         Ground Lease,
                                                                                                                    Lease,
the Assumed
the Assumed Contracts
                 Contracts and and the
                                     the assumed
                                          assumed Subleases,
                                                     Subleases, in  in each
                                                                        each case
                                                                               case solely
                                                                                    solely to
                                                                                            to the
                                                                                               the extent
                                                                                                     extent first
                                                                                                             first arising
                                                                                                                   arising
after the
after the Closing
           Closing Date;
                      Date; (iii)
                               (iii) all
                                      all liabilities and obligations
                                          liabilities and   obligations of  of Seller   under the
                                                                                Seller under    the Second
                                                                                                     Second LienLien Exit
                                                                                                                      Exit
Facility (as
Facility  (as hereinafter
               hereinafter defined),       other than
                              defined), other     than any
                                                        any liabilities    or obligations
                                                              liabilities or   obligations arising
                                                                                            arising under
                                                                                                      under the
                                                                                                              the Second
                                                                                                                  Second
Lien
Lien Exit   Facility as
      Exit Facility    as aa result
                              result of
                                      of any
                                          any defaults    that occurred
                                               defaults that     occurred prior
                                                                             prior to
                                                                                   to the
                                                                                      the Closing
                                                                                           Closing Date;
                                                                                                      Date; and
                                                                                                             and (iv)
                                                                                                                   (iv) all
                                                                                                                        all
other  liabilities of  Seller    that  the  express   provisions      of this  Agreement    state
other liabilities of Seller that the express provisions of this Agreement state that Purchaser willthat  Purchaser    will
have assumed
have  assumed from       and after
                  from and      after Closing.
                                       Closing. Purchaser
                                                    Purchaser shall
                                                                  shall not
                                                                         not receive   any additional
                                                                              receive any   additional consideration,
                                                                                                          consideration,
and no
and   no adjustment
           adjustment to    to the
                                 the Closing
                                       Closing Payment
                                                   Payment shall shall bebe made,
                                                                              made, forfor the
                                                                                            the assumption
                                                                                                  assumption of    of the
                                                                                                                       the
aforementioned liabilities
aforementioned      liabilities ofof Seller.
                                      Seller.

        (c)
        (c)     Title.    Purchaser has
                Title. Purchaser       has received
                                           received and
                                                     and reviewed
                                                           reviewed thatthat certain
                                                                              certain Certificate
                                                                                      Certificate of
                                                                                                   of Title,
                                                                                                      Title, Title
                                                                                                              Title
No. 3020-1053658
No.  3020-1053658 (the (the "Title
                             “Title Commitment")
                                      Commitment”) havinghaving an  an effective   date of
                                                                        effective date   of February
                                                                                            February 12,
                                                                                                       12, 2021,
                                                                                                            2021,
prepared by
prepared   by First
              First American
                     American Title
                                  Title Insurance    Company (the
                                         Insurance Company         (the "Title
                                                                         “Title Insurer”),   with respect
                                                                                 Insurer"), with    respect to
                                                                                                             to an
                                                                                                                an
ALTA leasehold
ALTA                policy of
        leasehold policy     of title
                                title insurance
                                       insurance to
                                                  to be
                                                     be issued
                                                         issued by by Title
                                                                        Title Insurer  in favor
                                                                              Insurer in  favor of
                                                                                                of Purchaser
                                                                                                     Purchaser atat
Closing (the
Closing   (the "Title
               “Title Policy”).
                         Policy"). At  At Closing,
                                           Closing, Seller     shall convey
                                                      Seller shall     convey andand assign
                                                                                      assign to
                                                                                              to Purchaser,
                                                                                                 Purchaser, thethe
Property, free
Property,       and clear
           free and   clear of
                             of all
                                all liens,  claims, encumbrances,
                                     liens, claims,  encumbrances, interests,
                                                                          interests, mortgages,
                                                                                     mortgages, deeds
                                                                                                  deeds of
                                                                                                         of trust,
                                                                                                             trust,
leases, ground
leases,  ground leases,        judgments, mechanics'
                    leases, judgments,         mechanics’ liensliens or or other
                                                                             other monetary
                                                                                     monetary encumbrances
                                                                                                  encumbrances
(collectively, "Liens
(collectively, “Liens and and Encumbrances”)         pursuant to
                               Encumbrances") pursuant            to sections
                                                                      sections 363(f)
                                                                                 363(f) and
                                                                                         and 1141(c)
                                                                                             1141(c) and
                                                                                                       and other
                                                                                                             other
applicable provisions
applicable  provisions of of the
                             the Bankruptcy
                                  Bankruptcy Code,
                                                Code, except
                                                        except for     those Liens
                                                                  for those          and Encumbrances
                                                                               Liens and                    under
                                                                                           Encumbrances under
the Second
the Second Lien
             Lien Exit    Facility and
                   Exit Facility    and any
                                         any other
                                              other Liens
                                                    Liens andand Encumbrances,
                                                                   Encumbrances, if     any, that
                                                                                     if any, that Purchaser
                                                                                                  Purchaser hashas
approved in
approved    in writing
               writing before
                           before the
                                    the Closing
                                          Closing Date
                                                    Date (collectively,
                                                            (collectively, the the "Permitted
                                                                                    “Permitted Exceptions”).
                                                                                                  Exceptions").
Purchaser shall
Purchaser   shall have
                  have thethe right,
                              right, but
                                       but not
                                           not the
                                               the obligation,
                                                    obligation, to to obtain
                                                                       obtain anan ALTA/NSPS
                                                                                   ALTA/NSPS surveysurvey of
                                                                                                           of the
                                                                                                               the
Property ("Survey")
Property  (“Survey”) and and other
                              other Third
                                     Third Party
                                            Party Reports
                                                   Reports (hereinafter      defined), at
                                                              (hereinafter defined),    at Purchaser's
                                                                                           Purchaser’s sole
                                                                                                        sole cost
                                                                                                              cost
and expense.
and  expense.

         (d)
         (d)         Objections; Third
                     Objections;    Third Party
                                             Party Reports.
                                                      Reports. Notwithstanding
                                                                    Notwithstanding anythinganything to  to the
                                                                                                             the contrary
                                                                                                                   contrary
contained in
contained         this Agreement,
             in this   Agreement, and  and except
                                            except forfor Seller’s   efforts to
                                                           Seller's efforts    to obtain
                                                                                   obtain the
                                                                                           the Confirmation
                                                                                                Confirmation Order
                                                                                                                 Order (as(as
hereinafter     defined)     or  as   provided     in   this  Section    3(d),    Seller
hereinafter defined) or as provided in this Section 3(d), Seller shall have no affirmative shall   have   no   affirmative
obligation hereunder
obligation     hereunder to  to expend
                                 expend any any funds
                                                  funds or or incur
                                                               incur any
                                                                      any liabilities     in order
                                                                             liabilities in   order toto cause    any title
                                                                                                          cause any      title
exceptions to
exceptions     to be be removed
                         removed fromfrom any
                                            any Title
                                                   Title Commitment
                                                           Commitment or     or insured     over by
                                                                                 insured over      by Title
                                                                                                       Title Insurer.
                                                                                                              Insurer. If   If
Purchaser receives
Purchaser     receives aa draft
                              draft ofof aa Survey,      Phase II ESA,
                                             Survey, Phase                   zoning report
                                                                    ESA, zoning         report oror property
                                                                                                     property condition
                                                                                                                 condition
assessment (each
assessment      (each aa "Third
                           “Third Party       Report” and,
                                     Party Report"        and, collectively,
                                                                 collectively, thethe "Third
                                                                                       “Third Party       Reports”) after
                                                                                                 Party Reports")       after
the Effective
the  Effective Date Date but
                          but before
                               before April
                                        April 16,
                                                16, 2021
                                                     2021 (the
                                                             (the "TPR
                                                                   “TPR Deadline"),
                                                                            Deadline”), thenthen Purchaser
                                                                                                   Purchaser shall
                                                                                                                shall have
                                                                                                                       have
the right
the  right toto object
                   object in    writing to
                            in writing     to any
                                               any matters
                                                     matters thatthat materially
                                                                       materially and and adversely
                                                                                            adversely affect
                                                                                                          affect the
                                                                                                                   the use,
                                                                                                                         use,
ownership or
ownership     or operation
                    operation ofof the
                                   the Property
                                        Property appearing
                                                    appearing on  on or
                                                                     or issues
                                                                         issues raised
                                                                                   raised by
                                                                                           by such
                                                                                               such Third    Party Report
                                                                                                     Third Party     Report
(any such
(any  such objection,
             objection, aa "TPR
                              “TPR Objection");
                                       Objection”); provided,
                                                          provided, however,
                                                                      however, that that Purchaser
                                                                                         Purchaser may may not
                                                                                                             not object
                                                                                                                  object to to
any  matters     contained     in  any  Third    Party   Report    received     by   Purchaser
any matters contained in any Third Party Report received by Purchaser prior to the Effective      prior  to the   Effective
Date, and
Date,  and any
             any suchsuch TPR     Objection must
                            TPR Objection       must be be made
                                                            made by by Purchaser
                                                                        Purchaser within
                                                                                       within five   (5) Business
                                                                                                five (5)  Business DaysDays
after Purchaser
after Purchaser has   has received
                           received the
                                      the applicable
                                          applicable Third       Party Report,
                                                         Third Party    Report, or  or else  such TPR
                                                                                       else such   TPR Objection
                                                                                                          Objection shall
                                                                                                                       shall
be deemed
be  deemed waived
               waived by  by Purchaser.
                              Purchaser. If  If any
                                                any TPR
                                                      TPR Objection
                                                             Objection is is delivered
                                                                             delivered to to Seller  by Purchaser,
                                                                                              Seller by   Purchaser, then
                                                                                                                        then
Seller  shall have
Seller shall    have three
                        three (3)
                              (3) Business
                                   Business DaysDays after
                                                        after receipt
                                                               receipt of
                                                                       of such
                                                                            such TPR      Objection to
                                                                                    TPR Objection      to give
                                                                                                          give Purchaser
                                                                                                                Purchaser
written notice
written   notice ("Seller's
                     (“Seller’s Response")
                                  Response”) stating
                                                  stating whether:
                                                            whether: (i)(i) Seller    elects to
                                                                             Seller elects    to cure
                                                                                                  cure and/or
                                                                                                        and/or cause
                                                                                                                 cause thethe
Title
Title Insurer
      Insurer to   to remove
                      remove such
                                such TPR      Objection from
                                       TPR Objection               the Title
                                                            from the   Title Policy
                                                                                Policy before
                                                                                         before Closing;
                                                                                                  Closing; oror (ii)
                                                                                                                 (ii) Seller
                                                                                                                      Seller
elects not
elects  not toto cause
                   cause such
                           such TPR      Objection to
                                  TPR Objection        to be
                                                           be cured
                                                                cured or
                                                                       or removed.
                                                                           removed. If    If Seller  makes an
                                                                                              Seller makes     an election
                                                                                                                    election
pursuant to
pursuant   to clause      (i) of
                 clause (i)   of this
                                  this Section,    then Seller
                                        Section, then              shall be
                                                           Seller shall   be obligated
                                                                               obligated to to cure
                                                                                                cure or
                                                                                                      or cause
                                                                                                          cause the
                                                                                                                  the Title
                                                                                                                       Title


                                                              6
                                                              6
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                    Exhibit A -
                               Stalking Horse Agreement Pg 8 of 95



Insurer  to remove
Insurer to    remove such
                        such TPR     Objection to
                               TPR Objection      to Purchaser's
                                                     Purchaser’s reasonable
                                                                     reasonable satisfaction
                                                                                 satisfaction prior
                                                                                                prior to
                                                                                                       to Closing.
                                                                                                          Closing. If If
Seller
Seller fails
        fails to to give
                     give such
                            such Seller’s    Response to
                                   Seller's Response      to Purchaser
                                                              Purchaser within
                                                                           within said
                                                                                   said three
                                                                                          three (3)
                                                                                                  (3) Business
                                                                                                       Business DayDay
period, then
period,   then Seller     shall be
                  Seller shall   be deemed
                                     deemed to  to have
                                                    have delivered
                                                           delivered aa Seller’s   Response electing
                                                                          Seller's Response      electing the
                                                                                                           the option
                                                                                                                option
under clause
under   clause (ii)
                  (ii) of
                       of this
                          this Section   and not
                                Section and    not to
                                                    to cure
                                                       cure oror remove
                                                                  remove such
                                                                           such TPR
                                                                                 TPR Objection.
                                                                                       Objection. If  If Seller  elects
                                                                                                         Seller elects
(or is
(or is deemed
       deemed to    to have
                       have elected)
                              elected) not
                                        not to
                                             to remove
                                                remove or  or cure   such TPR
                                                              cure such         Objection, then
                                                                           TPR Objection,     then Purchaser
                                                                                                     Purchaser shall,
                                                                                                                 shall,
by not
by  not later     than the
         later than     the earlier   of two
                              earlier of  two (2)
                                                (2) Business
                                                     Business Days
                                                                 Days after
                                                                        after delivery
                                                                              delivery (or
                                                                                         (or deemed
                                                                                              deemed delivery)
                                                                                                         delivery) ofof
Seller’s  Response or
Seller's Response       or the
                            the Closing
                                Closing Date,
                                          Date, either   (x) waive
                                                 either (x)   waive such
                                                                      such TPR   Objection and
                                                                            TPR Objection     and proceed
                                                                                                    proceed with
                                                                                                              with the
                                                                                                                    the
Closing, or
Closing,    or (y)
                (y) terminate
                     terminate this
                                 this Agreement
                                      Agreement by   by written
                                                        written notice
                                                                   notice to
                                                                          to Seller, in which
                                                                             Seller, in which event
                                                                                                 event aa failure
                                                                                                          failure of
                                                                                                                   of aa
Purchaser Condition
Purchaser      Condition Precedent
                               Precedent (hereinafter
                                            (hereinafter defined)
                                                             defined) shall
                                                                         shall be
                                                                               be deemed
                                                                                     deemed to  to have
                                                                                                     have occurred.
                                                                                                             occurred.
Purchaser’s failure
Purchaser's               to deliver
                 failure to   deliver written
                                       written notice
                                                 notice ofof termination
                                                             termination to to Seller  within the
                                                                               Seller within    the time
                                                                                                     time period
                                                                                                            period set
                                                                                                                    set
forth  above will
forth above      will be
                       be deemed
                           deemed to to be
                                        be aa waiver
                                               waiver ofof the
                                                            the TPR
                                                                 TPR Objection
                                                                        Objection pursuant
                                                                                   pursuant to to clause
                                                                                                   clause (x)
                                                                                                           (x) of
                                                                                                                of this
                                                                                                                   this
Section
Section andand Purchaser's
                  Purchaser’s election
                                 election to
                                           to proceed
                                               proceed with
                                                          with the
                                                                 the Closing.
                                                                      Closing. Notwithstanding
                                                                                 Notwithstanding the   the foregoing,
                                                                                                           foregoing,
should any
should   any matters
                matters that
                           that materially
                                 materially and
                                              and adversely
                                                   adversely affect
                                                                affect the
                                                                        the use,
                                                                             use, ownership
                                                                                  ownership or  or operation
                                                                                                    operation ofof the
                                                                                                                    the
Property be
Property     be first   disclosed in
                  first disclosed    in any
                                         any update
                                               update toto any
                                                            any Title     Commitment received
                                                                   Title Commitment       received after
                                                                                                      after the
                                                                                                             the TPR
                                                                                                                  TPR
Deadline as
Deadline     as aa result
                   result of
                           of the
                               the Ground
                                   Ground Lease
                                             Lease Amendment
                                                      Amendment (such (such matters,
                                                                             matters, the
                                                                                      the "New
                                                                                           “New TPR TPR Matters"),
                                                                                                          Matters”),
Purchaser’s obligation
Purchaser's      obligation to to purchase
                                  purchase thethe Property
                                                   Property shall
                                                               shall be
                                                                      be conditioned
                                                                         conditioned upon
                                                                                        upon its   approval of
                                                                                               its approval    of such
                                                                                                                  such
New TPR
New           Matters, which
      TPR Matters,       which approval
                                  approval shall
                                             shall be
                                                    be at
                                                       at Purchaser's
                                                          Purchaser’s sole
                                                                         sole discretion.
                                                                              discretion.

          (e)
          (e)        From time-to-time
                     From     time-to-time prior prior toto the
                                                              the Closing
                                                                     Closing Date
                                                                                Date during       normal hours
                                                                                        during normal       hours andand upon
                                                                                                                            upon
reasonable prior
reasonable      prior written
                          written notice
                                      notice to to Seller,
                                                     Seller, Seller        agrees to
                                                                 Seller agrees      to grant
                                                                                         grant Purchaser's
                                                                                                  Purchaser’s consultants,
                                                                                                                   consultants,
inspectors, agents
inspectors,    agents andand contractors
                                contractors access
                                                access to to inspect,     survey and
                                                              inspect, survey      and obtain
                                                                                         obtain any
                                                                                                  any Third    Party Reports.
                                                                                                        Third Party    Reports.
Purchaser, at
Purchaser,     at its  sole cost,
                   its sole   cost, shall
                                     shall pay
                                            pay for    all Third
                                                  for all            Party Reports.
                                                            Third Party     Reports. At  At no
                                                                                             no time
                                                                                                 time will
                                                                                                        will any
                                                                                                              any contractors,
                                                                                                                   contractors,
surveyors or
surveyors     or consultants
                  consultants with with access
                                          access to to the
                                                       the Real
                                                             Real Property
                                                                    Property unreasonably
                                                                                unreasonably disturb
                                                                                                   disturb any
                                                                                                            any occupants
                                                                                                                  occupants of of
the Real
the  Real Property.
             Property. BeforeBefore entry,       Purchaser shall
                                        entry, Purchaser         shall furnish
                                                                        furnish toto Seller
                                                                                      Seller aa Certificate
                                                                                                  Certificate of of Insurance,
                                                                                                                    Insurance,
acceptable to
acceptable     to Seller
                     Seller inin its
                                  its reasonable
                                      reasonable discretion,           evidencing the
                                                      discretion, evidencing          the fact    that Purchaser
                                                                                            fact that   Purchaser maintains
                                                                                                                      maintains
commercial general
commercial       general liability
                            liability insurance
                                        insurance withwith aa reputable
                                                                reputable insurer
                                                                             insurer authorized
                                                                                       authorized to  to do
                                                                                                         do business
                                                                                                             business in in New
                                                                                                                            New
York, or
York,    or otherwise
             otherwise reasonably           approved in
                           reasonably approved                 writing by
                                                          in writing      by Seller,   against claims
                                                                              Seller, against     claims for    bodily injury,
                                                                                                           for bodily     injury,
death and
death    and property
               property damage
                            damage in    in aa single
                                                single limit
                                                          limit amount
                                                                  amount of   of not
                                                                                  not less    than Three
                                                                                       less than              Million Dollars
                                                                                                     Three Million       Dollars
($3,000,000.00) with
($3,000,000.00)        with respect
                               respect to to all
                                              all claims
                                                   claims for     bodily injury
                                                             for bodily     injury oror death    and Five
                                                                                         death and     Five Million
                                                                                                              Million Dollars
                                                                                                                         Dollars
($5,000,000.00) in
($5,000,000.00)        in the
                          the aggregate
                                aggregate withwith respect
                                                     respect to to all
                                                                    all claims
                                                                        claims for   property damage,
                                                                                 for property    damage, naming
                                                                                                             naming Seller     as
                                                                                                                       Seller as
an additional
an  additional insured.           Inspections by
                    insured. Inspections          by Purchaser
                                                       Purchaser shallshall not
                                                                              not unreasonably
                                                                                   unreasonably interfere        with Seller’s
                                                                                                     interfere with      Seller's
operation of
operation     of the
                  the Real
                        Real Property.
                               Property. If   If any
                                                 any inspection
                                                       inspection or   or test
                                                                           test damages
                                                                                damages the  the Real
                                                                                                  Real Property,
                                                                                                         Property, Purchaser
                                                                                                                      Purchaser
will restore
will  restore the
                the Real
                      Real Property
                             Property to  to substantially
                                             substantially the  the same
                                                                     same condition
                                                                             condition as as existed   before the
                                                                                              existed before    the inspection
                                                                                                                     inspection
or test.
or  test. Purchaser
            Purchaser shallshall defend,
                                    defend, indemnify
                                               indemnify Seller         and hold
                                                               Seller and     hold Seller,
                                                                                    Seller, Seller’s     trustees, managers,
                                                                                               Seller's trustees,    managers,
officers, tenants,
officers,   tenants, agents,
                        agents, contractors
                                   contractors and and employees         (collectively, the
                                                        employees (collectively,           the "Seller
                                                                                                “Seller Parties”)      harmless
                                                                                                          Parties") harmless
from
from andand against
              against any any andand all
                                       all losses,    costs, damages,
                                            losses, costs,      damages, claims,
                                                                              claims, or or liabilities,
                                                                                             liabilities, including
                                                                                                           including but but not
                                                                                                                              not
limited
limited to,to, mechanics'
               mechanics’ and    and materialmens'
                                       materialmens’ liens  liens and
                                                                    and Seller’s    reasonable attorneys'
                                                                          Seller's reasonable       attorneys’ fees,
                                                                                                                 fees, in   each
                                                                                                                         in each
case to
case   to the
          the extent
               extent arising
                         arising outout of
                                         of Purchaser's,
                                             Purchaser’s, or   or its  agents’, contractors’,
                                                                   its agents',                    employees’, or
                                                                                  contractors', employees',        or invitees’
                                                                                                                       invitees'
entry upon
entry   upon the
               the Real
                      Real Property.
                            Property. The  The license
                                                  license to to access
                                                                 access the
                                                                          the Real
                                                                               Real Property
                                                                                     Property shall
                                                                                                  shall be
                                                                                                         be deemed
                                                                                                             deemed revoked
                                                                                                                        revoked
upon termination
upon    termination of   of this
                             this Agreement.
                                   Agreement. The           provisions of
                                                     The provisions        of this
                                                                               this Section
                                                                                    Section 33 shall
                                                                                                  shall survive
                                                                                                         survive the
                                                                                                                   the Closing
                                                                                                                        Closing
or the
or the earlier
         earlier termination
                  termination of    of this
                                       this Agreement.
                                             Agreement.

         4.
         4.        PRORATIONS AND EXPENSES
                   PRORATIONS AND EXPENSES

       (a)
       (a)      The following prorations,
                The following  prorations, except
                                           except as
                                                  as specifically
                                                     specifically set
                                                                  set forth
                                                                      forth in this Agreement
                                                                            in this Agreement toto the
                                                                                                   the
contrary, shall
contrary, shall be
                be made
                   made as
                         as of
                            of 12:01
                               12:01 a.m.
                                     a.m. on
                                          on the
                                             the Closing
                                                 Closing Date
                                                         Date ("Proration
                                                               (“Proration Date"),
                                                                              Date”), it
                                                                                      it being
                                                                                         being agreed
                                                                                               agreed



                                                               7
                                                               7
  19-13196-dsj          Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                Exhibit A -
                              Stalking Horse Agreement Pg 9 of 95



between the
between   the Parties
              Parties that
                      that the
                           the Closing
                               Closing Date
                                        Date shall
                                              shall be
                                                    be an
                                                       an income
                                                           income and
                                                                  and expense
                                                                      expense day
                                                                              day for  Purchaser, and
                                                                                   for Purchaser, and
shall be
shall be applied
         applied to
                 to reduce
                    reduce oror increase
                                increase the
                                         the balance
                                             balance of
                                                      of the
                                                         the Closing
                                                             Closing Payment,
                                                                     Payment, as
                                                                              as applicable:
                                                                                 applicable:

                  (i)
                  (i)       Taxes.   All general
                            Taxes. All     general real      estate taxes
                                                       real estate   taxes andand other
                                                                                    other similar
                                                                                           similar items
                                                                                                     items (including,
                                                                                                              (including,
without limitation,
without  limitation, special
                        special and
                                  and other
                                       other assessments)
                                                assessments) withwith respect
                                                                        respect toto the
                                                                                     the Real
                                                                                          Real Property
                                                                                                Property not not due
                                                                                                                  due and
                                                                                                                       and
payable as
payable  as of
             of the
                 the Closing
                      Closing Date,
                                Date, shall
                                        shall bebe prorated
                                                   prorated as as of
                                                                  of the
                                                                      the Closing
                                                                           Closing Date
                                                                                     Date based
                                                                                            based onon the
                                                                                                        the most
                                                                                                             most recent
                                                                                                                    recent
ascertainable tax
ascertainable    tax information
                      information for for tax
                                           tax parcel
                                                 parcel numbers
                                                          numbers thatthat are
                                                                             are attributable
                                                                                 attributable toto the
                                                                                                    the Real
                                                                                                         Real Property.
                                                                                                                Property.
All prorations
All  prorations shall
                   shall bebe final.   Any general
                               final. Any      general real
                                                          real estate
                                                                estate taxes
                                                                         taxes and
                                                                                 and other
                                                                                       other similar
                                                                                              similar items
                                                                                                         items and
                                                                                                                 and any
                                                                                                                       any
installments    of  special   or   other   assessments       affecting    the  Real   Property
installments of special or other assessments affecting the Real Property which are due and        which     are  due   and
payable for
payable        the period
          for the    period prior
                              prior toto the
                                          the Closing
                                                Closing Date
                                                           Date shall
                                                                  shall bebe paid
                                                                               paid by
                                                                                     by Seller    at Closing
                                                                                          Seller at  Closing withwith the
                                                                                                                        the
proceeds of
proceeds    of the
               the Closing
                    Closing Payment,
                               Payment, and  and any
                                                  any general
                                                        general real
                                                                   real estate   taxes and
                                                                         estate taxes   and other
                                                                                              other similar
                                                                                                     similar items
                                                                                                               items and
                                                                                                                       and
any installments
any  installments of  of special
                          special or
                                   or other
                                       other assessments
                                               assessments affecting
                                                                affecting thethe Real
                                                                                 Real Property
                                                                                        Property which
                                                                                                   which are are due
                                                                                                                 due and
                                                                                                                       and
payable for
payable        the period
          for the   period subsequent
                              subsequent to   to the
                                                  the Closing
                                                        Closing Date
                                                                   Date shall
                                                                           shall be
                                                                                  be paid
                                                                                      paid by
                                                                                            by Purchaser.
                                                                                                 Purchaser. The The term
                                                                                                                      term
“general real
"general   real estate
                estate taxes"
                         taxes” as
                                 as used
                                     used inin this
                                                this Section   4(a)(i) includes
                                                     Section 4(a)(i)                general assessments,
                                                                         includes general     assessments, including,
                                                                                                               including,
without limitation,
without  limitation, anyany payments
                             payments in       lieu of
                                           in lieu   of taxes
                                                         taxes in
                                                                in connection
                                                                    connection withwith the
                                                                                         the Real
                                                                                              Real Property
                                                                                                     Property pursuant
                                                                                                                 pursuant
to any
to  any governmental
         governmental abatement
                            abatement or   or exemption        program, and
                                                exemption program,           and any
                                                                                  any regular
                                                                                        regular annual
                                                                                                  annual assessments
                                                                                                             assessments
payable to
payable   to any
              any property
                   property owners
                               owners association.
                                          association. Notwithstanding
                                                            Notwithstanding the   the foregoing
                                                                                       foregoing or or anything
                                                                                                        anything to to the
                                                                                                                        the
contrary in
contrary      this Agreement,
           in this  Agreement, to   to the
                                        the extent    that no
                                             extent that    no general
                                                                 general real
                                                                            real estate
                                                                                 estate taxes
                                                                                         taxes are
                                                                                                are owed
                                                                                                     owed pursuant
                                                                                                              pursuant toto
the Ground
the Ground Lease,      there shall
              Lease, there    shall be
                                     be no
                                         no proration
                                              proration of of general
                                                              general real    estate taxes
                                                                        real estate  taxes at
                                                                                            at Closing.
                                                                                               Closing.

             (ii)
             (ii)    REA Obligations.
                     REA  Obligations. All
                                       All payments
                                           payments and
                                                    and charges
                                                        charges due and payable
                                                                due and  payable byby Seller
                                                                                      Seller
under any
under any reciprocal
          reciprocal easement
                     easement agreements
                              agreements encumbering
                                           encumbering the
                                                       the Real
                                                           Real Property
                                                                Property (collectively,
                                                                          (collectively, the
                                                                                         the
“REAs”).
"REAs").

               (iii) Ground
              (iii)     Ground Rents.
                                Rents. All
                                         All base
                                             base rents,
                                                   rents, percentage
                                                          percentage rents,
                                                                       rents, additional
                                                                              additional rent
                                                                                         rent and
                                                                                              and any
                                                                                                   any
other sums
other sums due
           due from
                from Seller
                      Seller under the Ground
                             under the  Ground Lease   (collectively, "Ground
                                                Lease (collectively,  “Ground Rents").
                                                                                 Rents”). Seller  shall
                                                                                           Seller shall
be responsible
be responsible for    all Ground
                 for all  Ground Rents
                                   Rents attributable
                                          attributable to
                                                        to the
                                                            the period
                                                                 period prior
                                                                         prior to
                                                                                to the
                                                                                   the Closing
                                                                                       Closing Date.
                                                                                                 Date.
Purchaser shall
Purchaser shall be
                be responsible
                    responsible for
                                for all
                                    all Ground
                                        Ground Rents
                                                 Rents attributable
                                                        attributable to
                                                                     to the
                                                                        the period
                                                                            period from  and after
                                                                                    from and  after the
                                                                                                    the
Closing Date.
Closing Date.

                (iv)
                (iv)     Retail Rents.
                         Retail Rents. All
                                         All base
                                             base rents,
                                                   rents, percentage
                                                          percentage rents,
                                                                       rents, additional
                                                                              additional rent
                                                                                         rent and
                                                                                              and any
                                                                                                   any tax
                                                                                                       tax
and  operating   expense   reimbursements     and   escalations   due   from  the  Subtenants
and operating expense reimbursements and escalations due from the Subtenants under the          under  the
Subleases   (collectively, "Retail
Subleases (collectively,   “Retail Rents"),
                                     Rents”), to
                                               to the
                                                   the extent
                                                       extent collected    from the
                                                                collected from   the Subtenants   prior to
                                                                                      Subtenants prior  to
Closing. From
Closing.   From and
                 and after
                      after Closing,
                            Closing, Purchaser
                                      Purchaser shall
                                                 shall have
                                                       have the
                                                              the exclusive  right to
                                                                  exclusive right  to collect
                                                                                      collect Retail
                                                                                              Retail Rents
                                                                                                     Rents
under the
under  the Subleases   and Seller
           Subleases and           shall have
                            Seller shall have no
                                              no right  to pursue
                                                  right to  pursue claims
                                                                    claims against
                                                                            against any
                                                                                    any Subtenants.
                                                                                         Subtenants. The
                                                                                                      The
terms of
terms  of the
          the immediately
              immediately preceding
                             preceding sentence
                                         sentence shall
                                                   shall survive
                                                          survive the
                                                                   the Closing
                                                                       Closing Date
                                                                                Date and
                                                                                       and not
                                                                                           not be
                                                                                               be merged
                                                                                                  merged
therein.
therein.

                 (v)
                 (v)     Retail Pass-Throughs.
                         Retail  Pass-Throughs. Utilities,
                                                        Utilities, water
                                                                    water andand sewer
                                                                                   sewer charges
                                                                                           charges andand other
                                                                                                           other
expenses attributable
expenses   attributable to
                        to Seller’s  operation of
                           Seller's operation    of the
                                                    the Property
                                                         Property (collectively,
                                                                    (collectively, "Operating
                                                                                     “Operating Expenses”).
                                                                                                   Expenses").
Seller  shall be
Seller shall   be responsible
                  responsible for     all Operating
                                for all   Operating Expenses        attributable to
                                                       Expenses attributable       to the
                                                                                      the period
                                                                                          period prior
                                                                                                    prior to
                                                                                                          to the
                                                                                                             the
Closing   Date.    Purchaser   shall   be  responsible   for  all Operating     Expenses
Closing Date. Purchaser shall be responsible for all Operating Expenses attributable to the attributable  to the
period from
period  from and
               and after
                   after the
                         the Closing
                             Closing Date.
                                        Date. All
                                                All Operating
                                                     Operating Expenses
                                                                  Expenses paidpaid or
                                                                                    or payable
                                                                                       payable byby Subtenants
                                                                                                     Subtenants
in accordance
in accordance with
                 with the
                       the Subleases     shall be
                           Subleases shall     be allocated
                                                   allocated between
                                                               between Seller     and Purchaser,
                                                                           Seller and  Purchaser, with
                                                                                                     with Seller
                                                                                                          Seller
responsible for
responsible       periods prior
              for periods  prior to
                                 to the
                                     the Closing
                                          Closing Date
                                                    Date and
                                                          and Purchaser
                                                               Purchaser responsible
                                                                             responsible for
                                                                                          for all
                                                                                               all periods
                                                                                                   periods from
                                                                                                           from
and following
and              the Closing
     following the   Closing Date.
                               Date. Meters
                                        Meters for   all public
                                                 for all public utilities
                                                                  utilities (including
                                                                            (including water)
                                                                                        water) being
                                                                                                 being used
                                                                                                        used on
                                                                                                              on
the Property
the Property shall
               shall be
                     be ordered
                        ordered read
                                 read byby Seller  on the
                                            Seller on  the day
                                                           day of
                                                                of giving
                                                                    giving possession
                                                                             possession to
                                                                                         to Purchaser.
                                                                                            Purchaser. To To the
                                                                                                             the


                                                            8
                                                            8
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                         Exhibit A -
                            Stalking Horse Agreement Pg 10 of 95



extent that
extent that the
             the amount
                 amount ofof actual
                             actual consumption
                                     consumption of  of any
                                                        any utility
                                                             utility services
                                                                     services is   not determined
                                                                               is not  determined prior
                                                                                                     prior to
                                                                                                           to the
                                                                                                              the
Closing Date,
Closing  Date, aa proration
                   proration shall
                              shall be
                                    be made
                                        made atat Closing
                                                  Closing based
                                                            based on
                                                                   on the
                                                                       the last  available reading.
                                                                           last available              Not later
                                                                                             reading. Not   later
than ten
than ten (10)
          (10) Business
                 Business Days
                           Days prior
                                  prior to
                                         to Closing,
                                            Closing, Seller    shall deliver
                                                       Seller shall   deliver to
                                                                               to Purchaser
                                                                                   Purchaser aa reconciliation
                                                                                                  reconciliation
statement of
statement   of the
                the Operating
                     Operating Expenses
                                 Expenses forfor the
                                                  the Property
                                                       Property for
                                                                  for the
                                                                       the portion
                                                                           portion of of the
                                                                                          the calendar
                                                                                               calendar year
                                                                                                         year in
                                                                                                               in
which the
which   the Closing
              Closing occurs
                        occurs that
                                 that the
                                       the Property
                                            Property waswas owned
                                                              owned by  by Seller.
                                                                            Seller. Seller’s      reconciliation
                                                                                       Seller's reconciliation
statement shall
statement   shall include   tenant invoice
                   include tenant   invoice calculations
                                              calculations and
                                                             and reasonable
                                                                   reasonable Operating
                                                                                 Operating Expense
                                                                                               Expense invoice
                                                                                                         invoice
back-up, together
back-up,   together with
                      with documentation
                           documentation as   as to
                                                  to the
                                                     the amounts
                                                          amounts actually
                                                                     actually collected
                                                                                collected byby Seller
                                                                                                Seller from   the
                                                                                                       from the
Subtenants     with   respect   to  such    Operating     Expenses.      Seller
Subtenants with respect to such Operating Expenses. Seller and Purchaser shall useand    Purchaser    shall   use
commercially reasonable
commercially      reasonable efforts
                               efforts to
                                        to agree
                                           agree upon
                                                    upon such
                                                           such reconciliation      statement at
                                                                  reconciliation statement       at or
                                                                                                    or prior
                                                                                                        prior to
                                                                                                               to
Closing. Purchaser
Closing.      Purchaser shall
                          shall bebe solely
                                      solely responsible
                                                responsible forfor performing
                                                                    performing any  any Operating
                                                                                           Operating Expense
                                                                                                        Expense
reconciliations with
reconciliations    with Subtenants   under the
                        Subtenants under     the Subleases    with respect
                                                  Subleases with     respect to
                                                                              to the
                                                                                  the calendar
                                                                                      calendar year
                                                                                                  year in
                                                                                                       in which
                                                                                                          which
Closing occurs
Closing   occurs andand subsequent
                         subsequent years,
                                       years, and
                                                and Seller   shall have
                                                      Seller shall   have nono right
                                                                                 right to
                                                                                        to perform
                                                                                            perform any
                                                                                                      any such
                                                                                                            such
reconciliations.
reconciliations.

                (vi)
                (vi)     Any other
                        Any   other items of income
                                    items of income oror expense,
                                                          expense, the
                                                                   the credit or proration
                                                                       credit or proration of
                                                                                           of which
                                                                                              which are
                                                                                                     are
necessary to
necessary  to fairly
              fairly allocate
                     allocate the
                              the benefits
                                  benefits and
                                           and burdens
                                                burdens of of ownership
                                                              ownership of
                                                                         of the
                                                                            the Real
                                                                                Real Property,
                                                                                     Property, shall
                                                                                               shall be
                                                                                                      be
prorated at
prorated at the
            the Closing.
                Closing. All
                          All prorations
                               prorations shall
                                          shall be
                                                be final.
                                                   final.

        (b)
        (b)      Security Deposits. A
                 Security Deposits.   A list  of all
                                         list of all security
                                                     security deposits
                                                               deposits from
                                                                         from the
                                                                               the Subtenants   under the
                                                                                    Subtenants under   the
Subleases
Subleases asas of
               of the
                  the Effective  Date ("Security
                       Effective Date  (“Security Deposits")
                                                     Deposits”) isis attached
                                                                     attached as
                                                                               as Schedule
                                                                                  Schedule 3 3 hereto
                                                                                               hereto and
                                                                                                       and
incorporated herein
incorporated   herein by
                      by reference.
                         reference. At
                                     At Closing,
                                        Closing, all
                                                   all Security  Deposits shall
                                                       Security Deposits   shall be
                                                                                 be credited
                                                                                    credited to
                                                                                             to Purchaser
                                                                                                Purchaser
as aa credit
as    credit against
              against the
                      the Closing
                           Closing Payment,
                                    Payment, andand Seller   shall otherwise
                                                     Seller shall   otherwise retain
                                                                               retain any
                                                                                      any such
                                                                                           such Security
                                                                                                 Security
Deposits. Any
Deposits.     Any Security    Deposits held
                   Security Deposits    held byby Seller   in the
                                                   Seller in   the form
                                                                    form ofof letters of credit
                                                                              letters of  credit shall
                                                                                                 shall be
                                                                                                        be
transferred to
transferred  to Purchaser
                Purchaser and/or
                           and/or re-issued
                                  re-issued naming
                                             naming Purchaser
                                                       Purchaser as
                                                                  as beneficiary
                                                                     beneficiary thereof
                                                                                  thereof at
                                                                                          at Closing,
                                                                                             Closing, and
                                                                                                       and
any costs
any        associated with
     costs associated  with such
                            such transfer
                                 transfer and/or
                                           and/or re-issuance
                                                  re-issuance shall
                                                                shall be
                                                                      be paid
                                                                         paid by
                                                                              by Seller.
                                                                                  Seller.

        (c)
        (c)     Leasing
                Leasing Incentives.
                         Incentives. AA list  of all
                                         list of all unpaid
                                                     unpaid leasing   commissions, tenant
                                                             leasing commissions,      tenant improvement
                                                                                               improvement
allowances and
allowances   and landlord   work (each
                  landlord work    (each aa "Leasing
                                              “Leasing Incentive”
                                                         Incentive" and,and, collectively,
                                                                               collectively, the
                                                                                              the "Leasing
                                                                                                   “Leasing
Incentives”)  as of
Incentives") as  of the
                     the Effective  Date with
                         Effective Date    with respect
                                                 respect to
                                                          to any
                                                              any Subleases
                                                                    Subleases isis attached
                                                                                   attached as
                                                                                             as Schedule
                                                                                                 Schedule 44
hereto and
hereto and incorporated
            incorporated herein
                          herein by
                                 by reference.
                                     reference. At At Closing,
                                                      Closing, Purchaser
                                                                 Purchaser shall
                                                                             shall receive
                                                                                   receive aa credit
                                                                                              credit against
                                                                                                     against
the Closing
the Closing Payment
             Payment inin the
                          the amount
                              amount ofof any
                                           any unpaid
                                                unpaid Leasing
                                                        Leasing Incentives      and assume
                                                                   Incentives and    assume the
                                                                                             the obligation
                                                                                                  obligation
for the payment
for the  payment ofof such
                      such amounts
                            amounts as as were
                                           were credited
                                                  credited to
                                                            to Purchaser.
                                                                Purchaser. Except
                                                                               Except asas set
                                                                                           set forth  in the
                                                                                                forth in the
immediately preceding
immediately   preceding sentence,
                         sentence, Purchaser
                                    Purchaser shall
                                                shall have  no liability
                                                      have no             for any
                                                                liability for any Leasing   Incentives.
                                                                                   Leasing Incentives.

         (d)
         (d)      At Closing,
                  At Closing, Purchaser
                                 Purchaser shall
                                              shall pay:
                                                    pay: (i)
                                                          (i) the
                                                              the fee  of the
                                                                   fee of the Escrow   Agent (as
                                                                               Escrow Agent     (as defined
                                                                                                      defined in
                                                                                                               in
Section
Section 7 7 of
            of this
               this Agreement);
                    Agreement); (ii)(ii) the
                                          the cost
                                              cost of
                                                   of obtaining
                                                      obtaining Third
                                                                   Third Party
                                                                         Party Reports,
                                                                                Reports, if any; (iii)
                                                                                         if any;   (iii) the
                                                                                                         the cost
                                                                                                             cost
of any
of  any updated
         updated Title   Commitment and
                   Title Commitment         and any
                                                any related
                                                     related title
                                                              title searches
                                                                    searches and
                                                                              and exam
                                                                                  exam fees,     investigations
                                                                                          fees, investigations
and tests;
and  tests; (iv)
            (iv) leasehold  title policies
                 leasehold title  policies and
                                             and the
                                                 the cost
                                                      cost of
                                                           of any
                                                               any endorsements
                                                                    endorsements toto such
                                                                                      such title
                                                                                            title policies;
                                                                                                  policies; and
                                                                                                              and
(v) any
(v) any and
         and all
              all recording
                  recording charges,
                             charges, if if any.
                                            any. The   Parties shall
                                                 The Parties    shall each be solely
                                                                      each be solely responsible
                                                                                     responsible for     the fees
                                                                                                    for the  fees
and disbursements
and  disbursements of of their
                         their respective    counsel and
                                respective counsel    and other
                                                           other professional
                                                                  professional advisors.
                                                                                advisors.

     5.
     5.   BANKRUPTCY MATTERS;
          BANKRUPTCY MATTERS; CONDITIONS TO CLOSING;
                              CONDITIONS TO CLOSING; COVENANTS
                                                     COVENANTS
PENDING
PENDING CLOSING
        CLOSING

        (a)
        (a)      Bankruptcy Matters.
                 Bankruptcy Matters.




                                                       99
19-13196-dsj      Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                 Exhibit A -
                        Stalking Horse Agreement Pg 11 of 95



              (i)
              (i)       Breakup Payments.
                        Breakup   Payments. If  If Seller’s   sale process
                                                   Seller's sale   process generates
                                                                            generates an
                                                                                       an all
                                                                                           all cash
                                                                                                cash bid
                                                                                                     bid of
                                                                                                         of at
                                                                                                             at
    least  Fifty Million
    least Fifty     Million and
                              and 00/100      Dollars ($50,000,000.00)
                                    00/100 Dollars       ($50,000,000.00) (such
                                                                             (such bid,
                                                                                     bid, an
                                                                                           an "Alternative
                                                                                                 “Alternative
    Bid”), then
    Bid"),   then Seller    shall have
                    Seller shall  have the
                                        the right
                                            right to
                                                   to pursue
                                                       pursue such
                                                                such Alternative
                                                                     Alternative Bid;
                                                                                   Bid; provided,
                                                                                        provided, however,
                                                                                                    however,
    that if
    that if Seller
             Seller closes   on such
                      closes on  such Alternative
                                       Alternative Bid,
                                                      Bid, then
                                                            then the
                                                                  the Deposit
                                                                      Deposit shall
                                                                               shall be
                                                                                     be promptly
                                                                                         promptly refunded
                                                                                                     refunded
    to Purchaser
    to Purchaser and  and Seller   shall pay
                           Seller shall  pay the
                                               the following
                                                    following sumsum to
                                                                      to Purchaser
                                                                         Purchaser asas aa breakup
                                                                                            breakup fee    and
                                                                                                      fee and
    expense reimbursement
    expense     reimbursement (collectively,
                                   (collectively, the
                                                    the "Breakup
                                                         “Breakup Payments”):
                                                                      Payments"): (a)(a) all
                                                                                          all of
                                                                                              of Purchaser's
                                                                                                  Purchaser’s
    costs and
    costs  and expenses
                  expenses inin connection
                                connection with
                                              with the
                                                     the transactions
                                                          transactions contemplated
                                                                        contemplated by by this
                                                                                            this Agreement,
                                                                                                  Agreement,
    up to
    up  to aa maximum
               maximum amount
                            amount ofof Four
                                         Four Hundred
                                               Hundred Thousand        and 00/100
                                                            Thousand and    00/100 Dollars
                                                                                     Dollars ($400,000.00)
                                                                                               ($400,000.00)
    (the "Expense
    (the  “Expense Reimbursement");
                         Reimbursement”); plus   plus (b)
                                                       (b) Six   Hundred Thousand
                                                            Six Hundred    Thousand and and 00/100
                                                                                             00/100 Dollars
                                                                                                       Dollars
    ($600,000.00) (the
    ($600,000.00)       (the "Breakup
                              “Breakup Fee”).
                                            Fee"). For  For the
                                                             the avoidance
                                                                   avoidance ofof doubt,
                                                                                   doubt, notwithstanding
                                                                                            notwithstanding
    anything to
    anything     to the
                     the contrary
                         contrary herein,
                                    herein, the
                                             the Breakup
                                                  Breakup Payments
                                                              Payments shall
                                                                         shall be
                                                                                be deemed
                                                                                    deemed administrative
                                                                                              administrative
    claims in
    claims        the Bankruptcy
              in the   Bankruptcy Case
                                     Case and,
                                           and, ifif payable
                                                      payable pursuant
                                                                pursuant to
                                                                          to this
                                                                             this Section
                                                                                   Section 5(a)(i),   shall be
                                                                                             5(a)(i), shall be
    paid from
    paid   from the the first
                         first dollars
                               dollars ofof the
                                             the sale
                                                   sale proceeds
                                                          proceeds generated
                                                                     generated by by the
                                                                                      the closing
                                                                                           closing of of such
                                                                                                         such
    Alternative Bid.
    Alternative     Bid.

             (ii)
             (ii)      Seller   shall file
                       Seller shall    file an
                                             an expedited    motion seeking
                                                 expedited motion       seeking approval
                                                                                  approval of of the
                                                                                                   the Bankruptcy
                                                                                                       Bankruptcy
    Court of
    Court   of the
                the Breakup
                     Breakup Payments
                                 Payments as   as soon
                                                  soon asas practicable
                                                            practicable following
                                                                            following the
                                                                                        the Effective
                                                                                             Effective Date,
                                                                                                          Date, butbut
    in no
    in no event
           event later    than two
                   later than    two (2)
                                      (2) Business
                                            Business Days
                                                       Days after
                                                               after the
                                                                      the Effective   Date. If
                                                                           Effective Date.      If no
                                                                                                   no objection
                                                                                                       objection to to
    such motion
    such  motion is     filed and
                     is filed  and served
                                     served on on Seller   by 4:00
                                                   Seller by   4:00 p.m.
                                                                      p.m. (prevailing
                                                                             (prevailing Eastern      Time), three
                                                                                           Eastern Time),       three
    (3) Business
    (3) Business DaysDays following        service of
                             following service      of such
                                                        such motion,
                                                               motion, Seller     shall file
                                                                          Seller shall   file aa certificate
                                                                                                  certificate of
                                                                                                               of nono
    objection with
    objection    with the
                        the Bankruptcy
                             Bankruptcy Court Court and
                                                      and aa proposed
                                                              proposed formform ofof order
                                                                                     order approving
                                                                                              approving Seller’s
                                                                                                             Seller's
    selection of
    selection   of the
                    the stalking
                         stalking horse
                                    horse bidder
                                             bidder and
                                                     and the
                                                           the Bid
                                                                Bid Protections.
                                                                      Protections. If    an objection
                                                                                      If an  objection is  is timely
                                                                                                              timely
    filed and
    filed  and served,
                 served, Seller     will request
                           Seller will     request anan expedited
                                                         expedited hearing
                                                                       hearing toto consider      approval of
                                                                                    consider approval         of this
                                                                                                                  this
    Agreement and
    Agreement      and the
                         the Bid
                              Bid Protections.
                                   Protections. Any Any order
                                                          order approving
                                                                  approving the the Bid
                                                                                    Bid Protections
                                                                                          Protections (the(the "Bid
                                                                                                                “Bid
    Protections     Order”) must
    Protections Order")         must be be in  form and
                                            in form   and substance
                                                           substance reasonably
                                                                         reasonably acceptable
                                                                                       acceptable to to Purchaser,
                                                                                                         Purchaser,
    and shall
    and  shall provide,
                 provide, among
                            among other
                                      other things:
                                              things: (1)
                                                       (1) that
                                                           that it
                                                                 it is
                                                                    is enforceable
                                                                       enforceable immediately
                                                                                      immediately upon upon entry;
                                                                                                               entry;
    (2) that
    (2)  that Purchaser
               Purchaser may  may rely
                                     rely onon the
                                                 the same
                                                      same forfor purposes
                                                                    purposes of of providing
                                                                                    providing the  the Deposit
                                                                                                        Deposit as  as
    contemplated by
    contemplated        by this
                             this Agreement;
                                    Agreement; (3)    (3) that
                                                            that thethe Breakup
                                                                          Breakup Payments
                                                                                       Payments are   are granted
                                                                                                             granted
    administrative expense
    administrative                priority status;
                       expense priority      status; and
                                                     and (4)
                                                           (4) that
                                                               that the
                                                                     the amount
                                                                          amount ofof such
                                                                                       such Breakup
                                                                                             Breakup Payments
                                                                                                          Payments
    shall be
    shall be paid
              paid from     the first
                     from the    first dollars
                                       dollars ofof the
                                                    the sale
                                                         sale proceeds
                                                               proceeds of of any
                                                                              any sale
                                                                                   sale that
                                                                                         that closes    pursuant to
                                                                                               closes pursuant      to
    an Alternative
    an  Alternative Bid,
                       Bid, if
                             if such
                                such Breakup
                                      Breakup Payments
                                                  Payments have       not been
                                                               have not    been paid
                                                                                 paid sooner.
                                                                                       sooner.

            (iii) Plan
            (iii)      Plan Documents.
                             Documents. Purchaser
                                            Purchaser shall
                                                          shall have
                                                                  have the
                                                                         the right
                                                                              right to
                                                                                    to review
                                                                                        review andand provide
                                                                                                       provide
    comments to
    comments      to the
                       the Plan,
                            Plan, any
                                   any disclosure
                                        disclosure statement
                                                      statement (the(the "Disclosure
                                                                           “Disclosure Statement”),
                                                                                            Statement"), the the
    proposed form
    proposed   form of  of order
                           order confirming
                                 confirming the
                                             the Plan
                                                   Plan and
                                                         and approving
                                                               approving the the Sale on the
                                                                                 Sale on   the terms
                                                                                               terms set
                                                                                                      set forth
                                                                                                          forth
    herein (the
    herein   (the "Confirmation
                     “Confirmation Order"),
                                        Order”), and  and allall related
                                                                  related motions,
                                                                              motions, notices
                                                                                         notices andand other
                                                                                                          other
    substantive filings
    substantive     filings in
                             in advance
                                 advance ofof their
                                               their filing
                                                       filing (the
                                                                (the "Plan
                                                                       “Plan Documents").
                                                                                Documents”). The           Plan
                                                                                                     The Plan
    Documents shall
    Documents       shall not
                           not contain  any provision
                                contain any   provision thatthat is
                                                                  is in
                                                                      in conflict
                                                                          conflict with
                                                                                    with thethe terms
                                                                                                terms ofof this
                                                                                                            this
    Agreement      or  that  would  otherwise   limit  the   Purchaser’s     rights or  remedies
    Agreement or that would otherwise limit the Purchaser's rights or remedies under this           under   this
    Agreement and,
    Agreement      and, with
                         with respect
                               respect to
                                       to those
                                          those aspects
                                                  aspects ofof the
                                                                the Plan
                                                                     Plan Documents
                                                                            Documents thatthat are
                                                                                                are applicable
                                                                                                    applicable
    to the
    to the Sale    transaction contemplated
           Sale transaction      contemplated herein,
                                                  herein, must
                                                            must otherwise
                                                                   otherwise be  be in  form and
                                                                                    in form    and substance
                                                                                                     substance
    acceptable to
    acceptable    to Purchaser.
                      Purchaser. The     Plan Documents
                                    The Plan   Documents must  must be be filed,  and the
                                                                           filed, and  the necessary
                                                                                             necessary orders
                                                                                                        orders
    must be
    must  be obtained,
              obtained, in    accordance with
                           in accordance  with the
                                                the following     milestones (the
                                                     following milestones            “Plan Milestones”):
                                                                                (the "Plan    Milestones"):

                      a.
                      a.        Subject to the
                                Subject to the availability
                                               availability of
                                                            of the
                                                               the Bankruptcy
                                                                   Bankruptcy Court,
                                                                              Court, an
                                                                                     an order
                                                                                        order of
                                                                                              of the
                                                                                                 the
                                Bankruptcy Court
                                Bankruptcy    Court approving
                                                      approving thethe Disclosure
                                                                        Disclosure Statement
                                                                                    Statement andand



                                                      10
                                                      10
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                     Exhibit A -
                             Stalking Horse Agreement Pg 12 of 95



                                 procedures for
                                 procedures  for solicitation
                                                 solicitation of
                                                              of votes
                                                                 votes on
                                                                       on the
                                                                          the Plan
                                                                              Plan shall
                                                                                   shall be
                                                                                         be entered
                                                                                            entered by
                                                                                                    by
                                 no later
                                 no later than
                                          than April
                                               April 27,
                                                     27, 2021;
                                                         2021; and
                                                                and

                         b.
                         b.      Subject to the
                                 Subject to the availability
                                                availability of
                                                             of the
                                                                the Bankruptcy
                                                                    Bankruptcy Court,
                                                                                 Court, an
                                                                                        an order
                                                                                           order of
                                                                                                 of the
                                                                                                    the
                                 Bankruptcy Court
                                 Bankruptcy   Court confirming
                                                    confirming thethe Plan
                                                                      Plan shall
                                                                           shall be
                                                                                 be entered
                                                                                    entered by
                                                                                            by no
                                                                                               no later
                                                                                                  later
                                 than June
                                 than      4, 2021.
                                      June 4, 2021.

       (b)
       (b)     Seller  Conditions Precedent.
               Seller Conditions      Precedent. In  In addition
                                                         addition toto any
                                                                        any other
                                                                               other conditions    and/or
                                                                                      conditions and/or
contingencies set
contingencies set forth
                  forth in  this Agreement,
                        in this  Agreement, Seller’s   obligation to
                                              Seller's obligation to close
                                                                      close on
                                                                             on Purchaser's
                                                                                 Purchaser’s purchase
                                                                                             purchase of
                                                                                                       of
the Property  is subject   to  each  and  all  of the  following  conditions     precedent (collectively,
the Property is subject to each and all of the following conditions precedent (collectively,
together with
together with such
              such other
                    other conditions
                          conditions and/or
                                        and/or contingencies
                                               contingencies set
                                                              set forth  in this
                                                                  forth in  this Agreement,
                                                                                  Agreement, the
                                                                                              the "Seller
                                                                                                  “Seller
Conditions
Conditions Precedent”    and each
            Precedent" and     each aa "Seller
                                       “Seller Condition    Precedent”):
                                                Condition Precedent"):

                (i)
                (i)      All of
                        All    of Purchaser's
                                   Purchaser’s representations
                                                 representations and and warranties
                                                                           warranties contained
                                                                                        contained inin this
                                                                                                         this
Agreement shall
Agreement    shall be
                   be true
                      true and
                            and correct
                                 correct as
                                         as of
                                            of the
                                               the Closing
                                                   Closing in    all material
                                                             in all  material respects;
                                                                              respects; provided
                                                                                        provided however
                                                                                                  however
Seller shall, promptly
Seller shall, promptly upon
                         upon becoming
                                becoming aware
                                           aware ofof same,
                                                      same, advise
                                                             advise Purchaser
                                                                      Purchaser if
                                                                                 if it
                                                                                    it believes
                                                                                       believes that
                                                                                                that any
                                                                                                      any of
                                                                                                           of
Purchaser’s representations
Purchaser's   representations and
                                and warranties
                                    warranties contained    in this
                                                 contained in   this Agreement
                                                                     Agreement areare not
                                                                                       not true
                                                                                           true and
                                                                                                and correct
                                                                                                     correct
in any
in any material
        material respects,
                  respects, and
                             and Purchaser
                                  Purchaser shall
                                             shall thereupon
                                                   thereupon have
                                                               have fifteen
                                                                      fifteen (15)
                                                                              (15) Business
                                                                                   Business Days
                                                                                              Days toto cure
                                                                                                        cure
any purported
any purported breach
                breach of
                        of its representations and
                           its representations  and warranties;
                                                     warranties;

               (ii)
               (ii)    All obligations
                       All obligations of
                                       of Purchaser
                                          Purchaser that
                                                     that were
                                                          were to
                                                               to have
                                                                  have been
                                                                       been performed
                                                                            performed on
                                                                                      on or
                                                                                         or
before the
before the Closing
           Closing Date
                    Date have
                         have been
                              been timely
                                   timely and
                                          and duly
                                              duly performed;
                                                   performed;

                (iii) Entry
                (iii)          by the
                         Entry by the Bankruptcy
                                      Bankruptcy Court
                                                  Court ofof the
                                                             the Confirmation
                                                                 Confirmation Order,
                                                                              Order, which
                                                                                     which remains
                                                                                           remains
in full
in full force
        force and
              and effect
                  effect and
                         and has
                             has not
                                 not been
                                     been stayed
                                          stayed at
                                                 at the
                                                    the time
                                                        time of
                                                              of the
                                                                 the Closing;
                                                                     Closing;

                (iv)
                (iv)      GWB Madison
                          GWB   Madison A  A LLC,
                                             LLC, aa Delaware
                                                      Delaware limited  liability company
                                                                limited liability           (the "First
                                                                                  company (the    “First
Lien Exit
Lien        Lender”) shall
      Exit Lender")      shall have,
                               have, simultaneously
                                     simultaneously with
                                                      with the
                                                            the Closing,
                                                                Closing, closed
                                                                          closed and
                                                                                  and funded
                                                                                       funded the
                                                                                               the First
                                                                                                   First
Lien
Lien Exit Facility in
     Exit Facility   in the
                        the amount
                            amount ofof the
                                        the Closing
                                            Closing Payment,
                                                     Payment, which
                                                               which First
                                                                      First Lien  Exit Facility
                                                                            Lien Exit  Facility shall
                                                                                                shall be
                                                                                                      be
substantially in
substantially in accordance
                 accordance with
                               with the
                                    the terms
                                        terms set
                                              set forth on Exhibit
                                                  forth on         H; and
                                                           Exhibit H; and

                 (v)
                 (v)      Effective  as of
                          Effective as  of the
                                           the Closing,
                                               Closing, George
                                                         George Washington
                                                                   Washington Bridge
                                                                                 Bridge Bus
                                                                                          Bus Station   and
                                                                                               Station and
Infrastructure  Development Fund,
Infrastructure Development        Fund, LLC
                                        LLC (the
                                              (the "Senior
                                                   “Senior Secured
                                                             Secured Lender"),
                                                                        Lender”), Seller    and Purchaser
                                                                                     Seller and Purchaser
shall have
shall  have amended
             amended thethe loan
                             loan evidenced  by that
                                   evidenced by  that certain
                                                      certain Permanent
                                                               Permanent Loan     Agreement, dated
                                                                            Loan Agreement,    dated as
                                                                                                      as of
                                                                                                          of
July  20, 2011
July 20,  2011 (the
                (the "“ Senior
                        Senior Secured
                                 Secured Loan
                                          Loan Agreement"),
                                                 Agreement”), thatthat certain
                                                                       certain Promissory
                                                                               Promissory Note,
                                                                                            Note, dated
                                                                                                  dated asas
of July
of       20, 2011
   July 20,   2011 and
                     and the
                          the other
                               other Senior
                                     Senior Secured
                                            Secured Loan     Documents (as
                                                      Loan Documents       (as defined
                                                                               defined in
                                                                                        in the
                                                                                           the Plan)
                                                                                               Plan) to
                                                                                                      to be
                                                                                                          be
modified substantially
modified   substantially in   accordance with
                           in accordance  with the
                                               the terms
                                                   terms set
                                                          set forth
                                                              forth in
                                                                    in Exhibit
                                                                       Exhibit HH in
                                                                                  in the
                                                                                     the principal
                                                                                         principal amount
                                                                                                   amount
of $72,000,000
of $72,000,000 (the(the "Second
                         “Second LienLien Exit   Facility”) and
                                           Exit Facility")   and such
                                                                   such Second
                                                                         Second Lien
                                                                                   Lien Exit   Facility (as
                                                                                         Exit Facility   (as
modified) shall
modified)   shall have
                  have been
                        been assumed
                               assumed by
                                        by Purchaser;
                                           Purchaser; and
                                                       and

                (vi)
                (vi)     The effective date
                         The effective date under the Plan
                                            under the Plan shall
                                                           shall have
                                                                 have occurred
                                                                      occurred simultaneously
                                                                               simultaneously with
                                                                                              with
the Closing.
the Closing.

         If there is
         If there is aa failure  of any
                        failure of  any of
                                         of the
                                             the Seller  Conditions Precedent
                                                  Seller Conditions  Precedent set
                                                                                 set forth
                                                                                     forth above
                                                                                            above byby the
                                                                                                        the
Closing Date,
Closing   Date, then
                then Seller,  as Seller’s
                      Seller, as          sole and
                                 Seller's sole  and exclusive  remedy, shall
                                                    exclusive remedy,   shall have
                                                                              have the
                                                                                   the right
                                                                                        right to
                                                                                              to terminate
                                                                                                 terminate
this Agreement
this Agreement upon
                  upon written
                         written notice
                                  notice to
                                         to Purchaser,
                                            Purchaser, whereupon
                                                        whereupon this
                                                                    this Agreement
                                                                         Agreement shall
                                                                                      shall terminate
                                                                                            terminate and
                                                                                                       and
thereafter the
thereafter  the Parties
                Parties shall
                        shall have
                              have nono further obligations under
                                        further obligations under this
                                                                   this Agreement
                                                                        Agreement other
                                                                                    other than
                                                                                           than those
                                                                                                 those that
                                                                                                       that
by their
by   their terms
            terms specifically
                   specifically survive
                                   survive termination
                                            termination ofof this
                                                              this Agreement.
                                                                    Agreement. Notwithstanding
                                                                                   Notwithstanding the  the


                                                     11
                                                     11
  19-13196-dsj       Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                        Exhibit A -
                           Stalking Horse Agreement Pg 13 of 95



foregoing, in the
foregoing, in  the event  that this
                    event that  this Agreement
                                     Agreement is     terminated as
                                                   is terminated   as aa result  of the
                                                                         result of  the failure of any
                                                                                        failure of any of
                                                                                                        of the
                                                                                                           the
Seller Conditions Precedent
Seller Conditions    Precedent (other
                                  (other than
                                          than pursuant
                                                 pursuant to
                                                           to subsections
                                                               subsections (iii),
                                                                             (iii), (v)
                                                                                    (v) and
                                                                                        and (vi)
                                                                                             (vi) above),
                                                                                                  above), the
                                                                                                           the
Deposit shall
Deposit  shall bebe paid
                     paid to
                          to Seller   within two
                              Seller within     two (2)
                                                     (2) Business
                                                          Business Days
                                                                     Days thereafter.
                                                                            thereafter. In     the event
                                                                                           In the         this
                                                                                                   event this
Agreement is
Agreement       terminated as
            is terminated    as aa result
                                   result of
                                           of the
                                              the failure
                                                  failure of
                                                           of the
                                                              the Seller  Condition Precedent
                                                                  Seller Condition     Precedent set
                                                                                                  set forth
                                                                                                      forth in
                                                                                                            in
subsection (iii),
subsection  (iii), (v)
                   (v) or
                       or (vi)
                           (vi) above,
                                 above, the
                                          the Deposit
                                               Deposit shall
                                                         shall be
                                                                be returned
                                                                   returned toto Purchaser
                                                                                  Purchaser within
                                                                                              within two
                                                                                                      two (2)
                                                                                                           (2)
Business Days
Business  Days thereafter.
                 thereafter.

       (c)
       (c)      Purchaser Conditions
                Purchaser  Conditions Precedent.
                                        Precedent. In    addition to
                                                      In addition   to any
                                                                        any other
                                                                             other conditions
                                                                                   conditions and/or
                                                                                                and/or
contingencies  set forth in this Agreement,    Purchaser’s obligation   to close the purchase
contingencies set forth in this Agreement, Purchaser's obligation to close the purchase of      of the
                                                                                                   the
Property is
Property     subject to
         is subject  to each
                        each and
                             and all
                                 all of
                                      of the
                                         the following
                                             following conditions   precedent (collectively,
                                                        conditions precedent   (collectively, together
                                                                                              together
with such
with such other
            other conditions
                  conditions and/or
                              and/or contingencies   set forth
                                      contingencies set  forth in  this Agreement,
                                                                in this  Agreement, the
                                                                                     the "Purchaser
                                                                                          “Purchaser
Conditions
Conditions Precedent”     and each
             Precedent" and   each aa "Purchaser
                                      “Purchaser Condition
                                                   Condition Precedent”):
                                                               Precedent"):

                (i)
                (i)    All of
                       All  of Seller’s  representations contained
                               Seller's representations   contained in   this Agreement
                                                                      in this  Agreement shall
                                                                                           shall be
                                                                                                 be true
                                                                                                     true
and correct
and           as of
     correct as   of the
                     the Closing
                          Closing inin all
                                        all material
                                            material respects;  provided however
                                                      respects; provided     however Purchaser
                                                                                        Purchaser shall,
                                                                                                   shall,
promptly upon
promptly   upon becoming
                  becoming aware
                             aware of of same,
                                          same, advise
                                                 advise Seller  if it
                                                         Seller if  it believes
                                                                        believes that
                                                                                   that any
                                                                                        any of
                                                                                             of Seller’s
                                                                                                 Seller's
representations and
representations  and warranties
                      warranties contained    in this
                                   contained in  this Agreement
                                                      Agreement are
                                                                  are not
                                                                        not true
                                                                             true and
                                                                                  and correct  as of
                                                                                       correct as of the
                                                                                                      the
Closing in
Closing  in all
            all material
                material respects,
                         respects, and
                                    and Seller  shall thereupon
                                         Seller shall thereupon have
                                                                 have fifteen    (15) Business
                                                                        fifteen (15)   Business Days
                                                                                                Days toto
cure any
cure any purported
          purported breach
                    breach of
                            of its
                               its representations  and warranties;
                                   representations and  warranties;

              (ii)
              (ii)    All obligations
                      All obligations of
                                      of Seller that were
                                         Seller that were to
                                                          to have been performed
                                                             have been performed on
                                                                                 on or
                                                                                    or before
                                                                                       before the
                                                                                              the
Closing Date
Closing Date have
             have been
                   been timely
                        timely and
                               and duly
                                   duly performed;
                                         performed;

             (iii) The
             (iii)       Bid Protections
                     The Bid  Protections Order
                                          Order shall
                                                shall have
                                                      have been
                                                           been entered, approving the
                                                                entered, approving the Breakup
                                                                                       Breakup
Payments and
Payments and other
             other Bid
                   Bid Protections;
                       Protections;

                (iv)
                (iv)    Entry
                        Entry byby the
                                     the Bankruptcy
                                           Bankruptcy Court
                                                        Court ofof the
                                                                    the Confirmation
                                                                         Confirmation Order
                                                                                        Order in   the
                                                                                                in the
Bankruptcy Case,
Bankruptcy   Case, which
                     which Confirmation
                            Confirmation Order
                                            Order shall
                                                   shall (x)
                                                         (x) be
                                                              be in form and
                                                                 in form  and substance
                                                                              substance acceptable
                                                                                        acceptable toto
Purchaser with
Purchaser  with respect
                 respect to
                         to this
                            this Agreement
                                 Agreement andand the
                                                   the Sale  transaction contemplated
                                                       Sale transaction  contemplated herein,
                                                                                       herein, and
                                                                                               and (y)
                                                                                                    (y)
not have
not have been
          been reversed,
                 reversed, stayed,
                            stayed, amended,
                                      amended, modified,
                                                 modified, dismissed,
                                                             dismissed, vacated
                                                                         vacated or
                                                                                 or reconsidered
                                                                                    reconsidered and
                                                                                                   and
remains in
remains in full force and
           full force and effect
                           effect at
                                  at the
                                     the time
                                         time of
                                              of the
                                                 the Closing;
                                                     Closing;

               (v)
               (v)       The
                         The Second
                             Second Lien
                                    Lien Exit Facility shall
                                         Exit Facility shall have
                                                             have been
                                                                  been entered
                                                                       entered into
                                                                               into simultaneously
                                                                                    simultaneously
with the
with the Closing;
         Closing;

               (vi)
               (vi)     By not
                        By  not later
                                 later than
                                        than fifteen
                                              fifteen (15)
                                                       (15) Business
                                                            Business Days
                                                                        Days before
                                                                                before the
                                                                                        the Closing
                                                                                             Closing Date,
                                                                                                       Date,
Seller and the
Seller and the Port
               Port Authority
                     Authority shall
                                 shall have
                                        have executed    and delivered
                                              executed and   delivered to to Purchaser
                                                                             Purchaser anan amendment
                                                                                            amendment to  to
the Ground
the Ground Lease
            Lease containing    (i) the
                    containing (i)  the current
                                        current Basic
                                                 Basic Rent
                                                        Rent (as  defined in
                                                             (as defined    in Section 1(c) of
                                                                               Section 1(c)  of the
                                                                                                 the George
                                                                                                     George
Washington Bridge
Washington    Bridge Bus
                       Bus Station    Agreement Among
                             Station Agreement      Among thethe Parties
                                                                   Parties and
                                                                             and Fourth
                                                                                  Fourth Amendment
                                                                                           Amendment to   to
Agreement of
Agreement   of Lease  (the "Fourth
               Lease (the  “Fourth GL      Amendment”) and
                                      GL Amendment")        and that
                                                                  that the
                                                                       the $25k
                                                                            $25k Additional
                                                                                  Additional Payment
                                                                                               Payment (as
                                                                                                         (as
defined in
defined in Section   1(c) of
           Section 1(c)   of the
                             the Fourth
                                  Fourth GLGL Amendment)
                                               Amendment) is  is the
                                                                  the only
                                                                      only annual
                                                                             annual payment
                                                                                     payment of of Twenty-
                                                                                                    Twenty-
Five Thousand
Five Thousand and
                and 00/100
                     00/100 Dollars
                              Dollars ($25,000.00)
                                       ($25,000.00) payable
                                                      payable under
                                                              under thethe Ground
                                                                           Ground Lease,    (ii) the
                                                                                    Lease, (ii)  the current
                                                                                                     current
Exhibit AA to
Exhibit AA   to the
                the Ground
                     Ground Lease
                              Lease asas updated
                                         updated and
                                                   and approved
                                                        approved by by Seller   and the
                                                                        Seller and  the Port
                                                                                         Port Authority
                                                                                               Authority in
                                                                                                          in
accordance  with  Section  3(a)  of  the  Third  Amendment     to  Agreement     of Lease
accordance with Section 3(a) of the Third Amendment to Agreement of Lease between Seller    between   Seller
and the
and the Port
        Port Authority
              Authority dated
                         dated January    10, 2019
                                January 10,   2019 (the
                                                     (the "Third
                                                          “Third GL      Amendment”), (iii)
                                                                    GL Amendment"),        (iii) the
                                                                                                 the current
                                                                                                     current
Schedule  2.1(a) to
Schedule 2.1(a)  to the
                    the Ground
                        Ground Lease
                                 Lease asas updated
                                            updated and
                                                     and approved
                                                          approved byby Seller   and the
                                                                         Seller and  the Port
                                                                                          Port Authority
                                                                                               Authority in
                                                                                                          in
accordance with
accordance  with Section   3(a) of
                  Section 3(a)   of the
                                    the Third   GL Amendment,
                                         Third GL   Amendment, and  and (iv)
                                                                         (iv) confirmation
                                                                              confirmation from     the Port
                                                                                             from the   Port



                                                     12
                                                     12
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                             Exhibit A -
                             Stalking Horse Agreement Pg 14 of 95



Authority that
Authority that it
               it is solely responsible
                  is solely responsible for the maintenance
                                        for the maintenance and
                                                            and repair
                                                                repair of
                                                                       of the
                                                                          the Pedestrian
                                                                              Pedestrian Underpass
                                                                                         Underpass
(the "Required
(the “Required Ground       Lease Amendment"),
                  Ground Lease    Amendment”), which
                                                  which Required
                                                         Required Ground
                                                                  Ground Lease
                                                                           Lease Amendment
                                                                                 Amendment shall
                                                                                             shall
be in
be    form and
   in form and substance
                substance reasonably   acceptable to
                            reasonably acceptable to Purchaser.
                                                     Purchaser.

                  (vii) By
                  (vii)     By not
                                 not later
                                       later than
                                              than three
                                                    three (3)
                                                            (3) Business
                                                                 Business Days
                                                                             Days before
                                                                                      before the
                                                                                               the Closing
                                                                                                     Closing Date,
                                                                                                                 Date,
Purchaser shall
Purchaser    shall have
                   have received
                           received anan estoppel
                                          estoppel certificate
                                                    certificate from
                                                                from the
                                                                       the Port
                                                                            Port Authority
                                                                                   Authority asas lessor
                                                                                                   lessor under
                                                                                                            under the
                                                                                                                    the
Ground Lease
Ground    Lease (the
                  (the "Ground
                        “Ground LeaseLease Estoppel”)
                                              Estoppel") in in Acceptable
                                                               Acceptable GLEGLE FormForm (hereinafter
                                                                                            (hereinafter defined).
                                                                                                            defined).
A Ground
A   Ground Lease
             Lease Estoppel       shall be
                     Estoppel shall     be in
                                            in "Acceptable
                                               “Acceptable GLE GLE Form”
                                                                     Form" if     such Ground
                                                                               if such   Ground Lease
                                                                                                   Lease Estoppel:
                                                                                                            Estoppel:
(A) is
(A)  is dated  no more
        dated no   more than
                           than sixty
                                 sixty (60)   days before
                                        (60) days  before the
                                                            the Closing
                                                                Closing Date
                                                                          Date (but
                                                                                 (but in  all events
                                                                                       in all          after the
                                                                                              events after    the date
                                                                                                                  date
of the
of  the Required
         Required Ground
                    Ground Lease        Amendment); (B)
                                Lease Amendment);        (B) does
                                                              does not
                                                                    not allege
                                                                         allege the
                                                                                  the existence
                                                                                       existence of of any
                                                                                                       any material
                                                                                                              material
default under
default   under the
                 the Ground
                       Ground Lease
                                  Lease oror assert
                                              assert any
                                                     any material
                                                           material dispute
                                                                     dispute in    connection with
                                                                               in connection     with thethe Ground
                                                                                                              Ground
Lease,   other than
Lease, other    than such
                       such defaults
                               defaults oror disputes
                                              disputes as
                                                        as are
                                                            are expressly
                                                                expressly stated
                                                                             stated inin that
                                                                                          that certain
                                                                                                certain Settlement
                                                                                                          Settlement
Agreement by
Agreement     by and
                  and between
                       between Seller,      New York
                                   Seller, New    York City
                                                         City Regional
                                                               Regional Center,
                                                                         Center, LLC,
                                                                                    LLC, onon behalf
                                                                                               behalf ofof itself
                                                                                                            itself and
                                                                                                                   and
its managed
its  managed funds,
                funds, thethe Senior
                               Senior Secured
                                         Secured Lender,      George Washington
                                                   Lender, George      Washington BridgeBridge BusBus Station
                                                                                                        Station andand
Infrastructure    Fund, Phase
Infrastructure Fund,        Phase II,
                                    II, LLC
                                         LLC andand the
                                                     the Port
                                                          Port Authority
                                                                Authority dated
                                                                              dated as as of
                                                                                           of June
                                                                                               June 2,2, 2020
                                                                                                           2020 (the
                                                                                                                   (the
“Settlement Agreement");
"Settlement     Agreement”); (C)    (C) certifies   as to
                                          certifies as  to the
                                                            the economic
                                                                economic and and other
                                                                                    other material
                                                                                           material terms
                                                                                                       terms of of the
                                                                                                                    the
Ground Lease
Ground            (including, without
           Lease (including,      without limitation,
                                            limitation, the
                                                         the Basic
                                                              Basic Rent);
                                                                    Rent); (D)
                                                                             (D) does
                                                                                   does not
                                                                                          not recite
                                                                                               recite any
                                                                                                       any material
                                                                                                              material
fact  that contradicts
fact that  contradicts (or
                         (or is
                              is inconsistent   with) any
                                 inconsistent with)    any of
                                                            of Seller’s representations and
                                                               Seller's representations      and warranties
                                                                                                  warranties under
                                                                                                                under
this Agreement
this  Agreement or  or the
                       the copies
                             copies of
                                     of the
                                         the Subleases,    the Rent
                                              Subleases, the   Rent Roll
                                                                     Roll oror the
                                                                               the Settlement      Agreement; and
                                                                                     Settlement Agreement;         and
(E) contains
(E)  contains anan exhibit
                     exhibit indicating
                               indicating thethe Port
                                                  Port Authority's
                                                       Authority’s proposed
                                                                      proposed location
                                                                                   location ofof the
                                                                                                  the New
                                                                                                        New Egress
                                                                                                               Egress
Work (as
Work    (as defined
            defined inin the
                         the Ground
                              Ground Lease).
                                         Lease).

                 (viii) By
                 (viii)    By notnot later
                                      later than
                                              than three
                                                    three (3)(3) Business
                                                                   Business Days
                                                                             Days before
                                                                                      before the the Closing
                                                                                                      Closing Date,
                                                                                                                  Date,
Purchaser shall
Purchaser    shall have
                    have received
                              received estoppel
                                          estoppel certificates
                                                      certificates from
                                                                      from Subtenants
                                                                            Subtenants under under thethe Subleases
                                                                                                            Subleases
(“Subtenant Estoppels”)
("Subtenant     Estoppels") in        Acceptable SE
                                  in Acceptable            Form (hereinafter
                                                      SE Form      (hereinafter defined)
                                                                                  defined) fromfrom thethe following
                                                                                                            following
Subtenants:    Gap, Marshalls,
Subtenants: Gap,       Marshalls, Fine Fine Fare,
                                               Fare, Citibank,
                                                       Citibank, Time      Warner and
                                                                    Time Warner         and Blink
                                                                                               Blink (the
                                                                                                        (the "Major
                                                                                                               “Major
Tenants”).
Tenants"). A  A Subtenant
                 Subtenant Estoppel        shall be
                                Estoppel shall   be in  “Acceptable SE
                                                     in "Acceptable      SE Form”
                                                                            Form" if   if such
                                                                                          such Subtenant
                                                                                                 Subtenant Estoppel
                                                                                                              Estoppel
is dated
is dated no
          no more
              more than
                    than sixty
                            sixty (60)
                                   (60) days
                                         days before
                                                before the
                                                        the Closing
                                                             Closing Date
                                                                        Date and
                                                                             and does
                                                                                   does notnot allege
                                                                                                allege the
                                                                                                         the existence
                                                                                                             existence
of any
of any material
        material default
                   default under
                             under such
                                     such Sublease,     assert any
                                            Sublease, assert    any material
                                                                      material dispute
                                                                               dispute in in connection
                                                                                              connection with
                                                                                                            with such
                                                                                                                  such
Sublease   or  otherwise     recite  any  material    fact  that  contradicts  (or  is  inconsistent
Sublease or otherwise recite any material fact that contradicts (or is inconsistent with) any of         with)  any  of
Seller’s  representations and
Seller's representations       and warranties
                                    warranties under
                                                 under this
                                                         this Agreement
                                                               Agreement or  or the
                                                                                the copies
                                                                                      copies of of the
                                                                                                    the Subleases
                                                                                                         Subleases oror
rent roll
rent roll provided
           provided toto Purchaser
                          Purchaser by  by Seller;    provided, however,
                                             Seller; provided,     however, that:
                                                                              that: (A)
                                                                                     (A) Purchaser
                                                                                            Purchaser shall
                                                                                                          shall not
                                                                                                                not be
                                                                                                                     be
permitted to
permitted   to allege
               allege that
                        that the
                               the Subtenant
                                    Subtenant Estoppel       from Marshalls
                                                 Estoppel from      Marshalls is    not in
                                                                                is not    in Acceptable
                                                                                              Acceptable SE      Form
                                                                                                             SE Form
solely because
solely because such
                  such Subtenant
                         Subtenant Estoppel       alleges such
                                      Estoppel alleges      such disputes
                                                                   disputes or
                                                                            or defaults
                                                                                defaults as as are
                                                                                                are expressly
                                                                                                     expressly stated
                                                                                                                 stated
in Marshalls'
in Marshalls’ cure
                cure objection
                       objection dated
                                     dated February
                                            February 25,25, 2020
                                                              2020 (the
                                                                     (the "Marshalls
                                                                          “Marshalls Cure          Objection”); and
                                                                                           Cure Objection");        and
(B) Purchaser
(B)  Purchaser shall
                 shall not
                        not be be permitted
                                  permitted to to allege
                                                  allege that
                                                           that the
                                                                 the Subtenant
                                                                      Subtenant Estoppel
                                                                                 Estoppel from        Blink is
                                                                                               from Blink        not in
                                                                                                              is not in
Acceptable SE
Acceptable        Form solely
              SE Form     solely because
                                   because such
                                             such Subtenant
                                                   Subtenant Estoppel      alleges such
                                                                  Estoppel alleges   such disputes
                                                                                             disputes oror defaults
                                                                                                           defaults as
                                                                                                                     as
are expressly
are              stated in
     expressly stated      in Blink's
                                Blink’s cure
                                          cure objection
                                                 objection dated       February 26,
                                                              dated February      26, 2020
                                                                                         2020 (the
                                                                                                 (the "Blink
                                                                                                        “Blink Cure
                                                                                                                 Cure
Objection”).
Objection").

               (ix)
               (ix)    As of
                       As  of the
                               the Closing
                                    Closing Date,
                                             Date, Seller   shall not
                                                    Seller shall  not have
                                                                       have received
                                                                             received notice
                                                                                       notice from
                                                                                               from any
                                                                                                     any
governmental or
governmental   or quasi-governmental     authority (other
                  quasi-governmental authority     (other than
                                                           than those
                                                                those violations
                                                                       violations expressly
                                                                                  expressly alleged
                                                                                              alleged by
                                                                                                       by
the Port
the Port Authority
         Authority in   the Settlement
                    in the                Agreement) alleging
                             Settlement Agreement)      alleging that
                                                                  that the
                                                                       the Property
                                                                           Property is   in violation
                                                                                      is in violation of
                                                                                                       of
applicable laws,
applicable  laws, ordinances
                    ordinances or   or regulations,
                                        regulations, including
                                                       including (without
                                                                    (without limitation)      applicable
                                                                                limitation) applicable
environmental laws,
environmental   laws, rules,
                      rules, regulations
                             regulations and
                                          and orders
                                               orders (such
                                                       (such notice
                                                              notice being
                                                                      being aa "Notice
                                                                               “Notice ofof Violation"),
                                                                                            Violation”),
which violation
which  violation indicated
                  indicated inin the
                                  the Notice
                                      Notice of
                                              of Violation
                                                  Violation hashas aa material
                                                                       material adverse
                                                                                 adverse effect,   either
                                                                                           effect, either



                                                         13
                                                         13
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                            Exhibit A -
                            Stalking Horse Agreement Pg 15 of 95



individually or
individually  or in the aggregate
                 in the aggregate with
                                  with any
                                       any one
                                           one or
                                               or more
                                                  more other
                                                       other Notices
                                                             Notices of
                                                                     of Violation,
                                                                        Violation, on
                                                                                   on the
                                                                                      the
operation of
operation of the
             the Property.
                 Property.

               (x)
               (x)     Seller   shall have
                       Seller shall   have filed the applicable
                                           filed the applicable Plan
                                                                Plan Documents
                                                                     Documents on
                                                                               on or
                                                                                  or before
                                                                                     before the
                                                                                            the
applicable dates
applicable dates set
                 set forth
                     forth in the Plan
                           in the Plan Milestones;
                                       Milestones;

               (xi)
               (xi)    The  deadline to
                       The deadline  to assume
                                        assume the
                                                the Ground
                                                     Ground Lease   has not
                                                             Lease has   not expired
                                                                              expired and
                                                                                      and has
                                                                                          has not
                                                                                              not
been terminated
been  terminated for
                 for any
                     any reason, whether by
                         reason, whether by the
                                            the Port
                                                Port Authority,
                                                     Authority, an
                                                                an order
                                                                   order of
                                                                         of the
                                                                            the Bankruptcy
                                                                                Bankruptcy Court,
                                                                                           Court,
or otherwise;
or otherwise;

                (xii) The
                (xii)         Port Authority
                        The Port    Authority has
                                                has not
                                                    not terminated
                                                         terminated the
                                                                    the Ground
                                                                        Ground Lease or delivered
                                                                               Lease or delivered
written notice
written notice to
               to Seller of its
                  Seller of its intention to terminate
                                intention to terminate the
                                                       the Ground
                                                           Ground Lease;
                                                                   Lease;

                (xiii) No
                (xiii) No person
                           person or
                                   or entity   has obtained
                                       entity has  obtained relief
                                                               relief from
                                                                      from the
                                                                             the automatic
                                                                                 automatic stay
                                                                                             stay with
                                                                                                  with
respect to
respect to the
           the Property,
               Property, which
                         which has
                               has resulted
                                   resulted in
                                            in aa material
                                                  material disruption
                                                           disruption to
                                                                       to the
                                                                          the Seller’s business;
                                                                              Seller's business;

               (xiv) No
               (xiv)  No order
                         order of
                                of the
                                   the Bankruptcy
                                       Bankruptcy Court
                                                    Court has
                                                           has been
                                                                been entered that discontinues
                                                                     entered that              or
                                                                                  discontinues or
materially changes
materially changes the
                   the manner
                       manner in
                              in which
                                 which the
                                        the Seller operates the
                                            Seller operates the Property;
                                                                Property;

                 (xv)
                 (xv)     The effective date
                          The effective date under the Plan
                                             under the Plan shall
                                                            shall have
                                                                  have occurred
                                                                       occurred simultaneously
                                                                                simultaneously with
                                                                                               with
the Closing;
the Closing;

                (xvi) The
                (xvi)       Bankruptcy Case
                       The Bankruptcy  Case shall
                                            shall not
                                                  not have
                                                      have been
                                                           been converted to aa chapter
                                                                converted to            7
                                                                                chapter 7
liquidation or
liquidation or dismissed;
               dismissed; and
                          and

               (xvii) The
               (xvii)       pending appeal
                       The pending    appeal by
                                             by Tutor  Perini Building
                                                 Tutor Perini  Building Corp.
                                                                         Corp. ("Tutor
                                                                               (“Tutor Perini”)   with
                                                                                       Perini") with
respect to
respect to the
           the Cure
               Cure Amount
                    Amount for    the Ground
                              for the Ground Lease   captioned Tutor
                                              Lease captioned           Perini Bldg.
                                                                  Tutor Perini Bldg. Corp.
                                                                                     Corp. v.
                                                                                           v. George
                                                                                               George
Washington   Bridge Bus
Washington Bridge    Bus Station
                          Station Dev.
                                   Dev. Venture,  LLC, et
                                         Venture, LLC,      al., Case
                                                         et al., Case No.
                                                                      No. 20-07433-JSR
                                                                            20-07433-JSR (S.D.N.Y.)
                                                                                          (S.D.N.Y.)
shall not
shall not have
          have been
               been decided
                     decided in
                             in aa manner
                                   manner that
                                           that requires
                                                requires the
                                                         the payment
                                                              payment ofof any
                                                                           any Cure
                                                                               Cure Amount
                                                                                     Amount toto Tutor
                                                                                                 Tutor
Perini.
Perini.

If there
If there is
          is aa failure  of any
                failure of  any ofof the
                                     the Purchaser
                                          Purchaser Conditions
                                                     Conditions Precedent
                                                                   Precedent to to be
                                                                                   be satisfied
                                                                                       satisfied by
                                                                                                  by the
                                                                                                     the time
                                                                                                         time
period for
period      the satisfaction
        for the  satisfaction of
                               of such
                                  such Purchaser
                                       Purchaser Condition
                                                   Condition Precedent
                                                              Precedent setset forth  above, then
                                                                               forth above,   then Purchaser,
                                                                                                   Purchaser,
as Purchaser's
as Purchaser’s sole
                  sole and
                       and exclusive
                             exclusive remedy,
                                        remedy, shall
                                                 shall have
                                                       have the
                                                             the right
                                                                  right to
                                                                        to terminate
                                                                           terminate this
                                                                                        this Agreement
                                                                                             Agreement upon
                                                                                                         upon
written notice
written  notice toto Seller,  whereupon the
                     Seller, whereupon     the Deposit
                                               Deposit shall
                                                        shall be
                                                              be returned
                                                                   returned to
                                                                             to Purchaser,
                                                                                 Purchaser, this
                                                                                              this Agreement
                                                                                                   Agreement
shall terminate
shall terminate andand thereafter
                        thereafter the
                                   the Parties
                                       Parties shall
                                                shall have
                                                      have no
                                                           no further
                                                                further obligations
                                                                        obligations under
                                                                                       under this
                                                                                              this Agreement
                                                                                                   Agreement
other than  those   that by their terms  specifically survive  termination
other than those that by their terms specifically survive termination of thisof  this Agreement.
                                                                                      Agreement.

        (d)
        (d)       In  the event
                  In the  event that
                                  that (i)
                                       (i) the
                                            the Bankruptcy
                                                Bankruptcy Court
                                                               Court does
                                                                      does not
                                                                            not enter
                                                                                 enter the
                                                                                        the Confirmation
                                                                                             Confirmation Order
                                                                                                             Order
on or
on  or before
       before thethe date
                       date which
                              which isis five   (5) Business
                                          five (5)   Business Days
                                                                Days after
                                                                       after the
                                                                              the date
                                                                                    date required
                                                                                           required byby the
                                                                                                          the Plan
                                                                                                               Plan
Milestones, or
Milestones,    or (ii)
                   (ii) the
                        the Confirmation
                             Confirmation OrderOrder is
                                                      is entered
                                                          entered onon or
                                                                       or before
                                                                           before the
                                                                                    the date
                                                                                         date which
                                                                                                which isis five
                                                                                                           five (5)
                                                                                                                 (5)
Business Days
Business    Days after
                   after the
                         the date
                              date required
                                    required byby the
                                                  the Plan
                                                      Plan Milestones
                                                             Milestones but
                                                                          but is  stayed or
                                                                              is stayed    or otherwise
                                                                                              otherwise rendered
                                                                                                          rendered
unenforceable before
unenforceable     before the
                           the time
                                time of
                                      of the
                                          the Closing
                                                Closing either
                                                         either Party
                                                                 Party will
                                                                        will have
                                                                             have thethe right   to terminate
                                                                                          right to  terminate this
                                                                                                                this
Agreement by
Agreement     by written
                  written notice
                            notice to
                                    to the
                                       the other
                                             other Party,
                                                   Party, in
                                                           in which
                                                              which event
                                                                     event (i)
                                                                            (i) the
                                                                                the Deposit
                                                                                     Deposit shall
                                                                                                shall be
                                                                                                      be promptly
                                                                                                          promptly
returned to
returned   to Purchaser,
              Purchaser, (ii)
                            (ii) this
                                 this Agreement
                                      Agreement shall
                                                    shall immediately
                                                          immediately terminate,
                                                                         terminate, andand (iii)
                                                                                            (iii) the
                                                                                                  the Parties
                                                                                                      Parties shall
                                                                                                              shall
have no
have  no further    obligations under
          further obligations     under this
                                         this Agreement
                                               Agreement other
                                                             other than
                                                                   than those
                                                                        those that
                                                                               that byby their
                                                                                         their terms
                                                                                                terms specifically
                                                                                                       specifically
survive termination
survive  termination of of this
                            this Agreement.
                                 Agreement.



                                                        14
                                                        14
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                       Exhibit A -
                               Stalking Horse Agreement Pg 16 of 95



          (e)
          (e)          In  the event
                       In the            that the
                                event that     the Closing
                                                     Closing does
                                                                does not not occur
                                                                               occur byby June     30, 2021
                                                                                            June 30,     2021 (the
                                                                                                                 (the "Outside
                                                                                                                        “Outside
Closing      Date”), either
Closing Date"),           either Party
                                   Party maymay terminate
                                                   terminate this
                                                                this Agreement
                                                                       Agreement upon  upon written
                                                                                               written notice
                                                                                                          notice to to the
                                                                                                                        the other
                                                                                                                             other
Party, provided,
Party,   provided, however,
                          however, that that the
                                              the Party
                                                    Party seeking
                                                           seeking to   to terminate
                                                                            terminate thisthis Agreement
                                                                                                Agreement is   is not
                                                                                                                    not itself
                                                                                                                          itself in
                                                                                                                                 in
default hereunder
default   hereunder beyond beyond any any applicable
                                            applicable notice
                                                          notice or
                                                                  or cure     periods. If
                                                                       cure periods.      If this
                                                                                             this Agreement
                                                                                                   Agreement is    is terminated
                                                                                                                      terminated
pursuant to
pursuant      to this
                   this Section
                         Section 5(e),     then unless
                                   5(e), then     unless Purchaser
                                                          Purchaser is   is then
                                                                             then in   default under
                                                                                   in default   under this
                                                                                                         this Agreement,
                                                                                                               Agreement, the   the
Deposit shall
Deposit     shall immediately
                      immediately be   be returned
                                          returned to to Purchaser
                                                         Purchaser and  and thereafter
                                                                              thereafter this
                                                                                           this Agreement
                                                                                                Agreement shall shall terminate
                                                                                                                        terminate
and the
and   the Parties
            Parties shall
                        shall have
                               have no no further    obligations under
                                           further obligations       under this
                                                                              this Agreement
                                                                                    Agreement otherother than
                                                                                                           than those
                                                                                                                  those that
                                                                                                                           that by
                                                                                                                                 by
their   terms       specifically     survive    termination
their terms specifically survive termination of this Agreement.  of   this    Agreement.        Notwithstanding
                                                                                                Notwithstanding          anything
                                                                                                                         anything
contained in
contained            this Agreement
                in this    Agreement to   to the
                                              the contrary,
                                                    contrary, in
                                                               in addition
                                                                   addition to  to the
                                                                                     the foregoing,
                                                                                         foregoing, in      the event
                                                                                                        in the            that the
                                                                                                                 event that     the
Closing does
Closing     does not  not occur
                           occur byby the
                                        the Outside
                                             Outside Closing
                                                        Closing Date
                                                                  Date or  or this
                                                                               this Agreement
                                                                                      Agreement is  is terminated,
                                                                                                       terminated, and   and such
                                                                                                                              such
failure
failure ofof the
               the Closing
                      Closing toto occur
                                    occur by by the
                                                 the Outside
                                                      Outside Closing
                                                                 Closing Date Date oror termination
                                                                                        termination of  of this
                                                                                                            this Agreement
                                                                                                                  Agreement is    is
not aa result
not      result of    of aa breach
                             breach by  by Purchaser
                                             Purchaser under
                                                           under thisthis Agreement
                                                                            Agreement (following
                                                                                            (following the  the expiration
                                                                                                                  expiration of  of
applicable notice
applicable       notice andand cure
                                 cure periods
                                         periods setset forth  in this
                                                        forth in   this Agreement),
                                                                           Agreement), Seller        shall pay
                                                                                             Seller shall    pay thethe Breakup
                                                                                                                          Breakup
Payments to
Payments        to Purchaser
                    Purchaser by  by not
                                       not later   than two
                                            later than   two (2)
                                                               (2) Business
                                                                    Business Days Days after
                                                                                          after the
                                                                                                the Outside
                                                                                                     Outside Closing
                                                                                                                 Closing Date;
                                                                                                                             Date;
provided, however,
provided,      however, that that in   the event
                                   in the   event that
                                                    that the
                                                         the Closing
                                                             Closing does does not
                                                                                 not occur
                                                                                      occur byby the
                                                                                                  the Outside
                                                                                                      Outside Closing
                                                                                                                  Closing DateDate
as aa result
as    result of of the
                     the failure   to satisfy
                          failure to   satisfy the
                                                the Purchaser
                                                     Purchaser Condition
                                                                  Condition Precedent
                                                                                 Precedent set set forth   in Section
                                                                                                    forth in  Section 5(c)(vi)
                                                                                                                           5(c)(vi)
because the
because      the form
                    form of of the
                               the Required
                                     Required Ground
                                                   Ground Lease        Amendment is
                                                             Lease Amendment             is not
                                                                                             not reasonably       acceptable to
                                                                                                  reasonably acceptable          to
Purchaser, then
Purchaser,        then Purchaser
                         Purchaser shallshall not
                                               not bebe entitled
                                                         entitled toto receive
                                                                         receive thethe Breakup
                                                                                         Breakup Fee Fee and
                                                                                                           and shall
                                                                                                                  shall only
                                                                                                                          only bebe
entitled to
entitled   to receive
                 receive thethe Expense      Reimbursement. The
                                Expense Reimbursement.               The provisions
                                                                           provisions of   of the
                                                                                              the preceding
                                                                                                   preceding sentence
                                                                                                                 sentence shall
                                                                                                                              shall
survive the
survive    the termination
                  termination of  of this
                                      this Agreement.
                                            Agreement.

      (f)
      (f)     From and
              From and after
                        after the
                              the Effective Date until
                                  Effective Date until the
                                                       the Closing
                                                           Closing or
                                                                   or earlier
                                                                      earlier termination
                                                                              termination of
                                                                                          of this
                                                                                             this
Agreement in
Agreement in accordance
             accordance with
                        with the
                              the terms
                                  terms hereof:
                                        hereof:

                 (i)
                 (i)     Seller shall not,
                         Seller shall not, without
                                           without the
                                                   the consent
                                                       consent of
                                                                of Purchaser,
                                                                   Purchaser, which
                                                                              which consent
                                                                                    consent shall
                                                                                             shall not
                                                                                                   not
          be unreasonably
          be  unreasonably withheld,
                            withheld, conditioned
                                        conditioned oror delayed,
                                                         delayed, modify
                                                                    modify in
                                                                            in any
                                                                               any respects,
                                                                                    respects, cancel,
                                                                                               cancel,
          terminate, extend
          terminate, extend or
                            or otherwise
                                otherwise change,
                                           change, the
                                                   the terms,
                                                       terms, covenants  or conditions
                                                              covenants or  conditions of
                                                                                       of the
                                                                                          the Ground
                                                                                              Ground
          Lease, any Subleases,
          Lease, any             any Assumed
                     Subleases, any   Assumed Contracts,
                                                Contracts, any
                                                           any insurance
                                                               insurance policy
                                                                         policy insuring
                                                                                insuring the
                                                                                         the Property
                                                                                             Property
          or any
          or any REAs
                 REAs or
                       or other
                          other Liens  and Encumbrances.
                                 Liens and  Encumbrances.

                 (ii)
                 (ii)      Seller shall not,
                           Seller shall not, without
                                             without the
                                                     the consent
                                                         consent of
                                                                  of Purchaser,
                                                                     Purchaser, which
                                                                                which consent
                                                                                       consent shall
                                                                                                shall not
                                                                                                      not
          be unreasonably
          be unreasonably withheld,
                             withheld, conditioned   or delayed,
                                        conditioned or  delayed, enter into any
                                                                 enter into any contracts
                                                                                contracts for
                                                                                          for services
                                                                                              services or
                                                                                                       or
          otherwise that
          otherwise   that may
                           may bebe binding
                                    binding upon
                                             upon the
                                                   the Property
                                                       Property following   Closing or
                                                                 following Closing   or upon
                                                                                        upon Purchaser,
                                                                                              Purchaser,
          nor shall
          nor shall Seller  enter into
                    Seller enter       any new
                                  into any new Subleases.
                                                Subleases.

                 (iii) Seller
                 (iii)          shall not
                         Seller shall not create
                                          create or
                                                 or permit
                                                    permit to
                                                           to be
                                                              be created,
                                                                 created, or
                                                                          or modify
                                                                             modify or
                                                                                    or permit
                                                                                       permit to
                                                                                              to be
                                                                                                 be
          modified, any
          modified,  any Liens and Encumbrances.
                         Liens and Encumbrances.

                  (iv)
                  (iv)     subject to
                           subject  to any
                                        any order
                                              order that
                                                     that has
                                                          has been
                                                               been entered
                                                                      entered intointo with
                                                                                        with respect   to the
                                                                                              respect to   the
          Bankruptcy Cases,
          Bankruptcy    Cases, Seller  shall continue
                                Seller shall           to operate
                                             continue to  operate and
                                                                  and maintain
                                                                       maintain the the Property
                                                                                        Property in  the same
                                                                                                 in the  same
          manner, in
          manner,       all material
                    in all  material respects,
                                      respects, as
                                                 as Seller  has prior
                                                     Seller has  prior to
                                                                       to the
                                                                            the Effective    Date, including
                                                                                 Effective Date,    including
          continuing to
          continuing   to cooperate
                          cooperate with
                                      with the
                                            the collection  of payments
                                                collection of  payments from
                                                                           from thethe Subtenants  under the
                                                                                       Subtenants under    the
          Subleases   and maintaining
          Subleases and    maintaining all
                                         all of
                                             of Seller’s existing insurance
                                                Seller's existing insurance policies
                                                                               policies with
                                                                                         with respect
                                                                                               respect to
                                                                                                        to the
                                                                                                           the
          Property in
          Property  in full
                       full force
                            force and
                                  and effect,
                                       effect, and
                                               and Seller shall comply,
                                                   Seller shall comply, inin all
                                                                              all material
                                                                                   material respects,
                                                                                            respects, with
                                                                                                      with all
                                                                                                            all
          of Seller’s
          of          obligations under
             Seller's obligations  under the
                                          the Ground
                                               Ground Lease,
                                                       Lease, Subleases   and Assumed
                                                               Subleases and    Assumed Contracts.
                                                                                            Contracts.




                                                                15
                                                                15
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                           Exhibit A -
                       Stalking Horse Agreement Pg 17 of 95



             (v)
             (v)    Seller shall not,
                    Seller shall  not, directly
                                       directly or
                                                 or indirectly,  sell, transfer,
                                                    indirectly, sell,  transfer, market,
                                                                                  market, offer
                                                                                           offer for sale
                                                                                                 for sale
    or solicit
    or solicit any
                any offers
                    offers for  the sale
                           for the   sale and
                                           and purchase
                                                purchase of
                                                          of the
                                                               the Property
                                                                    Property oror any
                                                                                   any portion
                                                                                        portion thereof;
                                                                                                 thereof;
    provided, however,
    provided,    however, that
                          that the
                               the foregoing    shall not
                                    foregoing shall   not apply
                                                          apply to to the
                                                                       the Transferred   Claims or
                                                                           Transferred Claims     or any
                                                                                                     any
    offers presented
    offers  presented to
                      to Seller that are
                         Seller that  are not
                                          not the
                                              the result
                                                  result of
                                                         of aa direct
                                                               direct solicitation
                                                                       solicitation by,
                                                                                    by, or
                                                                                        or on
                                                                                           on behalf
                                                                                               behalf of,
                                                                                                      of,
    Seller.
    Seller.

             (vi)
             (vi)   Seller shall not
                    Seller shall not apply
                                     apply any
                                           any Security Deposits (other
                                               Security Deposits  (other than
                                                                         than with
                                                                               with respect
                                                                                    respect to
                                                                                            to the
                                                                                               the
    return of
    return  of any
                any Security  Deposits under
                    Security Deposits   under the
                                              the Subleases  pursuant to
                                                   Subleases pursuant   to the
                                                                           the terms
                                                                                terms thereof)
                                                                                       thereof) or
                                                                                                or
    make   any  payments  of any Leasing  Incentives without Purchaser’s  prior  written approval,
    make any payments of any Leasing Incentives without Purchaser's prior written approval,
    which approval
    which   approval shall
                     shall not
                           not be
                               be unreasonably
                                  unreasonably withheld,
                                                withheld, conditioned
                                                          conditioned or
                                                                       or delayed.
                                                                          delayed.

            (vii) Seller
            (vii)            shall use
                     Seller shall   use commercially
                                         commercially reasonable
                                                          reasonable efforts       to obtain
                                                                           efforts to  obtain the
                                                                                                the Required
                                                                                                    Required
    Ground Lease
    Ground           Amendment. Seller
             Lease Amendment.                 shall provide
                                       Seller shall  provide Purchaser
                                                                Purchaser withwith aa draft
                                                                                      draft of
                                                                                            of the
                                                                                                the proposed
                                                                                                    proposed
    Required Ground
    Required   Ground Lease       Amendment before
                          Lease Amendment         before requesting
                                                           requesting such such Required
                                                                                  Required Ground
                                                                                              Ground Lease
                                                                                                        Lease
    Amendment from
    Amendment             the Port
                   from the    Port Authority.
                                     Authority. Purchaser
                                                   Purchaser shall,
                                                                 shall, within
                                                                          within three
                                                                                  three (3)
                                                                                         (3) Business
                                                                                              Business Days
                                                                                                         Days
    after Purchaser's
    after Purchaser’s receipt
                        receipt ofof the
                                      the proposed
                                          proposed Required
                                                      Required Ground
                                                                   Ground Lease
                                                                              Lease Amendment,
                                                                                      Amendment, provide
                                                                                                      provide
    Seller in writing
    Seller in writing with
                       with any
                              any specific
                                   specific comments
                                             comments or or concerns
                                                             concerns thatthat Purchaser
                                                                               Purchaser hashas with
                                                                                                 with respect
                                                                                                       respect
    to such
    to such Required
             Required Ground
                        Ground Lease      Amendment due
                                  Lease Amendment        due toto Purchaser's
                                                                  Purchaser’s review
                                                                                  review ofof such
                                                                                               such Required
                                                                                                    Required
    Ground Lease
    Ground   Lease Amendment
                     Amendment and   and the
                                          the Ground
                                              Ground Lease.
                                                        Lease. If If aa fully-executed
                                                                         fully-executed Required
                                                                                           Required Ground
                                                                                                      Ground
    Lease  Amendment in
    Lease Amendment        in the
                              the form
                                   form approved
                                          approved byby Purchaser
                                                         Purchaser is   is timely
                                                                           timely delivered
                                                                                    delivered toto Purchaser,
                                                                                                   Purchaser,
    then promptly
    then  promptly following       Purchaser’s receipt
                      following Purchaser's      receipt ofof such
                                                                such fully-executed
                                                                       fully-executed Required
                                                                                          Required Ground
                                                                                                      Ground
    Lease  Amendment, Purchaser
    Lease Amendment,        Purchaser and
                                        and Seller   shall execute
                                             Seller shall  execute an  an amendment
                                                                           amendment to   to this
                                                                                             this Agreement
                                                                                                  Agreement
    to modify
    to modify this
                this Agreement
                      Agreement as  as needed
                                        needed toto reflect
                                                     reflect the
                                                              the modification
                                                                   modification of   of Exhibit
                                                                                        Exhibit AA AA toto the
                                                                                                           the
    Ground Lease
    Ground            and Schedule
              Lease and                 2.1(a) to
                            Schedule 2.1(a)     to the
                                                    the Ground
                                                         Ground Lease         pursuant to
                                                                    Lease pursuant        to such
                                                                                              such Required
                                                                                                    Required
    Ground Lease
    Ground           Amendment or
             Lease Amendment         or any
                                        any other
                                             other provisions
                                                    provisions agreed
                                                                  agreed to to therein
                                                                               therein that
                                                                                        that may
                                                                                              may affect
                                                                                                    affect the
                                                                                                           the
    terms hereof.
    terms  hereof.

             (viii) Seller
            (viii)          shall request
                     Seller shall  request and
                                           and use
                                                use commercially
                                                     commercially reasonable
                                                                    reasonable efforts    to obtain
                                                                                  efforts to obtain the
                                                                                                      the
    Ground Lease
    Ground    Lease Estoppel.
                    Estoppel. The
                                The form    of Ground
                                      form of  Ground Lease
                                                        Lease Estoppel   requested shall
                                                               Estoppel requested    shall be
                                                                                           be in
                                                                                              in aa form
                                                                                                    form
    delivered to
    delivered   to Seller  by Purchaser.
                   Seller by  Purchaser. Seller      shall provide
                                              Seller shall  provide Purchaser
                                                                     Purchaser with
                                                                                  with aa draft
                                                                                           draft of
                                                                                                  of the
                                                                                                      the
    proposed   Ground   Lease  Estoppel   before  requesting  such Ground    Lease  Estoppel
    proposed Ground Lease Estoppel before requesting such Ground Lease Estoppel from the       from   the
    Port Authority.
    Port  Authority. Purchaser
                      Purchaser shall,
                                   shall, within
                                          within three
                                                 three (3)
                                                        (3) Business
                                                            Business Days
                                                                      Days after
                                                                             after Purchaser's
                                                                                   Purchaser’s receipt
                                                                                                 receipt
    of the
    of the proposed
             proposed Ground
                        Ground Lease      Estoppel, provide
                                  Lease Estoppel,     provide Seller  in writing
                                                               Seller in   writing with
                                                                                    with any
                                                                                          any specific
                                                                                                specific
    comments or
    comments     or concerns
                    concerns that
                              that Purchaser
                                     Purchaser has
                                                has with
                                                     with respect  to such
                                                           respect to such Ground
                                                                             Ground Lease
                                                                                       Lease Estoppel
                                                                                               Estoppel
    due to
    due  to Purchaser's
            Purchaser’s review
                         review ofof such
                                     such Ground
                                           Ground Lease
                                                    Lease Estoppel  and the
                                                           Estoppel and   the Ground
                                                                              Ground Lease.
                                                                                       Lease.

            (ix)
            (ix)     Seller shall request,
                     Seller shall   request, and
                                              and use
                                                  use commercially
                                                       commercially reasonable
                                                                       reasonable efforts   to obtain,
                                                                                   efforts to  obtain, the
                                                                                                        the
    Subtenant
    Subtenant Estoppels     from Subtenants
                Estoppels from                    under the
                                     Subtenants under     the Subleases.
                                                              Subleases. The     form of
                                                                           The form     of the
                                                                                           the Subtenant
                                                                                                Subtenant
    Estoppel   requested shall
    Estoppel requested    shall bebe substantially
                                      substantially in    the form
                                                      in the  form of
                                                                    of Exhibit
                                                                        Exhibit GG attached
                                                                                    attached hereto
                                                                                               hereto and
                                                                                                       and
    incorporated herein
    incorporated    herein by
                            by reference
                                  reference or or the
                                                   the form
                                                        form otherwise
                                                               otherwise attached
                                                                           attached toto the
                                                                                          the applicable
                                                                                               applicable
    Subtenant’s
    Subtenant's Sublease.
                   Sublease. Seller        shall provide
                                  Seller shall    provide Purchaser
                                                            Purchaser with
                                                                         with drafts
                                                                               drafts of
                                                                                       of the
                                                                                           the proposed
                                                                                                 proposed
    Subtenant
    Subtenant Estoppels     before requesting
                 Estoppels before                   such Subtenant
                                      requesting such      Subtenant Estoppels
                                                                      Estoppels from     the Subtenants.
                                                                                  from the    Subtenants.
    Purchaser shall,
    Purchaser   shall, within
                       within three
                               three (3)
                                       (3) Business
                                           Business Days
                                                      Days after
                                                             after Purchaser's
                                                                   Purchaser’s receipt
                                                                                receipt of
                                                                                         of the
                                                                                            the proposed
                                                                                                 proposed
    Subtenant
    Subtenant Estoppels,     provide Seller
                Estoppels, provide              in writing
                                        Seller in  writing with
                                                            with any
                                                                  any specific
                                                                       specific comments
                                                                                 comments or  or concerns
                                                                                                 concerns
    that Purchaser
    that Purchaser has
                     has with
                         with respect
                                respect toto such
                                             such Subtenant
                                                   Subtenant Estoppels
                                                               Estoppels due   to Purchaser's
                                                                          due to  Purchaser’s review
                                                                                                review ofof
    such Subtenant
    such  Subtenant Estoppels
                      Estoppels andand the
                                        the applicable
                                            applicable Sublease    for such
                                                         Sublease for  such Subtenant.
                                                                            Subtenant.



                                                   16
                                                   16
 19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                        Exhibit A -
                           Stalking Horse Agreement Pg 18 of 95



               (x)
               (x)    To the extent
                      To the extent requested
                                    requested by
                                               by the
                                                  the First
                                                      First Lien
                                                            Lien Exit
                                                                 Exit Lender,
                                                                      Lender, Seller  shall request
                                                                               Seller shall request
        from
        from each
             each Subtenant
                   Subtenant aa SNDA
                                SNDA inin aa form
                                             form reasonably
                                                   reasonably acceptable
                                                               acceptable to
                                                                          to the
                                                                              the First
                                                                                   First Lien
                                                                                         Lien Exit
                                                                                               Exit
        Lender.
        Lender.

                (xi)
                (xi)    If
                        If Seller becomes aware
                           Seller becomes   aware that
                                                   that any
                                                        any of
                                                             of Seller’s  representations or
                                                                 Seller's representations  or warranties
                                                                                              warranties
        set forth
        set forth in  this Agreement
                   in this  Agreement areare no
                                             no longer
                                                 longer true
                                                         true in
                                                               in any
                                                                   any respects,
                                                                        respects, then
                                                                                   then within
                                                                                        within two
                                                                                                two (2)
                                                                                                     (2)
        Business Days
        Business  Days after
                         after Seller obtains such
                               Seller obtains  such awareness,
                                                    awareness, Seller    shall deliver
                                                                  Seller shall deliver written
                                                                                       written notice
                                                                                               notice to
                                                                                                      to
        Purchaser indicating
        Purchaser   indicating the
                                the manner
                                     manner inin which
                                                 which such
                                                         such representations
                                                                representations oror warranties
                                                                                      warranties are
                                                                                                 are no
                                                                                                      no
        longer true
        longer true and
                     and the
                         the reasons  therefor.
                             reasons therefor.

               (xii) To
               (xii)       the extent
                       To the           applicable, Seller
                               extent applicable,          shall timely
                                                    Seller shall timely and
                                                                        and accurately
                                                                             accurately file  any New
                                                                                         file any  New
        York City
        York City Real
                   Real Property
                         Property Income
                                    Income and
                                             and Expense
                                                  Expense Statements    with respect
                                                            Statements with   respect to
                                                                                       to the
                                                                                          the Property
                                                                                               Property
        (“RPIEs”) that
        ("RPIEs")   that are
                         are required
                             required toto be
                                           be filed
                                              filed before
                                                    before Closing
                                                            Closing and
                                                                     and will
                                                                          will deliver
                                                                               deliver copies   of such
                                                                                        copies of  such
        RPIEs to
        RPIEs to Purchaser
                 Purchaser not
                             not later
                                 later than
                                       than three
                                            three (3)
                                                  (3) business
                                                      business days
                                                               days after
                                                                    after the
                                                                          the filing thereof.
                                                                              filing thereof.

               (xiii) If
               (xiii)   If Seller receives aa written
                           Seller receives    written Notice
                                                      Notice ofof Violation
                                                                  Violation after
                                                                             after the
                                                                                   the Effective   Date,
                                                                                        Effective Date,
        then within
        then within three
                     three (3)
                            (3) Business
                                Business Days
                                         Days after
                                                after Seller’s  receipt thereof,
                                                      Seller's receipt  thereof, Seller  shall deliver
                                                                                 Seller shall  deliver aa
        copy of
        copy of such
                such Notice
                      Notice of
                              of Violation
                                 Violation to
                                           to Purchaser.
                                              Purchaser.

                (xiv) Not
                (xiv)    Not less
                              less than
                                    than ten
                                          ten (10)
                                               (10) business
                                                     business days    before the
                                                                days before   the Closing
                                                                                  Closing Date,
                                                                                            Date, Purchaser
                                                                                                    Purchaser
        shall deliver
        shall deliver to
                       to Seller
                          Seller aa completed
                                    completed NewNew York
                                                       York State    Department of
                                                              State Department     of Taxation   and Finance
                                                                                      Taxation and    Finance
        (“NYS Tax
        ("NYS          Department”) Form
                 Tax Department")         Form AU-196.10
                                                 AU-196.10 for  for Seller’s  review and
                                                                     Seller's review   and approval,
                                                                                            approval, which
                                                                                                        which
        approval shall
        approval  shall not
                         not be
                              be unreasonably
                                  unreasonably withheld,
                                                   withheld, conditioned
                                                               conditioned oror delayed.
                                                                                delayed. IfIf Seller  has not
                                                                                               Seller has  not
        delivered such
        delivered  such approval
                         approval oror aa written
                                          written notice
                                                  notice ofof disapproval
                                                              disapproval (specifying
                                                                            (specifying Seller’s  reasons for
                                                                                         Seller's reasons  for
        disapproval in
        disapproval   in reasonable
                         reasonable detail)
                                       detail) within
                                               within three
                                                        three (3)
                                                               (3) Business
                                                                   Business Days
                                                                              Days after
                                                                                    after Seller’s  receipt of
                                                                                          Seller's receipt  of
        such Form
        such  Form AU-196.10,
                     AU-196.10, then then Seller   shall be
                                           Seller shall   be deemed
                                                             deemed to to have
                                                                          have approved
                                                                                approved such
                                                                                            such Form
                                                                                                   Form AU-
                                                                                                          AU-
        196.10. Not
        196.10.   Not later  than two
                       later than  two (2)
                                        (2) Business
                                            Business Days
                                                        Days after
                                                              after Seller’s  approval or
                                                                     Seller's approval  or deemed
                                                                                           deemed approval
                                                                                                     approval
        of such
        of such Form
                 Form AU-196.10,
                        AU-196.10, Purchaser
                                       Purchaser shall
                                                    shall deliver  such Form
                                                          deliver such  Form AU-196.10
                                                                               AU-196.10 to  to the
                                                                                                the NYS
                                                                                                    NYS Tax
                                                                                                          Tax
        Department as
        Department     as required.
                          required. Seller      agrees to
                                       Seller agrees     to reasonably
                                                            reasonably cooperate
                                                                         cooperate with
                                                                                     with Purchaser
                                                                                           Purchaser to to the
                                                                                                           the
        extent necessary
        extent necessary toto obtain
                              obtain aa Form
                                         Form AU-197.1
                                                AU‐197.1 from      the NYS
                                                            from the   NYS Tax   Department.
                                                                             Tax Department.

               (xv) Seller
               (xv)             shall continue
                        Seller shall  continue to
                                                to pay
                                                   pay all
                                                        all post-petition
                                                            post-petition administrative
                                                                           administrative claims
                                                                                           claims in  the
                                                                                                   in the
        ordinary course  of  business  up to Closing, and  shall not take any  action in the Bankruptcy
        ordinary course of business up to Closing, and shall not take any action in the Bankruptcy
        Case that
        Case that is  inconsistent with
                  is inconsistent   with the
                                          the terms
                                              terms of
                                                    of this
                                                        this Agreement
                                                             Agreement or or interferes
                                                                             interferes with
                                                                                         with Seller’s or
                                                                                              Seller's or
        Purchaser’s ability
        Purchaser's  ability to
                             to consummate
                                consummate thethe Sale as provided
                                                  Sale as provided for
                                                                     for herein.
                                                                         herein.

        6.
        6.      CLOSING
                CLOSING

        (a)
        (a)      Provided all
                 Provided   all conditions    and/or contingencies
                                 conditions and/or     contingencies to to Closing
                                                                            Closing described
                                                                                      described inin this
                                                                                                     this
Agreement have
Agreement     have been
                   been fulfilled
                         fulfilled or
                                   or waived
                                      waived in  writing, the
                                              in writing, the closing
                                                              closing of
                                                                       of the
                                                                          the transactions
                                                                              transactions contemplated
                                                                                           contemplated
by this
by this Agreement
         Agreement (the
                     (the "Closing")
                           “Closing”) shall
                                       shall take
                                             take place
                                                  place in
                                                         in escrow
                                                            escrow through
                                                                     through the
                                                                              the Escrow   Agent, on
                                                                                  Escrow Agent,    on the
                                                                                                      the
date that
date  that is
           is the
              the earlier of ten
                  earlier of  ten (10)
                                  (10) Business
                                       Business Days
                                                  Days after
                                                        after the
                                                              the entry   of the
                                                                   entry of  the Approval
                                                                                 Approval Order
                                                                                            Order or
                                                                                                   or the
                                                                                                      the
Outside Closing
Outside   Closing Date,
                   Date, or
                          or such
                             such other
                                   other date  mutually agreed
                                         date mutually   agreed to
                                                                 to by
                                                                    by Purchaser
                                                                        Purchaser and
                                                                                   and Seller
                                                                                        Seller in writing
                                                                                               in writing
(the "Closing
(the “Closing Date").
                Date”).

       (b)
       (b)      On or
                On  or before
                       before the
                              the Closing
                                   Closing Date,
                                           Date, Seller shall deliver
                                                 Seller shall         or cause
                                                              deliver or cause to
                                                                               to be
                                                                                  be delivered
                                                                                     delivered to
                                                                                               to
Purchaser the
Purchaser  the following
               following Closing
                         Closing documents:
                                  documents:



                                                     17
                                                     17
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                      Exhibit A -
                             Stalking Horse Agreement Pg 19 of 95



                (i)
                (i)      A certified
                         A certified copy of the
                                     copy of the Confirmation
                                                 Confirmation Order;
                                                              Order;

                (ii)
                (ii)    Two  (2) duly
                        Two (2)  duly executed
                                        executed and
                                                 and acknowledged
                                                     acknowledged original
                                                                   original counterparts
                                                                            counterparts of
                                                                                         of an
                                                                                            an
Assignment and
Assignment     and Assumption
                     Assumption ofof Ground
                                      Ground Lease    (the "Assignment
                                               Lease (the  “Assignment ofof Ground     Lease”)
                                                                             Ground Lease")
substantially in
substantially in the
                 the form
                     form of
                          of Exhibit C;
                             Exhibit C;

               (iii) An
               (iii)   An original
                           original FIRPTA
                                    FIRPTA Affidavit
                                            Affidavit in
                                                      in accordance
                                                         accordance with
                                                                     with the
                                                                          the Foreign
                                                                              Foreign Investment
                                                                                       Investment
in Real
in Real Property
        Property Tax   Act, 26
                   Tax Act, 26 U.S.C.
                                U.S.C. §
                                       § 1445,
                                         1445, duly
                                               duly executed
                                                    executed by
                                                              by Seller and in
                                                                 Seller and in aa form
                                                                                  form reasonably
                                                                                       reasonably
acceptable to
acceptable to Seller and Purchaser;
              Seller and Purchaser;

                (iv)
                (iv)    Two   (2) duly
                        Two (2)   duly executed    original counterparts
                                       executed original    counterparts of
                                                                          of aa Bill
                                                                                Bill of
                                                                                      of Sale  and General
                                                                                          Sale and   General
Assignment executed
Assignment   executed byby Seller conveying and
                           Seller conveying    and transferring
                                                    transferring to
                                                                  to Purchaser
                                                                     Purchaser all
                                                                                 all of
                                                                                     of Seller’s  right, title
                                                                                        Seller's right,  title
and interest
and  interest in
              in the
                  the Personal
                       Personal Property,
                                 Property, the
                                             the Assumed
                                                  Assumed Contracts
                                                              Contracts and
                                                                         and allall certificates,
                                                                                     certificates, licenses,
                                                                                                    licenses,
approvals, permits,
approvals, permits, warranties
                      warranties and
                                 and other
                                     other rights
                                            rights relating  to the
                                                    relating to the Property,
                                                                    Property, to
                                                                               to the
                                                                                   the extent
                                                                                       extent the
                                                                                               the same
                                                                                                   same are
                                                                                                          are
assignable ("Bill
assignable (“Bill of
                   of Sale")
                      Sale”) substantially
                             substantially in
                                           in the
                                               the form  of Exhibit
                                                   form of           D;
                                                            Exhibit D;

                (v)
                (v)     Two
                        Two (2)(2) duly
                                    duly executed
                                          executed and
                                                     and acknowledged
                                                          acknowledged original
                                                                          original counterparts
                                                                                   counterparts of
                                                                                                 of an
                                                                                                    an
assignment and
assignment   and assumption
                   assumption of of Subleases    executed by
                                      Subleases executed     by Seller  assigning and
                                                                Seller assigning  and transferring
                                                                                       transferring to
                                                                                                    to
Purchaser all
Purchaser  all of
               of Seller’s
                  Seller's right,  title and
                            right, title and interest
                                             interest in
                                                      in the
                                                         the Subleases  (“Assignment of
                                                              Subleases ("Assignment  of Subleases")
                                                                                          Subleases”)
substantially in
substantially in the
                 the form
                     form of
                           of Exhibit
                              Exhibit E-1;
                                        E-1;

               (vi)
               (vi)    Counterparts of
                       Counterparts of notice
                                       notice letters
                                              letters to
                                                      to the
                                                         the Subtenants   notifying them
                                                             Subtenants notifying    them of
                                                                                          of the
                                                                                             the sale
                                                                                                 sale
of the
of the Property
       Property to
                to Purchaser
                   Purchaser ("Subtenant
                             (“Subtenant Notices")
                                          Notices”) substantially
                                                      substantially in
                                                                    in the
                                                                       the form
                                                                           form of
                                                                                 of Exhibit
                                                                                    Exhibit E-2;
                                                                                            E-2;

                (vii)
                (vii)    All keys,
                         All keys, access,
                                   access, security,
                                           security, and
                                                     and alarm
                                                         alarm codes
                                                               codes for the Real
                                                                     for the Real Property;
                                                                                  Property;

               (viii) Such
               (viii)      documents and
                      Such documents   and instruments
                                            instruments as
                                                         as may
                                                            may be
                                                                 be reasonably
                                                                    reasonably required
                                                                               required for
                                                                                        for Seller
                                                                                            Seller
to execute,
to          acknowledge and/or
   execute, acknowledge and/or deliver  in order
                               deliver in  order to
                                                 to enter
                                                    enter into
                                                          into the
                                                               the Second
                                                                   Second Lien Exit Facility
                                                                          Lien Exit Facility as
                                                                                             as of
                                                                                                of
Closing;
Closing;

                (ix)
                (ix)    A certificate
                        A   certificate certifying
                                        certifying to
                                                    to Purchaser
                                                        Purchaser that
                                                                  that Seller’s
                                                                        Seller's representations    and
                                                                                  representations and
warranties are
warranties  are true,
                true, accurate
                      accurate and
                                and complete   as of
                                     complete as  of the
                                                     the Closing
                                                         Closing Date,
                                                                 Date, subject,
                                                                       subject, in
                                                                                in all
                                                                                   all respects,
                                                                                       respects, to
                                                                                                 to any
                                                                                                    any
materiality qualifiers
materiality qualifiers set
                       set forth
                           forth therein;
                                 therein; and
                                          and

              (x)
              (x)     Such  other instruments,
                      Such other  instruments, certificates,
                                                 certificates, affidavits,
                                                               affidavits, transfer
                                                                           transfer tax
                                                                                    tax returns
                                                                                        returns and
                                                                                                and
other documents
other            as are
       documents as are required
                        required to
                                 to effect the transfer
                                    effect the transfer of
                                                         of the
                                                            the Property
                                                                Property under
                                                                           under applicable
                                                                                 applicable state
                                                                                            state or
                                                                                                  or
local law.
local law.

       (c)
       (c)      On the
                On the Closing
                        Closing Date,
                                Date, Purchaser
                                      Purchaser shall
                                                shall deliver
                                                      deliver or
                                                              or cause
                                                                 cause to
                                                                       to be
                                                                          be delivered
                                                                             delivered to
                                                                                       to Seller the
                                                                                          Seller the
following for
following  for Closing:
               Closing:

                 (i)
                 (i)   The  Closing Payment,
                       The Closing  Payment, subject
                                             subject to
                                                     to the
                                                        the prorations,
                                                            prorations, credits
                                                                        credits and
                                                                                and adjustments
                                                                                    adjustments
set forth
set forth in this Agreement;
          in this Agreement;

                (ii)
                (ii)     Two (2) duly
                         Two (2) duly executed original counterparts
                                      executed original              of the
                                                        counterparts of the Bill
                                                                            Bill of
                                                                                 of Sale
                                                                                    Sale executed
                                                                                         executed
by Purchaser;
by Purchaser;




                                                     18
                                                     18
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                         Exhibit A -
                             Stalking Horse Agreement Pg 20 of 95



              (iii) Two
              (iii)      (2) duly
                    Two (2)  duly executed
                                  executed and
                                            and acknowledged
                                                 acknowledged original
                                                              original counterparts
                                                                       counterparts of
                                                                                    of the
                                                                                       the
Assignment of
Assignment of Ground
              Ground Lease executed by
                     Lease executed by Purchaser;
                                       Purchaser;

              (iv)
              (iv)  Two   (2) duly
                    Two (2)   duly executed
                                    executed and
                                             and acknowledged
                                                 acknowledged original
                                                              original counterparts
                                                                       counterparts of
                                                                                    of the
                                                                                       the
Assignment of
Assignment of Subleases executed by
              Subleases executed by Purchaser;
                                    Purchaser;

                 (v)
                 (v)      Counterparts of
                          Counterparts of the
                                          the Subtenant Notices;
                                              Subtenant Notices;

              (vi)
              (vi)   Such  documents and
                     Such documents     and instruments  as may
                                            instruments as   may be
                                                                  be required
                                                                     required for Purchaser to
                                                                              for Purchaser   to
execute, acknowledge
execute, acknowledge and/or
                      and/or deliver in order
                             deliver in order to
                                              to enter into the
                                                 enter into the Second
                                                                Second Lien
                                                                       Lien Exit  Facility as
                                                                             Exit Facility as of
                                                                                              of
Closing;
Closing;

                (vii) A
                (vii)   A certificate
                            certificate certifying
                                        certifying to
                                                    to Seller  that Purchaser's
                                                        Seller that Purchaser’s representations     and
                                                                                  representations and
warranties are
warranties  are true,
                true, accurate
                      accurate and
                                and complete
                                     complete as
                                               as of
                                                  of the
                                                     the Closing
                                                         Closing Date,
                                                                 Date, subject,
                                                                       subject, in
                                                                                in all
                                                                                   all respects,
                                                                                       respects, to
                                                                                                 to any
                                                                                                    any
materiality qualifiers
materiality qualifiers set
                       set forth
                           forth therein;
                                 therein; and
                                          and

                 (viii) Such
                 (viii)       other documents,
                        Such other   documents, certificates,
                                                  certificates, instruments,
                                                                instruments, affidavits,
                                                                              affidavits, transfer
                                                                                          transfer tax
                                                                                                   tax
returns and
returns  and other
             other documents
                    documents as
                              as are
                                 are required
                                     required to
                                              to effect
                                                 effect the
                                                        the transfer
                                                            transfer of
                                                                     of the
                                                                        the Property
                                                                            Property under
                                                                                     under applicable
                                                                                            applicable
state or
state or local law.
         local law.

        (d)
        (d)      On the
                 On the Closing
                        Closing Date:
                                Date:

                  (i)
                  (i)     Purchaser shall
                          Purchaser   shall pay
                                            pay (i)
                                                (i) all
                                                    all transfer
                                                        transfer and
                                                                  and recording
                                                                       recording taxes
                                                                                     taxes imposed
                                                                                             imposed upon
                                                                                                        upon the
                                                                                                               the
sale of
sale  of the
         the Property
              Property asas contemplated
                            contemplated herein,
                                            herein, (ii)
                                                    (ii) applicable
                                                          applicable sales
                                                                      sales and
                                                                              and use     taxes, if
                                                                                    use taxes,       any, on
                                                                                                  if any,  on the
                                                                                                               the
transfer of
transfer  of the
              the Personal
                   Personal Property
                              Property pursuant
                                        pursuant to
                                                  to this
                                                      this Agreement
                                                            Agreement (but(but not
                                                                                 not any
                                                                                       any sales
                                                                                             sales or
                                                                                                    or use
                                                                                                        use taxes
                                                                                                             taxes
attributable to
attributable   to Seller’s  period of
                   Seller's period  of ownership
                                        ownership ofof the
                                                         the Property),
                                                             Property), (iii)
                                                                           (iii) the
                                                                                 the title
                                                                                       title premium
                                                                                              premium for for any
                                                                                                               any
owner’s title
owner's   title policy
                policy and
                        and the
                             the cost
                                 cost of
                                      of any
                                          any endorsements     thereto, (iv)
                                              endorsements thereto,      (iv) all
                                                                               all fees,
                                                                                   fees, costs
                                                                                           costs or
                                                                                                  or expenses
                                                                                                     expenses inin
connection with
connection    with Purchaser's
                    Purchaser’s due
                                  due diligence
                                      diligence reviews
                                                reviews hereunder,
                                                           hereunder, and
                                                                        and (v)
                                                                              (v) all
                                                                                   all fees,
                                                                                       fees, costs   or expenses
                                                                                              costs or  expenses
in connection
in  connection with
                  with any
                        any financing
                              financing obtained
                                         obtained byby Purchaser
                                                         Purchaser inin connection
                                                                          connection with with the
                                                                                                 the transaction
                                                                                                      transaction
contemplated hereby.
contemplated     hereby.

               (ii)
               (ii)   Any other
                      Any  other Closing
                                 Closing costs   shall be
                                          costs shall  be allocated
                                                           allocated in
                                                                     in accordance
                                                                        accordance with
                                                                                    with local
                                                                                          local
custom. Seller
custom.           and Purchaser
          Seller and  Purchaser shall
                                shall pay
                                      pay their
                                          their respective  shares of
                                                respective shares  of prorations
                                                                      prorations as
                                                                                 as hereinafter
                                                                                    hereinafter
provided.
provided.

        (e)
        (e)     On or
                On   or before
                        before the
                               the Closing
                                   Closing Date,
                                           Date, Seller    and Purchaser
                                                   Seller and   Purchaser shall
                                                                           shall jointly
                                                                                 jointly execute  and
                                                                                         execute and
deliver or  cause to be executed and delivered  an agreed   closing proration statement  and all
deliver or cause to be executed and delivered an agreed closing proration statement and all otherother
documents reasonably
documents    reasonably required   by the
                         required by  the Title
                                          Title Insurer   in order
                                                 Insurer in   order to
                                                                    to consummate
                                                                       consummate the the Closing
                                                                                          Closing asas
contemplated in
contemplated   in this
                  this Agreement.
                       Agreement.

        7.
        7.       CLOSING
                 CLOSING ESCROW
                         ESCROW

       (a)
       (a)      The Closing shall
                The Closing     shall take
                                      take place
                                            place through
                                                   through escrow
                                                             escrow atat the
                                                                         the Escrow    Agent in
                                                                              Escrow Agent       accordance
                                                                                             in accordance
with the
with the provisions
         provisions ofof this
                          this Section
                               Section 7.    All documents
                                         7. All  documents required
                                                              required toto be
                                                                            be provided
                                                                                provided by
                                                                                          by Purchaser
                                                                                             Purchaser and
                                                                                                         and
Seller pursuant to
Seller pursuant   to this
                      this Agreement
                            Agreement and  and otherwise
                                                 otherwise appropriate
                                                             appropriate to to consummate
                                                                                consummate the the sale
                                                                                                   sale and
                                                                                                         and
purchase transaction
purchase  transaction contemplated
                       contemplated by  by this
                                            this Agreement
                                                 Agreement shall
                                                              shall be
                                                                     be delivered
                                                                        delivered to
                                                                                   to the
                                                                                      the Escrow   Agent on
                                                                                          Escrow Agent    on
or before
or before Closing.
           Closing. Notwithstanding
                     Notwithstanding the  the foregoing,
                                               foregoing, the
                                                           the Parties
                                                                Parties agree
                                                                        agree that
                                                                               that the
                                                                                    the Closing
                                                                                        Closing may
                                                                                                  may be
                                                                                                       be set
                                                                                                          set
up remotely
up remotely and/or
             and/or in
                     in aa manner
                           manner soso that
                                        that the
                                             the Parties
                                                  Parties and
                                                          and their
                                                               their respective
                                                                     respective attorneys,
                                                                                 attorneys, or
                                                                                            or any
                                                                                                any of
                                                                                                    of them,
                                                                                                       them,


                                                       19
                                                       19
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                          Exhibit A -
                            Stalking Horse Agreement Pg 21 of 95



need not
need   not be
           be physically
              physically present
                          present and
                                   and may
                                        may deliver
                                             deliver all
                                                      all necessary
                                                          necessary documents
                                                                      documents by
                                                                                 by overnight
                                                                                     overnight mail
                                                                                               mail or
                                                                                                     or
other means,
other  means, in
               in which
                  which event
                         event the
                               the Parties
                                    Parties agree
                                            agree to
                                                  to complete
                                                     complete all
                                                                all arrangements
                                                                    arrangements for  Closing not
                                                                                  for Closing not later
                                                                                                  later
than the
than  the Closing
          Closing Date
                   Date so
                         so that
                            that all
                                 all requirements,
                                     requirements, with
                                                     with the
                                                           the exception
                                                               exception of
                                                                          of the
                                                                             the Closing
                                                                                 Closing Payment,
                                                                                         Payment, for
                                                                                                    for
Closing are
Closing  are in place by
             in place by the
                         the scheduled
                             scheduled time
                                         time for
                                              for the
                                                  the Closing.
                                                      Closing.

         (b)
         (b)       This Agreement shall
                   This Agreement    shall serve
                                           serve asas escrow
                                                      escrow instructions
                                                               instructions toto the
                                                                                 the Escrow    Agent, subject
                                                                                     Escrow Agent,     subject to
                                                                                                               to
the Escrow
the            Agent’s standard
     Escrow Agent's      standard conditions
                                  conditions ofof acceptance
                                                   acceptance of of escrow
                                                                    escrow where
                                                                              where not
                                                                                     not contrary
                                                                                          contrary to
                                                                                                    to the
                                                                                                       the terms
                                                                                                           terms
hereof. The
hereof.    The Escrow
                 Escrow Agent
                          Agent is hereby authorized
                                is hereby   authorized to to close
                                                             close this
                                                                    this transaction
                                                                          transaction in
                                                                                       in accordance
                                                                                           accordance with
                                                                                                         with the
                                                                                                              the
terms   of  this  Agreement   and  to make    all  prorations   and  allocations   which,
terms of this Agreement and to make all prorations and allocations which, in accordance within accordance    with
this Agreement,
this  Agreement, are are to
                         to be
                            be made
                               made between
                                      between the the Parties
                                                      Parties hereto.
                                                                hereto. Escrow     Agent is
                                                                         Escrow Agent         acting solely
                                                                                           is acting  solely as
                                                                                                             as aa
stakeholder and
stakeholder    and depository,
                     depository, and
                                 and is   not responsible
                                       is not  responsible or or liable  in any
                                                                 liable in   any manner
                                                                                  manner whatsoever
                                                                                            whatsoever for    the
                                                                                                          for the
sufficiency, correctness,
sufficiency,                 genuineness, or
               correctness, genuineness,    or validity
                                                validity of
                                                         of the
                                                             the subject
                                                                 subject matter
                                                                           matter of
                                                                                   of the
                                                                                      the escrow.
                                                                                          escrow. In    addition,
                                                                                                     In addition,
the following
the               provisions shall
     following provisions    shall apply
                                   apply with
                                          with respect
                                                respect to
                                                         to Escrow    Agent:
                                                            Escrow Agent:

               (i)
               (i)      Each
                         Each ofof Purchaser
                                   Purchaser andand Seller  agrees to
                                                     Seller agrees   to indemnify,
                                                                         indemnify, defend
                                                                                      defend andand hold
                                                                                                     hold
        harmless the
        harmless   the Escrow     Agent from
                        Escrow Agent     from andand against
                                                      against any
                                                              any loss,
                                                                    loss, cost,   damage, expense
                                                                           cost, damage,     expense and
                                                                                                      and
        attorney’s fees
        attorney's  fees in
                         in connection
                            connection with
                                        with or
                                             or in
                                                 in any
                                                    any way
                                                        way arising
                                                             arising out
                                                                     out of
                                                                          of this
                                                                             this Agreement,
                                                                                  Agreement, other
                                                                                               other than
                                                                                                     than
        expenses resulting
        expenses   resulting from   the Escrow
                              from the             Agent’s own
                                         Escrow Agent's     own negligence
                                                                   negligence or or willful
                                                                                    willful misconduct;
                                                                                              misconduct;
        provided, however,
        provided,   however, that
                               that neither  Purchaser nor
                                    neither Purchaser    nor Seller  shall be
                                                             Seller shall   be obligated
                                                                                obligated toto indemnify
                                                                                               indemnify
        Escrow  Agent for
        Escrow Agent    for the
                            the other's
                                other’s acts
                                        acts or
                                             or omissions.
                                                omissions.

               (ii)
               (ii)       In  the event
                          In the    event of
                                           of aa dispute   concerning the
                                                 dispute concerning     the Deposit,
                                                                              Deposit, Escrow       Agent may
                                                                                          Escrow Agent     may
        continue to
        continue to hold
                     hold thethe Deposit
                                   Deposit pursuant
                                           pursuant toto the
                                                         the terms
                                                             terms hereof,
                                                                    hereof, or
                                                                             or may,
                                                                                may, after
                                                                                       after giving  Purchaser
                                                                                              giving Purchaser
        and Seller
        and         at least
            Seller at           fifteen (15)
                        least fifteen   (15) days'
                                             days’ advance
                                                    advance written
                                                               written notice,
                                                                       notice, at
                                                                                at the
                                                                                   the joint
                                                                                        joint and
                                                                                               and several
                                                                                                   several cost
                                                                                                            cost
        of Purchaser
        of Purchaser andand Seller,    deposit the
                              Seller, deposit   the same
                                                    same inin aa court
                                                                 court of
                                                                       of competent      jurisdiction. Escrow
                                                                           competent jurisdiction.     Escrow
        Agent may
        Agent  may dispose
                     dispose of   of the
                                     the Deposit
                                         Deposit inin accordance
                                                       accordance with
                                                                    with aa court
                                                                            court order,
                                                                                    order, and
                                                                                            and shall
                                                                                                 shall be
                                                                                                       be fully
                                                                                                           fully
        protected if
        protected if it  acts in
                     it acts   in accordance
                                   accordance with
                                               with any
                                                     any such
                                                          such court
                                                                court order.
                                                                      order.

                 (iii) Escrow
                 (iii)           Agent may,
                        Escrow Agent     may, at
                                               at its  own expense,
                                                   its own  expense, consult
                                                                      consult with
                                                                              with legal
                                                                                   legal counsel
                                                                                         counsel in the
                                                                                                 in the
        event of
        event  of any
                   any dispute
                       dispute or
                               or questions
                                   questions as
                                              as to
                                                  to the
                                                      the construction  of any
                                                          construction of  any provisions
                                                                               provisions hereof
                                                                                          hereof or
                                                                                                  or its
                                                                                                     its
        duties hereunder,
        duties  hereunder, and
                           and it  shall be
                                it shall be fully
                                            fully protected
                                                   protected in  acting in
                                                              in acting in accordance
                                                                           accordance with
                                                                                      with the
                                                                                           the opinion
                                                                                               opinion
        or instructions
        or instructions of
                        of such
                           such counsel.
                                 counsel.

               (iv)
               (iv)   Escrow   Agent shall
                      Escrow Agent     shall bebe protected
                                                   protected inin acting
                                                                  acting upon
                                                                          upon any
                                                                               any written
                                                                                      written notice,
                                                                                               notice,
        request, waiver,
        request, waiver, consent,
                         consent, certificate,  receipt, authorization,
                                  certificate, receipt,  authorization, power
                                                                         power of
                                                                               of attorney
                                                                                   attorney or
                                                                                             or other
                                                                                                 other
        document Escrow
        document          Agent in
                  Escrow Agent     good faith
                                in good         believes to
                                          faith believes  to be
                                                             be genuine
                                                                genuine and
                                                                        and what
                                                                            what it
                                                                                 it purports
                                                                                    purports to
                                                                                              to be.
                                                                                                 be.

                 (v)
                 (v)      If Seller
                          If         delivers written
                              Seller delivers  written notice
                                                        notice to
                                                                to Escrow    Agent indicating
                                                                    Escrow Agent     indicating that
                                                                                                that Seller  is
                                                                                                     Seller is
        entitled to
        entitled  to the
                      the Deposit
                           Deposit under
                                      under this
                                             this Agreement
                                                  Agreement (a  (a "Seller
                                                                    “Seller EM    Demand”), then
                                                                             EM Demand"),       then Escrow
                                                                                                      Escrow
        Agent shall
        Agent   shall disburse
                       disburse the
                                  the Deposit
                                       Deposit toto Seller; provided, however,
                                                    Seller; provided,   however, that:
                                                                                    that: (A)
                                                                                          (A) Escrow     Agent
                                                                                               Escrow Agent
        shall, within
        shall, within one
                        one (1)
                             (1) Business
                                 Business Day
                                            Day after
                                                  after receipt  of the
                                                        receipt of  the Seller
                                                                        Seller EM   Demand, deliver
                                                                               EM Demand,      deliver aa copy
                                                                                                          copy
        of such
        of  such Seller
                   Seller EM       Demand to
                             EM Demand        to Purchaser
                                                  Purchaser in in accordance
                                                                    accordance with
                                                                                 with Section     12 of
                                                                                         Section 12   of this
                                                                                                           this
        Agreement;     (B)  if Escrow   Agent  receives   written  notice from  Purchaser   objecting
        Agreement; (B) if Escrow Agent receives written notice from Purchaser objecting to such        to such
        Seller
        Seller EM    Demand within
                EM Demand        within five
                                         five (5)
                                              (5) Business
                                                  Business Days
                                                             Days after
                                                                    after the
                                                                          the date
                                                                              date on
                                                                                    on which
                                                                                        which Escrow    Agent
                                                                                               Escrow Agent
        provided aa copy
        provided      copy ofof the
                                the Seller
                                     Seller EM   Demand to
                                            EM Demand      to Purchaser,
                                                               Purchaser, then
                                                                           then Escrow    Agent shall
                                                                                 Escrow Agent    shall not
                                                                                                        not be
                                                                                                            be
        obligated to
        obligated   to honor
                       honor such
                                such Seller
                                      Seller EM    Demand and
                                             EM Demand      and the
                                                                  the provisions
                                                                      provisions ofof Section  7(b)(ii) above
                                                                                       Section 7(b)(ii)  above
        shall apply;
        shall  apply; and
                        and (C)
                              (C) if
                                   if Escrow   Agent does
                                      Escrow Agent      does not
                                                              not receive
                                                                   receive written
                                                                            written notice
                                                                                      notice from
                                                                                             from Purchaser
                                                                                                    Purchaser


                                                       20
                                                       20
  19-13196-dsj       Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                            Exhibit A -
                           Stalking Horse Agreement Pg 22 of 95



        objecting to
        objecting  to such
                      such Seller
                            Seller EM   Demand within
                                   EM Demand       within such
                                                            such five
                                                                   five (5)
                                                                         (5) Business
                                                                             Business Day
                                                                                      Day period
                                                                                           period (or
                                                                                                  (or if
                                                                                                       if
        Purchaser otherwise
        Purchaser  otherwise agrees
                              agrees that
                                      that Seller is entitled
                                           Seller is entitled to
                                                               to the
                                                                  the Deposit),
                                                                       Deposit), then
                                                                                 then Purchaser
                                                                                      Purchaser shall
                                                                                                shall be
                                                                                                      be
        deemed to
        deemed   to have
                     have waived
                           waived Purchaser's
                                    Purchaser’s right   to object
                                                  right to   object toto such
                                                                          such Seller
                                                                               Seller EM  Demand, and
                                                                                      EM Demand,    and
        Escrow  Agent shall
        Escrow Agent     shall be
                               be obligated
                                   obligated and
                                              and authorized
                                                    authorized toto disburse
                                                                      disburse the
                                                                               the Deposit
                                                                                    Deposit to
                                                                                            to Seller
                                                                                               Seller in
                                                                                                      in
        accordance with
        accordance   with the
                          the Seller EM Demand.
                              Seller EM  Demand.

                (vi)
                (vi)    If  Purchaser delivers
                        If Purchaser       delivers written
                                                      written notice
                                                                notice toto Escrow     Agent indicating
                                                                             Escrow Agent       indicating that
                                                                                                              that
        Purchaser is
        Purchaser  is entitled  to the
                      entitled to   the Deposit
                                         Deposit under
                                                  under this
                                                          this Agreement
                                                               Agreement (a  (a "Purchaser
                                                                                “Purchaser EM        Demand”),
                                                                                               EM Demand"),
        then Escrow
        then          Agent shall
             Escrow Agent      shall disburse
                                       disburse the
                                                 the Deposit
                                                      Deposit toto Purchaser;
                                                                   Purchaser; provided,
                                                                                provided, however,
                                                                                            however, that:
                                                                                                        that: (A)
                                                                                                               (A)
        Escrow   Agent shall,
        Escrow Agent     shall, within
                                  within oneone (1)
                                                 (1) Business
                                                      Business DayDay after
                                                                        after receipt
                                                                               receipt of
                                                                                        of the
                                                                                           the Purchaser
                                                                                                 Purchaser EM EM
        Demand, promptly
        Demand,   promptly deliver
                              deliver aa copy    of such
                                           copy of  such Purchaser
                                                           Purchaser EM      Demand to
                                                                       EM Demand       to Seller  in accordance
                                                                                          Seller in  accordance
        with Section
        with           12 of
              Section 12    of this
                               this Agreement;
                                      Agreement; (B) (B) if
                                                          if Escrow    Agent receives
                                                              Escrow Agent      receives written
                                                                                          written notice
                                                                                                    notice from
                                                                                                             from
        Seller objecting to
        Seller objecting   to such
                              such Purchaser
                                      Purchaser EMEM Demand
                                                        Demand within
                                                                   within five   (5) Business
                                                                            five (5) Business Days
                                                                                                 Days after
                                                                                                        after the
                                                                                                                the
        date on
        date on which
                 which Escrow
                         Escrow AgentAgent provided
                                             provided aa copy
                                                           copy ofof the
                                                                     the Purchaser
                                                                          Purchaser EMEM Demand
                                                                                            Demand to  to Seller,
                                                                                                           Seller,
        then Escrow
        then Escrow Agent
                       Agent shall
                               shall not
                                       not be
                                            be obligated
                                               obligated toto honor
                                                               honor such
                                                                      such Purchaser
                                                                             Purchaser EM     Demand and
                                                                                         EM Demand       and the
                                                                                                               the
        provisions of
        provisions  of Section
                       Section 7(b)(ii)     above shall
                                 7(b)(ii) above    shall apply;
                                                         apply; and
                                                                  and (C)
                                                                      (C) if
                                                                           if Escrow   Agent does
                                                                              Escrow Agent     does not
                                                                                                     not receive
                                                                                                          receive
        written notice
        written notice from
                        from Seller     objecting to
                               Seller objecting     to such
                                                       such Purchaser
                                                              Purchaser EM      Demand within
                                                                          EM Demand       within such
                                                                                                   such five
                                                                                                         five (5)
                                                                                                                (5)
        Business Day
        Business   Day period
                         period (or(or ifif Seller  otherwise agrees
                                            Seller otherwise     agrees that
                                                                          that Purchaser
                                                                                Purchaser is is entitled
                                                                                                entitled toto the
                                                                                                               the
        Deposit), then
        Deposit),  then Seller    shall be
                         Seller shall     be deemed
                                              deemed to to have
                                                            have waived
                                                                   waived Seller’s    right to
                                                                             Seller's right  to object
                                                                                                 object to
                                                                                                         to such
                                                                                                             such
        Purchaser EM
        Purchaser       Demand, and
                    EM Demand,        and Escrow     Agent shall
                                           Escrow Agent      shall be
                                                                   be obligated
                                                                       obligated and
                                                                                   and authorized
                                                                                        authorized toto disburse
                                                                                                        disburse
        the Deposit
        the Deposit to
                     to Purchaser
                        Purchaser in  in accordance
                                         accordance with
                                                       with the
                                                             the Purchaser
                                                                 Purchaser EM EM Demand.
                                                                                  Demand.

       (c)
       (c)      On the
                On  the Closing
                        Closing Date,
                                 Date, the
                                        the Escrow     Agent shall
                                            Escrow Agent       shall cause
                                                                     cause the
                                                                           the Title  Commitment to
                                                                               Title Commitment      to be
                                                                                                        be
updated by
updated  by the
            the Title Company and
                Title Company    and if
                                     if and
                                         and when
                                             when (i)(i) the
                                                         the Title  Company will
                                                             Title Company    will issue
                                                                                   issue the
                                                                                         the Title  Policy
                                                                                              Title Policy
in accordance
in accordance with
               with this
                     this Agreement,
                          Agreement, (ii)
                                      (ii) the
                                           the Escrow     Agent has
                                                Escrow Agent      has received all funds
                                                                      received all funds and
                                                                                          and documents
                                                                                               documents
required to
required to be
            be deposited
                deposited hereunder,
                           hereunder, and
                                       and (iii)
                                            (iii) all
                                                  all of
                                                      of the
                                                          the terms
                                                              terms and
                                                                      and conditions
                                                                          conditions of
                                                                                      of this
                                                                                         this Agreement
                                                                                              Agreement
have been
have  been satisfied
            satisfied or
                       or waived
                           waived as
                                   as provided
                                      provided herein,
                                                   herein, then
                                                             then the
                                                                   the Escrow   Agent shall
                                                                        Escrow Agent     shall cause
                                                                                                cause the
                                                                                                       the
Assignment of
Assignment   of Ground
                Ground Lease    to be
                          Lease to be filed
                                      filed for  record and
                                             for record    and the
                                                                the funds
                                                                    funds disbursed
                                                                          disbursed in  accordance with
                                                                                     in accordance    with
this Agreement.
this Agreement.

        (d)
        (d)     Escrow   Agent shall
                Escrow Agent   shall timely
                                     timely file
                                            file all
                                                 all forms, notices and
                                                     forms, notices   and documents
                                                                           documents required   to be
                                                                                       required to be
filed with
filed with the
           the Internal
               Internal Revenue
                        Revenue Service in connection
                                Service in connection with
                                                        with the
                                                             the sale
                                                                 sale of
                                                                       of real
                                                                          real property.
                                                                               property.

        8.
        8.      REPRESENTATIONS AND
                REPRESENTATIONS AND WARRANTIES
                                    WARRANTIES

       (a)
       (a)    Seller represents and
              Seller represents and warrants
                                    warrants to
                                             to Purchaser
                                                Purchaser that
                                                          that as
                                                               as of
                                                                  of the
                                                                     the date
                                                                         date hereof and as
                                                                              hereof and as of
                                                                                            of the
                                                                                               the
Closing Date:
Closing Date:

               (i)
               (i)     Provided that
                       Provided   that the
                                        the Confirmation
                                            Confirmation Order
                                                            Order isis entered  and has
                                                                       entered and   has become
                                                                                          become final   and
                                                                                                   final and
non-appealable, Seller
non-appealable,         will have
                 Seller will  have by
                                    by the
                                        the Closing
                                            Closing Date,
                                                      Date, full
                                                            full right,
                                                                  right, power
                                                                         power and
                                                                                 and authority
                                                                                      authority to
                                                                                                 to execute,
                                                                                                    execute,
deliver and
deliver and perform
            perform this
                     this Agreement
                           Agreement and and all
                                             all documents
                                                 documents toto be
                                                                 be executed
                                                                     executed byby Seller  pursuant hereto,
                                                                                    Seller pursuant  hereto,
and all
and  all required
         required action
                   action and
                            and approvals
                                  approvals therefor
                                               therefor have
                                                         have been
                                                                 been duly
                                                                        duly taken
                                                                               taken and
                                                                                       and obtained.
                                                                                            obtained. TheThe
individuals signing
individuals signing this
                    this Agreement
                         Agreement and and all
                                            all other
                                                other documents
                                                      documents executed       or to be  executed   pursuant
                                                                    executed or to be executed pursuant
hereto on
hereto on behalf
          behalf of
                 of Seller  are and
                    Seller are  and shall
                                     shall be
                                           be duly  authorized to
                                              duly authorized    to sign
                                                                    sign the
                                                                          the same
                                                                              same onon Seller’s  behalf and
                                                                                        Seller's behalf  and
to bind
to bind Seller  thereto, subject
         Seller thereto,  subject to
                                   to entry
                                       entry of
                                              of the
                                                  the Confirmation
                                                      Confirmation Order.
                                                                        Order. Subject     to entry
                                                                                  Subject to  entry ofof the
                                                                                                          the
Confirmation Order,
Confirmation   Order, this
                       this Agreement
                             Agreement and and all
                                                 all documents
                                                     documents required       hereby to
                                                                   required hereby     to be
                                                                                           be executed
                                                                                              executed by  by
Purchaser hereunder
Purchaser hereunder are
                      are and
                          and shall
                               shall be
                                     be valid,
                                         valid, legally binding obligations
                                                legally binding   obligations of
                                                                               of and
                                                                                   and enforceable   against
                                                                                       enforceable against


                                                       21
                                                       21
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                          Exhibit A -
                               Stalking Horse Agreement Pg 23 of 95



Purchaser in
Purchaser     accordance with
           in accordance   with their
                                 their terms.
                                        terms. To
                                               To Seller’s  Knowledge, the
                                                   Seller's Knowledge,    the execution
                                                                              execution and
                                                                                          and delivery
                                                                                               delivery of
                                                                                                         of
this Agreement
this Agreement and
                 and performance
                      performance by  by Seller  will not
                                          Seller will not conflict
                                                           conflict with
                                                                    with or
                                                                          or result in aa violation
                                                                             result in    violation of,
                                                                                                     of, or
                                                                                                         or
breach of,
breach of, or
           or constitute
              constitute aa default
                            default under,
                                    under, any
                                            any law
                                                 law or
                                                      or administrative
                                                         administrative regulation
                                                                         regulation or
                                                                                     or any
                                                                                        any of
                                                                                             of the
                                                                                                the terms,
                                                                                                    terms,
conditions or
conditions  or provisions
                provisions ofof any
                                 any judgment,
                                       judgment, decree,
                                                   decree, loan
                                                             loan agreement,
                                                                   agreement, bond,
                                                                                bond, note,
                                                                                         note, resolution,
                                                                                               resolution,
indenture, mortgage,
indenture, mortgage, deed    of trust,
                       deed of  trust, contract or other
                                       contract or other agreement
                                                          agreement or
                                                                     or instrument
                                                                        instrument toto which
                                                                                         which Seller  is aa
                                                                                                Seller is
party or
party or which
         which affects
                affects the
                        the Property.
                            Property.

                  (ii)
                  (ii)     Seller has good
                           Seller has good and
                                           and marketable
                                               marketable title
                                                          title to
                                                                to the
                                                                   the Property.
                                                                       Property.

             (iii) To
             (iii)  To Seller’s  Knowledge, Seller
                        Seller's Knowledge,   Seller is not required
                                                     is not          to file
                                                            required to file any
                                                                             any Real
                                                                                 Real Property
                                                                                      Property
Income and Expense
Income and Expense Statements  with the
                   Statements with  the City
                                        City of
                                             of New
                                                New York.
                                                     York.

               (iv)
               (iv)     Seller is not
                        Seller is not aa "foreign
                                         “foreign person",
                                                   person”, "foreign
                                                            “foreign partnership",
                                                                      partnership”, "foreign
                                                                                    “foreign trust"
                                                                                             trust” or
                                                                                                    or
“foreign estate",
"foreign estate”, as
                  as those
                     those terms
                           terms are
                                  are defined
                                      defined in
                                               in Section 1445 of
                                                  Section 1445 of the
                                                                  the Internal Revenue Code.
                                                                      Internal Revenue  Code.

               (v)
               (v)    Except   for the
                      Except for   the Bankruptcy
                                        Bankruptcy Case
                                                     Case and
                                                          and those
                                                               those matters
                                                                     matters set
                                                                             set forth on Schedule
                                                                                 forth on  Schedule 9,9,
to Seller’s
to          Knowledge, there
   Seller's Knowledge,    there are
                                 are no
                                     no legal   actions, suits
                                         legal actions,  suits or
                                                                or similar
                                                                   similar proceedings
                                                                           proceedings pending
                                                                                         pending andand
served, nor
served, nor has
            has any
                any legal  action, suit
                    legal action,  suit or
                                        or similar
                                           similar proceeding
                                                   proceeding been
                                                                been threatened,
                                                                     threatened, against
                                                                                 against Seller  or the
                                                                                          Seller or  the
Property.
Property.

               (vi)
               (vi)   There are no
                      There are  no pending,
                                    pending, nor
                                              nor to
                                                  to Seller’s  Knowledge, are
                                                      Seller's Knowledge,    are there
                                                                                 there any
                                                                                       any threatened,
                                                                                           threatened,
actions by
actions by any
           any governmental  or quasi-governmental
               governmental or                         authority having
                                quasi-governmental authority      having the
                                                                          the power
                                                                              power of
                                                                                     of condemnation
                                                                                        condemnation
or eminent
or          domain that
   eminent domain   that might
                         might result
                               result in
                                      in all
                                         all or
                                             or any
                                                any portion
                                                     portion of
                                                              of the
                                                                 the Property
                                                                     Property or
                                                                               or any
                                                                                   any interest
                                                                                       interest therein
                                                                                                therein
being taken
being taken by
            by eminent  domain, condemnation
               eminent domain,   condemnation or or conveyed
                                                    conveyed inin lieu thereof.
                                                                  lieu thereof.

                 (vii) Except
                 (vii)   Except asas set
                                     set forth
                                         forth on
                                                on Schedule
                                                    Schedule 8,   to Seller’s
                                                               8, to          Knowledge (A)
                                                                     Seller's Knowledge   (A) Seller  has
                                                                                               Seller has
not received
not  received any
               any written
                   written Notice
                            Notice of
                                    of Violation
                                       Violation indicating   any violation
                                                  indicating any   violation which
                                                                             which remains  uncured, (B)
                                                                                    remains uncured,  (B)
Seller  has not
Seller has  not received
                 received written
                           written notice
                                    notice of
                                           of actual
                                               actual or
                                                       or threatened
                                                          threatened cancellation
                                                                      cancellation or
                                                                                   or suspension
                                                                                      suspension of
                                                                                                  of any
                                                                                                      any
utility services
utility services or
                 or certificates
                    certificates of
                                 of occupancy
                                    occupancy forfor any
                                                     any portion
                                                          portion of
                                                                  of the
                                                                     the Property,
                                                                         Property, and
                                                                                   and (C)
                                                                                       (C) Seller has not
                                                                                           Seller has not
received written
received   written notice
                    notice of
                            of actual
                                actual or
                                        or threatened
                                           threatened special
                                                         special assessments
                                                                  assessments oror reassessments
                                                                                   reassessments ofof the
                                                                                                       the
Property or
Property   or any
              any "Impositions"
                  “Impositions” (as
                                  (as defined
                                      defined in
                                               in the
                                                  the Ground
                                                      Ground Lease).
                                                                Lease).

                   (viii) Except
                  (viii)    Except forfor the
                                          the Ground
                                               Ground Lease,
                                                        Lease, thethe Subleases
                                                                        Subleases setset forth   on the
                                                                                          forth on   the rent
                                                                                                           rent roll
                                                                                                                 roll
attached as
attached   as Schedule
               Schedule 55 hereto
                              hereto and
                                       and incorporated    herein by
                                            incorporated herein      by reference
                                                                         reference (the
                                                                                     (the "Rent
                                                                                           “Rent Roll")
                                                                                                   Roll”) areare the
                                                                                                                  the
only   leases, subleases    and   occupancy     agreements   in  effect  with  respect   to
only leases, subleases and occupancy agreements in effect with respect to the Property or anythe  Property   or  any
portion thereof,
portion   thereof, and
                     and except
                           except for    the Ground
                                    for the   Ground Lease
                                                       Lease andand Subleases,      there are
                                                                      Subleases, there      are no
                                                                                                 no other
                                                                                                     other leases,
                                                                                                             leases,
subleases or
subleases   or possessory
                possessory rights
                               rights of
                                       of others  regarding the
                                          others regarding    the Property,
                                                                   Property, including
                                                                               including anyany oral
                                                                                                  oral leases.
                                                                                                       leases. To To
Seller’s   Knowledge, the
Seller's Knowledge,        the Subtenant     A/R indicated
                                 Subtenant A/R     indicated onon Schedule
                                                                     Schedule 1010 attached
                                                                                     attached hereto
                                                                                                hereto isis aa true,
                                                                                                                true,
accurate and
accurate   and complete
                complete list
                            list of
                                 of the
                                    the unpaid
                                         unpaid rent
                                                 rent under
                                                      under the
                                                             the Subleases
                                                                  Subleases asas of
                                                                                 of the
                                                                                      the Effective  Date (and
                                                                                          Effective Date    (and asas
may be
may     be amended
           amended pursuant
                         pursuant to to Section    2(d) above,
                                         Section 2(d)   above, as  as of
                                                                       of the
                                                                           the Closing
                                                                                Closing Date).
                                                                                            Date). To To Seller’s
                                                                                                            Seller's
Knowledge, the
Knowledge,      the copies
                     copies ofof the
                                  the Ground
                                       Ground Lease     and Subleases
                                                 Lease and                  provided to
                                                              Subleases provided        to Purchaser
                                                                                            Purchaser (including
                                                                                                        (including
amendments, modifications,
amendments,      modifications, extensions,
                                    extensions, renewals,
                                                  renewals, side
                                                             side letters,   guarantees and
                                                                    letters, guarantees    and other
                                                                                                 other documents
                                                                                                        documents
relating thereto)
relating  thereto) and
                     and the
                          the information
                               information contained
                                              contained in
                                                         in the
                                                            the Rent
                                                                 Rent Roll
                                                                         Roll are
                                                                              are true,
                                                                                   true, accurate
                                                                                          accurate and
                                                                                                    and complete
                                                                                                          complete
in all material respects. To Seller's Knowledge, except the Sublease with Lerner New York, Inc.
in all  material  respects.   To  Seller’s  Knowledge,    except   the  Sublease   with  Lerner   New   York,    Inc.
d/b/a New
d/b/a   New York
             York &  & Company
                         Company and  and the
                                          the Sublease   with FFC
                                               Sublease with    FFC Accounting
                                                                       Accounting Inc.,
                                                                                      Inc., all
                                                                                            all Subtenants    under
                                                                                                Subtenants under
the Subleases
the Subleases areare in
                      in possession
                         possession of of their
                                          their respective
                                                respective premises,
                                                            premises, subject
                                                                         subject to
                                                                                  to governmental
                                                                                     governmental orders
                                                                                                      orders from
                                                                                                               from
the State
the        of New
    State of   New York
                      York and/or
                            and/or City
                                     City of
                                           of New
                                              New York
                                                    York related
                                                          related toto the
                                                                       the COVID-19
                                                                           COVID-19 pandemic.
                                                                                          pandemic. To To Seller’s
                                                                                                            Seller's



                                                        22
                                                        22
  19-13196-dsj          Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                 Exhibit A -
                              Stalking Horse Agreement Pg 24 of 95



Knowledge, no
Knowledge,     no Subtenant
                    Subtenant has  has paid
                                         paid any
                                               any rent,  fees, or
                                                    rent, fees,  or other
                                                                     other charges
                                                                              charges forfor more
                                                                                              more than
                                                                                                      than one
                                                                                                           one month
                                                                                                                 month in in
advance which
advance    which would
                   would result
                             result inin any
                                          any Subtenant’s      ability to
                                                Subtenant's ability      to credit
                                                                             credit such
                                                                                      such advance
                                                                                             advance payment
                                                                                                        payment against
                                                                                                                   against
any payment
any  payment duedue by by such
                           such Subtenant        after the
                                    Subtenant after    the Closing
                                                             Closing Date,
                                                                        Date, nor      to Seller’s
                                                                                  nor to              Knowledge is
                                                                                           Seller's Knowledge          any
                                                                                                                    is any
Subtenant    entitled to
Subtenant entitled     to any
                           any free
                                 free rent,   abatement of
                                        rent, abatement    of rent  or similar
                                                               rent or   similar concession,
                                                                                    concession, except      in each
                                                                                                    except in  each case,
                                                                                                                      case,
as disclosed
as disclosed onon the
                   the Rent
                        Rent Roll.
                                Roll. To To Seller’s   Knowledge, the
                                             Seller's Knowledge,       the Subleases
                                                                             Subleases are are in  full force
                                                                                                in full        and effect,
                                                                                                        force and   effect,
and to
and  to Seller’s   Knowledge, except
         Seller's Knowledge,         except as as expressly    stated in
                                                   expressly stated      in the
                                                                             the Blink
                                                                                   Blink Cure
                                                                                           Cure Objection,
                                                                                                  Objection, Marshalls
                                                                                                                Marshalls
Cure Objection,
Cure   Objection, thethe Cooling
                          Cooling Tower         Disputes and
                                       Tower Disputes       and the
                                                                 the Subtenant
                                                                      Subtenant A/R   A/R indicated
                                                                                            indicated on on Schedule
                                                                                                             Schedule 10 10
attached    hereto,   there    are   no   material    defaults    under     any    of
attached hereto, there are no material defaults under any of the Subleases. To Seller's the  Subleases.       To  Seller’s
Knowledge, except
Knowledge,     except forfor ongoing
                               ongoing disputes       with Marshalls
                                           disputes with     Marshalls of   of MA,
                                                                                MA, Inc.      and GW&L
                                                                                        Inc. and   GW&L Food  Food Corp.
                                                                                                                     Corp.
d/b/a Fine
d/b/a  Fine Fare,
             Fare, concerning
                    concerning charges
                                    charges related
                                               related to
                                                       to the
                                                           the Cooling
                                                                Cooling Tower
                                                                            Tower and and the
                                                                                           the supply
                                                                                                supply ofof chilled
                                                                                                            chilled water
                                                                                                                     water
for air
for air conditioning
         conditioning (the
                         (the "Cooling
                               “Cooling TowerTower Disputes"),
                                                      Disputes”), no  no Subtenant
                                                                           Subtenant has  has contested
                                                                                               contested any
                                                                                                           any operating
                                                                                                                operating
cost or
cost  or other
          other escalation
                 escalation payments,
                                payments, occupancy
                                              occupancy charges
                                                             charges or or any
                                                                            any other
                                                                                   other amounts
                                                                                           amounts payable
                                                                                                       payable under
                                                                                                                 under its
                                                                                                                         its
Sublease.
Sublease. To  To Seller’s     Knowledge, all
                  Seller's Knowledge,           all work
                                                    work required
                                                           required to to bebe performed
                                                                                 performed in  in connection
                                                                                                   connection withwith the
                                                                                                                        the
Subleases
Subleases hashas been
                 been completed
                        completed and   and fully   paid for,
                                             fully paid   for, and
                                                               and to
                                                                    to Seller’s     Knowledge, each
                                                                         Seller's Knowledge,         each Subtenant
                                                                                                           Subtenant has
                                                                                                                       has
unconditionally accepted
unconditionally     accepted its  its premises.
                                      premises. Except
                                                     Except asas set
                                                                  set forth
                                                                        forth onon Schedule
                                                                                     Schedule 4   4 attached
                                                                                                     attached hereto,
                                                                                                                hereto, toto
Seller’s   Knowledge, all
Seller's Knowledge,         all Leasing      Incentives payable
                                 Leasing Incentives        payable under
                                                                       under the the Subleases
                                                                                       Subleases are are fully   paid for,
                                                                                                          fully paid   for,
whether such
whether    such payment
                payment obligations
                             obligations accrue
                                             accrue before
                                                     before oror after
                                                                 after the
                                                                         the Closing
                                                                               Closing Date.
                                                                                          Date. Except
                                                                                                  Except asas set
                                                                                                              set forth
                                                                                                                  forth on
                                                                                                                         on
Schedule
Schedule 33 attached
               attached hereto,
                           hereto, to  to Seller’s   Knowledge, there
                                           Seller's Knowledge,        there areare nono security
                                                                                          security deposits
                                                                                                     deposits under     the
                                                                                                                under the
Subleases.
Subleases. Except
                Except for for the
                                 the Bankruptcy
                                      Bankruptcy Case,Case, the
                                                              the Blink
                                                                   Blink CureCure Objection,
                                                                                     Objection, the the Marshalls
                                                                                                         Marshalls Cure
                                                                                                                      Cure
Objection or
Objection    or as
                as disclosed
                    disclosed on   on Schedule
                                        Schedule 9    attached hereto,
                                                    9 attached    hereto, to  to Seller’s    Knowledge, there
                                                                                  Seller's Knowledge,        there are
                                                                                                                   are nono
actions or
actions   or proceedings
             proceedings pending
                              pending or  or threatened
                                              threatened in in writing
                                                               writing by  by any
                                                                                any Subtenant      against Seller
                                                                                      Subtenant against              or by
                                                                                                             Seller or   by
Seller  against any
Seller against   any Subtenant
                      Subtenant underunder any
                                             any Sublease.
                                                   Sublease.

                (ix)
                (ix)     To
                         To Seller’s   Knowledge, except
                             Seller's Knowledge,      except for
                                                              for this
                                                                  this Agreement,
                                                                       Agreement, there
                                                                                   there is no agreement
                                                                                         is no agreement
of sale,
of sale, option,
         option, right  of first
                 right of        refusal, right
                           first refusal,        of first
                                           right of       offer or
                                                    first offer or similar
                                                                   similar agreement
                                                                           agreement with
                                                                                      with respect  to the
                                                                                            respect to the
Property giving
Property  giving any
                  any party
                        party (including,
                              (including, without
                                             without limitation,  the Subtenants
                                                      limitation, the             under the
                                                                       Subtenants under the Subleases)
                                                                                             Subleases) aa
right to
right to purchase
         purchase all
                   all or
                       or any
                          any interest
                               interest in the Property.
                                        in the Property.

                 (x)
                 (x)     Except
                         Except as as set
                                      set forth  on Schedule
                                          forth on   Schedule 4  4 attached
                                                                   attached hereto,
                                                                               hereto, to
                                                                                       to Seller’s  Knowledge,
                                                                                          Seller's Knowledge,
there  are no  lease  brokerage    agreements,    leasing   commission      agreements
there are no lease brokerage agreements, leasing commission agreements or other agreementsor other  agreements
providing for
providing  for payments
                payments ofof any
                              any amounts
                                    amounts for
                                              for leasing   activities or
                                                  leasing activities    or procuring
                                                                           procuring subtenants
                                                                                       subtenants with
                                                                                                    with respect
                                                                                                         respect
to the
to the Property,
        Property, nor
                   nor is
                        is any
                           any tail
                                 tail period
                                      period currently
                                              currently inin effect
                                                              effect with
                                                                      with respect    to any
                                                                             respect to  any of
                                                                                              of the
                                                                                                 the foregoing
                                                                                                      foregoing
agreements. Except
agreements.     Except asas set
                             set forth
                                  forth on
                                         on Schedule
                                             Schedule 4  4 attached
                                                             attached hereto,
                                                                        hereto, toto Seller’s  Knowledge, no
                                                                                     Seller's Knowledge,      no
brokerage commission
brokerage   commission or  or other
                               other compensation
                                       compensation is     payable (or
                                                       is payable     (or will,
                                                                          will, with
                                                                                 with the
                                                                                       the passage
                                                                                           passage ofof time
                                                                                                        time oror
occurrence of
occurrence    of any
                  any event,
                       event, oror both,
                                    both, be
                                           be payable)
                                                payable) with
                                                            with respect
                                                                   respect to to any
                                                                                 any Sublease,     including in
                                                                                       Sublease, including     in
connection with
connection   with the
                   the exercise
                       exercise ofof any
                                      any options
                                          options toto extend
                                                       extend oror renew
                                                                    renew (whether
                                                                            (whether previously
                                                                                       previously oror hereafter
                                                                                                       hereafter
exercised). Except
exercised).   Except for   the commission
                       for the  commission payable
                                               payable toto the
                                                             the Broker
                                                                  Broker (hereinafter
                                                                           (hereinafter defined)    pursuant to
                                                                                          defined) pursuant    to
the Brokerage
the Brokerage Agreement
                 Agreement (hereinafter
                              (hereinafter defined),
                                             defined), no
                                                        no fee,   commission or
                                                             fee, commission      or other
                                                                                     other compensation
                                                                                           compensation is     or
                                                                                                            is or
will be
will  be payable
          payable toto any
                       any third
                             third party
                                     party broker
                                           broker in in connection
                                                        connection with with the
                                                                               the Closing.
                                                                                    Closing. The
                                                                                               The Brokerage
                                                                                                     Brokerage
Agreement shall
Agreement    shall not
                   not be
                       be binding
                           binding upon
                                     upon Purchaser
                                           Purchaser oror the
                                                           the Property
                                                                Property after
                                                                           after Closing.
                                                                                 Closing.

                (xi)
                (xi)    To
                        To Seller’s  Knowledge, the
                            Seller's Knowledge,      the copy   of each
                                                          copy of  each Assumed
                                                                          Assumed Contract
                                                                                     Contract (including
                                                                                                (including
amendments, modifications,
amendments,    modifications, extensions,
                               extensions, renewals,
                                            renewals, side
                                                         side letters,  guarantees and
                                                              letters, guarantees   and other
                                                                                        other documents
                                                                                               documents
relating thereto)
relating thereto) delivered
                  delivered to
                            to Purchaser
                               Purchaser is  true, accurate
                                          is true, accurate and
                                                             and complete
                                                                  complete inin all
                                                                                all material
                                                                                    material respects, and
                                                                                             respects, and
except for
except  for the
            the Ground
                Ground Lease,
                         Lease, Subleases
                                 Subleases oror as
                                                 as listed  on Schedule
                                                    listed on  Schedule 11 attached
                                                                             attached hereto,
                                                                                       hereto, to
                                                                                               to Seller’s
                                                                                                   Seller's
Knowledge, no
Knowledge,    no other
                 other unrecorded   contracts exist
                       unrecorded contracts    exist with
                                                     with respect
                                                           respect to
                                                                   to the
                                                                       the Property.
                                                                           Property.



                                                            23
                                                            23
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                             Exhibit A -
                             Stalking Horse Agreement Pg 25 of 95



               (xii) To
               (xii)   To Seller’s   Knowledge, except
                            Seller's Knowledge,     except for    the Phase
                                                             for the   Phase II Environmental
                                                                                Environmental Site
                                                                                               Site
Assessment Report
Assessment   Report dated
                     dated December
                           December 10,
                                      10, 2019
                                          2019 prepared
                                                prepared by
                                                          by AEI
                                                              AEI Consultants,
                                                                   Consultants, Project
                                                                                Project No.
                                                                                        No. 415276,
                                                                                            415276,
Seller has not
Seller has  not received
                received any
                          any Notice
                               Notice of
                                      of Violation
                                          Violation or
                                                     or written
                                                        written reports
                                                                 reports indicating the presence
                                                                         indicating the presence of
                                                                                                 of
hazardous substances
hazardous  substances on
                       on the
                          the Property
                              Property in violation of
                                       in violation of applicable
                                                       applicable environmental   laws.
                                                                   environmental laws.

                (xiii) Seller
                (xiii)          is not,
                        Seller is  not, and
                                        and will
                                             will not  become, aa person
                                                  not become,      person or
                                                                           or entity
                                                                               entity with
                                                                                      with whom
                                                                                            whom U.S.
                                                                                                    U.S.
persons are
persons are restricted
             restricted from  doing business
                         from doing   business with
                                               with under
                                                      under the
                                                            the regulations
                                                                regulations ofof the
                                                                                  the Office
                                                                                      Office of
                                                                                              of Foreign
                                                                                                 Foreign
Asset Control
Asset  Control ("OFAC")
                (“OFAC”) of  of the
                                 the Department
                                     Department of of Treasury  (including those
                                                      Treasury (including    those named
                                                                                    named onon OFAC's
                                                                                                OFAC’s
Specially Designated and
Specially Designated    and Blocked
                             Blocked Persons
                                       Persons list)
                                               list) or
                                                     or under
                                                        under any
                                                              any statute,
                                                                   statute, executive  order (including
                                                                            executive order   (including
the September
the September 24,24, 2001
                     2001 Executive     Order Blocking
                            Executive Order   Blocking Property
                                                         Property and
                                                                  and Prohibiting
                                                                       Prohibiting Transactions
                                                                                     Transactions With
                                                                                                    With
Persons Who
Persons  Who Commit,
                 Commit, Threaten
                            Threaten toto Commit,
                                          Commit, or or Support
                                                         Support Terrorism),
                                                                  Terrorism), thethe USA
                                                                                      USA Patriot
                                                                                             Patriot Act
                                                                                                     Act
(hereinafter defined)
(hereinafter           or other
             defined) or  other governmental
                                governmental action.
                                               action.

                (xiv) To
                (xiv)   To Seller’s  Knowledge, none
                           Seller's Knowledge,    none of
                                                        of the
                                                           the funds
                                                               funds used
                                                                       used by
                                                                            by Seller to operate
                                                                               Seller to operate the
                                                                                                  the
Property is
Property    or shall
         is or shall be
                     be subject
                        subject to
                                to 18
                                   18 U.S.C.
                                      U.S.C. §§
                                             §§ 1956
                                                1956 1957
                                                      1957 (Laundering
                                                            (Laundering ofof Money
                                                                             Money Instruments),
                                                                                    Instruments), 18
                                                                                                   18
U.S.C. §§
U.S.C.  §§ 981
            981 986    (Federal Asset
                  986 (Federal   Asset Forfeiture),
                                        Forfeiture), 18
                                                     18 U.S.C.
                                                         U.S.C. §§
                                                                 §§ 881    (Drug Property
                                                                      881 (Drug  Property Seizure),
                                                                                            Seizure),
Executive  Order Number
Executive Order    Number 13224
                            13224 onon Terrorism  Financing, effective
                                       Terrorism Financing,   effective September   24, 2001,
                                                                         September 24,  2001, or
                                                                                               or the
                                                                                                  the
United and
United and Strengthening     America by
             Strengthening America     by Providing
                                          Providing Appropriate
                                                     Appropriate Tools
                                                                   Tools Required
                                                                          Required to
                                                                                    to Intercept and
                                                                                       Intercept and
Obstruct Terrorism
Obstruct             Act of
         Terrorism Act   of 2001,
                            2001, H.R.
                                   H.R. 3162,
                                        3162, Public
                                              Public Law   107 56
                                                      Law 107      (the "USA
                                                               56 (the  “USA Patriot
                                                                              Patriot Act").
                                                                                       Act”).

              (xv) As
              (xv)    As of
                          of the
                             the Effective Date, Seller
                                 Effective Date,        has no
                                                 Seller has no employees,
                                                               employees, and
                                                                          and Seller will not
                                                                              Seller will not hire
                                                                                              hire
any employees
any            before the
    employees before  the Closing
                          Closing Date.
                                   Date.

               (xvi) To
               (xvi)   To Seller’s   Knowledge, each
                           Seller's Knowledge,           of the
                                                   each of   the list  of Tangible
                                                                  list of Tangible Personal
                                                                                    Personal Property
                                                                                             Property
contained in
contained in Schedule
             Schedule 6  attached hereto
                       6 attached   hereto and
                                           and the
                                               the list
                                                   list of
                                                        of Intangible
                                                           Intangible Personal
                                                                       Personal Property
                                                                                 Property contained
                                                                                          contained in
                                                                                                    in
Schedule
Schedule 7 attached hereto
         7 attached  hereto is
                            is true,
                               true, accurate
                                     accurate and
                                              and complete
                                                  complete in in all
                                                                 all material
                                                                     material respects.
                                                                              respects.

         For purposes
         For purposes of
                       of this
                           this Section
                                Section 8(a),  “Seller’s Knowledge"
                                         8(a), "Seller's Knowledge” shall
                                                                       shall mean
                                                                             mean the
                                                                                   the actual
                                                                                       actual knowledge
                                                                                               knowledge
of Bernard
of  Bernard Katz,
              Katz, and
                     and shall
                          shall not
                                not bebe construed
                                         construed toto refer to the
                                                        refer to the knowledge
                                                                      knowledge ofof any
                                                                                      any other
                                                                                           other partner,
                                                                                                  partner,
officer, director,
officer,  director, agent,
                    agent, employee
                            employee or or representative
                                            representative of
                                                            of Seller, or any
                                                               Seller, or any affiliate
                                                                               affiliate of
                                                                                         of Seller,
                                                                                            Seller, oror to
                                                                                                         to
impose upon
impose          Bernard Katz
         upon Bernard   Katz any
                               any duty
                                    duty to
                                          to investigate
                                             investigate the
                                                         the matter
                                                             matter to
                                                                    to which
                                                                       which such
                                                                              such actual
                                                                                    actual knowledge
                                                                                           knowledge or  or
the absence
the absence thereof
              thereof pertains,
                      pertains, or
                                 or to
                                    to impose
                                       impose upon
                                               upon Bernard
                                                      Bernard Katz
                                                              Katz any
                                                                    any individual  personal liability.
                                                                        individual personal   liability.

          Notwithstanding anything
         Notwithstanding        anything contained       herein to
                                           contained herein     to the
                                                                   the contrary,
                                                                        contrary, except
                                                                                   except asas expressly
                                                                                                expressly provided
                                                                                                            provided
 by Section
by            13 of
     Section 13    of this
                       this Agreement,
                              Agreement, Purchaser
                                             Purchaser hereby
                                                           hereby acknowledges
                                                                   acknowledges and  and agrees
                                                                                           agrees that
                                                                                                    that no
                                                                                                         no officer,
                                                                                                              officer,
 employee, member
 employee,   member or   or manager
                              manager (including
                                        (including without
                                                      without limitation,     Bernard Katz)
                                                                limitation, Bernard     Katz) ofof Seller  will have
                                                                                                    Seller will  have
 any personal
any   personal liability
                liability toto Purchaser
                                Purchaser for
                                            for any
                                                 any obligations
                                                      obligations ofof Seller  under this
                                                                       Seller under    this Agreement
                                                                                            Agreement (including
                                                                                                          (including
 without limitation,
without   limitation, asas aa result
                              result of
                                     of aa breach
                                           breach ofof any
                                                        any representation
                                                             representation oror warranty
                                                                                 warranty hereunder),
                                                                                            hereunder), or or for
                                                                                                              for any
                                                                                                                  any
 claim based
 claim  based on,
               on, in   respect of,
                    in respect    of, or
                                      or byby reason
                                               reason of,
                                                        of, such
                                                            such obligations,
                                                                  obligations, whether
                                                                                 whether arising
                                                                                            arising before
                                                                                                     before or
                                                                                                             or after
                                                                                                                 after
 the Closing.
the  Closing. Except
                Except as as expressly
                               expressly provided
                                           provided by  by Section   13 of
                                                            Section 13   of this
                                                                             this Agreement,
                                                                                  Agreement, Purchaser
                                                                                                 Purchaser hereby
                                                                                                              hereby
 expressly waives
 expressly  waives and
                     and releases     all such
                            releases all  such liability,   and agrees
                                                 liability, and  agrees that
                                                                         that its
                                                                              its sole
                                                                                  sole recourse
                                                                                        recourse after
                                                                                                   after Closing
                                                                                                         Closing for
                                                                                                                   for
aa breach
   breach ofof any
                any representation
                      representation or   or warranty
                                              warranty hereunder
                                                          hereunder is is to
                                                                          to any
                                                                              any representation
                                                                                    representation andand warranty
                                                                                                            warranty
 insurance policy
 insurance  policy that
                     that Purchaser,
                            Purchaser, at at its sole cost
                                             its sole  cost and
                                                             and expense,    may obtain.
                                                                  expense, may     obtain. The
                                                                                            The foregoing     waiver
                                                                                                  foregoing waiver
 and release
and           are part
      release are part ofof the
                             the consideration
                                 consideration for     the purchase
                                                   for the  purchase and
                                                                      and sale
                                                                           sale of
                                                                                 of the
                                                                                    the Assets.
                                                                                         Assets.

       (b)
       (b)    Purchaser represents
              Purchaser represents and
                                   and warrants
                                       warrants to
                                                to Seller that as
                                                   Seller that as of
                                                                  of the
                                                                     the date hereof and
                                                                         date hereof and as
                                                                                         as of
                                                                                            of the
                                                                                               the
Closing Date:
Closing Date:



                                                         24
                                                         24
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                               Exhibit A -
                             Stalking Horse Agreement Pg 26 of 95



                  (i)
                  (i)      Purchaser has
                           Purchaser     has full
                                             full right,
                                                   right, power
                                                           power andand authority
                                                                         authority toto execute,   deliver and
                                                                                         execute, deliver   and
perform this
perform   this Agreement
                Agreement and and all
                                   all documents
                                        documents to to be
                                                        be executed
                                                           executed byby Purchaser
                                                                          Purchaser pursuant
                                                                                      pursuant hereto,
                                                                                                hereto, and
                                                                                                         and all
                                                                                                              all
required action
required  action and
                   and approvals
                         approvals therefor
                                     therefor have
                                              have been
                                                      been duly
                                                            duly taken
                                                                 taken and
                                                                        and obtained.
                                                                              obtained. Neither
                                                                                         Neither the
                                                                                                 the execution
                                                                                                     execution
of this
of this Agreement
        Agreement nor  nor the
                           the performance
                               performance of  of Purchaser's
                                                  Purchaser’s obligations
                                                                obligations hereunder
                                                                              hereunder will
                                                                                          will conflict with, or
                                                                                               conflict with, or
with or
with  or without
         without notice
                    notice or
                            or the
                               the passage
                                    passage ofof time
                                                 time oror both,
                                                           both, result
                                                                  result in
                                                                         in aa breach
                                                                               breach of,  violate any
                                                                                       of, violate any term
                                                                                                        term or
                                                                                                              or
provision of,
provision   of, or
                 or constitute
                      constitute aa default  under any
                                    default under     any of
                                                           of Purchaser's
                                                              Purchaser’s organizational
                                                                              organizational documents.
                                                                                              documents. TheThe
individuals signing
individuals   signing this
                        this Agreement
                             Agreement and and all
                                                all other
                                                    other documents
                                                           documents executed
                                                                        executed oror to
                                                                                      to be
                                                                                         be executed
                                                                                            executed pursuant
                                                                                                       pursuant
hereto on
hereto  on behalf
            behalf of of Purchaser
                         Purchaser areare and
                                          and shall
                                              shall bebe duly
                                                         duly authorized
                                                               authorized toto sign
                                                                                sign the
                                                                                     the same
                                                                                         same onon Purchaser's
                                                                                                   Purchaser’s
behalf and
behalf  and to
             to bind
                bind Purchaser
                       Purchaser thereto.
                                   thereto.

                 (ii)
                 (ii)   Purchaser is
                        Purchaser   is not
                                       not in default under
                                           in default under any
                                                            any agreement
                                                                agreement or
                                                                           or instrument  to which
                                                                               instrument to which
Purchaser is
Purchaser  is aa party
                 party where
                       where the
                             the liability  thereunder might
                                  liability thereunder might adversely
                                                             adversely affect
                                                                       affect Purchaser's
                                                                              Purchaser’s ability
                                                                                          ability to
                                                                                                  to
perform its
perform     obligations under
        its obligations  under this
                               this Agreement.
                                     Agreement.

               (iii) This
               (iii)        Agreement and
                      This Agreement      and all
                                                all documents
                                                    documents required
                                                               required hereby
                                                                         hereby to
                                                                                 to be
                                                                                    be executed
                                                                                       executed by
                                                                                                 by
Purchaser hereunder
Purchaser hereunder are
                     are and
                         and shall
                             shall be
                                   be valid,
                                       valid, legally binding obligations
                                              legally binding obligations of
                                                                          of and
                                                                             and enforceable against
                                                                                 enforceable against
Purchaser in
Purchaser in accordance
             accordance with
                         with their
                              their terms.
                                    terms.

                 (iv)
                 (iv)     As of
                          As of the
                                 the Closing
                                      Closing Date,
                                                Date, Purchaser
                                                       Purchaser shall
                                                                    shall not
                                                                           not have
                                                                               have commenced,
                                                                                     commenced, within
                                                                                                     within the
                                                                                                              the
meaning of
meaning    of Title   11 of
               Title 11   of the
                              the U.S.
                                   U.S. Code,
                                          Code, or or any
                                                      any similar
                                                            similar state
                                                                       state law
                                                                             law for   the relief
                                                                                  for the    relief of
                                                                                                     of debtors
                                                                                                         debtors
(“Bankruptcy Law")
("Bankruptcy      Law”) aa voluntary
                            voluntary case,    nor shall
                                        case, nor   shall there
                                                          there have
                                                                 have been
                                                                        been commenced
                                                                              commenced against
                                                                                             against Purchaser
                                                                                                      Purchaser
an involuntary
an involuntary case,    nor shall
                 case, nor  shall Purchaser
                                  Purchaser have
                                               have consented
                                                     consented to to the
                                                                     the appointment
                                                                          appointment ofof aa receiver,  trustee,
                                                                                              receiver, trustee,
assignee, liquidator
assignee,  liquidator or
                       or similar
                          similar official
                                   official under
                                            under any
                                                    any Bankruptcy
                                                        Bankruptcy Law       (a "Custodian")
                                                                        Law (a  “Custodian”) of  of it or for
                                                                                                    it or  for all
                                                                                                               all
or any
or any part
       part ofof its
                 its property,
                     property, nor
                                nor shall
                                     shall aa court
                                              court of
                                                     of competent     jurisdiction have
                                                        competent jurisdiction      have entered
                                                                                         entered an an order
                                                                                                        order or
                                                                                                               or
decree under
decree under anyany Bankruptcy
                     Bankruptcy LawLaw that
                                         that is
                                               is for relief against
                                                  for relief against Purchaser
                                                                       Purchaser in   an involuntary
                                                                                   in an involuntary casecase or
                                                                                                               or
appoints aa Custodian
appoints     Custodian ofof Purchaser
                            Purchaser for   all or
                                        for all or any
                                                   any part
                                                       part of
                                                             of its
                                                                its property.
                                                                    property.

              (v)
              (v)     Prior to
                      Prior to the
                               the Closing
                                   Closing Date,
                                            Date, Purchaser
                                                   Purchaser will
                                                              will not
                                                                   not create
                                                                       create any
                                                                              any easements,
                                                                                  easements, liens,
                                                                                             liens,
mortgages or
mortgages or other
             other encumbrances
                   encumbrances with
                                   with respect
                                        respect to
                                                to the
                                                   the Real
                                                       Real Property.
                                                            Property.

        (c)
        (c)       The     continued validity
                  The continued          validity in     all material
                                                    in all     material respects
                                                                           respects of  of all
                                                                                            all representations
                                                                                                 representations and and
warranties of
warranties    of Seller
                   Seller andand all
                                  all representations
                                        representations and  and warranties
                                                                   warranties of   of Purchaser
                                                                                       Purchaser set set forth
                                                                                                          forth in   this
                                                                                                                 in this
Agreement shall
Agreement      shall bebe conditions
                             conditions precedent
                                            precedent to  to the
                                                               the performance
                                                                    performance of    of Seller’s     and Purchaser's
                                                                                           Seller's and     Purchaser’s
respective obligations
respective    obligations hereunder.
                               hereunder. All    All representations
                                                       representations and    and warranties
                                                                                    warranties of of Seller     and all
                                                                                                        Seller and    all
representations and
representations     and warranties
                          warranties ofof Purchaser
                                            Purchaser setset forth
                                                              forth in
                                                                     in this
                                                                        this Agreement
                                                                               Agreement shall
                                                                                             shall be
                                                                                                    be continuing
                                                                                                        continuing and
                                                                                                                     and
shall be
shall be true
          true and
                 and correct,
                      correct, inin all
                                    all material
                                         material respects,
                                                    respects, on on and
                                                                     and asas of
                                                                               of the
                                                                                   the Closing
                                                                                       Closing Date
                                                                                                  Date with
                                                                                                         with the
                                                                                                               the same
                                                                                                                   same
force and
force and effect    as if
            effect as   if made
                           made atat that
                                     that time;
                                           time; provided
                                                  provided however,
                                                               however, aa Party
                                                                              Party (the
                                                                                     (the "Non-Breaching
                                                                                           “Non-Breaching Party”)
                                                                                                                Party")
shall promptly
shall promptly provide
                   provide written
                              written notice
                                       notice toto the
                                                   the other
                                                        other Party
                                                                Party (the
                                                                       (the "Breaching
                                                                              “Breaching Party”)        after becoming
                                                                                             Party") after    becoming
aware that
aware   that any
               any of of the
                           the Breaching
                                Breaching Party's
                                               Party’s representations
                                                          representations and   and warranties
                                                                                      warranties contained
                                                                                                    contained in     this
                                                                                                                 in this
Agreement are
Agreement      are not
                     not true
                           true and
                                 and correct
                                       correct in    all material
                                                 in all    material respects,
                                                                      respects, and and the
                                                                                         the Breaching
                                                                                              Breaching Party
                                                                                                            Party shall
                                                                                                                   shall
thereupon have
thereupon    have aa fifteen
                      fifteen (15)
                                (15) Business
                                      Business DaysDays toto cure
                                                              cure any
                                                                    any purported
                                                                          purported breach
                                                                                       breach ofof its
                                                                                                    its representations
                                                                                                        representations
and warranties.
and  warranties. If If the
                       the Breaching
                             Breaching Party
                                          Party fails   to cure
                                                  fails to  cure the
                                                                  the breach
                                                                       breach within
                                                                                  within such
                                                                                          such fifteen
                                                                                                fifteen (15)   Business
                                                                                                         (15) Business
Day period,
Day   period, the
                the Non-Breaching
                     Non-Breaching Party  Party shall
                                                  shall have
                                                         have thethe right
                                                                      right toto (1)
                                                                                  (1) terminate
                                                                                      terminate this
                                                                                                   this Agreement
                                                                                                         Agreement by by
giving written
giving  written notice
                  notice thereof
                            thereof to
                                    to the
                                        the Breaching
                                             Breaching Party
                                                           Party (and
                                                                  (and inin the
                                                                             the event
                                                                                  event the
                                                                                         the Non-Breaching
                                                                                             Non-Breaching Party Party is
                                                                                                                       is
the Purchaser,
the Purchaser, the  the Deposit
                          Deposit shall
                                     shall bebe promptly
                                                 promptly refunded
                                                               refunded to  to Purchaser),
                                                                                Purchaser), this
                                                                                               this Agreement
                                                                                                      Agreement shall
                                                                                                                   shall
terminate and
terminate   and thereafter
                  thereafter neither
                                neither Party
                                          Party shall
                                                  shall have
                                                         have anyany further
                                                                      further obligations
                                                                                 obligations under
                                                                                               under this
                                                                                                       this Agreement
                                                                                                            Agreement
except for
except  for such
             such obligations
                   obligations that
                                  that expressly     survive the
                                        expressly survive       the termination
                                                                    termination of  of this
                                                                                       this Agreement;
                                                                                            Agreement; or  or (2)
                                                                                                              (2) waive
                                                                                                                  waive


                                                          25
                                                          25
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                          Exhibit A -
                            Stalking Horse Agreement Pg 27 of 95



 the condition
the  condition in    writing and
                  in writing and proceed
                                  proceed to
                                           to Closing.
                                              Closing. Further,
                                                       Further, all
                                                                 all representations   and warranties
                                                                     representations and   warranties of
                                                                                                       of
 Seller  and all
 Seller and   all representations
                   representations and
                                   and warranties
                                        warranties of
                                                   of Purchaser
                                                      Purchaser set
                                                                  set forth  in this
                                                                      forth in  this Section
                                                                                     Section 8  shall not
                                                                                              8 shall not
 survive Closing.
survive    Closing. Upon
                       Upon consummation
                             consummation of of Closing,
                                                Closing, Seller  and Purchaser
                                                          Seller and   Purchaser shall
                                                                                   shall have
                                                                                         have no
                                                                                               no further
                                                                                                  further
 liability with respect
 liability with          to any
                 respect to any claim
                                claim which
                                      which Purchaser
                                              Purchaser or
                                                        or Seller may have
                                                           Seller may   have against
                                                                              against the
                                                                                      the other
                                                                                          other party
                                                                                                party for
                                                                                                      for
aa breach
   breach of
           of any
              any such
                    such representation
                         representation or
                                        or warranty,
                                           warranty, whether
                                                     whether such
                                                              such breach
                                                                    breach is
                                                                            is known
                                                                               known oror unknown.
                                                                                          unknown.

      (d)
      (d)    EXCEPT
             EXCEPT AS  AS EXPRESSLY
                            EXPRESSLY SET      FORTH IN
                                        SET FORTH           THIS AGREEMENT
                                                        IN THIS  AGREEMENT OR  OR ANY
                                                                                   ANY
DOCUMENT DELIVERED
DOCUMENT      DELIVERED BY  BY THE
                                THE SELLER       PURSUANT TO
                                     SELLER PURSUANT             THIS AGREEMENT:
                                                             TO THIS  AGREEMENT: (I) (I)
SELLER  MAKES NO
SELLER MAKES      NO REPRESENTATION
                      REPRESENTATION OR   OR WARRANTY,
                                               WARRANTY, EXPRESS
                                                              EXPRESS OR
                                                                       OR IMPLIED,  AT
                                                                           IMPLIED, AT
LAW
LAW OROR ININ EQUITY,    RELATING TO
              EQUITY, RELATING       TO ITS
                                         ITS BUSINESS,
                                               BUSINESS, THE     GROUND LEASE,
                                                            THE GROUND     LEASE, THE
                                                                                   THE
ASSUMED CONTRACTS,
ASSUMED      CONTRACTS, THE        PROPERTY OR
                              THE PROPERTY         OR THETHE ASSUMED
                                                               ASSUMED LIABILITIES,
                                                                           LIABILITIES,
INCLUDING
INCLUDING ANY  ANY REPRESENTATION
                        REPRESENTATION OR      OR WARRANTY
                                                     WARRANTY AS     AS TOTO VALUE,
                                                                                VALUE,
MERCHANTABILITY, FITNESS
MERCHANTABILITY,        FITNESS FOR
                                 FOR AA PARTICULAR
                                        PARTICULAR PURPOSEPURPOSE OR
                                                                   OR FOR
                                                                       FOR ORDINARY
                                                                             ORDINARY
PURPOSES, OR
PURPOSES,    OR ANY
                  ANY OTHER
                         OTHER MATTER,
                                 MATTER, (II)(II) SELLER    MAKES NO,
                                                  SELLER MAKES      NO, AND
                                                                         AND HEREBY
                                                                               HEREBY
DISCLAIMS ANY,
DISCLAIMS    ANY, OTHER
                     OTHER REPRESENTATION
                              REPRESENTATION OR     OR WARRANTY
                                                         WARRANTY REGARDING
                                                                      REGARDING ITS ITS
BUSINESS, THE
BUSINESS,         GROUND LEASE,
            THE GROUND       LEASE, THE   ASSUMED CONTRACT,
                                    THE ASSUMED        CONTRACT, THETHE PROPERTY
                                                                         PROPERTY OROR
THE  ASSUMED LIABILITIES,
THE ASSUMED                      AND (III)
                   LIABILITIES, AND    (III) THE    GROUND LEASE,
                                              THE GROUND        LEASE, THE    ASSUMED
                                                                       THE ASSUMED
CONTRACT, THE
CONTRACT,    THE PROPERTY
                   PROPERTY ANDAND THE
                                    THE ASSUMED
                                         ASSUMED LIABILITIES       ARE CONVEYED
                                                      LIABILITIES ARE   CONVEYED ON ON
AN "AS
AN “AS IS,  WHERE IS”
        IS, WHERE         BASIS AS
                     IS" BASIS  AS OF
                                   OF THE
                                       THE CLOSING,
                                              CLOSING, ANDAND THE  PURCHASER SHALL
                                                               THE PURCHASER     SHALL
RELY UPON
RELY   UPON ITS ITS OWN
                     OWN EXAMINATION
                             EXAMINATION THEREOF.            WITHOUT LIMITING
                                                THEREOF. WITHOUT        LIMITING THE
                                                                                   THE
GENERALITY OF
GENERALITY     OF THE    FOREGOING, EXCEPT
                    THE FOREGOING,     EXCEPT AS  AS EXPRESSLY
                                                      EXPRESSLY SET    FORTH IN
                                                                   SET FORTH       THIS
                                                                                IN THIS
AGREEMENT OR
AGREEMENT      OR ANY
                    ANY DOCUMENT
                          DOCUMENT DELIVERED
                                       DELIVERED BY   BY THE
                                                           THE SELLER   PURSUANT TO
                                                                SELLER PURSUANT     TO
THIS  AGREEMENT, SELLER
THIS AGREEMENT,                  MAKES NO
                        SELLER MAKES        NO REPRESENTATION
                                                  REPRESENTATION OR   OR WARRANTY
                                                                            WARRANTY
REGARDING ANY
REGARDING     ANY BUSINESS
                     BUSINESS OTHER
                                OTHER THAN
                                         THAN ITS     BUSINESS, ANY
                                                  ITS BUSINESS,   ANY ASSETS
                                                                       ASSETS OTHER
                                                                                 OTHER
THAN
THAN THE
      THE GROUND
            GROUND LEASE,
                       LEASE, THE   PROPERTY AND
                               THE PROPERTY       AND THE
                                                       THE ASSUMED
                                                             ASSUMED CONTRACTS
                                                                       CONTRACTS OR OR
ANY LIABILITIES
ANY                 OTHER THAN
     LIABILITIES OTHER      THAN THE   ASSUMED LIABILITIES,
                                  THE ASSUMED                     AND NONE
                                                    LIABILITIES, AND  NONE SHALL     BE
                                                                              SHALL BE
IMPLIED
IMPLIED ATAT LAW
             LAW OR OR IN
                       IN EQUITY.
                           EQUITY.

        9.
        9.       AS IS/NO
                 AS IS/NO WARRANTIES
                          WARRANTIES

        (a)
        (a)      Purchaser expressly
                 Purchaser   expressly acknowledges
                                          acknowledges that,  that, except
                                                                    except asas otherwise
                                                                                otherwise provided
                                                                                            provided for    in the
                                                                                                       for in  the
representations and
representations   and warranties
                        warranties in
                                    in this
                                        this Agreement
                                              Agreement or   or any
                                                                 any document
                                                                     document delivered
                                                                                  delivered by
                                                                                             by Seller   pursuant
                                                                                                 Seller pursuant
to this
to this Agreement,
        Agreement, Purchaser
                       Purchaser is   buying the
                                  is buying     the Property
                                                     Property in in an
                                                                    an "AS
                                                                       “AS IS"IS” "WHERE
                                                                                   “WHERE IS”      “WITH ALL
                                                                                              IS" "WITH      ALL
FAULTS CONDITION"
FAULTS     CONDITION” with   with regard
                                   regard to to the
                                                 the physical
                                                     physical condition
                                                                 condition ofof the
                                                                                the Property
                                                                                     Property without
                                                                                              without warranty
                                                                                                        warranty
or representation
or representation ofof any
                        any kind
                            kind byby Seller   or any
                                       Seller or    any ofof Seller’s
                                                             Seller's employees,     agents or
                                                                       employees, agents     or contractors   (the
                                                                                                contractors (the
“Seller’s Related
"Seller's   Related Parties”),     including specifically
                       Parties"), including       specifically andand without
                                                                       without limitation,    any warranty
                                                                                  limitation, any   warranty or or
representation as
representation   as toto the
                         the presence
                              presence or  or absence
                                               absence of   of any
                                                                any Hazardous
                                                                     Hazardous Material.
                                                                                    Material. As
                                                                                               As used
                                                                                                    used in   this
                                                                                                           in this
Agreement, the
Agreement,    the term
                   term "Hazardous
                         “Hazardous Material"
                                          Material” shall shall mean
                                                                mean asbestos,
                                                                        asbestos, petroleum,
                                                                                    petroleum, polychlorinated
                                                                                                polychlorinated
biphenyl and
biphenyl  and any
                any other
                     other materials
                           materials defined
                                       defined as  as aa hazardous
                                                         hazardous substance,
                                                                     substance, hazardous
                                                                                   hazardous waste,
                                                                                              waste, hazardous
                                                                                                       hazardous
constituents  or  solid  waste  in  (a)  the  Comprehensive        Environmental      Response,
constituents or solid waste in (a) the Comprehensive Environmental Response, Compensation         Compensation
and Liability
and            Act of
     Liability Act  of 1980,
                        1980, 42
                              42 U.S.C.
                                  U.S.C. §9601
                                            §9601 et et seq.,
                                                         seq., and
                                                               and any
                                                                    any amendments
                                                                         amendments thereto
                                                                                        thereto and
                                                                                                 and regulations
                                                                                                      regulations
thereunder, (b)
thereunder,  (b) the
                  the Resource
                       Resource Conservation
                                 Conservation and   and Recovery
                                                           Recovery Act,
                                                                      Act, 42
                                                                            42 U.S.C.
                                                                                U.S.C. §6901
                                                                                        §6901 etet seq.,
                                                                                                   seq., and
                                                                                                         and any
                                                                                                              any
amendments thereto
amendments     thereto and
                        and regulations     thereunder, (c)
                             regulations thereunder,        (c) Section
                                                                Section 311    of the
                                                                          311 of   the Federal
                                                                                       Federal Water
                                                                                                Water Pollution
                                                                                                        Pollution
Control Act,
Control  Act, 33
               33 U.S.C.
                   U.S.C. §1251
                           §1251 etet seq.
                                      seq. (33
                                             (33 U.S.C.
                                                  U.S.C. §1321),
                                                            §1321), and
                                                                     and (d)
                                                                           (d) any
                                                                               any other
                                                                                    other federal,
                                                                                          federal, state
                                                                                                   state or
                                                                                                          or local
                                                                                                             local
environmental statute
environmental    statute or
                         or regulation.
                            regulation.




                                                       26
                                                       26
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                         Exhibit A -
                            Stalking Horse Agreement Pg 28 of 95



        (b)
        (b)      Purchaser warrants,
                 Purchaser     warrants, acknowledges
                                          acknowledges to,  to, and
                                                                  and agrees
                                                                       agrees with
                                                                                with Seller  that Purchaser
                                                                                     Seller that    Purchaser is
                                                                                                               is
purchasing the
purchasing    the Property
                  Property in in "AS
                                 “AS IS"
                                      IS” "WHERE
                                           “WHERE IS”         “WITH ALL
                                                        IS" "WITH       ALL FAULTS
                                                                               FAULTS CONDITION",
                                                                                         CONDITION”, and    and
specifically and
specifically   and expressly
                   expressly without
                                without any
                                         any warranties,
                                              warranties, representations
                                                             representations or or guarantees,
                                                                                   guarantees, either
                                                                                                 either express
                                                                                                         express
or implied,
or  implied, ofof any
                  any kind,
                       kind, nature,   or type
                               nature, or   type whatsoever
                                                 whatsoever from,        or on
                                                                  from, or   on behalf
                                                                                 behalf of,
                                                                                        of, Seller,   except as
                                                                                             Seller, except   as
otherwise provided
otherwise   provided for    in the
                       for in  the representations
                                   representations and
                                                     and warranties
                                                          warranties in    this Agreement
                                                                        in this  Agreement or or any
                                                                                                 any document
                                                                                                      document
delivered by
delivered   by Seller    pursuant to
                 Seller pursuant    to this
                                        this Agreement.
                                              Agreement. Purchaser
                                                                Purchaser acknowledges
                                                                             acknowledges thatthat Purchaser's
                                                                                                     Purchaser’s
agreement hereunder
agreement     hereunder to to purchase
                               purchase the
                                          the Property
                                               Property in in its
                                                                its "AS
                                                                    “AS IS”     “WHERE IS”
                                                                          IS" "WHERE              “WITH ALL
                                                                                            IS" "WITH      ALL
FAULTS      CONDITION”         was  bargained   for  in  the   consideration    given
FAULTS CONDITION" was bargained for in the consideration given under this Agreement.  under    this  Agreement.
Without in
Without   in any
              any way
                   way limiting    the generality
                         limiting the  generality ofof the
                                                        the immediately       preceding sentences,
                                                             immediately preceding      sentences, Purchaser
                                                                                                      Purchaser
and Seller
and          further acknowledge
     Seller further   acknowledge and and agree
                                           agree that
                                                  that in
                                                        in entering
                                                            entering into    this Agreement
                                                                       into this  Agreement and and closing  the
                                                                                                     closing the
transactions hereunder,
transactions   hereunder, except    as otherwise
                            except as  otherwise provided
                                                   provided for for in the representations
                                                                    in the representations and
                                                                                             and warranties
                                                                                                   warranties in
                                                                                                              in
this Agreement
this Agreement or or any
                     any document
                           document delivered
                                      delivered by
                                                 by Seller    pursuant to
                                                     Seller pursuant     to this
                                                                            this Agreement:
                                                                                 Agreement:

                (i)
                (i)     Seller expressly disclaims,
                        Seller expressly   disclaims, has
                                                      has not
                                                           not made,
                                                               made, will
                                                                      will not,
                                                                           not, and
                                                                                and does
                                                                                    does not, make, any
                                                                                         not, make,  any
warranties or
warranties  or representations,
                representations, express
                                  express oror implied,   with respect
                                                implied, with   respect to
                                                                         to the
                                                                             the Property,
                                                                                 Property, the
                                                                                           the physical
                                                                                                physical
condition, existence
condition, existence or
                      or repair
                         repair or
                                or disrepair
                                   disrepair thereof,
                                              thereof, the
                                                       the value,
                                                           value, profitability
                                                                  profitability or
                                                                                or marketability
                                                                                   marketability thereof,
                                                                                                 thereof,
or of
or of any
      any of
          of the
             the appurtenances,
                 appurtenances, facilities
                                  facilities or
                                             or equipment   thereon;
                                                equipment thereon;

               (ii)
               (ii)    Seller expressly disclaims,
                       Seller expressly disclaims, has
                                                   has not
                                                       not made,
                                                           made, will
                                                                  will not,
                                                                        not, and
                                                                             and does
                                                                                  does not,  make, any
                                                                                        not, make,  any
warranties, express
warranties, express or
                    or implied, of merchantability,
                       implied, of merchantability, habitability
                                                    habitability or
                                                                 or fitness for aa particular
                                                                    fitness for    particular use;
                                                                                              use; and
                                                                                                   and

                (iii) Upon
                (iii)     Upon the
                                 the Closing,
                                      Closing, Purchaser
                                                 Purchaser shall
                                                             shall be
                                                                    be deemed
                                                                       deemed toto have
                                                                                    have made
                                                                                         made such
                                                                                                 such legal,
                                                                                                        legal,
factual and
factual  and other
              other inquiries
                       inquiries and
                                  and investigations
                                        investigations asas Purchaser
                                                              Purchaser deems
                                                                          deems necessary,
                                                                                   necessary, desirable
                                                                                               desirable or or
appropriate with
appropriate  with respect
                     respect toto the
                                   the Property,
                                        Property, thethe value
                                                         value and
                                                                 and marketability
                                                                       marketability thereof,
                                                                                      thereof, and
                                                                                                 and ofof the
                                                                                                           the
appurtenances, facilities
appurtenances,              and equipment
                 facilities and                thereof. Such
                                  equipment thereof.     Such inquiries   and investigations
                                                                inquiries and                 of Purchaser
                                                                               investigations of   Purchaser
shall be
shall be deemed
         deemed toto include,
                      include, but
                                but shall
                                     shall not
                                           not be
                                               be limited  to, the
                                                   limited to, the physical
                                                                    physical components
                                                                             components ofof all
                                                                                             all portions
                                                                                                  portions of
                                                                                                            of
the Real
the Real Property,
          Property, the
                      the environmental
                           environmental condition
                                            condition ofof the
                                                           the Real
                                                                Real Property,
                                                                      Property, the
                                                                                 the condition
                                                                                     condition of
                                                                                                of repair
                                                                                                    repair of
                                                                                                            of
the Real
the Real Property,
          Property, such
                      such state
                             state of
                                   of facts
                                       facts as
                                             as an
                                                 an accurate
                                                     accurate survey
                                                               survey would
                                                                       would show,
                                                                               show, and
                                                                                      and the
                                                                                           the present
                                                                                                present and
                                                                                                          and
future zoning,
future          ordinances, resolutions
        zoning, ordinances,    resolutions and
                                             and regulations
                                                  regulations ofof the
                                                                   the City,
                                                                       City, County,
                                                                             County, and
                                                                                      and State    where the
                                                                                           State where     the
Real Property
Real  Property are
               are located.
                    located.

       (c)
       (c)    WITHOUT IN
              WITHOUT        ANY WAY
                         IN ANY     WAY LIMITING
                                          LIMITING THE THE GENERALITY
                                                              GENERALITY OF   OF THE
                                                                                 THE
PRECEDING SUBSECTIONS
PRECEDING     SUBSECTIONS 9(A)     AND 9(B),
                              9(A) AND  9(B), SUBJECT
                                               SUBJECT TO  TO THE    PROVISIONS OF
                                                               THE PROVISIONS     OF
SECTION
SECTION 13 13 OF
              OF THIS  AGREEMENT, PURCHASER
                  THIS AGREEMENT,    PURCHASER SPECIFICALLY         ACKNOWLEDGES
                                                    SPECIFICALLY ACKNOWLEDGES
AND AGREES
AND    AGREES THAT
                 THAT IT   HEREBY WAIVES,
                       IT HEREBY    WAIVES, RELEASES
                                              RELEASES AND   AND DISCHARGES
                                                                  DISCHARGES ANY ANY
CLAIM IT
CLAIM       HAS, MIGHT
         IT HAS,  MIGHT HAVE
                         HAVE HAD,
                                HAD, OR
                                      OR MAY
                                         MAY HAVE,
                                                HAVE, AGAINST
                                                        AGAINST THE THE SELLER   AND
                                                                         SELLER AND
SELLER’S    RELATED PARTIES
SELLER'S RELATED      PARTIES RELATING
                               RELATING TO,   ARISING OUT
                                          TO, ARISING    OUT OFOF OR
                                                                   OR WITH
                                                                       WITH RESPECT
                                                                             RESPECT
TO  (i) THE
TO (i)        CONDITION OF
        THE CONDITION      OF THE   PROPERTY, EITHER
                               THE PROPERTY,     EITHER PATENT
                                                           PATENT OR OR LATENT,   (ii)
                                                                          LATENT, (ii)
PURCHASER’S ABILITY,
PURCHASER'S     ABILITY, OR
                          OR INABILITY,
                              INABILITY, TO  OBTAIN OR
                                         TO OBTAIN      OR MAINTAIN
                                                             MAINTAIN TEMPORARY
                                                                          TEMPORARY
OR FINAL
OR FINAL CERTIFICATES
            CERTIFICATES OF
                          OF OCCUPANCY,
                              OCCUPANCY, PERMITS
                                           PERMITS OR OR OTHER
                                                          OTHER LICENSES
                                                                  LICENSES FOR
                                                                             FOR THE
                                                                                 THE
USE OR
USE   OR OPERATION
           OPERATION OF OF THE     REAL PROPERTY,
                             THE REAL    PROPERTY, AND/OR
                                                        AND/OR CERTIFICATES
                                                                   CERTIFICATES OFOF
COMPLIANCE FOR
COMPLIANCE      FOR THE    REAL PROPERTY,
                      THE REAL    PROPERTY, (iii)
                                               (iii) THE
                                                     THE ACTUAL
                                                           ACTUAL OR  OR POTENTIAL
                                                                           POTENTIAL
INCOME,
INCOME, OR OR PROFITS,
               PROFITS, TO
                         TO BE
                             BE DERIVED
                                 DERIVED FROM
                                           FROM THE THE PROPERTY,
                                                         PROPERTY, (iv)(iv) THE REAL
                                                                            THE REAL
ESTATE,
ESTATE, OR OR OTHER,
               OTHER, TAXES
                       TAXES OROR SPECIAL   ASSESSMENTS, NOW
                                   SPECIAL ASSESSMENTS,        NOW OR OR HEREAFTER
                                                                           HEREAFTER
PAYABLE ON
PAYABLE      ON ACCOUNT
                  ACCOUNT OF,OF, OR
                                  OR WITH
                                       WITH RESPECT
                                              RESPECT TO,  TO, THE
                                                                THE PROPERTY,
                                                                      PROPERTY, (v)
                                                                                  (v)
PURCHASER’S ABILITY
PURCHASER'S      ABILITY OR
                          OR INABILITY
                              INABILITY TO
                                         TO DEMOLISH
                                             DEMOLISH THE  THE IMPROVEMENTS
                                                                 IMPROVEMENTS OR  OR
OTHERWISE DEVELOP
OTHERWISE      DEVELOP THE      REAL PROPERTY,
                          THE REAL    PROPERTY, OR   OR (vi)
                                                         (vi) ANY
                                                              ANY OTHER
                                                                     OTHER MATTER
                                                                              MATTER


                                                       27
                                                       27
  19-13196-dsj       Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                         Exhibit A -
                           Stalking Horse Agreement Pg 29 of 95



RELATING TO
RELATING  TO THE PROPERTY. NOTWITHSTANDING
             THE PROPERTY.   NOTWITHSTANDING THE   FOREGOING AND
                                               THE FOREGOING  AND FOR
                                                                   FOR
THE AVOIDANCE OF
THE AVOIDANCE   OF DOUBT,
                    DOUBT, IN
                           IN NO
                               NO EVENT
                                  EVENT SHALL
                                        SHALL THE   PROVISIONS OF
                                               THE PROVISIONS  OF THIS
                                                                  THIS
SECTION
SECTION 9(C) BE DEEMED
        9(C) BE DEEMED TO
                        TO LIMIT  PURCHASER’S RIGHTS
                            LIMIT PURCHASER'S RIGHTS AND
                                                      AND REMEDIES
                                                           REMEDIES TO
                                                                    TO
ENFORCE THE PROVISIONS
ENFORCE THE  PROVISIONS OF
                        OF THIS
                           THIS AGREEMENT
                                AGREEMENT AGAINST
                                          AGAINST SELLER.
                                                   SELLER.

        10.
        10.      NON-FOREIGN SELLER
                 NON-FOREIGN SELLER CERTIFICATION
                                    CERTIFICATION

        Seller represents that
        Seller represents  that Seller is not
                                Seller is not aa foreign  person as
                                                 foreign person    as defined
                                                                       defined in
                                                                               in Section  1445 of
                                                                                   Section 1445  of the
                                                                                                    the
Internal Revenue Code
Internal Revenue    Code ofof 1986,
                              1986, as
                                     as amended
                                        amended (the     “Code”), and
                                                   (the "Code"),     and the
                                                                          the regulations
                                                                              regulations promulgated
                                                                                           promulgated
thereunder, and
thereunder,  and is
                  is therefore
                     therefore exempt
                                exempt from    the withholding
                                         from the   withholding requirements
                                                                   requirements ofof said
                                                                                     said Section.
                                                                                          Section. AtAt
Closing, Seller
Closing,         will deliver
         Seller will  deliver to
                              to Purchaser
                                 Purchaser the
                                            the certification
                                                 certification set
                                                               set forth  in Section
                                                                    forth in         1445 of
                                                                             Section 1445  of the
                                                                                              the Code
                                                                                                  Code
and regulations.
and regulations.

        11.
        11.      DEFAULT AND
                 DEFAULT AND REMEDIES;
                             REMEDIES; TERMINATION
                                       TERMINATION

        If
        If Seller
           Seller fails or refuses
                  fails or  refuses to
                                     to comply    with the
                                         comply with    the terms
                                                            terms of
                                                                   of this
                                                                      this Agreement
                                                                            Agreement within
                                                                                         within fifteen    (15)
                                                                                                 fifteen (15)
Business Days
Business   Days of
                 of receipt  by Seller
                    receipt by           of notice
                                 Seller of  notice of
                                                   of such
                                                       such default
                                                             default (the
                                                                     (the "Seller
                                                                           “Seller Cure
                                                                                    Cure Period”)
                                                                                           Period") for     any
                                                                                                       for any
reason other
reason   other than
                than Purchaser's
                       Purchaser’s uncured
                                      uncured default
                                                 default hereunder
                                                          hereunder (following
                                                                       (following the
                                                                                    the expiration
                                                                                          expiration of of the
                                                                                                             the
applicable Purchaser
applicable  Purchaser Cure
                        Cure Period
                              Period (hereinafter
                                       (hereinafter defined)),  then Purchaser
                                                     defined)), then  Purchaser shall
                                                                                  shall have
                                                                                        have as
                                                                                              as its  sole and
                                                                                                  its sole  and
exclusive remedy,
exclusive            the right
           remedy, the         to terminate
                         right to terminate the
                                              the Agreement
                                                  Agreement upon
                                                               upon written
                                                                      written notice
                                                                              notice to
                                                                                      to Seller,  whereupon
                                                                                          Seller, whereupon
the Deposit
the Deposit shall
              shall be
                     be promptly
                         promptly returned
                                     returned toto Purchaser
                                                   Purchaser andand thereafter
                                                                     thereafter this
                                                                                 this Agreement
                                                                                       Agreement shallshall bebe
terminated and
terminated   and of
                  of no
                      no further
                          further force
                                   force oror effect
                                              effect except   as to
                                                      except as  to any
                                                                    any obligations
                                                                          obligations that
                                                                                        that by
                                                                                             by their
                                                                                                  their terms
                                                                                                         terms
specifically survive
specifically survive termination
                      termination ofof this
                                        this Agreement.
                                             Agreement.

        If Purchaser
        If Purchaser fails
                       fails or
                             or refuses
                                refuses to
                                         to comply
                                            comply with
                                                     with the
                                                           the terms
                                                               terms ofof this
                                                                           this Agreement
                                                                                Agreement within
                                                                                             within fifteen
                                                                                                     fifteen
(15) Business
(15)  Business Days
                 Days ofof receipt
                           receipt byby Purchaser
                                        Purchaser of
                                                   of notice
                                                       notice of
                                                               of such
                                                                   such default
                                                                          default (the
                                                                                   (the "Purchaser
                                                                                        “Purchaser Cure
                                                                                                      Cure
Period”)
Period") for    any reason
           for any   reason other
                             other than
                                     than Seller’s uncured default
                                          Seller's uncured    default (following
                                                                       (following thethe expiration
                                                                                         expiration of
                                                                                                     of the
                                                                                                         the
applicable Seller
applicable         Cure Period),
            Seller Cure   Period), then
                                    then Seller shall have
                                         Seller shall have as
                                                            as its sole and
                                                               its sole  and exclusive   remedy, the
                                                                              exclusive remedy,   the right
                                                                                                       right
to terminate
to terminate the
              the Agreement,
                  Agreement, whereupon
                                whereupon thethe Deposit
                                                 Deposit shall
                                                          shall be
                                                                be disbursed
                                                                    disbursed to,
                                                                                to, and
                                                                                    and retained
                                                                                        retained by,
                                                                                                 by, Seller
                                                                                                      Seller
and this
and  this Agreement
           Agreement shall
                        shall be
                               be terminated
                                   terminated and
                                                and of
                                                     of no
                                                         no further
                                                             further force
                                                                      force oror effect
                                                                                 effect except   as to
                                                                                         except as  to any
                                                                                                         any
obligations that
obligations  that by
                  by their
                     their terms
                           terms specifically
                                  specifically survive
                                               survive termination
                                                        termination of
                                                                     of this
                                                                         this Agreement.
                                                                              Agreement.

        Notwithstanding anything
        Notwithstanding      anything contained
                                         contained herein
                                                      herein to
                                                              to the
                                                                 the contrary,
                                                                      contrary, Seller  may terminate
                                                                                Seller may    terminate this
                                                                                                          this
Agreement if
Agreement      the  manager     of  Seller  determines,   based  upon  consultation  with  Seller’s
            if the manager of Seller determines, based upon consultation with Seller's advisors,    advisors,
that proceeding
that proceeding withwith the
                           the transactions
                                 transactions contemplated       herein would
                                                 contemplated herein     would bebe inconsistent
                                                                                      inconsistent with
                                                                                                     with its
                                                                                                           its
fiduciary duties
fiduciary duties under     applicable law
                  under applicable       law inin light  of any
                                                  light of  any material
                                                                 material event,
                                                                           event, change,   development or
                                                                                  change, development       or
occurrence arising
occurrence  arising after
                      after the
                            the date  of this
                                 date of  this Agreement
                                                Agreement that
                                                            that was
                                                                 was not
                                                                      not known
                                                                          known toto the
                                                                                     the manager
                                                                                          manager ofof Seller,
                                                                                                       Seller,
including without
including  without limitation,     with respect
                     limitation, with    respect toto an
                                                      an Alternative
                                                          Alternative Bid.
                                                                       Bid. In the event
                                                                            In the  event Seller  terminates
                                                                                           Seller terminates
this Agreement
this Agreement in      accordance with
                   in accordance       with the
                                              the preceding
                                                   preceding sentence,
                                                               sentence, the
                                                                          the Deposit
                                                                               Deposit shall
                                                                                         shall be
                                                                                                be promptly
                                                                                                    promptly
returned to
returned to Purchaser
            Purchaser andand thereafter
                              thereafter this
                                           this Agreement
                                                Agreement shall
                                                             shall be
                                                                   be terminated
                                                                      terminated and
                                                                                  and of
                                                                                       of no
                                                                                          no further force or
                                                                                             further force  or
effect except
effect except as
              as provided
                 provided forfor in  this Agreement.
                                  in this Agreement.

        12.
        12.      NOTICES
                 NOTICES

        Any notice
        Any   notice which
                     which either
                            either Party
                                   Party desires
                                         desires or
                                                 or is
                                                    is required
                                                       required to
                                                                 to give
                                                                     give hereunder
                                                                          hereunder shall
                                                                                     shall be
                                                                                            be in
                                                                                               in writing
                                                                                                  writing
and effective
and  effective and
               and deemed
                    deemed properly
                             properly served
                                      served (a)
                                              (a) when
                                                  when hand
                                                         hand delivered,
                                                               delivered, provided
                                                                           provided that
                                                                                     that the
                                                                                           the addressee
                                                                                                addressee
of such
of such notices
         notices signs
                 signs an
                        an acknowledgement
                           acknowledgement of of receipt  of such
                                                 receipt of  such notice,
                                                                   notice, or
                                                                           or (b)
                                                                              (b) when
                                                                                  when received
                                                                                         received if  sent
                                                                                                   if sent
with the
with  the United
          United States   Postal Service,
                   States Postal          as registered
                                 Service, as  registered or
                                                          or certified  mail, return
                                                              certified mail, return receipt
                                                                                      receipt requested,
                                                                                               requested,


                                                      28
                                                      28
 19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                   Exhibit A -
                           Stalking Horse Agreement Pg 30 of 95



bearing adequate
bearing  adequate postage,
                    postage, or
                             or (c)
                                 (c) when
                                     when received
                                            received if sent with
                                                     if sent with aa reputable overnight courier
                                                                     reputable overnight          service
                                                                                         courier service
for  guaranteed next
for guaranteed    next day
                        day delivery
                             delivery with
                                        with required
                                              required signature
                                                        signature acknowledgement
                                                                   acknowledgement of of receipt
                                                                                          receipt to
                                                                                                   to the
                                                                                                      the
Parties, or
Parties,  or (d)
             (d) when
                  when sent
                        sent if  sent via
                              if sent  via email
                                            email (provided
                                                  (provided that
                                                              that notices
                                                                    notices sent
                                                                            sent via
                                                                                 via email
                                                                                     email shall
                                                                                            shall not
                                                                                                   not be
                                                                                                       be
deemed effective
deemed    effective unless
                    unless such
                           such notice
                                  notice is
                                         is concurrently
                                            concurrently sent
                                                          sent via
                                                               via another
                                                                   another permitted
                                                                            permitted means
                                                                                      means of
                                                                                             of delivery
                                                                                                delivery
set forth
set forth in this sentence),
          in this sentence), at
                             at the
                                the following   addresses:
                                    following addresses:

        To
        To Seller:
           Seller:                      George Washington
                                        George  Washington Bridge
                                                             Bridge Bus
                                                                     Bus Station  Development
                                                                          Station Development
                                        Venture LLC
                                        Venture  LLC
                                        c/o Cole
                                        c/o Cole Schotz  PC
                                                 Schotz PC
                                        1325 Avenue
                                        1325 Avenue ofof the
                                                         the Americas,   19th Floor
                                                             Americas, 19th   Floor
                                        New York,
                                        New  York, New
                                                    New York
                                                          York 10019
                                                               10019
                                        Attention: Michael
                                        Attention: Michael Sirota,
                                                            Sirota, Esq.
                                                                    Esq.
                                               Ryan Jareck,
                                               Ryan  Jareck, Esq.
                                                             Esq.
                                        Email:  msirota@coleschotz.com;
                                        Email: msirota@coleschotz.com;
                                               rjareck@coleschotz.com
                                               rjareck@coleschotz.com


        To Purchaser:
        To Purchaser:                   c/o Monarch
                                        c/o Monarch Alternative
                                                      Alternative Capital
                                                                  Capital LP
                                                                          LP
                                        535 Madison Avenue
                                        535 Madison   Avenue
                                        New York,
                                        New  York, NY
                                                    NY 10022
                                                        10022
                                        Attention: Ian
                                        Attention: Ian Glastein
                                                       Glastein
                                        Email:
                                        Email: ian.glastein@monarchlp.com
                                               ian.glastein@monarchlp.com


        With aa required
        With    required copy
                         copy to:
                              to:       c/o Monarch
                                        c/o Monarch Alternative
                                                     Alternative Capital
                                                                 Capital LP
                                                                         LP
                                        535 Madison Avenue
                                        535 Madison   Avenue
                                        New York,
                                        New  York, NY
                                                    NY 10022
                                                        10022
                                        Attention: Colin
                                        Attention: Colin Daniels
                                                         Daniels
                                        Email: colin.daniels@monarchlp.com
                                        Email: colin.daniels@monarchlp.com


        With aa required
        With    required copy
                         copy to:
                              to:       Benesch, Friedlander,
                                        Benesch,  Friedlander, Coplan
                                                               Coplan && Aronoff
                                                                         Aronoff LLP
                                                                                 LLP
                                        200 Public
                                        200 Public Square,
                                                   Square, Suite  2300
                                                            Suite 2300
                                        Cleveland, OH
                                        Cleveland, OH 44114-2378
                                                        44114-2378
                                        Attention: Jared
                                        Attention: Jared E.  Oakes, Esq.
                                                          E. Oakes, Esq.
                                               Barry J.
                                               Barry     Guttman, Esq.
                                                      J. Guttman,  Esq.
                                        Email:  joakes@beneschlaw.com;
                                        Email: joakes@beneschlaw.com;
                                               bguttman@beneschlaw.com
                                               bguttman@beneschlaw.com


        Notice of
        Notice of change  of address
                   change of address for
                                     for receipt of notices
                                         receipt of notices shall
                                                            shall be
                                                                  be sent
                                                                     sent in
                                                                          in the
                                                                             the manner
                                                                                 manner set
                                                                                         set forth in
                                                                                             forth in
this Section 12.  Notices sent by counsel to a Party on such Party’s  behalf shall be deemed  notice
this Section 12. Notices sent by counsel to a Party on such Party's behalf shall be deemed notice
sent by
sent by the
        the Party
            Party itself.
                  itself.




                                                   29
                                                   29
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                Exhibit A -
                             Stalking Horse Agreement Pg 31 of 95



         13.
         13.      MUTUAL RELEASES.
                  MUTUAL RELEASES.

        Effective
        Effective asas of
                       of the
                            the Closing,
                                 Closing, and
                                            and other
                                                  other than
                                                          than with
                                                                with respect
                                                                       respect toto any
                                                                                     any claims     pursuant to,
                                                                                          claims pursuant        to, and
                                                                                                                     and
subject to
subject  to the
            the terms,
                terms, conditions
                         conditions andand limitations
                                             limitations of,of, the
                                                                the terms
                                                                     terms and
                                                                            and conditions
                                                                                   conditions ofof this
                                                                                                     this Agreement,
                                                                                                           Agreement,
each of
each  of Seller  and Purchaser,
          Seller and  Purchaser, on  on behalf
                                         behalf of of itself
                                                      itself and
                                                               and each
                                                                    each ofof its
                                                                              its Affiliates,
                                                                                   Affiliates, hereby
                                                                                                 hereby releases
                                                                                                           releases (i)(i)
Purchaser and
Purchaser    and its
                  its Affiliates,
                      Affiliates, andand their
                                           their current
                                                   current andand former      officers, directors,
                                                                    former officers,       directors, stockholders,
                                                                                                        stockholders,
employees, agents,
employees,    agents, representatives,
                         representatives, attorneys,
                                               attorneys, investors,      parents, predecessors,
                                                             investors, parents,       predecessors, subsidiaries,
                                                                                                          subsidiaries,
successors and
successors   and assigns
                  assigns (collectively,      the "Purchaser
                             (collectively, the    “Purchaser Released
                                                                   Released Parties")
                                                                                Parties”) andand (ii)
                                                                                                   (ii) Seller   and its
                                                                                                        Seller and     its
managing member,
managing    member, attorneys,
                        attorneys, accountants,
                                     accountants, financial
                                                       financial advisor
                                                                   advisor and
                                                                             and investment
                                                                                    investment banker
                                                                                                   banker as  as of
                                                                                                                  of the
                                                                                                                      the
Closing (collectively,
Closing   (collectively, the
                          the "Seller
                                “Seller Released
                                         Released Parties”),        respectively, from
                                                      Parties"), respectively,        from any
                                                                                             any and
                                                                                                  and all
                                                                                                        all liabilities,
                                                                                                             liabilities,
actions, rights
actions,  rights of
                  of action,
                     action, contracts,
                                contracts, Indebtedness,
                                             Indebtedness, obligations,
                                                                obligations, claims,
                                                                                claims, causes
                                                                                           causes ofof action,
                                                                                                         action, suits,
                                                                                                                   suits,
damages, demands,
damages,    demands, costs,
                        costs, expenses
                                 expenses andand attorneys'
                                                   attorneys’ fees
                                                                 fees whatsoever,
                                                                       whatsoever, of   of every
                                                                                           every kind
                                                                                                    kind and
                                                                                                           and nature,
                                                                                                                 nature,
known or
known   or unknown,
            unknown, disclosed
                        disclosed or or undisclosed,
                                        undisclosed, accrued
                                                          accrued oror unaccrued,
                                                                        unaccrued, existing
                                                                                       existing atat any
                                                                                                      any time,
                                                                                                           time, in    all
                                                                                                                   in all
circumstances arising
circumstances    arising atat or
                               or prior
                                  prior to
                                        to the
                                            the Closing,
                                                  Closing, that
                                                              that such
                                                                   such Seller
                                                                          Seller oror Purchaser,
                                                                                       Purchaser, respectively,
                                                                                                      respectively, or or
any of
any  of their
        their respective
              respective Affiliates
                            Affiliates or
                                        or any
                                            any ofof their
                                                     their respective
                                                            respective successors
                                                                          successors and and assigns,
                                                                                              assigns, have
                                                                                                         have or or may
                                                                                                                    may
have against
have  against any
               any of
                    of the
                        the Purchaser
                              Purchaser Released
                                          Released Parties
                                                       Parties oror the
                                                                    the Seller    Released Parties,
                                                                         Seller Released      Parties, respectively;
                                                                                                         respectively;
provided, however,
provided,   however, that
                       that this
                              this Section
                                   Section 1313 shall
                                                  shall not
                                                         not apply
                                                              apply toto any
                                                                         any causes
                                                                              causes of of action
                                                                                            action arising
                                                                                                    arising from      the
                                                                                                               from the
fraud  or willful
fraud or  willful misconduct
                   misconduct of  of the
                                     the Purchaser
                                          Purchaser Released
                                                         Released Parties
                                                                     Parties or
                                                                              or the
                                                                                  the Seller   Released Parties,
                                                                                       Seller Released      Parties, asas
applicable, or
applicable,  or brought
                brought toto enforce   rights under
                              enforce rights    under this
                                                        this Agreement.
                                                              Agreement.

         14.
         14.      ENTIRE
                  ENTIRE CONTRACT, AMENDMENTS AND
                         CONTRACT, AMENDMENTS AND WAIVERS
                                                  WAIVERS

        This  Agreement contains
        This Agreement     contains the
                                    the entire
                                          entire agreement
                                                  agreement and
                                                             and understanding
                                                                  understanding of
                                                                                 of the
                                                                                    the Parties
                                                                                        Parties with
                                                                                                 with
respect to
respect to the
           the subject
               subject matter
                        matter hereof,
                               hereof, and
                                        and the
                                            the same
                                                 same may
                                                       may not
                                                            not be
                                                                be amended,
                                                                   amended, modified
                                                                              modified or
                                                                                       or discharged
                                                                                          discharged
nor may
nor may any
         any of
              of its
                 its terms
                     terms be
                           be waived
                              waived except
                                       except by
                                               by an
                                                   an instrument in writing
                                                      instrument in writing signed
                                                                            signed by
                                                                                   by the
                                                                                      the Party
                                                                                          Party to
                                                                                                to be
                                                                                                   be
bound thereby.
bound  thereby.

15.
15.      FURTHER ASSURANCES
         FURTHER ASSURANCES

        The  Parties each
        The Parties        agree to
                     each agree   to do,
                                      do, execute,
                                          execute, acknowledge
                                                     acknowledge andand deliver
                                                                        deliver all
                                                                                  all such
                                                                                      such further
                                                                                           further acts,
                                                                                                   acts,
instruments and
instruments  and assurances
                 assurances and
                             and to
                                 to take
                                     take all
                                          all such
                                              such further  action before
                                                    further action before or
                                                                          or after
                                                                              after the
                                                                                    the Closing
                                                                                        Closing as
                                                                                                as shall
                                                                                                   shall
be necessary
be  necessary or
              or desirable
                 desirable to
                           to fully
                              fully carry
                                    carry out
                                           out this
                                                this Agreement
                                                     Agreement and
                                                                 and to
                                                                      to fully
                                                                         fully consummate
                                                                               consummate andand effect
                                                                                                  effect
the transaction
the transaction contemplated  hereby.
                contemplated hereby.

16.
16.      SURVIVAL AND
         SURVIVAL AND BENEFIT
                      BENEFIT

        Except  to the
        Except to  the extent
                       extent specifically
                               specifically stated
                                             stated to
                                                    to the
                                                       the contrary
                                                            contrary elsewhere   in this
                                                                      elsewhere in  this Agreement,
                                                                                          Agreement, allall
representations, warranties,
representations,  warranties, agreements
                                agreements and and obligations
                                                     obligations ofof the
                                                                       the Parties
                                                                            Parties contained
                                                                                     contained in in this
                                                                                                      this
Agreement shall
Agreement   shall not  survive the
                   not survive  the Closing.
                                    Closing. Wherever
                                                Wherever in in this
                                                               this Agreement
                                                                    Agreement there
                                                                                 there is
                                                                                       is aa reference
                                                                                             reference toto
termination of
termination  of this
                 this Agreement,
                       Agreement, such
                                     such termination
                                            termination shall
                                                           shall not
                                                                  not be
                                                                       be construed
                                                                          construed toto terminate
                                                                                           terminate the
                                                                                                       the
obligations of
obligations of the
               the Parties
                    Parties with
                             with respect to any
                                  respect to  any representations,   warranties and
                                                   representations, warranties   and obligations
                                                                                      obligations of
                                                                                                   of the
                                                                                                       the
Parties contained
Parties contained in
                   in this
                      this Agreement
                           Agreement which
                                       which by by their
                                                   their terms
                                                         terms to
                                                                to the
                                                                   the extent
                                                                       extent specifically
                                                                              specifically stated
                                                                                            stated in this
                                                                                                   in this
Agreement shall
Agreement   shall survive
                  survive termination
                           termination of
                                       of this
                                          this Agreement.
                                                Agreement.

17.
17.      CONFIDENTIALITY
         CONFIDENTIALITY

       (a)
       (a)    Purchaser agrees
              Purchaser  agrees that
                                 that all
                                      all terms
                                          terms ofof this
                                                     this Agreement
                                                          Agreement asas well
                                                                         well as
                                                                              as any
                                                                                 any information
                                                                                     information
provided to
provided to Purchaser
            Purchaser pertaining
                      pertaining to
                                  to Seller (the "Seller
                                     Seller (the “Seller Confidential  Information”) will
                                                          Confidential Information") will remain
                                                                                          remain


                                                           30
                                                           30
  19-13196-dsj           Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                      Exhibit A -
                               Stalking Horse Agreement Pg 32 of 95



confidential and
confidential     and will
                        will notnot bebe divulged
                                           divulged by  by Purchaser
                                                               Purchaser without
                                                                             without the the written
                                                                                               written consent
                                                                                                          consent of  of Seller.
                                                                                                                            Seller.
Notwithstanding anything
Notwithstanding         anything contained
                                      contained in   in this
                                                          this Agreement
                                                                  Agreement to    to the
                                                                                       the contrary,
                                                                                             contrary, the the obligation
                                                                                                                  obligation of  of
confidentiality does
confidentiality     does notnot apply
                                  apply to to (a)
                                                (a) Seller     Confidential Information
                                                     Seller Confidential        Information which which is  is now,
                                                                                                                now, oror inin the
                                                                                                                                the
future   becomes, part
future becomes,        part ofof the
                                  the public
                                        public domain,
                                                  domain, otherother than
                                                                       than byby breach
                                                                                  breach of  of the
                                                                                                the terms
                                                                                                       terms of of this
                                                                                                                    this Section
                                                                                                                          Section
17(a), (b)
17(a),   (b) Seller    Confidential Information
              Seller Confidential         Information lawfully          obtained from
                                                           lawfully obtained        from independent          sources, and
                                                                                            independent sources,          and (c)
                                                                                                                                (c)
disclosure specifically
disclosure    specifically authorized
                               authorized by  by Seller
                                                   Seller inin writing.
                                                                writing. Without
                                                                           Without limiting
                                                                                       limiting thethe foregoing,
                                                                                                        foregoing, Purchaser
                                                                                                                      Purchaser
agrees and
agrees    and acknowledges
                acknowledges that    that no     copies, summaries,
                                            no copies,      summaries, abstracts
                                                                             abstracts or or other
                                                                                              other reproductions
                                                                                                       reproductions of    of this
                                                                                                                               this
Agreement       or its  terms    will  be  provided      to  any   third  party  not   subject
Agreement or its terms will be provided to any third party not subject to substantially the same  to  substantially     the  same
confidentiality obligation
confidentiality     obligation as   as Purchaser;
                                         Purchaser; provided,
                                                         provided, however,
                                                                        however, thatthat for
                                                                                            for the
                                                                                                 the avoidance
                                                                                                        avoidance of   of doubt,
                                                                                                                            doubt,
Purchaser shall
Purchaser      shall have
                       have the the right
                                      right to to disclose
                                                    disclose Seller        Confidential Information
                                                                  Seller Confidential        Information to     to Purchaser's
                                                                                                                     Purchaser’s
managers, partners,
managers,       partners, directors,
                               directors, officers,
                                              officers, employees,
                                                            employees, agents,agents, representatives
                                                                                          representatives and    and advisors
                                                                                                                         advisors
(including, without
(including,     without limitation,
                           limitation, financial        advisors, accountants,
                                           financial advisors,        accountants, legallegal advisors
                                                                                               advisors and  and consultants),
                                                                                                                   consultants),
equity or
equity   or debt
             debt investors,
                   investors, the the First
                                        First Lien
                                               Lien Exit
                                                      Exit Lender,
                                                             Lender, the the Senior
                                                                              Senior Secured
                                                                                        Secured Lender
                                                                                                    Lender or  or other
                                                                                                                  other debt
                                                                                                                          debt oror
equity financing
equity                 sources. In
         financing sources.          In the
                                         the event
                                              event Purchaser
                                                      Purchaser breaches
                                                                      breaches thethe terms
                                                                                        terms ofof this
                                                                                                     this Section,    Purchaser
                                                                                                          Section, Purchaser
acknowledges and
acknowledges       and agrees
                          agrees that
                                    that Seller     will be
                                           Seller will     be irreparably      harmed, but
                                                                irreparably harmed,        but that
                                                                                                that Seller’s      damages are
                                                                                                        Seller's damages        are
difficult to
difficult   to calculate
                calculate and,and, therefore,
                                     therefore, Seller       shall be
                                                    Seller shall     be entitled
                                                                          entitled toto pursue
                                                                                         pursue an  an action
                                                                                                         action for
                                                                                                                  for equitable
                                                                                                                       equitable
relief, including,
relief,  including, butbut notnot limited
                                   limited to,to, temporary
                                                   temporary or    or permanent
                                                                      permanent injunctions,
                                                                                      injunctions, against
                                                                                                       against anyany actual
                                                                                                                        actual oror
threatened breach
threatened    breach of  of this
                             this Section    17(a), in
                                  Section 17(a),       in addition
                                                           addition to to Seller’s   rights and
                                                                          Seller's rights     and remedies
                                                                                                    remedies under
                                                                                                                 under Section
                                                                                                                          Section
11 of
11  of this
        this Agreement
             Agreement or     or otherwise
                                 otherwise available
                                                available at at law
                                                                 law or
                                                                      or in   equity; provided,
                                                                          in equity;    provided, however,
                                                                                                      however, thatthat if
                                                                                                                         if Seller
                                                                                                                            Seller
exercises Seller’s
exercises               remedy to
             Seller's remedy       to retain
                                       retain the
                                                the Deposit
                                                     Deposit under
                                                                 under Section
                                                                         Section 1111 above,
                                                                                        above, then
                                                                                                 then (i)
                                                                                                        (i) the
                                                                                                            the amount
                                                                                                                 amount of  of the
                                                                                                                                the
Deposit shall
Deposit     shall offset
                   offset against
                              against anyany damages
                                                damages to    to which
                                                                   which Seller      may be
                                                                            Seller may       be entitled
                                                                                                 entitled pursuant
                                                                                                              pursuant to  to this
                                                                                                                               this
Section    17(a), and
Section 17(a),     and (ii)
                          (ii) if
                               if Seller    does not
                                   Seller does      not prevail
                                                         prevail in in any
                                                                        any action
                                                                              action brought
                                                                                       brought against
                                                                                                   against Purchaser
                                                                                                              Purchaser underunder
this Section
this            17(a), then
     Section 17(a),      then Seller     shall promptly
                                Seller shall     promptly return
                                                              return the
                                                                       the Deposit
                                                                           Deposit to  to Purchaser.
                                                                                          Purchaser.

         (b)
         (b)      Seller  agrees that
                  Seller agrees   that all
                                        all terms
                                            terms ofof this
                                                       this Agreement
                                                            Agreement as   as well
                                                                               well as
                                                                                     as any
                                                                                         any information
                                                                                               information provided
                                                                                                               provided
to Seller
to          pertaining to
    Seller pertaining     to Purchaser
                              Purchaser (the(the "Purchaser
                                                  “Purchaser Confidential             Information”) will
                                                                   Confidential Information")              will remain
                                                                                                                 remain
confidential and
confidential    and will
                      will not
                            not be
                                 be divulged
                                      divulged by  by Seller    without the
                                                        Seller without      the written
                                                                                  written consent
                                                                                             consent of  of Purchaser.
                                                                                                             Purchaser.
Notwithstanding anything
Notwithstanding       anything contained
                                  contained in  in this
                                                    this Agreement
                                                           Agreement to   to the
                                                                               the contrary,
                                                                                     contrary, the the obligation
                                                                                                         obligation of  of
confidentiality    does  not apply   to  (a)  Purchaser    Confidential
confidentiality does not apply to (a) Purchaser Confidential               Information
                                                                           Information      which
                                                                                            which    is
                                                                                                     is now,
                                                                                                        now,    or
                                                                                                               or  in
                                                                                                                   in  the
                                                                                                                       the
future  becomes, part
future becomes,      part of
                           of the
                              the public
                                   public domain,
                                             domain, other
                                                        other than
                                                               than byby breach
                                                                           breach of of the
                                                                                         the terms
                                                                                              terms of of this
                                                                                                           this Section
                                                                                                                 Section
17(b), (b)
17(b),  (b) Purchaser
             Purchaser Confidential
                          Confidential Information
                                          Information lawfully
                                                          lawfully obtained
                                                                     obtained from       independent sources,
                                                                                  from independent        sources, andand
(c) disclosure
(c)  disclosure specifically
                  specifically authorized
                                authorized by  by Purchaser
                                                    Purchaser in in writing.
                                                                     writing. Without
                                                                                Without limiting
                                                                                            limiting thethe foregoing,
                                                                                                             foregoing,
Seller  agrees and
Seller agrees    and acknowledges
                      acknowledges that  that no
                                               no copies,    summaries, abstracts
                                                   copies, summaries,       abstracts or or other
                                                                                             other reproductions
                                                                                                     reproductions of   of
this Agreement
this  Agreement or   or its
                         its terms
                             terms will
                                      will bebe provided
                                                 provided to  to any
                                                                  any third
                                                                        third party
                                                                                party notnot subject
                                                                                               subject to to the
                                                                                                              the same
                                                                                                                    same
confidentiality obligation
confidentiality    obligation as
                               as Seller.
                                   Seller. In   the event
                                             In the  event Seller    breaches the
                                                            Seller breaches      the terms
                                                                                      terms ofof this
                                                                                                  this Section,
                                                                                                        Section, Seller
                                                                                                                   Seller
acknowledges and
acknowledges       and agrees
                         agrees that
                                  that Purchaser
                                         Purchaser willwill bebe irreparably
                                                                  irreparably harmed,
                                                                                   harmed, butbut that
                                                                                                     that Purchaser's
                                                                                                            Purchaser’s
damages are
damages    are difficult
                difficult to
                           to calculate
                              calculate and,
                                          and, therefore,
                                                therefore, Purchaser
                                                              Purchaser shall
                                                                           shall bebe entitled   to pursue
                                                                                       entitled to   pursue anan action
                                                                                                                   action
for  equitable   relief, including,   but   not  limited   to, temporary      or  permanent
for equitable relief, including, but not limited to, temporary or permanent injunctions, against injunctions,    against
any actual
any  actual or
             or threatened
                 threatened breach
                              breach ofof this
                                           this Section   17(b), in
                                                Section 17(b),     in addition
                                                                      addition to to all
                                                                                     all other
                                                                                         other rights    and remedies
                                                                                                 rights and    remedies
set forth
set forth in  this Agreement
          in this  Agreement or or otherwise
                                    otherwise available
                                                 available atat law
                                                                law oror in
                                                                         in equity.
                                                                            equity.

        (c)
        (c)      Notwithstanding the
                Notwithstanding    the foregoing   provisions of
                                       foregoing provisions     of this
                                                                   this Section  17 or
                                                                        Section 17  or anything
                                                                                       anything toto the
                                                                                                     the
contrary in
contrary  in this
             this Agreement,
                  Agreement, the
                              the Parties
                                  Parties agree
                                          agree that
                                                  that this
                                                       this Agreement
                                                            Agreement will
                                                                        will be
                                                                             be publicly
                                                                                publicly filed with the
                                                                                         filed with  the
Bankruptcy Court
Bankruptcy     Court in
                     in connection   with obtaining
                        connection with    obtaining approval
                                                       approval hereof,
                                                                  hereof, and
                                                                          and the
                                                                               the mere
                                                                                   mere filing
                                                                                         filing of
                                                                                                of this
                                                                                                    this
Agreement with
Agreement    with the
                   the Bankruptcy
                       Bankruptcy Court
                                    Court in
                                           in connection    with the
                                              connection with    the Bankruptcy
                                                                     Bankruptcy Case
                                                                                  Case by
                                                                                        by either  Party
                                                                                           either Party
shall not
shall not be
          be deemed
              deemed aa breach
                        breach of
                               of the
                                  the terms
                                      terms of
                                             of this
                                                this Section  17.
                                                     Section 17.



                                                               31
                                                               31
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                Exhibit A -
                             Stalking Horse Agreement Pg 33 of 95



         (d)
         (d)     The provisions of
                 The provisions  of this
                                    this Section 17 shall
                                         Section 17  shall survive
                                                           survive the
                                                                   the termination
                                                                       termination of
                                                                                   of this
                                                                                      this Agreement
                                                                                           Agreement
for
for aa period
       period of
              of one
                 one (1)
                     (1) year
                         year but
                              but shall
                                  shall not
                                        not survive
                                            survive the
                                                    the Closing.
                                                        Closing.

18.
18.      BROKERAGE
         BROKERAGE

         Seller  hereby indemnifies,
         Seller hereby                     protects and
                          indemnifies, protects       and defends
                                                            defends andand holds
                                                                            holds Purchaser
                                                                                     Purchaser harmless
                                                                                                   harmless from
                                                                                                               from andand
against all
against  all losses,
             losses, claims,
                      claims, costs,
                                costs, expenses,
                                        expenses, damages
                                                    damages (including,
                                                                 (including, butbut not
                                                                                     not limited    to, attorneys'
                                                                                          limited to,    attorneys’ fees
                                                                                                                      fees
of counsel
of           selected by
    counsel selected     by the
                             the indemnified
                                 indemnified party)
                                                 party) resulting
                                                          resulting from     the claims
                                                                      from the    claims of of any
                                                                                               any broker
                                                                                                     broker (including
                                                                                                              (including
any broker
any  broker representing
              representing Seller),     finder, or
                              Seller), finder,  or other
                                                    other such
                                                            such party
                                                                  party claiming
                                                                          claiming by,by, through
                                                                                           through or or under
                                                                                                          under the
                                                                                                                 the acts
                                                                                                                      acts
or  agreements     of  Seller.   Purchaser    hereby    indemnifies,     protects    and  defends
or agreements of Seller. Purchaser hereby indemnifies, protects and defends and holds Seller          and   holds   Seller
harmless from
harmless          and against
           from and     against all
                                 all losses,  claims, costs,
                                     losses, claims,    costs, expenses,
                                                               expenses, damages
                                                                             damages (including,
                                                                                         (including, but but not
                                                                                                             not limited
                                                                                                                  limited
to, attorneys'
to, attorneys’ fees    of counsel
                 fees of  counsel selected
                                    selected byby the
                                                   the indemnified
                                                        indemnified party)
                                                                         party) resulting
                                                                                 resulting from
                                                                                              from the
                                                                                                     the claims
                                                                                                          claims ofof any
                                                                                                                      any
broker (other
broker   (other than
                  than any
                         any broker
                               broker representing
                                         representing Seller),
                                                          Seller), finder,
                                                                    finder, oror other
                                                                                   other such
                                                                                           such party
                                                                                                  party claiming
                                                                                                           claiming by,by,
through or
through   or under
              under the
                      the acts
                           acts or
                                or agreements
                                    agreements of  of Purchaser.
                                                       Purchaser. Any  Any commission
                                                                             commission or    or other
                                                                                                  other compensation
                                                                                                          compensation
due any
due   any broker
           broker representing
                     representing Seller      or Purchaser
                                      Seller or   Purchaser shall
                                                                shall bebe the
                                                                            the sole
                                                                                  sole responsibility
                                                                                        responsibility of   of Seller   or
                                                                                                                Seller or
Purchaser, as
Purchaser,    as applicable,
                  applicable, and
                                and any
                                      any broker
                                            broker representing
                                                     representing Seller       or Purchaser
                                                                       Seller or   Purchaser shall
                                                                                                 shall bebe paid
                                                                                                             paid atat the
                                                                                                                       the
Closing in
Closing      accordance with
          in accordance     with separate
                                  separate agreements
                                             agreements between
                                                             between such
                                                                        such broker
                                                                               broker and
                                                                                        and Seller     or Purchaser,
                                                                                               Seller or   Purchaser, asas
applicable. Notwithstanding
applicable.    Notwithstanding the   the foregoing     provisions of
                                          foregoing provisions       of this
                                                                         this Section    18, if
                                                                               Section 18,        and only
                                                                                               if and   only if
                                                                                                              if Closing
                                                                                                                 Closing
occurs, then
occurs,  then atat Closing,
                   Closing, Seller     shall pay
                               Seller shall  pay the
                                                   the commission
                                                         commission owed owed to to Houlihan
                                                                                     Houlihan Lokey
                                                                                                  Lokey Capital,
                                                                                                            Capital, Inc.
                                                                                                                      Inc.
(“Broker”) pursuant
("Broker")      pursuant to to aa separate
                                   separate agreement
                                               agreement between
                                                              between Seller
                                                                          Seller andand Broker
                                                                                          Broker (the(the "Brokerage
                                                                                                            “Brokerage
Agreement”).
Agreement").

19.
19.      ASSIGNMENT
         ASSIGNMENT

        Purchaser may
        Purchaser   may not
                          not assign
                              assign or
                                      or transfer
                                         transfer its
                                                    its rights
                                                        rights or
                                                                or obligations
                                                                   obligations under
                                                                                 under this
                                                                                        this Agreement
                                                                                              Agreement
without Seller’s
without            prior written
          Seller's prior written consent,
                                  consent, the
                                            the granting
                                                 granting oror denial
                                                               denial of
                                                                       of which
                                                                          which consent
                                                                                   consent shall
                                                                                            shall not
                                                                                                  not be
                                                                                                       be
unreasonably withheld,
unreasonably    withheld, conditioned
                           conditioned or
                                        or delayed;
                                           delayed; provided,
                                                       provided, however,
                                                                  however, that
                                                                              that no
                                                                                    no consent
                                                                                       consent shall
                                                                                                shall be
                                                                                                       be
required to
required   to an
              an assignment
                  assignment byby Purchaser
                                   Purchaser toto any
                                                  any affiliate
                                                        affiliate of
                                                                  of Purchaser
                                                                      Purchaser oror entity  controlling,
                                                                                      entity controlling,
controlled by
controlled  by or
               or under
                  under common
                         common control    with Purchaser.
                                   control with  Purchaser. No No transfer
                                                                  transfer or
                                                                           or assignment
                                                                               assignment byby Purchaser
                                                                                               Purchaser
in violation
in violation of
             of the
                the provisions
                    provisions hereof
                               hereof shall
                                      shall be
                                             be valid
                                                valid or
                                                       or enforceable.
                                                          enforceable.

20.
20.      NO THIRD-PARTY
         NO             BENEFITS
            THIRD-PARTY BENEFITS

        This  Agreement is
        This Agreement     is for
                              for the
                                  the sole
                                       sole and
                                             and exclusive   benefit of
                                                  exclusive benefit  of the
                                                                         the Parties
                                                                             Parties hereto
                                                                                      hereto and
                                                                                              and their
                                                                                                  their
respective successors
respective  successors and
                        and permitted
                             permitted assigns,
                                        assigns, and
                                                 and no
                                                     no third
                                                         third party
                                                               party is
                                                                     is intended
                                                                        intended to
                                                                                  to or
                                                                                     or shall
                                                                                        shall have
                                                                                              have any
                                                                                                   any
rights hereunder.
rights hereunder. This
                   This Agreement
                         Agreement isis binding
                                        binding upon
                                                 upon and
                                                       and inures to the
                                                           inures to the benefit
                                                                         benefit of
                                                                                 of the
                                                                                    the successors
                                                                                        successors and
                                                                                                   and
assigns of
assigns of the
           the Parties.
               Parties.

21.
21.      INTENTIONALLY OMITTED
         INTENTIONALLY OMITTED

22.
22.      SEVERABILITY
         SEVERABILITY

        In the event
        In the       that any
               event that  any one
                               one oror more
                                        more ofof the
                                                  the provisions
                                                      provisions contained
                                                                 contained in
                                                                            in this
                                                                               this Agreement
                                                                                    Agreement shall
                                                                                                 shall for
                                                                                                       for
any reason
any         be held
     reason be held to
                    to be
                       be invalid,
                           invalid, illegal
                                    illegal or
                                             or unenforceable
                                                unenforceable in any respect,
                                                              in any           such invalidity,
                                                                      respect, such invalidity, illegality
                                                                                                illegality
or unenforceability
or  unenforceability shall
                     shall not
                            not affect
                                affect any
                                        any other
                                              other provision
                                                    provision in
                                                              in this
                                                                 this Agreement,
                                                                       Agreement, and
                                                                                    and this
                                                                                        this Agreement
                                                                                             Agreement
shall be
shall be construed  as if
         construed as     such invalid,
                       if such invalid, illegal  or unenforceable
                                         illegal or unenforceable provision
                                                                   provision had
                                                                              had never  been contained
                                                                                   never been  contained
in the
in the Agreement.
       Agreement.



                                                           32
                                                           32
  19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                           Exhibit A -
                            Stalking Horse Agreement Pg 34 of 95



23.
23.     GOVERNING LAW
        GOVERNING LAW

       This Agreement shall
       This Agreement  shall be
                             be construed
                                 construed and
                                            and governed
                                                 governed in  accordance with
                                                           in accordance with the
                                                                              the laws of the
                                                                                  laws of the State
                                                                                              State
of New
of New York
       York without
             without regard
                     regard to
                            to its
                               its conflicts
                                   conflicts of
                                             of laws principles.
                                                laws principles.

24.
24.     COUNTERPARTS
        COUNTERPARTS

        This  Agreement may
        This Agreement      may be
                                 be signed
                                    signed in
                                            in several
                                                several counterparts,
                                                         counterparts, each
                                                                       each of
                                                                             of which
                                                                                which shall
                                                                                        shall be
                                                                                              be deemed
                                                                                                  deemed anan
original, and
original, and all
               all such
                   such counterparts   shall constitute
                         counterparts shall  constitute one
                                                          one and
                                                              and the
                                                                  the same
                                                                      same instrument.
                                                                            instrument. AnyAny counterpart
                                                                                                 counterpart
to which
to which is   attached the
           is attached   the signatures
                             signatures of
                                         of all
                                            all Parties
                                                 Parties shall
                                                         shall constitute
                                                               constitute an
                                                                          an original
                                                                              original of
                                                                                        of this
                                                                                           this Agreement.
                                                                                                Agreement.
Any counterpart
Any  counterpart of of this
                       this Agreement
                            Agreement executed
                                        executed by by aa Party
                                                          Party may
                                                                may be
                                                                     be delivered
                                                                        delivered via
                                                                                   via facsimile,   email or
                                                                                        facsimile, email   or
other electronic
other electronic transmission,
                   transmission, and
                                  and shall
                                       shall be
                                             be legally
                                                 legally binding
                                                          binding upon
                                                                  upon the
                                                                        the Parties
                                                                             Parties to
                                                                                     to the
                                                                                         the same
                                                                                             same extent   as
                                                                                                    extent as
delivery of
delivery  of an
             an original
                 original counterpart
                           counterpart of
                                       of this
                                          this Agreement
                                                Agreement executed
                                                             executed by
                                                                      by aa Party.
                                                                            Party.

25.
25.     SUCCESSORS AND
        SUCCESSORS AND ASSIGNS
                       ASSIGNS

       This  Agreement shall
       This Agreement     shall be
                                be binding
                                   binding upon
                                           upon and
                                                  and inure
                                                       inure to
                                                             to the
                                                                 the benefit
                                                                      benefit of
                                                                              of the
                                                                                  the respective
                                                                                      respective
successors and
successors  and permitted
                 permitted assigns
                           assigns of
                                   of the
                                      the Parties
                                          Parties to
                                                  to this
                                                     this Agreement;
                                                          Agreement; provided,
                                                                       provided, however,   that
                                                                                   however, that
Purchaser may
Purchaser  may only
                only assign
                     assign this
                            this Agreement
                                 Agreement in
                                           in accordance
                                               accordance with
                                                          with the
                                                                the provisions
                                                                    provisions of
                                                                               of Section  18 of
                                                                                   Section 18 of
this Agreement.
this Agreement.

26.
26.     NO RECORDING
        NO RECORDING

        Purchaser agrees
        Purchaser    agrees not  to record
                            not to         this Agreement
                                    record this Agreement oror any
                                                                any memorandum
                                                                    memorandum or   or short
                                                                                       short form
                                                                                             form of
                                                                                                  of this
                                                                                                     this
Agreement. Any
Agreement.    Any such
                    such recording
                          recording byby Purchaser
                                         Purchaser shall
                                                    shall be
                                                          be aa default
                                                                default under
                                                                         under this
                                                                               this Agreement
                                                                                    Agreement and
                                                                                                and shall
                                                                                                    shall
entitle Seller
entitle        to terminate
        Seller to terminate this
                             this Agreement
                                  Agreement inin accordance
                                                 accordance with
                                                              with the
                                                                   the terms
                                                                        terms hereof.
                                                                              hereof.

27.
27.     TIME
        TIME FOR
             FOR PERFORMANCE
                 PERFORMANCE

         All references
         All   references in in this
                                 this Agreement
                                      Agreement to  to "days"
                                                       “days” shall
                                                                shall mean
                                                                      mean calendar
                                                                             calendar days
                                                                                        days unless   specifically
                                                                                              unless specifically
stated. Notwithstanding
stated.  Notwithstanding the    the foregoing,
                                     foregoing, whenever
                                                  whenever any
                                                             any expiration    of aa time
                                                                   expiration of     time limit
                                                                                          limit oror specific
                                                                                                     specific date
                                                                                                              date
provided in
provided        this Agreement
            in this   Agreement falls     on aa Saturday,
                                    falls on    Saturday, Sunday,
                                                            Sunday, oror other
                                                                         other day
                                                                               day onon which
                                                                                        which national
                                                                                               national banks
                                                                                                          banks in
                                                                                                                 in
the State
the State ofof New
                New York
                       York areare authorized
                                    authorized oror required
                                                    required to
                                                              to be
                                                                  be closed,
                                                                     closed, then
                                                                              then that
                                                                                    that date
                                                                                         date is
                                                                                              is extended   to the
                                                                                                  extended to   the
next day
next day that
           that isis not
                     not aa Saturday,
                            Saturday, Sunday,
                                        Sunday, oror other
                                                      other day
                                                            day on
                                                                 on which
                                                                    which national
                                                                            national banks
                                                                                      banks in
                                                                                             in the
                                                                                                the State  of New
                                                                                                     State of New
York are
York    are authorized
              authorized or  or required
                                  required toto be
                                                 be closed.
                                                      closed. The    term "Business
                                                               The term     “Business Day"
                                                                                         Day” as as used
                                                                                                     used in   this
                                                                                                           in this
Agreement means
Agreement       means anyany day    that is
                              day that   is not
                                            not aa Saturday,
                                                   Saturday, Sunday,
                                                               Sunday, legal    holiday or
                                                                         legal holiday   or other
                                                                                            other day    on which
                                                                                                    day on  which
national banks
national  banks in  in the
                       the State   of New
                            State of  New York
                                            York are
                                                   are authorized
                                                       authorized oror required  to be
                                                                       required to  be closed.
                                                                                       closed.

28.
28.     TIME OF THE
        TIME OF THE ESSENCE
                    ESSENCE

        Time is of
        Time is of the
                   the essence of this
                       essence of this Agreement.
                                       Agreement.

29.
29.     CONDEMNATION AND CASUALTY
        CONDEMNATION AND CASUALTY

         In  the event
         In the        of any
                 event of  any taking,
                                taking, or
                                        or notice
                                           notice is  given of
                                                   is given  of the
                                                                the intention  to take
                                                                    intention to   take any
                                                                                        any of
                                                                                             of the
                                                                                                the Real
                                                                                                    Real
Property by
Property    by the
                the exercise
                    exercise ofof the
                                   the power
                                       power ofof eminent    domain of
                                                   eminent domain     of all
                                                                          all or
                                                                              or aa substantial
                                                                                     substantial portion
                                                                                                  portion
(hereinafter defined)
(hereinafter   defined) of
                         of the
                            the Real
                                Real Property
                                      Property prior
                                                prior to
                                                      to the
                                                         the Closing
                                                              Closing Date,
                                                                       Date, Purchaser
                                                                              Purchaser shall
                                                                                          shall have
                                                                                                have the
                                                                                                      the
right to
right to terminate
          terminate this
                    this Agreement
                         Agreement by by giving
                                         giving written
                                                written notice
                                                         notice to
                                                                to Seller within five
                                                                   Seller within       (5) business
                                                                                  five (5) business days
                                                                                                    days


                                                       33
                                                       33
  19-13196-dsj          Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                  Exhibit A -
                              Stalking Horse Agreement Pg 35 of 95



after receipt
after receipt by
               by Purchaser
                  Purchaser of of written
                                  written notification
                                            notification ofof any
                                                              any such
                                                                   such condemnation.
                                                                         condemnation. If      Purchaser elects
                                                                                            If Purchaser  elects to
                                                                                                                  to
terminate this
terminate    this Agreement,
                   Agreement, thenthen thethe Deposit
                                                Deposit shall
                                                           shall be
                                                                  be promptly
                                                                      promptly returned
                                                                                    returned toto Purchaser
                                                                                                  Purchaser and and
thereafter this
thereafter  this Agreement
                 Agreement shallshall be
                                      be terminated
                                           terminated andand of
                                                              of no
                                                                 no further    force or
                                                                     further force     or effect
                                                                                          effect except  as to
                                                                                                 except as   to any
                                                                                                                any
obligations that
obligations   that by
                   by their
                       their terms
                             terms specifically
                                    specifically survive
                                                    survive termination
                                                             termination of of this
                                                                                this Agreement,
                                                                                      Agreement, and
                                                                                                   and all
                                                                                                        all awards
                                                                                                            awards
and compensation
and  compensation arising
                      arising out
                               out of
                                    of said
                                        said condemnation      shall be
                                              condemnation shall      be the
                                                                         the property
                                                                               property ofof Seller.
                                                                                             Seller. If  Purchaser
                                                                                                      If Purchaser
elects not
elects not to
            to terminate
               terminate this
                          this Agreement
                                Agreement or   or fails
                                                  fails to
                                                        to give
                                                           give Seller  notice of
                                                                Seller notice    of termination
                                                                                     termination within
                                                                                                  within said
                                                                                                          said five
                                                                                                                five
(5) Business
(5) Business DayDay period,
                      period, said
                                said right
                                      right toto terminate
                                                 terminate shall
                                                             shall be
                                                                    be deemed
                                                                        deemed waived
                                                                                   waived and,
                                                                                             and, effective   as of
                                                                                                   effective as   of
Closing,  Purchaser     shall  be assigned     all of  Seller’s  right, title,  and   interest to
Closing, Purchaser shall be assigned all of Seller's right, title, and interest to all awards and all  awards   and
compensation arising
compensation      arising out
                            out of
                                 of said
                                      said condemnation,
                                             condemnation, and  and Purchaser
                                                                      Purchaser shallshall remain
                                                                                            remain obligated
                                                                                                      obligated toto
purchase the
purchase   the Property,
                Property, with
                           with no
                                 no reduction
                                     reduction in in the
                                                     the consideration
                                                         consideration provided
                                                                          provided hereunder.
                                                                                       hereunder.

          In  the event
          In the   event ofof any
                               any damage
                                     damage to    to all
                                                      all or
                                                           or any
                                                               any substantial
                                                                       substantial portion
                                                                                      portion ofof the
                                                                                                    the Real
                                                                                                          Real Property,
                                                                                                                 Property,
Purchaser shall
Purchaser     shall have
                    have thethe right
                                right toto terminate
                                            terminate thisthis Agreement
                                                                 Agreement by   by giving
                                                                                     giving written
                                                                                              written notice
                                                                                                         notice toto Seller
                                                                                                                       Seller
within five
within         (5) Business
         five (5)  Business Days
                              Days after
                                      after receipt
                                             receipt byby Purchaser
                                                           Purchaser of  of written
                                                                            written notification
                                                                                       notification from
                                                                                                      from Seller
                                                                                                             Seller ofof any
                                                                                                                         any
such damage.
such   damage. If       Purchaser elects
                     If Purchaser      elects to to terminate
                                                     terminate this this Agreement,
                                                                          Agreement, then then the
                                                                                                 the Deposit
                                                                                                       Deposit shall
                                                                                                                   shall bebe
promptly returned
promptly     returned to
                       to Purchaser
                           Purchaser andand this
                                              this Agreement
                                                    Agreement shall shall be
                                                                          be terminated
                                                                              terminated andand ofof no
                                                                                                     no further
                                                                                                          further force    or
                                                                                                                    force or
effect except
effect  except as as to
                     to any
                         any obligations
                               obligations thatthat byby their
                                                         their terms
                                                                  terms specifically
                                                                          specifically survive
                                                                                          survive termination
                                                                                                    termination of    of this
                                                                                                                         this
Agreement, and
Agreement,      and all
                    all insurance
                        insurance proceeds
                                     proceeds arising
                                                   arising out
                                                            out ofof or
                                                                      or payable
                                                                         payable in in connection
                                                                                        connection with
                                                                                                      with said
                                                                                                             said casualty
                                                                                                                   casualty
shall be
shall  be the
           the property
                property of of Seller.
                               Seller. If If Purchaser
                                              Purchaser elects
                                                            elects notnot to
                                                                          to terminate
                                                                              terminate this
                                                                                           this Agreement
                                                                                                Agreement or    or fails
                                                                                                                     fails to
                                                                                                                           to
give Seller
give           notice of
      Seller notice    of termination
                          termination within
                                         within saidsaid five   (5) Business
                                                         five (5)    Business DayDay period,
                                                                                       period, said
                                                                                                said right    to terminate
                                                                                                       right to  terminate
shall be
shall  be deemed
           deemed waived
                     waived and,
                               and, effective
                                      effective as as of
                                                       of Closing,
                                                          Closing, Purchaser
                                                                        Purchaser shall
                                                                                     shall be
                                                                                           be assigned
                                                                                               assigned all all of
                                                                                                                of Seller’s
                                                                                                                    Seller's
right, title,
right, title, and
              and interest   to all
                   interest to  all insurance
                                    insurance proceeds
                                                   proceeds arising
                                                               arising out
                                                                         out of
                                                                              of or
                                                                                 or payable
                                                                                     payable inin connection
                                                                                                  connection with with said
                                                                                                                         said
casualty, and
casualty,   and Purchaser
                 Purchaser shall
                              shall remain
                                     remain obligated
                                                obligated to to purchase
                                                                 purchase thethe Property,
                                                                                 Property, with
                                                                                              with nono reduction
                                                                                                         reduction in  in the
                                                                                                                          the
consideration provided
consideration     provided hereunder.
                             hereunder.

         For purposes
         For  purposes of of this
                             this Section  29, aa "substantial
                                  Section 29,     “substantial portion"
                                                                   portion” ofof the
                                                                                 the Real
                                                                                     Real Property
                                                                                          Property shall
                                                                                                     shall mean
                                                                                                           mean
aa portion
   portion of
            of the
                the Real
                     Real Property
                           Property that:
                                      that: (a)
                                            (a) has
                                                 has aa value
                                                        value reasonably
                                                                 reasonably determined
                                                                              determined byby Purchaser
                                                                                               Purchaser to to be
                                                                                                               be
 equal to
 equal to not
          not less
               less than
                     than ten
                           ten percent
                               percent (10%)
                                        (10%) of of the
                                                    the Purchase
                                                         Purchase Price;
                                                                     Price; (b)
                                                                            (b) the
                                                                                 the condemnation
                                                                                     condemnation or or damage
                                                                                                        damage
 of which
of  which would
           would give
                   give aa Major
                            Major Subtenant     the right
                                    Subtenant the    right to
                                                           to terminate
                                                               terminate its
                                                                          its Sublease;  (c) the
                                                                              Sublease; (c)  the condemnation
                                                                                                 condemnation
 or damage
or  damage ofof which
                  which would
                          would result
                                  result in
                                         in the
                                            the termination
                                                 termination of  of the
                                                                    the Ground
                                                                        Ground Lease     or the
                                                                                  Lease or  the Port
                                                                                                 Port Authority
                                                                                                      Authority
 having the
 having  the right
             right to
                    to terminate
                        terminate the
                                   the Ground
                                       Ground Lease;      or (d)
                                                  Lease; or   (d) otherwise
                                                                   otherwise materially
                                                                               materially affects
                                                                                          affects access
                                                                                                  access toto the
                                                                                                              the
 Property or
Property   or its
              its use  or operation.
                  use or  operation.

30.
30.      SECTION HEADINGS
         SECTION HEADINGS

       The section headings
       The section  headings contained
                              contained in this Agreement
                                        in this Agreement are
                                                            are for
                                                                for convenience
                                                                    convenience only
                                                                                  only and
                                                                                       and shall
                                                                                           shall in
                                                                                                 in
no way
no way enlarge
       enlarge or
               or limit
                  limit the
                        the scope
                            scope or
                                  or meaning
                                     meaning of
                                              of the
                                                 the various
                                                     various and
                                                             and several
                                                                 several sections
                                                                         sections hereof
                                                                                  hereof

31.
31.      INTERPRETATION
         INTERPRETATION

        Whenever used
        Whenever   used in  this Agreement,
                         in this Agreement, the
                                             the singular
                                                 singular number
                                                           number shall
                                                                  shall include
                                                                        include the
                                                                                the plural,
                                                                                    plural, the
                                                                                            the plural
                                                                                                plural
the singular,
the singular, and
              and the
                  the use
                      use of
                          of any
                             any gender
                                  gender shall
                                         shall include all genders.
                                               include all genders.

32.
32.      JURY TRIAL
         JURY TRIAL

     SELLER  AND PURCHASER
     SELLER AND   PURCHASER HEREBY
                             HEREBY RESPECTIVELY
                                     RESPECTIVELY WAIVE,
                                                    WAIVE, TO
                                                            TO THE
                                                                THE
FULLEST EXTENT
FULLEST        PERMITTED BY
        EXTENT PERMITTED BY LAW, THE RIGHT
                            LAW, THE RIGHT TO
                                           TO TRIAL  BY JURY
                                               TRIAL BY      IN ANY
                                                        JURY IN ANY
ACTION, PROCEEDING
ACTION, PROCEEDING OR
                   OR COUNTERCLAIM
                      COUNTERCLAIM WHETHER
                                    WHETHER ININ CONTRACT,
                                                 CONTRACT, TORT  OR
                                                           TORT OR


                                                            34
                                                            34
  19-13196-dsj         Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                            Exhibit A -
                             Stalking Horse Agreement Pg 36 of 95



OTHERWISE, RELATING
OTHERWISE, RELATING DIRECTLY
                    DIRECTLY OR
                             OR INDIRECTLY
                                INDIRECTLY TO
                                            TO THIS CONTRACT AND
                                               THIS CONTRACT AND THE
                                                                 THE
OBLIGATIONS AND
OBLIGATIONS AND CONTRACTS
                CONTRACTS CONTAINED
                           CONTAINED IN
                                      IN THIS CONTRACT.
                                         THIS CONTRACT.

33.
33.      AMENDMENTS
         AMENDMENTS

       No agreement,
       No  agreement, amendment,
                       amendment, modification,
                                     modification, understanding
                                                   understanding oror waiver
                                                                       waiver of
                                                                              of or
                                                                                 or with
                                                                                    with respect
                                                                                         respect to
                                                                                                 to
this Agreement
this Agreement or
               or any
                  any term,
                      term, provision,
                            provision, covenant
                                        covenant or
                                                 or condition
                                                     condition hereof;
                                                               hereof; nor
                                                                       nor any
                                                                           any approval
                                                                                approval or
                                                                                         or consent
                                                                                            consent
given under
given  under or
             or with
                with respect
                      respect to
                               to this
                                   this Agreement,
                                        Agreement, shall
                                                      shall be
                                                            be effective
                                                                effective for  any purpose
                                                                          for any   purpose unless
                                                                                             unless
contained in
contained in writing
             writing and
                     and executed
                          executed byby each  Party hereto.
                                         each Party   hereto. However,
                                                              However, such
                                                                         such amendments
                                                                               amendments and/or
                                                                                             and/or
supplements may
supplements  may be
                  be executed
                     executed inin counterparts,
                                   counterparts, all
                                                 all of
                                                     of which
                                                        which shall
                                                                shall be
                                                                      be deemed
                                                                         deemed toto constitute
                                                                                     constitute one
                                                                                                one
document.
document.

34.
34.      ENTIRE
         ENTIRE CONTRACT
                CONTRACT

         The   Parties acknowledge
         The Parties    acknowledge and  and agree
                                              agree that
                                                     that at
                                                          at all
                                                             all times
                                                                 times they
                                                                         they have
                                                                              have intended
                                                                                    intended that
                                                                                               that none
                                                                                                    none ofof the
                                                                                                              the
preliminary negotiations
preliminary    negotiations concerning
                               concerning this
                                             this transaction
                                                  transaction would
                                                                would bebe binding
                                                                            binding on
                                                                                     on either
                                                                                         either Party,
                                                                                                Party, and
                                                                                                        and that
                                                                                                             that
they would
they  would bebe bound
                 bound to  to each  other only
                              each other   only by
                                                by aa single,
                                                      single, formal,   comprehensive document
                                                              formal, comprehensive      document containing
                                                                                                     containing
this Section
this           and all
     Section and    all of
                        of the
                            the agreements
                                 agreements of of the
                                                  the Parties,
                                                      Parties, in  final form,
                                                               in final          which has
                                                                          form, which   has been
                                                                                            been executed
                                                                                                   executed and
                                                                                                             and
delivered by
delivered    by Purchaser
                 Purchaser and  and Seller.    The Parties
                                      Seller. The    Parties acknowledge
                                                              acknowledge that  that none
                                                                                     none ofof the
                                                                                                 the prior
                                                                                                      prior oral
                                                                                                             oral
agreements between
agreements     between them
                          them (and
                                 (and none
                                        none of
                                              of the
                                                 the representations
                                                      representations onon which
                                                                             which either  of them
                                                                                    either of them has
                                                                                                     has relied)
                                                                                                          relied)
relating to
relating  to the
             the subject
                 subject matter
                            matter of
                                   of this
                                       this Agreement
                                            Agreement shall
                                                         shall have
                                                               have any
                                                                      any force
                                                                           force or
                                                                                 or effect
                                                                                    effect whatever,
                                                                                           whatever, except
                                                                                                       except as
                                                                                                               as
and to
and   to the
         the extent
               extent that
                        that such
                              such agreements
                                     agreements and and representations
                                                         representations havehave been
                                                                                   been incorporated
                                                                                          incorporated inin this
                                                                                                             this
Agreement.
Agreement.

35.
35.      PATRIOT ACT
         PATRIOT ACT

         To
         To Seller’s
            Seller's knowledge,      neither Seller
                     knowledge, neither              nor its
                                              Seller nor its parent,
                                                              parent, subsidiary
                                                                      subsidiary or or affiliated
                                                                                        affiliated entities
                                                                                                     entities are
                                                                                                              are (i)
                                                                                                                   (i)
in violation
in violation of
              of any
                 any laws
                      laws relating
                            relating toto terrorism
                                          terrorism or
                                                     or money
                                                        money laundering,
                                                                  laundering, oror (ii)
                                                                                    (ii) among
                                                                                         among the the individuals
                                                                                                        individuals
or entities
or entities identified
            identified on
                        on any
                            any list
                                 list compiled    pursuant to
                                      compiled pursuant      to Executive    Order 13224
                                                                 Executive Order     13224 for      the purpose
                                                                                               for the  purpose of of
identifying suspected
identifying   suspected terrorists
                          terrorists oror on
                                           on the
                                               the most
                                                    most current
                                                            current list   published by
                                                                     list published      by the
                                                                                              the U.S.
                                                                                                    U.S. Treasury
                                                                                                           Treasury
Department Office
Department    Office of
                      of Foreign
                         Foreign Assets
                                   Assets Control.
                                            Control. Purchaser
                                                      Purchaser certifies
                                                                    certifies that
                                                                              that its
                                                                                   its name
                                                                                        name is    GWB Madison
                                                                                                is GWB     Madison
Purchaser LLC,
Purchaser         and to
            LLC, and    to Purchaser's
                           Purchaser’s knowledge,
                                           knowledge, neither
                                                         neither Purchaser
                                                                   Purchaser oror affiliated
                                                                                   affiliated entities     are (i)
                                                                                                 entities are  (i) in
                                                                                                                   in
violation of
violation  of any
              any laws   relating to
                  laws relating    to terrorism
                                      terrorism oror money
                                                     money laundering,
                                                               laundering, oror (ii)
                                                                                (ii) among
                                                                                     among the  the individuals
                                                                                                     individuals oror
entities identified
entities identified on
                     on any
                         any list
                              list compiled
                                    compiled pursuant
                                                pursuant toto Executive     Order 13224
                                                               Executive Order      13224 for for the
                                                                                                   the purpose
                                                                                                        purpose of of
identifying suspected
identifying   suspected terrorists
                          terrorists oror on
                                           on the
                                               the most
                                                    most current
                                                            current list   published by
                                                                     list published      by the
                                                                                              the U.S.
                                                                                                    U.S. Treasury
                                                                                                           Treasury
Department Office
Department    Office of
                      of Foreign
                         Foreign Assets
                                   Assets Control.
                                            Control.

36.
36.      FIDUCIARY OBLIGATIONS.
         FIDUCIARY OBLIGATIONS.

        Nothing in
        Nothing   in this
                      this Agreement,
                           Agreement, or   or any
                                              any document
                                                    document related
                                                                 related toto the
                                                                              the transactions
                                                                                   transactions contemplated
                                                                                                  contemplated
hereby, will
hereby, will require
             require Seller   or any
                       Seller or any ofof its
                                          its managers,
                                              managers, directors,
                                                           directors, officers
                                                                       officers or
                                                                                or members,
                                                                                    members, inin each
                                                                                                   each case, in
                                                                                                        case, in
their capacity
their capacity as
                as such,
                    such, to
                           to take
                               take any
                                    any action,
                                           action, or
                                                    or to
                                                        to refrain
                                                           refrain from     taking any
                                                                    from taking     any action,
                                                                                         action, to
                                                                                                  to the
                                                                                                     the extent
                                                                                                         extent
inconsistent with
inconsistent  with their
                   their fiduciary
                          fiduciary obligations.
                                      obligations. For
                                                     For the
                                                          the avoidance
                                                              avoidance of  of doubt,
                                                                               doubt, Seller  retains the
                                                                                       Seller retains  the right
                                                                                                           right
to pursue
to pursue any
            any transaction
                 transaction or or restructuring     strategy that,
                                   restructuring strategy      that, in
                                                                      in Seller’s    business judgment,
                                                                          Seller's business    judgment, will
                                                                                                            will
maximize   the value   of its estate, subject   to the  obligations   to return  the  Deposit  to
maximize the value of its estate, subject to the obligations to return the Deposit to Purchaser as Purchaser  as
provided for
provided  for herein.
              herein.

37.
37.      EXCULPATION; LIMITATION OF
         EXCULPATION; LIMITATION OF LIABILITY.
                                    LIABILITY.


                                                         35
                                                         35
 19-13196-dsj        Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                     Exhibit A -
                           Stalking Horse Agreement Pg 37 of 95



        Notwithstanding anything
        Notwithstanding      anything toto the
                                            the contrary
                                                 contrary contained    in this
                                                            contained in   this Agreement,
                                                                                 Agreement, no no officer,
                                                                                                   officer,
director, shareholder,
director, shareholder, employee,    agent, manager,
                        employee, agent,     manager, member
                                                         member or
                                                                 or partner
                                                                    partner of
                                                                             of Seller or Purchaser
                                                                                Seller or  Purchaser shall
                                                                                                      shall
have any
have  any personal
            personal liability
                     liability with
                               with respect
                                     respect toto any
                                                  any of
                                                       of the
                                                          the obligations
                                                              obligations contained
                                                                          contained in    this Agreement.
                                                                                      in this  Agreement.
Under no
Under   no circumstances
            circumstances shall
                             shall Seller  or Purchaser
                                   Seller or   Purchaser bebe responsible
                                                              responsible for  consequential, special
                                                                           for consequential,   special or
                                                                                                         or
punitive damages,
punitive  damages, and
                     and Seller   and Purchaser
                          Seller and   Purchaser hereby
                                                    hereby waive
                                                            waive any
                                                                   any and
                                                                        and all
                                                                             all such
                                                                                 such claims
                                                                                       claims against
                                                                                               against the
                                                                                                        the
other for
other      such consequential,
      for such  consequential, special
                                 special or
                                          or punitive
                                             punitive damages.   The provisions
                                                       damages. The   provisions of
                                                                                  of this
                                                                                     this Section 37 shall
                                                                                          Section 37  shall
survive the
survive  the expiration
             expiration of
                        of the
                            the term
                                term or
                                      or any
                                         any earlier
                                              earlier termination
                                                      termination of
                                                                  of this
                                                                     this Agreement.
                                                                          Agreement.



              [Remainder of
              [Remainder of Page
                            Page Intentionally
                                 Intentionally Left
                                               Left Blank;
                                                    Blank; Signature
                                                           Signature Page
                                                                     Page Follows]
                                                                          Follows]




                                                    36
                                                    36
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50          Exhibit A -
                     Stalking Horse Agreement Pg 38 of 95




         IN WITNESS WHEREOF, the Parties have executed this Agreement of Purchase
  and Sale as of the date first above written.

                                                SELLER:

                                                GEORGE WASHINGTON BRIDGE
                                                BUS STATION DEVELOPMENT
                                                VENTURE LLC, a Delaware limited
                                                liability company



                                                By:    LA-e-----zZ     1 " , /g-- --'    -.--
                                                Name:    /564,4v4111   4 , /. /4--r2_
                                                Title:     4-1/0-4446&-g_



                                                PURCHASER:

                                                GWB MADISON PURCHASER LLC,
                                                a Delaware limited liability company



                                                By:
                                                Name:
                                                Title:




                 (Signature Page to Agreement of Purchase and Sale)
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50               Exhibit A -
                      Stalking Horse Agreement Pg 39 of 95




       IN  WITNESS WHEREOF,
       IN WITNESS       WHEREOF, the   the Parties
                                           Parties have
                                                   have executed
                                                        executed this
                                                                 this Agreement
                                                                      Agreement of
                                                                                of Purchase
                                                                                   Purchase
and Sale
and      as of
    Sale as of the
               the date
                   date first above written.
                        first above written.

                                                    SELLER:
                                                    SELLER:

                                                    GEORGE      WASHINGTON BRIDGE
                                                    GEORGE WASHINGTON            BRIDGE
                                                    BUS
                                                    BUS STATION      DEVELOPMENT
                                                           STATION DEVELOPMENT
                                                    VENTURE LLC,
                                                    VENTURE      LLC, aa Delaware
                                                                         Delaware limited
                                                                                  limited
                                                    liability company
                                                    liability company



                                                    By:
                                                    By:
                                                    Name:
                                                    Name:
                                                    Title:
                                                    Title:



                                                    PURCHASER:
                                                    PURCHASER:

                                                     GWB
                                                     GWB MADISON
                                                           MADISON PURCHASER
                                                                        PURCHASER LLC,  LLC,
                                                    aa Delaware
                                                       Delaware limited liability company
                                                                limited liability company
                                                     By: M
                                                     By:  M Njanager
                                                            Manager LLC,    as Manager
                                                                      LLC, as   Manager


                                                    By:
                                                    By:
                                                    Name:
                                                    Name:    Andrew Herenstein
                                                             Andrew  Herenstein
                                                    Title:
                                                    Title:   Authorized Person
                                                             Authorized Person




                 (Signature Page
                 (Signature      to Agreement
                            Page to           of Purchase
                                    Agreement of          and Sale)
                                                 Purchase and Sale)
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 40 of 95



                 ESCROW
                 ESCROW CONSENT AND ACKNOWLEDGMENT
                        CONSENT AND ACKNOWLEDGMENT

        The  undersigned agrees
        The undersigned    agrees toto act
                                       act as
                                           as the
                                              the Title
                                                  Title Insurer  and Escrow
                                                         Insurer and  Escrow Agent
                                                                               Agent for  the
                                                                                      for the
transaction described
transaction described in
                       in the
                          the above
                              above Agreement
                                      Agreement as
                                                 as provided
                                                    provided herein.
                                                              herein. Receipt
                                                                      Receipt of
                                                                               of the
                                                                                  the Deposit
                                                                                      Deposit
is hereby
is hereby acknowledged.
           acknowledged. The        undersigned agrees
                              The undersigned   agrees to
                                                        to hold
                                                            hold and
                                                                 and deliver
                                                                      deliver the
                                                                              the Deposit
                                                                                   Deposit in
                                                                                           in
accordance with
accordance  with the
                 the terms
                     terms of
                            of this
                               this Agreement.
                                    Agreement.

                              FIRST AMERICAN
                              FIRST AMERICAN TITLE INSURANCE COMPANY
                                             TITLE INSURANCE COMPANY


Escrow No. __________
Escrow No.                    By:
                              By:     _________________________________
                                      _________________________ (Print Name)
                                                                (Print Name)
                                      Authorized Representative
                                      Authorized Representative

Date: _________________,, 2021
Date:                     2021


First American
First American Title
               Title Insurance
                     Insurance Company
                                Company
666
666 Third  Avenue
     Third Avenue
New York,
New   York, New
            New York
                 York 10017
                       10017
Attn: Larissa
Attn:         Kravanja, Esq.
      Larissa Kravanja,      (lkravanja@firstam.com)
                        Esq. (lkravanja@firstam.com)
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                       Stalking Horse Agreement Pg 41 of 95



                               EXHIBITS
                               EXHIBITS // SCHEDULES
                                           SCHEDULES

Exhibit A:
Exhibit A:      Ground Lease
                Ground   Lease
Exhibit B:
Exhibit B:      Legal  Description
                Legal Description
Exhibit C:
Exhibit C:      Form of
                Form  of Assignment
                         Assignment ofof Ground
                                         Ground Lease
                                                Lease
Exhibit D:
Exhibit D:      Form of
                Form  of Bill
                         Bill of
                              of Sale
                                 Sale
Exhibit
Exhibit E-1:
        E-1:    Form of
                Form  of Assignment
                         Assignment ofof Subleases
                                         Subleases
Exhibit
Exhibit E-2:
        E-2:    Form of
                Form  of Subtenant  Notices
                         Subtenant Notices
Exhibit F:
Exhibit F:      Intentionally Omitted
                Intentionally Omitted
Exhibit G:
Exhibit G:      Form of
                Form  of Sublease
                         Sublease Estoppel
                                   Estoppel
Exhibit H:
Exhibit H:      Exit
                Exit Loan
                     Loan Terms
                           Terms
Schedule  1:
Schedule 1:     Assumed Contracts
                Assumed    Contracts
Schedule  2:
Schedule 2:     Subleases
                Subleases
Schedule  3:
Schedule 3:     Security Deposits
                Security Deposits
Schedule  4:
Schedule 4:     Leasing
                Leasing Incentives
                         Incentives
Schedule
Schedule 5:
          5:    Rent Roll
                Rent Roll
Schedule
Schedule 6:
          6:    Tangible  Personal Property
                Tangible Personal   Property
Schedule  7:
Schedule 7:     Intangible Personal
                Intangible  Personal Property
                                     Property
Schedule
Schedule 8:
          8:    Violations
                Violations
Schedule
Schedule 9:
          9:    Litigation
                Litigation
Schedule  10:
Schedule 10:    Subtenant  A/R
                Subtenant A/R
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                       Exhibit A -
                       Stalking Horse Agreement Pg 42 of 95



                                             EXHIBIT A
                                             EXHIBIT A

                                         GROUND LEASE
                                         GROUND LEASE

   1. Agreement
   1. Agreement of of Lease  by and
                      Lease by    and between
                                       between The     Port Authority
                                                  The Port   Authority of
                                                                        of New
                                                                           New York
                                                                                  York andand New
                                                                                               New Jersey
                                                                                                    Jersey
      and George
      and George Washington
                    Washington Bridge
                                   Bridge Bus
                                            Bus Station   Development Venture
                                                 Station Development      Venture LLC       dated July
                                                                                     LLC dated         21,
                                                                                                  July 21,
      2011, as
      2011, as amended
                amended andand supplemented
                                supplemented by by the
                                                    the First
                                                        First Amendment
                                                              Amendment to  to the
                                                                                the Agreement
                                                                                     Agreement of of Lease
                                                                                                     Lease
      dated September
      dated September 19,19, 2011,
                             2011, aa letter  agreement dated
                                       letter agreement   dated January   14, 2016,
                                                                 January 14,   2016, aa subsequent
                                                                                         subsequent letter
                                                                                                     letter
      agreement   dated  October    31,  2016,  a subsequent    letter agreement    dated
      agreement dated October 31, 2016, a subsequent letter agreement dated November 30,    November   30,
      2016, aa subsequent
      2016,     subsequent letter    agreement dated
                              letter agreement            December 31,
                                                   dated December       31, 2016,
                                                                            2016, aa subsequent
                                                                                        subsequent letter
                                                                                                     letter
      agreement dated
      agreement   dated January
                          January 31,    2017, the
                                    31, 2017,    the Second    Amendment to
                                                      Second Amendment        to Lease     dated May
                                                                                  Lease dated     May 15,
                                                                                                       15,
      2017, aa Waiver
      2017,    Waiver under
                        under Agreement
                                Agreement of  of Lease   and aa Commitment
                                                  Lease and      Commitment to   to Provide
                                                                                    Provide Community
                                                                                               Community
      Space  at the
      Space at  the GWBBS,
                    GWBBS, each       dated October
                                each dated   October 1,1, 2018,
                                                          2018, the
                                                                  the Third Amendment to
                                                                      Third Amendment        to Agreement
                                                                                                Agreement
      of Lease
      of        dated January
         Lease dated             10, 2019,
                       January 10,   2019, aa settlement
                                               settlement letter   agreement dated
                                                            letter agreement   dated January     10, 2019,
                                                                                       January 10,   2019,
      and the
      and the Fourth
              Fourth Amendment
                      Amendment to   to Agreement
                                         Agreement of of Lease   dated October
                                                         Lease dated    October 2,2, 2019.
                                                                                     2019.

   2. Memorandum
   2. Memorandum of  of Lease made by
                        Lease made  by and
                                       and between
                                           between The   Port Authority
                                                    The Port  Authority of
                                                                        of New
                                                                           New York
                                                                               York and
                                                                                    and New
                                                                                        New
      Jersey  and George
      Jersey and  George Washington
                          Washington Bridge
                                      Bridge Bus
                                             Bus Station  Development Venture
                                                  Station Development   Venture LLC  dated as
                                                                                LLC dated  as
      of July
      of      21, 2011,
         July 21, 2011, and
                        and recorded on August
                            recorded on August 2,
                                               2, 2011
                                                  2011 as
                                                        as CRFN
                                                           CRFN 2011000271826
                                                                 2011000271826




                                       Exhibit A—
                                       Exhibit A – Page
                                                   Page 11 of
                                                           of 11
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 43 of 95



                                          EXHIBIT
                                          EXHIBIT B
                                                  B

                                   LEGAL DESCRIPTION
                                   LEGAL DESCRIPTION

 BLOCK 2163
 BLOCK 2163 LOT 1:
            LOT 1:
ALL THAT
ALL   THAT CERTAIN
              CERTAIN plot, plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, with
                                                           with the
                                                                the buildings
                                                                    buildings and
                                                                              and improvements
                                                                                  improvements
thereon erected,
thereon  erected, situate,
                  situate, lying
                           lying and
                                  and being
                                       being in  the Borough
                                              in the Borough ofof Manhattan,
                                                                  Manhattan, City,
                                                                               City, County
                                                                                     County and
                                                                                            and
State of New
State of New York,
              York, bounded
                     bounded andand described
                                     described as
                                               as follows:
                                                  follows:
BEGINNING at
BEGINNING      at the
                  the corner
                      corner formed  by the
                              formed by the intersection
                                            intersection of
                                                         of the
                                                            the northerly
                                                                northerly side
                                                                          side of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and the easterly side of Broadway;
Street and the easterly side of Broadway;
RUNNING THENCE
RUNNING                northerly along
             THENCE northerly    along the
                                        the easterly
                                            easterly side
                                                     side of
                                                          of Broadway
                                                             Broadway aa distance
                                                                          distance of
                                                                                   of 204
                                                                                      204 feet
                                                                                          feet
2 inches
2        to the
  inches to the corner
                corner formed  by the
                       formed by   the intersection
                                       intersection of
                                                    of the
                                                       the easterly side of
                                                           easterly side of Broadway
                                                                            Broadway and
                                                                                       and the
                                                                                           the
southerly side
southerly side of
               of West
                  West 179th
                       179th Street;
                             Street;
THENCE     easterly along
THENCE easterly     along the
                          the southerly
                              southerly side
                                        side of
                                             of West
                                                West 179th
                                                      179th Street
                                                            Street aa distance of 260
                                                                      distance of 260 feet 8 7/8
                                                                                      feet 87/8
inches to
inches to the
          the corner
              corner formed   by the
                      formed by  the intersection
                                     intersection of
                                                  of the
                                                     the southerly
                                                         southerly side
                                                                     side of
                                                                          of West
                                                                             West 179th
                                                                                   179th Street
                                                                                         Street
and the
and the westerly
        westerly side
                 side of
                      of Wadsworth
                         Wadsworth Avenue;
                                     Avenue;
THENCE     southerly along
THENCE southerly     along the
                           the westerly
                               westerly side
                                        side of
                                             of Wadsworth
                                                Wadsworth Avenue
                                                            Avenue aa distance
                                                                      distance of
                                                                               of 200
                                                                                  200 feet to
                                                                                      feet to
the corner
the corner formed   by the
            formed by  the intersection of the
                           intersection of the westerly
                                               westerly side
                                                        side of
                                                             of Wadsworth
                                                                Wadsworth Avenue
                                                                            Avenue and
                                                                                     and the
                                                                                         the
northerly side
northerly side of
               of West
                  West 178th
                       178th Street;
                              Street;
THENCE     westerly along
THENCE westerly      along the
                            the northerly
                                northerly side
                                          side of
                                                of West
                                                   West 178th
                                                         178th Street  a distance
                                                                Street a distance of
                                                                                  of 301
                                                                                     301 feet
                                                                                         feet 9
                                                                                              9
1/2
1/2 inches  to the
    inches to  the corner
                   corner formed
                           formed byby the
                                       the intersection
                                            intersection of
                                                         of the
                                                             the northerly
                                                                 northerly side
                                                                            side of
                                                                                 of West
                                                                                    West 178th
                                                                                         178th
Street and the
Street and the easterly side of
               easterly side of Broadway
                                Broadway toto the
                                              the point
                                                  point or
                                                        or place
                                                           place of
                                                                 of BEGINNING.
                                                                    BEGINNING.
SAID premises being
SAID premises being more
                    more particularly
                         particularly bounded
                                      bounded and
                                              and described as follows:
                                                  described as follows:
ALL THAT
ALL            CERTAIN plot,
      THAT CERTAIN          plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, being
                                                            being Tax
                                                                  Tax Lot
                                                                      Lot II in Tax Block
                                                                             in Tax Block 2163,
                                                                                          2163,
situate, lying
situate, lying and
               and being
                   being in
                          in the
                             the Borough
                                 Borough ofof Manhattan,
                                              Manhattan, City,
                                                           City, County
                                                                 County and
                                                                        and State  of New
                                                                             State of New York,
                                                                                          York,
being more
being  more particularly
             particularly bounded
                          bounded and
                                    and described
                                        described as
                                                   as follows:
                                                      follows:
BEGINNING at
BEGINNING        at the
                    the corner
                         corner formed
                                 formed byby the
                                              the intersection  of the
                                                   intersection of  the southeasterly
                                                                        southeasterly side
                                                                                       side of
                                                                                            of
Broadway (100
Broadway    (100 feet  wide) with
                  feet wide) with the
                                   the southwesterly
                                       southwesterly side
                                                      side of
                                                           of West
                                                              West 179th
                                                                   179th Street (60 feet
                                                                         Street (60      wide),
                                                                                    feet wide),
as the
as the streets
       streets are
               are laid
                   laid out
                        out on
                            on the
                               the Borough
                                    Borough President
                                             President of
                                                        of Manhattan
                                                           Manhattan Final
                                                                      Final Sectional Map No.
                                                                            Sectional Map  No.
30, said
30, said point
         point having
                having the
                        the Memorial
                            Memorial Church
                                       Church coordinates
                                               coordinates of
                                                            of North
                                                               North 24122.640
                                                                     24122.640 East
                                                                                 East 5478.278
                                                                                      5478.278
(NAD 83
(NAD   83 New
           New York
                 York East  coordinates of
                       East coordinates  of North
                                            North 734630.813
                                                  734630.813 East
                                                               East 647889.374);
                                                                    647889.374);
RUNNING THENCE
RUNNING                  southeasterly along
             THENCE southeasterly       along the
                                               the southwesterly
                                                   southwesterly side
                                                                   side of
                                                                         of West
                                                                            West 179th
                                                                                  179th Street,
                                                                                         Street, aa
distance of
distance of 260.76
            260.76 feet  to the
                    feet to the corner
                                corner formed   by the
                                        formed by  the intersection  of the
                                                       intersection of  the southwesterly
                                                                            southwesterly side
                                                                                          side of
                                                                                                of
West 179th
West   179th Street with the
             Street with  the northwesterly
                               northwesterly side
                                              side of
                                                   of Wadsworth
                                                       Wadsworth Avenue
                                                                    Avenue (80(80 feet wide) said
                                                                                  feet wide) said
line forming
line          an interior
     forming an           angle of
                 interior angle  of 101  degrees 36
                                    101 degrees  36 minutes
                                                     minutes 38
                                                              38 seconds
                                                                 seconds with
                                                                           with the
                                                                                the southeasterly
                                                                                    southeasterly
side of
side of Broadway;
        Broadway;
RUNNING THENCE
RUNNING     THENCE southwesterly
                       southwesterly along
                                      along the
                                             the northwesterly
                                                 northwesterly side
                                                                 side of
                                                                       of Wadsworth
                                                                          Wadsworth Avenue,
                                                                                      Avenue, aa
distance of
distance of 200.00
            200.00 feet to the
                   feet to the corner
                               corner formed
                                      formed byby the
                                                  the intersection
                                                      intersection of
                                                                    of the
                                                                       the northwesterly side of
                                                                           northwesterly side of
Wadsworth Avenue
Wadsworth    Avenue with
                     with the
                           the northeasterly
                               northeasterly side
                                              side of
                                                   of West
                                                       West 178th
                                                             178th Street   (60 feet
                                                                     Street (60      wide); said
                                                                                feet wide); said
line forming
line         an interior
     forming an interior angle
                         angle of
                                of 89
                                   89 degrees
                                      degrees 58  minutes 55
                                               58 minutes      seconds with
                                                            55 seconds   with the
                                                                              the southwesterly
                                                                                  southwesterly
side of
side of West
        West 179th
             179th Street;
                   Street;



                                     Exhibit B—
                                     Exhibit B – Page
                                                 Page 11 of
                                                         of 33
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 44 of 95



RUNNING THENCE
RUNNING      THENCE northwesterly
                        northwesterly along
                                        along the
                                              the northeasterly
                                                   northeasterly side
                                                                  side of
                                                                       of West
                                                                           West 178th
                                                                                 178th Street,
                                                                                       Street, aa
distance of
distance of 301.79
            301.79 feet  to the
                    feet to the corner
                                corner formed  by the
                                       formed by   the intersection
                                                       intersection of
                                                                    of the
                                                                       the northeasterly
                                                                           northeasterly side
                                                                                          side of
                                                                                               of
West 178th
West  178th Street  with the
             Street with  the southeasterly
                              southeasterly side
                                            side of
                                                  of Broadway;
                                                     Broadway; said
                                                                  said line
                                                                       line forming  an interior
                                                                            forming an   interior
angle of
angle  of 90  degrees 00
          90 degrees   00 minutes
                           minutes 53   seconds with
                                    53 seconds   with the
                                                        the northwesterly
                                                            northwesterly side
                                                                            side of
                                                                                 of Wadsworth
                                                                                    Wadsworth
Avenue;
Avenue;
RUNNING THENCE
RUNNING       THENCE northeasterly
                         northeasterly along
                                       along the
                                             the southeasterly
                                                 southeasterly side
                                                                 side of
                                                                      of Broadway,
                                                                         Broadway, aa distance
                                                                                        distance of
                                                                                                 of
204.16 feet
204.16       to the
        feet to the place
                    place and
                          and point
                              point of
                                    of BEGINNING;
                                       BEGINNING; said said line
                                                            line forming   an interior
                                                                  forming an  interior angle
                                                                                       angle of
                                                                                              of 78
                                                                                                 78
degrees 23
degrees  23 minutes
            minutes 3434 seconds
                         seconds with
                                 with the
                                       the northeasterly
                                           northeasterly side
                                                         side of
                                                               of West
                                                                   West 178th
                                                                         178th Street, to the
                                                                               Street, to the point
                                                                                              point
or place
or place of
         of BEGINNING.
            BEGINNING.
BLOCK 2176
BLOCK 2176 LOT
           LOT 17:
               17:
ALL THAT
ALL   THAT CERTAIN
              CERTAIN plot, plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                   of land,
                                                      land, with
                                                            with the
                                                                 the buildings
                                                                     buildings and
                                                                               and improvements
                                                                                   improvements
thereon erected,
thereon  erected, situate,
                  situate, lying
                           lying and
                                  and being
                                       being in  the Borough
                                              in the  Borough ofof Manhattan,
                                                                   Manhattan, City,
                                                                                City, County
                                                                                      County and
                                                                                             and
State of New
State of New York,
              York, bounded
                     bounded and
                               and described
                                    described as
                                               as follows:
                                                  follows:
BEGINNING at
BEGINNING      at the
                  the corner
                      corner formed  by the
                             formed by  the intersection of the
                                            intersection of the northerly
                                                                northerly side
                                                                          side of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and the
Street and the westerly
               westerly side
                        side of
                             of Broadway;
                                Broadway;
RUNNING THENCE
RUNNING                 northerly along
            THENCE northerly      along the
                                        the westerly
                                             westerly side
                                                      side of
                                                           of Broadway
                                                              Broadway aa distance
                                                                           distance of
                                                                                    of 206
                                                                                       206 feet
                                                                                           feet
and 0
and 0 1/2 inches to
      1/2 inches  to the
                     the corner
                         corner formed  by the
                                formed by   the intersection of the
                                                intersection of the westerly
                                                                    westerly side
                                                                             side of
                                                                                  of Broadway
                                                                                     Broadway
and the
and the southerly
        southerly side
                   side of
                        of West
                           West 179th
                                179th Street;
                                      Street;
THENCE     westerly along
THENCE westerly      along the
                            the southerly
                                southerly side
                                           side of
                                                 of West
                                                    West 179th
                                                          179th Street
                                                                 Street aa distance
                                                                           distance of
                                                                                    of 423
                                                                                       423 feet
                                                                                           feet 9
                                                                                                9
7/8 inches
7/8 inches to
            to the
               the corner
                   corner formed
                           formed by by the
                                        the intersection
                                             intersection of
                                                          of the
                                                             the southerly
                                                                  southerly side
                                                                              side of
                                                                                   of West
                                                                                      West 179th
                                                                                           179th
Street and the
Street and the easterly side of
               easterly side of Fort
                                Fort Washington
                                     Washington Avenue;
                                                   Avenue;
THENCE     southerly along
THENCE southerly     along the
                            the easterly
                                easterly side
                                          side of
                                               of Fort
                                                  Fort Washington
                                                       Washington Avenue
                                                                    Avenue aa distance
                                                                              distance of
                                                                                        of 185
                                                                                           185
feet 2 1/4
feet 2 1/4 inches  to the
            inches to the corner
                           corner formed
                                   formed by by the
                                                the intersection of the
                                                    intersection of the easterly side of
                                                                        easterly side  of Fort
                                                                                          Fort
Washington Avenue
Washington   Avenue and
                     and the
                          the northerly
                              northerly side
                                        side of
                                             of West
                                                West 178th
                                                     178th Street;
                                                           Street;
THENCE
THENCE easterly      along the
           easterly along  the northerly
                               northerly side
                                         side of
                                              of West
                                                 West 178th
                                                       178th Street
                                                              Street aa distance
                                                                        distance of
                                                                                 of 341
                                                                                    341 feet 3 1/8
                                                                                        feet 3 1/8
inches to
inches to the
          the corner
              corner formed   by the
                      formed by  the intersection
                                     intersection of
                                                  of the
                                                     the northerly
                                                         northerly side
                                                                   side of
                                                                         of West 178th Street
                                                                            West 178th         and
                                                                                        Street and
the westerly
the westerly side
              side of
                   of Broadway
                      Broadway toto the
                                    the point
                                        point or
                                              or place
                                                 place of
                                                       of BEGINNING.
                                                          BEGINNING.
EXCEPTING    therefrom so
EXCEPTING therefrom     so much
                           much of
                                of the
                                   the premises
                                       premises that
                                                that may
                                                     may be
                                                         be taken
                                                            taken for
                                                                  for widening
                                                                      widening of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and West
Street and West 179th
                179th Street.
                      Street.
SAID premises being
SAID premises being more
                    more particularly
                         particularly bounded
                                      bounded and
                                              and described as follows:
                                                  described as follows:
ALL THAT
ALL   THAT CERTAIN
               CERTAIN plot,plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, being
                                                            being Tax
                                                                  Tax Lot
                                                                      Lot 17
                                                                          17 in Tax Block
                                                                             in Tax Block 2176,
                                                                                          2176,
situate, lying
situate, lying and
               and being
                   being in
                          in the
                             the Borough
                                 Borough ofof Manhattan,
                                              Manhattan, City,
                                                           City, County
                                                                 County and
                                                                        and State  of New
                                                                             State of New York,
                                                                                          York,
being more
being  more particularly
             particularly bounded
                          bounded and
                                    and described
                                         described as
                                                   as follows:
                                                       follows:
BEGINNING at
BEGINNING       at aa point
                      point on
                             on the
                                the southeasterly
                                     southeasterly side
                                                      side of
                                                            of Fort
                                                               Fort Washington
                                                                     Washington Avenue
                                                                                  Avenue (80
                                                                                           (80 feet
                                                                                               feet
wide) extended
wide)  extended northeasterly
                 northeasterly 20.02
                                 20.02 feet,  distant from
                                        feet, distant        the corner
                                                       from the  corner formed  by the
                                                                         formed by the intersection
                                                                                       intersection
of the
of the southeasterly
       southeasterly side
                       side of
                            of Fort
                               Fort Washington
                                     Washington Avenue
                                                   Avenue withwith the
                                                                   the southwesterly
                                                                       southwesterly side
                                                                                      side of
                                                                                           of West
                                                                                              West
179th   Street (60   feet  wide), as  the  streets  are   laid out  on  the Borough
179th Street (60 feet wide), as the streets are laid out on the Borough President of  President  of
Manhattan Final
Manhattan   Final Sectional   Map No.
                  Sectional Map    No. 30,
                                        30, said
                                            said point
                                                  point having
                                                         having the
                                                                 the Memorial
                                                                     Memorial Church
                                                                               Church coordinates
                                                                                        coordinates
of North
of  North 24251.823
            24251.823 East     4956.112 (NAD
                          East 4956.112    (NAD 83       New York
                                                    83 New      York East    coordinates of
                                                                       East coordinates   of North
                                                                                              North
734756.743 East
734756.743   East 647366.432);
                   647366.432);




                                     Exhibit B—
                                     Exhibit B – Page
                                                 Page 22 of
                                                         of 33
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                Exhibit A -
                      Stalking Horse Agreement Pg 45 of 95



RUNNING THENCE
RUNNING     THENCE southeasterly
                       southeasterly along
                                       along the
                                             the northerly
                                                 northerly line  of said
                                                            line of said Parcel
                                                                          Parcel B,
                                                                                 B, aa distance
                                                                                       distance of
                                                                                                of
423.73 feet
423.73       to an
        feet to  an angle
                    angle point
                           point on
                                  on the
                                      the northwesterly
                                          northwesterly side
                                                          side of
                                                                of Broadway
                                                                    Broadway (100
                                                                                (100 feet   wide)
                                                                                       feet wide)
extended northeasterly;
extended  northeasterly; said
                         said line
                              line forming
                                    forming anan interior angle of
                                                 interior angle  of 92   degrees 32
                                                                     92 degrees   32 minutes
                                                                                      minutes 3333
seconds with
seconds with the
              the southeasterly
                  southeasterly side
                                side of
                                     of Fort
                                        Fort Washington
                                             Washington Avenue
                                                          Avenue extended
                                                                   extended northeasterly;
                                                                             northeasterly;
RUNNING THENCE
RUNNING      THENCE southwesterly
                       southwesterly along
                                       along the
                                              the northwesterly
                                                  northwesterly side
                                                                side of
                                                                     of Broadway
                                                                        Broadway extended,
                                                                                    extended, aa
distance of
distance of 205.98
            205.98 feet to an
                   feet to an angle
                               angle point;
                                      point; said
                                             said line
                                                  line forming an interior
                                                       forming an          angle of
                                                                  interior angle of 63
                                                                                     63 degrees
                                                                                        degrees
52 minutes 49
52 minutes  49 seconds
               seconds with
                        with the
                             the last
                                 last mentioned
                                      mentioned course;
                                                  course;
RUNNING THENCE
RUNNING                northwesterly along
            THENCE northwesterly       along the
                                             the southerly
                                                  southerly line of said
                                                            line of said Parcel
                                                                         Parcel B,
                                                                                B, aa distance
                                                                                      distance of
                                                                                               of
341.28 feet
341.28       to an
        feet to  an angle
                     angle point
                            point on
                                   on the
                                       the southeasterly
                                           southeasterly side
                                                           side of
                                                                 of Fort
                                                                     Fort Washington
                                                                           Washington Avenue
                                                                                         Avenue
extended southwesterly;
extended  southwesterly; said
                          said line
                               line forming  an interior
                                    forming an            angle of
                                                 interior angle  of 116
                                                                    116 degrees
                                                                         degrees 07
                                                                                 07 minutes
                                                                                      minutes 57
                                                                                               57
seconds with
seconds with the
             the northwesterly
                  northwesterly side
                                 side of
                                      of Broadway
                                         Broadway extended
                                                    extended southwesterly;
                                                               southwesterly;
RUNNING THENCE
RUNNING      THENCE northeasterly
                         northeasterly along
                                       along the
                                              the southeasterly
                                                   southeasterly side
                                                                 side of
                                                                       of Fort
                                                                           Fort Washington
                                                                                 Washington
Avenue extended,
Avenue   extended, aa distance
                      distance of
                               of 185.22
                                  185.22 feet to the
                                         feet to the place
                                                     place and
                                                           and point
                                                                point of
                                                                      of BEGINNING;
                                                                         BEGINNING; said said
line forming
line         an interior
     forming an interior angle
                         angle of
                               of 87 degrees 26
                                  87 degrees 26 minutes
                                                 minutes 41
                                                         41 seconds
                                                            seconds with
                                                                     with the
                                                                          the last mentioned
                                                                              last mentioned
course.
course.




                                     Exhibit B—
                                     Exhibit B – Page
                                                 Page 33 of
                                                         of 33
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 46 of 95



                                    EXHIBIT C
                                    EXHIBIT C

                   FORM OF ASSIGNMENT
                   FORM OF ASSIGNMENT OF
                                      OF GROUND LEASE
                                         GROUND LEASE

                                   (See attached)
                                   (See attached)




                               Exhibit C—
                               Exhibit C – Page
                                           Page 11 of
                                                   of 77
19-13196-dsj      Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                          Exhibit A -
                        Stalking Horse Agreement Pg 47 of 95



                  ASSIGNMENT AND
                  ASSIGNMENT AND ASSUMPTION
                                 ASSUMPTION OF
                                            OF GROUND LEASE
                                               GROUND LEASE

       THIS     AGREEMENT, made
       THIS AGREEMENT,               made asas of
                                                of _____________,, 2021,
                                                                      2021, between
                                                                              between GEORGE
                                                                                        GEORGE
WASHINGTON BRIDGE
WASHINGTON          BRIDGE BUS   BUS STATION
                                        STATION DEVELOPMENT
                                                     DEVELOPMENT VENTURE  VENTURE LLC   LLC (the
                                                                                               (the
“Assignor”), aa limited
"Assignor"),    limited liability company organized
                        liability company    organized and
                                                       and existing under the
                                                           existing under the laws  of the
                                                                               laws of the State  of
                                                                                           State of
Delaware, and
Delaware, and having
                having an
                       an office
                           office at
                                  at                                                         (the
                                                                                             (the
“Assignee”), aa
"Assignee"),                                    organized and
                                                organized and existing under the
                                                              existing under the laws of
                                                                                 laws of
                        and having
                        and  having an
                                     an office
                                        office at
                                               at                                   .

                                         WITNESSETH, THAT:
                                         WITNESSETH, THAT:

       WHEREAS, the
       WHEREAS,         the Assignor
                             Assignor desires
                                      desires toto assign
                                                   assign to
                                                           to the
                                                              the Assignee
                                                                   Assignee that
                                                                             that certain
                                                                                  certain Agreement
                                                                                          Agreement of  of
Lease dated as
Lease dated  as ofof July  21, 2011,
                     July 21,  2011, made
                                     made by by and
                                                 and between
                                                      between TheThe Port
                                                                     Port Authority
                                                                           Authority of
                                                                                      of New
                                                                                         New York
                                                                                                York and
                                                                                                      and
New Jersey,
New  Jersey, aa body
                 body corporate
                       corporate and
                                  and politic
                                      politic created   by compact
                                               created by   compact between
                                                                     between the
                                                                               the States  of New
                                                                                    States of  New York
                                                                                                    York
and New
and New Jersey      with the
          Jersey with     the consent
                              consent of
                                       of the
                                           the Congress
                                               Congress of of the
                                                               the United
                                                                   United States   of America,
                                                                           States of  America, andand the
                                                                                                       the
Assignor (as
Assignor  (as the
                the same
                     same maymay heretofore
                                  heretofore have
                                               have been
                                                      been amended
                                                             amended or or extended,
                                                                            extended, the
                                                                                        the "Lease"),
                                                                                             “Lease”), aa
Memorandum of
Memorandum      of which
                    which dated
                            dated as
                                  as of
                                     of July  21, 2011
                                        July 21,   2011 was
                                                         was recorded    August 2,
                                                              recorded August    2, 2011
                                                                                    2011 inin (as)
                                                                                              (as) CRFN
                                                                                                   CRFN
2011000271826, covering
2011000271826,     covering premises
                              premises located
                                        located within
                                                  within the
                                                         the Borough
                                                             Borough of of Manhattan,
                                                                           Manhattan, the
                                                                                        the City
                                                                                            City of
                                                                                                  of New
                                                                                                     New
York, as
York, as more
         more particularly
                particularly described
                              described in
                                         in Exhibit
                                            Exhibit AA annexed
                                                        annexed hereto
                                                                  hereto (the
                                                                         (the "Premises").
                                                                              “Premises”).

       NOW, THEREFORE,
       NOW,    THEREFORE, in    in consideration of the
                                   consideration of the covenants
                                                        covenants and
                                                                   and mutual
                                                                       mutual promises
                                                                              promises herein
                                                                                       herein
contained, the
contained, the Assignor
               Assignor and
                        and the
                            the Assignee
                                Assignee hereby
                                         hereby agree
                                                 agree as
                                                       as follows:
                                                          follows:

        1.
        1.      The  Assignor does
                The Assignor    does hereby
                                      hereby assign,
                                                assign, convey,
                                                        convey, transfer
                                                                   transfer and
                                                                             and set
                                                                                  set over
                                                                                      over the
                                                                                           the Lease   and the
                                                                                                Lease and   the
leasehold
leasehold estate
           estate created  thereby, and
                   created thereby,   and all
                                            all right,
                                                right, title
                                                       title and
                                                              and interest   of the
                                                                   interest of  the Assignor
                                                                                     Assignor in in and
                                                                                                    and to
                                                                                                         to the
                                                                                                            the
Premises, to
Premises,  to the
              the Assignee,
                   Assignee, its  legal representatives,
                              its legal  representatives, successors
                                                             successors and
                                                                          and permitted
                                                                               permitted assigns,
                                                                                           assigns, to
                                                                                                     to its
                                                                                                        its and
                                                                                                            and
their own
their own proper
           proper use,
                    use, benefit
                         benefit and
                                  and behoof,
                                       behoof, to to have   and to
                                                     have and    to hold
                                                                     hold the
                                                                           the same
                                                                               same unto
                                                                                      unto the
                                                                                            the Assignee,
                                                                                                  Assignee, its
                                                                                                             its
legal representatives,
legal representatives, successors
                         successors and
                                      and permitted
                                            permitted assigns,
                                                         assigns, from
                                                                    from the
                                                                           the date
                                                                                date hereof
                                                                                      hereof (the
                                                                                              (the "Effective
                                                                                                    “Effective
Date”), for
Date"),  for and
             and during
                  during all
                          all the
                              the rest,
                                   rest, residue   and remainder
                                         residue and    remainder of  of the
                                                                         the term
                                                                              term of
                                                                                    of the
                                                                                       the letting
                                                                                            letting under
                                                                                                     under the
                                                                                                            the
Lease,  subject nevertheless
Lease, subject    nevertheless toto all
                                     all the
                                          the terms,
                                               terms, provisions,
                                                        provisions, covenants
                                                                       covenants andand conditions      therein
                                                                                          conditions therein
contained.
contained.

        2.
        2.      The   Assignee does
                The Assignee     does hereby,
                                       hereby, effective
                                               effective from     and after
                                                           from and    after the
                                                                             the Effective   Date, assume
                                                                                 Effective Date,     assume
the performance    of and  does  hereby  agree  to  perform,  observe   and   be subject to
the performance of and does hereby agree to perform, observe and be subject to all the terms,all  the terms,
provisions, covenants
provisions, covenants andand conditions,
                             conditions, including   without limitation
                                          including without                the obligations
                                                               limitation the  obligations to
                                                                                            to pay
                                                                                               pay Rental,
                                                                                                     Rental,
contained in
contained  in the
              the Lease   which are
                   Lease which   are to
                                     to be
                                        be performed
                                           performed or or observed
                                                           observed byby or
                                                                          or are
                                                                             are applicable
                                                                                 applicable to
                                                                                             to the
                                                                                                 the Lessee
                                                                                                      Lessee
thereunder on
thereunder  on and
                 and after
                      after the
                            the Effective   Date, subject
                                Effective Date,    subject to
                                                            to the
                                                                the provisions
                                                                    provisions ofof Section   17.11 of
                                                                                    Section 17.11     of the
                                                                                                         the
Lease, which is
Lease, which      incorporated in
               is incorporated     this Agreement
                                in this Agreement by by reference.
                                                        reference.

         3.
         3.       The   Assignor agrees
                  The Assignor      agrees that
                                            that this
                                                  this assignment
                                                       assignment ofof the
                                                                        the Lease    shall not
                                                                             Lease shall   not in  any way
                                                                                                in any  way
whatsoever affect
whatsoever     affect or
                       or impair   the liability
                          impair the              of the
                                       liability of  the Assignor
                                                         Assignor to
                                                                   to perform
                                                                      perform allall the
                                                                                     the terms,
                                                                                         terms, provisions,
                                                                                                 provisions,
covenant and
covenant    and conditions
                 conditions ofof the
                                 the Lease   (including without
                                     Lease (including    without limitation  thereto the
                                                                 limitation thereto   the obligation
                                                                                          obligation to
                                                                                                      to pay
                                                                                                         pay
Rental) on
Rental)   on the
              the part
                   part of
                         of the
                            the Lessee
                                 Lessee toto be
                                             be performed
                                                 performed prior
                                                             prior to
                                                                   to the
                                                                       the Effective   Date, subject
                                                                            Effective Date,   subject to
                                                                                                      to the
                                                                                                         the
provisions   of  Section  17.11   and 25.3  of  the Lease.  However,    the Assignor   shall
provisions of Section 17.11 and 25.3 of the Lease. However, the Assignor shall be, and herebybe, and hereby
is, relieved
is, relieved of
              of all
                  all liability and obligations
                      liability and  obligations accruing
                                                   accruing under
                                                            under the
                                                                    the Lease   on and
                                                                         Lease on   and after
                                                                                         after the
                                                                                               the Effective
                                                                                                   Effective
Date.
Date.




                                          Exhibit C—
                                          Exhibit C – Page
                                                      Page 22 of
                                                              of 77
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                   Exhibit A -
                       Stalking Horse Agreement Pg 48 of 95



        4.
        4.      The  provisions of
                The provisions  of this
                                   this Agreement
                                         Agreement shall
                                                    shall be
                                                          be binding
                                                             binding upon,
                                                                     upon, and
                                                                            and shall
                                                                                shall inure
                                                                                      inure to
                                                                                            to the
                                                                                               the
benefit of,
benefit of, the
            the successors
                successors and
                           and assigns
                               assigns of
                                        of Assignor
                                           Assignor and
                                                    and Assignee,
                                                        Assignee, respectively.
                                                                  respectively.

       5.
       5.      This  Assignment of
               This Assignment      of Lease    may be
                                        Lease may    be executed
                                                         executed in
                                                                   in counterparts    and once
                                                                       counterparts and    once fully
                                                                                                fully
executed in
executed     counterparts, it
          in counterparts, it shall
                              shall be
                                    be in
                                       in full force and
                                          full force and effect as if
                                                         effect as if all
                                                                      all parties
                                                                          parties hereto
                                                                                  hereto executed the
                                                                                         executed the
same original.
same original.

        6.
        6.       Assignor, in
                 Assignor,      compliance with
                             in compliance   with Lien
                                                   Lien Law
                                                         Law Section    13, agrees
                                                               Section 13,   agrees that
                                                                                    that Assignor
                                                                                         Assignor will
                                                                                                  will
receive the
receive  the consideration
               consideration forfor this
                                     this conveyance
                                          conveyance and and will
                                                               will hold
                                                                     hold the
                                                                           the right
                                                                                right to
                                                                                      to receive  that
                                                                                          receive that
consideration   as a trust fund  to be applied first to pay the cost of the improvement   before
consideration as a trust fund to be applied first to pay the cost of the improvement before usingusing
any part
any part of
         of it
            it for any other
               for any  other purpose.
                               purpose.

                  BALANCE OF PAGE
                  BALANCE OF PAGE INTENTIONALLY LEFT BLANK
                                  INTENTIONALLY LEFT BLANK




                                      Exhibit C—
                                      Exhibit C – Page
                                                  Page 33 of
                                                          of 77
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50           Exhibit A -
                      Stalking Horse Agreement Pg 49 of 95



      IN  WITNESS WHEREOF,
      IN WITNESS        WHEREOF, the    the Assignor
                                             Assignor and
                                                      and the
                                                          the Assignee
                                                              Assignee have
                                                                       have executed
                                                                            executed this
                                                                                     this
Agreement as
Agreement as of
             of the
                the date
                    date first hereinabove set
                         first hereinabove set forth.
                                               forth.

                                              ASSIGNOR:
                                              ASSIGNOR:

                                              GEORGE WASHINGTON
                                              GEORGE    WASHINGTON BRIDGE BRIDGE BUSBUS
                                              STATION    DEVELOPMENT VENTURE
                                              STATION DEVELOPMENT           VENTURE
                                              LLC,
                                              LLC, aa Delaware
                                                      Delaware limited
                                                               limited liability
                                                                       liability company
                                                                                 company


                                             By:
                                             By:
                                             Name:
                                             Name:
                                             Title:
                                             Title:

                                              ASSIGNEE:
                                              ASSIGNEE:


                                             aa


                                             By:
                                             By:
                                             Name:
                                             Name:
                                             Title:
                                             Title:

[notary blocks
[notary blocks to
               to be
                  be inserted]
                     inserted]




                                 Exhibit C—
                                 Exhibit C – Page
                                             Page 4
                                                  4 of
                                                    of 77
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 50 of 95



                                          EXHIBIT A
                                          EXHIBIT A

                                   LEGAL DESCRIPTION
                                   LEGAL DESCRIPTION

BLOCK 2163
BLOCK 2163 LOT
           LOT 1:
               1:
ALL THAT
ALL   THAT CERTAIN
              CERTAIN plot, plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, with
                                                           with the
                                                                the buildings
                                                                    buildings and
                                                                              and improvements
                                                                                  improvements
thereon erected,
thereon  erected, situate,
                  situate, lying
                           lying and
                                  and being
                                       being in  the Borough
                                              in the Borough ofof Manhattan,
                                                                  Manhattan, City,
                                                                               City, County
                                                                                     County and
                                                                                            and
State of New
State of New York,
              York, bounded
                     bounded andand described
                                     described as
                                               as follows:
                                                  follows:
BEGINNING at
BEGINNING      at the
                  the corner
                      corner formed  by the
                              formed by the intersection
                                            intersection of
                                                         of the
                                                            the northerly
                                                                northerly side
                                                                          side of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and the easterly side of Broadway;
Street and the easterly side of Broadway;
RUNNING THENCE
RUNNING                northerly along
             THENCE northerly    along the
                                        the easterly
                                            easterly side
                                                     side of
                                                          of Broadway
                                                             Broadway aa distance
                                                                          distance of
                                                                                   of 204
                                                                                      204 feet
                                                                                          feet
2 inches
2        to the
  inches to the corner
                corner formed  by the
                       formed by   the intersection
                                       intersection of
                                                    of the
                                                       the easterly side of
                                                           easterly side of Broadway
                                                                            Broadway and
                                                                                       and the
                                                                                           the
southerly side
southerly side of
               of West
                  West 179th
                       179th Street;
                             Street;
THENCE     easterly along
THENCE easterly     along the
                          the southerly
                              southerly side
                                        side of
                                             of West
                                                West 179th
                                                      179th Street
                                                            Street aa distance of 260
                                                                      distance of 260 feet 8 7/8
                                                                                      feet 87/8
inches to
inches to the
          the corner
              corner formed   by the
                      formed by  the intersection
                                     intersection of
                                                  of the
                                                     the southerly
                                                         southerly side
                                                                     side of
                                                                          of West
                                                                             West 179th
                                                                                   179th Street
                                                                                         Street
and the
and the westerly
        westerly side
                 side of
                      of Wadsworth
                         Wadsworth Avenue;
                                     Avenue;
THENCE     southerly along
THENCE southerly     along the
                           the westerly
                               westerly side
                                        side of
                                             of Wadsworth
                                                Wadsworth Avenue
                                                            Avenue aa distance
                                                                      distance of
                                                                               of 200
                                                                                  200 feet to
                                                                                      feet to
the corner
the corner formed   by the
            formed by  the intersection of the
                           intersection of the westerly
                                               westerly side
                                                        side of
                                                             of Wadsworth
                                                                Wadsworth Avenue
                                                                            Avenue and
                                                                                     and the
                                                                                         the
northerly side
northerly side of
               of West
                  West 178th
                       178th Street;
                              Street;
THENCE     westerly along
THENCE westerly      along the
                            the northerly
                                northerly side
                                          side of
                                                of West
                                                   West 178th
                                                         178th Street  a distance
                                                                Street a distance of
                                                                                  of 301
                                                                                     301 feet
                                                                                         feet 9
                                                                                              9
1/2
1/2 inches  to the
    inches to  the corner
                   corner formed
                           formed byby the
                                       the intersection
                                            intersection of
                                                         of the
                                                             the northerly
                                                                 northerly side
                                                                            side of
                                                                                 of West
                                                                                    West 178th
                                                                                         178th
Street and the
Street and the easterly side of
               easterly side of Broadway
                                Broadway toto the
                                              the point
                                                  point or
                                                        or place
                                                           place of
                                                                 of BEGINNING.
                                                                    BEGINNING.
SAID premises being
SAID premises being more
                    more particularly
                         particularly bounded
                                      bounded and
                                              and described as follows:
                                                  described as follows:
ALL THAT
ALL            CERTAIN plot,
      THAT CERTAIN          plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, being
                                                            being Tax
                                                                  Tax Lot
                                                                      Lot II in Tax Block
                                                                             in Tax Block 2163,
                                                                                          2163,
situate, lying
situate, lying and
               and being
                   being in
                          in the
                             the Borough
                                 Borough ofof Manhattan,
                                              Manhattan, City,
                                                           City, County
                                                                 County and
                                                                        and State  of New
                                                                             State of New York,
                                                                                          York,
being more
being  more particularly
             particularly bounded
                          bounded and
                                    and described
                                        described as
                                                   as follows:
                                                      follows:
BEGINNING at
BEGINNING        at the
                    the corner
                         corner formed
                                 formed byby the
                                              the intersection  of the
                                                   intersection of  the southeasterly
                                                                        southeasterly side
                                                                                       side of
                                                                                            of
Broadway (100
Broadway    (100 feet  wide) with
                  feet wide) with the
                                   the southwesterly
                                       southwesterly side
                                                      side of
                                                           of West
                                                              West 179th
                                                                   179th Street (60 feet
                                                                         Street (60      wide),
                                                                                    feet wide),
as the
as the streets
       streets are
               are laid
                   laid out
                        out on
                            on the
                               the Borough
                                    Borough President
                                             President of
                                                        of Manhattan
                                                           Manhattan Final
                                                                      Final Sectional Map No.
                                                                            Sectional Map  No.
30, said
30, said point
         point having
                having the
                        the Memorial
                            Memorial Church
                                       Church coordinates
                                               coordinates of
                                                            of North
                                                               North 24122.640
                                                                     24122.640 East
                                                                                 East 5478.278
                                                                                      5478.278
(NAD 83
(NAD   83 New
           New York
                 York East  coordinates of
                       East coordinates  of North
                                            North 734630.813
                                                  734630.813 East
                                                               East 647889.374);
                                                                    647889.374);
RUNNING THENCE
RUNNING                  southeasterly along
             THENCE southeasterly       along the
                                               the southwesterly
                                                   southwesterly side
                                                                   side of
                                                                         of West
                                                                            West 179th
                                                                                  179th Street,
                                                                                         Street, aa
distance of
distance of 260.76
            260.76 feet  to the
                    feet to the corner
                                corner formed   by the
                                        formed by  the intersection  of the
                                                       intersection of  the southwesterly
                                                                            southwesterly side
                                                                                          side of
                                                                                                of
West 179th
West   179th Street with the
             Street with  the northwesterly
                               northwesterly side
                                              side of
                                                   of Wadsworth
                                                       Wadsworth Avenue
                                                                    Avenue (80(80 feet wide) said
                                                                                  feet wide) said
line forming
line          an interior
     forming an           angle of
                 interior angle  of 101  degrees 36
                                    101 degrees  36 minutes
                                                     minutes 38
                                                              38 seconds
                                                                 seconds with
                                                                           with the
                                                                                the southeasterly
                                                                                    southeasterly
side of
side of Broadway;
        Broadway;
RUNNING THENCE
RUNNING     THENCE southwesterly
                       southwesterly along
                                      along the
                                             the northwesterly
                                                 northwesterly side
                                                                 side of
                                                                       of Wadsworth
                                                                          Wadsworth Avenue,
                                                                                      Avenue, aa
distance of
distance of 200.00
            200.00 feet to the
                   feet to the corner
                               corner formed
                                      formed byby the
                                                  the intersection
                                                      intersection of
                                                                    of the
                                                                       the northwesterly side of
                                                                           northwesterly side of
Wadsworth Avenue
Wadsworth    Avenue with
                     with the
                           the northeasterly
                               northeasterly side
                                              side of
                                                   of West
                                                       West 178th
                                                             178th Street   (60 feet
                                                                     Street (60      wide); said
                                                                                feet wide); said
line forming
line         an interior
     forming an interior angle
                         angle of
                                of 89
                                   89 degrees
                                      degrees 58  minutes 55
                                               58 minutes      seconds with
                                                            55 seconds   with the
                                                                              the southwesterly
                                                                                  southwesterly
side of
side of West
        West 179th
             179th Street;
                   Street;



                                     Exhibit C—
                                     Exhibit C – Page
                                                 Page 55 of
                                                         of 77
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 51 of 95



RUNNING THENCE
RUNNING      THENCE northwesterly
                        northwesterly along
                                        along the
                                              the northeasterly
                                                   northeasterly side
                                                                  side of
                                                                       of West
                                                                           West 178th
                                                                                 178th Street,
                                                                                       Street, aa
distance of
distance of 301.79
            301.79 feet  to the
                    feet to the corner
                                corner formed  by the
                                       formed by   the intersection
                                                       intersection of
                                                                    of the
                                                                       the northeasterly
                                                                           northeasterly side
                                                                                          side of
                                                                                               of
West 178th
West  178th Street  with the
             Street with  the southeasterly
                              southeasterly side
                                            side of
                                                  of Broadway;
                                                     Broadway; said
                                                                  said line
                                                                       line forming  an interior
                                                                            forming an   interior
angle of
angle  of 90  degrees 00
          90 degrees   00 minutes
                           minutes 53   seconds with
                                    53 seconds   with the
                                                        the northwesterly
                                                            northwesterly side
                                                                            side of
                                                                                 of Wadsworth
                                                                                    Wadsworth
Avenue;
Avenue;
RUNNING THENCE
RUNNING       THENCE northeasterly
                         northeasterly along
                                       along the
                                             the southeasterly
                                                 southeasterly side
                                                                 side of
                                                                      of Broadway,
                                                                         Broadway, aa distance
                                                                                        distance of
                                                                                                 of
204.16 feet
204.16       to the
        feet to the place
                    place and
                          and point
                              point of
                                    of BEGINNING;
                                       BEGINNING; said said line
                                                            line forming   an interior
                                                                  forming an  interior angle
                                                                                       angle of
                                                                                              of 78
                                                                                                 78
degrees 23
degrees  23 minutes
            minutes 3434 seconds
                         seconds with
                                 with the
                                       the northeasterly
                                           northeasterly side
                                                         side of
                                                               of West
                                                                   West 178th
                                                                         178th Street, to the
                                                                               Street, to the point
                                                                                              point
or place
or place of
         of BEGINNING.
            BEGINNING.
BLOCK 2176
BLOCK 2176 LOT
           LOT 17:
               17:
ALL THAT
ALL   THAT CERTAIN
              CERTAIN plot, plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                   of land,
                                                      land, with
                                                            with the
                                                                 the buildings
                                                                     buildings and
                                                                               and improvements
                                                                                   improvements
thereon erected,
thereon  erected, situate,
                  situate, lying
                           lying and
                                  and being
                                       being in  the Borough
                                              in the  Borough ofof Manhattan,
                                                                   Manhattan, City,
                                                                                City, County
                                                                                      County and
                                                                                             and
State of New
State of New York,
              York, bounded
                     bounded and
                               and described
                                    described as
                                               as follows:
                                                  follows:
BEGINNING at
BEGINNING      at the
                  the corner
                      corner formed  by the
                             formed by  the intersection of the
                                            intersection of the northerly
                                                                northerly side
                                                                          side of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and the
Street and the westerly
               westerly side
                        side of
                             of Broadway;
                                Broadway;
RUNNING THENCE
RUNNING                 northerly along
            THENCE northerly      along the
                                        the westerly
                                             westerly side
                                                      side of
                                                           of Broadway
                                                              Broadway aa distance
                                                                           distance of
                                                                                    of 206
                                                                                       206 feet
                                                                                           feet
and 0
and 0 1/2 inches to
      1/2 inches  to the
                     the corner
                         corner formed  by the
                                formed by   the intersection of the
                                                intersection of the westerly
                                                                    westerly side
                                                                             side of
                                                                                  of Broadway
                                                                                     Broadway
and the
and the southerly
        southerly side
                   side of
                        of West
                           West 179th
                                179th Street;
                                      Street;
THENCE     westerly along
THENCE westerly      along the
                            the southerly
                                southerly side
                                           side of
                                                 of West
                                                    West 179th
                                                          179th Street
                                                                 Street aa distance
                                                                           distance of
                                                                                    of 423
                                                                                       423 feet
                                                                                           feet 9
                                                                                                9
7/8 inches
7/8 inches to
            to the
               the corner
                   corner formed
                           formed by by the
                                        the intersection
                                             intersection of
                                                          of the
                                                             the southerly
                                                                  southerly side
                                                                              side of
                                                                                   of West
                                                                                      West 179th
                                                                                           179th
Street and the
Street and the easterly side of
               easterly side of Fort
                                Fort Washington
                                     Washington Avenue;
                                                   Avenue;
THENCE     southerly along
THENCE southerly     along the
                            the easterly
                                easterly side
                                          side of
                                               of Fort
                                                  Fort Washington
                                                       Washington Avenue
                                                                    Avenue aa distance
                                                                              distance of
                                                                                        of 185
                                                                                           185
feet 2 1/4
feet 2 1/4 inches  to the
            inches to the corner
                           corner formed
                                   formed by by the
                                                the intersection of the
                                                    intersection of the easterly side of
                                                                        easterly side  of Fort
                                                                                          Fort
Washington Avenue
Washington   Avenue and
                     and the
                          the northerly
                              northerly side
                                        side of
                                             of West
                                                West 178th
                                                     178th Street;
                                                           Street;
THENCE
THENCE easterly      along the
           easterly along  the northerly
                               northerly side
                                         side of
                                              of West
                                                 West 178th
                                                       178th Street
                                                              Street aa distance
                                                                        distance of
                                                                                 of 341
                                                                                    341 feet 3 1/8
                                                                                        feet 3 1/8
inches to
inches to the
          the corner
              corner formed   by the
                      formed by  the intersection
                                     intersection of
                                                  of the
                                                     the northerly
                                                         northerly side
                                                                   side of
                                                                         of West 178th Street
                                                                            West 178th         and
                                                                                        Street and
the westerly
the westerly side
              side of
                   of Broadway
                      Broadway toto the
                                    the point
                                        point or
                                              or place
                                                 place of
                                                       of BEGINNING.
                                                          BEGINNING.
EXCEPTING    therefrom so
EXCEPTING therefrom     so much
                           much of
                                of the
                                   the premises
                                       premises that
                                                that may
                                                     may be
                                                         be taken
                                                            taken for
                                                                  for widening
                                                                      widening of
                                                                               of West
                                                                                  West 178th
                                                                                       178th
Street and West
Street and West 179th
                179th Street.
                      Street.
SAID premises being
SAID premises being more
                    more particularly
                         particularly bounded
                                      bounded and
                                              and described as follows:
                                                  described as follows:
ALL THAT
ALL   THAT CERTAIN
               CERTAIN plot,plot, piece
                                  piece or
                                        or parcel
                                           parcel of
                                                  of land,
                                                     land, being
                                                            being Tax
                                                                  Tax Lot
                                                                      Lot 17
                                                                          17 in Tax Block
                                                                             in Tax Block 2176,
                                                                                          2176,
situate, lying
situate, lying and
               and being
                   being in
                          in the
                             the Borough
                                 Borough ofof Manhattan,
                                              Manhattan, City,
                                                           City, County
                                                                 County and
                                                                        and State  of New
                                                                             State of New York,
                                                                                          York,
being more
being  more particularly
             particularly bounded
                          bounded and
                                    and described
                                         described as
                                                   as follows:
                                                       follows:
BEGINNING at
BEGINNING       at aa point
                      point on
                             on the
                                the southeasterly
                                     southeasterly side
                                                      side of
                                                            of Fort
                                                               Fort Washington
                                                                     Washington Avenue
                                                                                  Avenue (80
                                                                                           (80 feet
                                                                                               feet
wide) extended
wide)  extended northeasterly
                 northeasterly 20.02
                                 20.02 feet,  distant from
                                        feet, distant        the corner
                                                       from the  corner formed  by the
                                                                         formed by the intersection
                                                                                       intersection
of the
of the southeasterly
       southeasterly side
                       side of
                            of Fort
                               Fort Washington
                                     Washington Avenue
                                                   Avenue withwith the
                                                                   the southwesterly
                                                                       southwesterly side
                                                                                      side of
                                                                                           of West
                                                                                              West
179th   Street (60   feet  wide), as  the  streets  are   laid out  on  the Borough
179th Street (60 feet wide), as the streets are laid out on the Borough President of  President  of
Manhattan Final
Manhattan   Final Sectional   Map No.
                  Sectional Map    No. 30,
                                        30, said
                                            said point
                                                  point having
                                                         having the
                                                                 the Memorial
                                                                     Memorial Church
                                                                               Church coordinates
                                                                                        coordinates
of North
of  North 24251.823
            24251.823 East     4956.112 (NAD
                          East 4956.112    (NAD 83       New York
                                                    83 New      York East    coordinates of
                                                                       East coordinates   of North
                                                                                              North
734756.743 East
734756.743   East 647366.432);
                   647366.432);




                                     Exhibit C—
                                     Exhibit C – Page
                                                 Page 66 of
                                                         of 77
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                Exhibit A -
                      Stalking Horse Agreement Pg 52 of 95



RUNNING THENCE
RUNNING     THENCE southeasterly
                       southeasterly along
                                       along the
                                             the northerly
                                                 northerly line  of said
                                                            line of said Parcel
                                                                          Parcel B,
                                                                                 B, aa distance
                                                                                       distance of
                                                                                                of
423.73 feet
423.73       to an
        feet to  an angle
                    angle point
                           point on
                                  on the
                                      the northwesterly
                                          northwesterly side
                                                          side of
                                                                of Broadway
                                                                    Broadway (100
                                                                                (100 feet   wide)
                                                                                       feet wide)
extended northeasterly;
extended  northeasterly; said
                         said line
                              line forming
                                    forming anan interior angle of
                                                 interior angle  of 92   degrees 32
                                                                     92 degrees   32 minutes
                                                                                      minutes 3333
seconds with
seconds with the
              the southeasterly
                  southeasterly side
                                side of
                                     of Fort
                                        Fort Washington
                                             Washington Avenue
                                                          Avenue extended
                                                                   extended northeasterly;
                                                                             northeasterly;
RUNNING THENCE
RUNNING      THENCE southwesterly
                       southwesterly along
                                       along the
                                              the northwesterly
                                                  northwesterly side
                                                                side of
                                                                     of Broadway
                                                                        Broadway extended,
                                                                                    extended, aa
distance of
distance of 205.98
            205.98 feet to an
                   feet to an angle
                               angle point;
                                      point; said
                                             said line
                                                  line forming an interior
                                                       forming an          angle of
                                                                  interior angle of 63
                                                                                     63 degrees
                                                                                        degrees
52 minutes 49
52 minutes  49 seconds
               seconds with
                        with the
                             the last
                                 last mentioned
                                      mentioned course;
                                                  course;
RUNNING THENCE
RUNNING                northwesterly along
            THENCE northwesterly       along the
                                             the southerly
                                                  southerly line of said
                                                            line of said Parcel
                                                                         Parcel B,
                                                                                B, aa distance
                                                                                      distance of
                                                                                               of
341.28 feet
341.28       to an
        feet to  an angle
                     angle point
                            point on
                                   on the
                                       the southeasterly
                                           southeasterly side
                                                           side of
                                                                 of Fort
                                                                     Fort Washington
                                                                           Washington Avenue
                                                                                         Avenue
extended southwesterly;
extended  southwesterly; said
                          said line
                               line forming  an interior
                                    forming an            angle of
                                                 interior angle  of 116
                                                                    116 degrees
                                                                         degrees 07
                                                                                 07 minutes
                                                                                      minutes 57
                                                                                               57
seconds with
seconds with the
             the northwesterly
                  northwesterly side
                                 side of
                                      of Broadway
                                         Broadway extended
                                                    extended southwesterly;
                                                               southwesterly;
RUNNING THENCE
RUNNING      THENCE northeasterly
                         northeasterly along
                                       along the
                                              the southeasterly
                                                   southeasterly side
                                                                 side of
                                                                       of Fort
                                                                           Fort Washington
                                                                                 Washington
Avenue extended,
Avenue   extended, aa distance
                      distance of
                               of 185.22
                                  185.22 feet to the
                                         feet to the place
                                                     place and
                                                           and point
                                                                point of
                                                                      of BEGINNING;
                                                                         BEGINNING; said said
line forming
line         an interior
     forming an interior angle
                         angle of
                               of 87 degrees 26
                                  87 degrees 26 minutes
                                                 minutes 41
                                                         41 seconds
                                                            seconds with
                                                                     with the
                                                                          the last mentioned
                                                                              last mentioned
course.
course.




                                     Exhibit C—
                                     Exhibit C – Page
                                                 Page 7
                                                      7 of
                                                        of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 53 of 95



                                    EXHIBIT D
                                    EXHIBIT D

                            FORM OF
                            FORM OF BILL OF SALE
                                    BILL OF SALE

                                   (See attached)
                                   (See attached)




                               Exhibit D—
                               Exhibit D – Page
                                           Page 11 of
                                                   of 33
19-13196-dsj      Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                       Exhibit A -
                        Stalking Horse Agreement Pg 54 of 95



                         BILL OF
                         BILL OF SALE,
                                 SALE, ASSIGNMENT
                                       ASSIGNMENT AND
                                                  AND ASSUMPTION
                                                      ASSUMPTION

          FOR VALUABLE
          FOR   VALUABLE CONSIDERATION,
                               CONSIDERATION, receipt  receipt of
                                                                of which
                                                                   which is
                                                                          is hereby
                                                                             hereby acknowledged,
                                                                                     acknowledged, as
                                                                                                    as of
                                                                                                       of
 this ____ day
this         day of
                  of ___________,, 2021,
                                     2021, the
                                            the undersigned,
                                                 undersigned, _______________,, aa Delaware
                                                                                        Delaware limited
                                                                                                  limited
 liability company
 liability           (“Seller”), hereby
           company ("Seller"),    hereby sells,
                                         sells, transfers,
                                                transfers, assigns
                                                           assigns and
                                                                    and conveys
                                                                        conveys toto ________________,
aa Delaware
   Delaware limited
               limited liability
                       liability company   (“Buyer”), with
                                 company ("Buyer"),      with respect
                                                               respect to
                                                                       to the
                                                                           the "Property"
                                                                               “Property” (as hereinafter
                                                                                          (as hereinafter
 defined), the
 defined),  the following:
                following:

       1.
       1.      Personal Property.
               Personal  Property. All
                                    All right,
                                        right, title
                                               title and
                                                     and interest of Seller
                                                         interest of        in and
                                                                     Seller in and to
                                                                                   to the
                                                                                      the "Personal
                                                                                          “Personal
Property” (as hereinafter defined).
Property" (as hereinafter defined).

       2.
       2.      Assumed Contracts.
               Assumed   Contracts. All
                                     All right,
                                         right, title
                                                title and
                                                      and interest
                                                          interest of
                                                                   of Seller in and
                                                                      Seller in and to
                                                                                    to the
                                                                                       the "Assumed
                                                                                           “Assumed
Contracts” (as
Contracts" (as hereinafter
               hereinafter defined).
                           defined).

       3.
       3.      Other Rights.
               Other   Rights. All
                                All right,
                                    right, title
                                           title and
                                                 and interest of Seller,
                                                     interest of         to the
                                                                 Seller, to the extent  assignable, in
                                                                                extent assignable,  in
and to
and to all
       all certificates,
           certificates, licenses,
                         licenses, approvals,
                                   approvals, permits,
                                                permits, warranties
                                                         warranties and
                                                                    and other
                                                                          other rights relating to
                                                                                rights relating to the
                                                                                                   the
Property.
Property.

        This  Bill of
        This Bill   of Sale,    Assignment and
                         Sale, Assignment      and Assumption
                                                     Assumption is is given
                                                                       given pursuant
                                                                                pursuant to
                                                                                          to that
                                                                                              that certain
                                                                                                    certain
Agreement of
Agreement    of Purchase
                Purchase andand Sale   (the "APA")
                                 Sale (the  “APA”) dated
                                                       dated as
                                                             as of
                                                                of ______________,, by   by and
                                                                                             and between
                                                                                                  between
Seller and Buyer,
Seller and  Buyer, providing
                    providing forfor the
                                     the sale
                                          sale of
                                               of the
                                                  the Property.
                                                       Property. Buyer
                                                                  Buyer hereby
                                                                           hereby accepts
                                                                                   accepts the
                                                                                            the foregoing
                                                                                                foregoing
assignment and
assignment   and agrees
                 agrees toto assume
                             assume and
                                      and discharge,
                                           discharge, in
                                                       in accordance
                                                          accordance with
                                                                      with the
                                                                             the terms
                                                                                 terms thereof,
                                                                                        thereof, all
                                                                                                 all of
                                                                                                     of the
                                                                                                         the
obligations of
obligations  of Seller  under the
                Seller under   the Assumed
                                   Assumed Contracts,
                                               Contracts, to
                                                           to the
                                                              the extent
                                                                  extent the
                                                                          the same
                                                                               same arise
                                                                                     arise on
                                                                                           on or
                                                                                               or after
                                                                                                  after the
                                                                                                         the
date hereof.
date  hereof. This
               This Bill
                     Bill of
                           of Sale,  Assignment and
                              Sale, Assignment      and Assumption
                                                        Assumption shall
                                                                      shall inure   to the
                                                                             inure to  the benefit
                                                                                           benefit of
                                                                                                    of and
                                                                                                        and
shall be
shall be binding
          binding upon
                  upon Seller    and Buyer,
                          Seller and  Buyer, and
                                               and their
                                                    their respective
                                                          respective successors
                                                                     successors andand assigns.
                                                                                        assigns. As
                                                                                                  As used
                                                                                                      used
herein, the
herein,  the terms
             terms "Assumed
                    “Assumed Contracts",
                                  Contracts”, "Personal
                                                “Personal Property"
                                                            Property” and
                                                                        and "Property"
                                                                              “Property” shall
                                                                                           shall have
                                                                                                 have the
                                                                                                        the
respective meanings
respective  meanings set
                       set forth for the
                           forth for the same
                                          same in  the APA.
                                                in the APA.

        This  Bill of
        This Bill  of Sale,  Assignment and
                       Sale, Assignment   and Assumption
                                              Assumption maymay bebe executed
                                                                      executed in
                                                                                in one
                                                                                    one or
                                                                                        or more
                                                                                            more
counterparts, each
counterparts, each of
                    of which
                       which shall
                              shall be
                                    be deemed
                                       deemed an
                                              an original,
                                                 original, but
                                                           but all
                                                               all of
                                                                   of which
                                                                      which shall
                                                                             shall constitute one
                                                                                   constitute one
and the
and the same
        same document.
              document.

                           [remainder of
                           [remainder of this page intentionally
                                         this page intentionally left
                                                                 left blank]
                                                                      blank]




                                        Exhibit D—
                                        Exhibit D – Page
                                                    Page 22 of
                                                            of 33
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50          Exhibit A -
                     Stalking Horse Agreement Pg 55 of 95



                                            SELLER:
                                            SELLER:

                                            GEORGE WASHINGTON
                                            GEORGE    WASHINGTON BRIDGE BRIDGE BUSBUS
                                            STATION    DEVELOPMENT VENTURE
                                            STATION DEVELOPMENT           VENTURE
                                            LLC,
                                            LLC, aa Delaware
                                                    Delaware limited
                                                             limited liability
                                                                     liability company
                                                                               company


                                            By:
                                            By:
                                            Name:
                                            Name:
                                            Title:
                                            Title:

                                            BUYER:
                                            BUYER:


                                            aa


                                            By:
                                            By:
                                            Name:
                                            Name:
                                            Title:
                                            Title:




                               Exhibit D—
                               Exhibit D – Page
                                           Page 33 of
                                                   of 33
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 56 of 95



                                   EXHIBIT
                                   EXHIBIT E-1
                                           E-1

                     FORM OF ASSIGNMENT
                     FORM OF ASSIGNMENT OF
                                        OF SUBLEASES
                                           SUBLEASES

                                   (See attached)
                                   (See attached)




                              Exhibit
                              Exhibit E-1 – Page
                                      E-1 — Page 11 of
                                                    of 4
                                                       4
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                    Exhibit A -
                       Stalking Horse Agreement Pg 57 of 95



                    ASSIGNMENT AND
                    ASSIGNMENT AND ASSUMPTION
                                   ASSUMPTION OF
                                              OF SUBLEASES
                                                 SUBLEASES

        THIS    ASSIGNMENT AND
        THIS ASSIGNMENT         AND ASSUMPTION
                                       ASSUMPTION OF    OF SUBLEASES     (“Assignment”) is
                                                            SUBLEASES ("Assignment")     is
entered into
entered         as of
          into as   of _____________,, 20_
                                        20__ ("Effective
                                              (“Effective Date")
                                                          Date”) by
                                                                 by and
                                                                    and between
                                                                        between GEORGE
                                                                                  GEORGE
WASHINGTON BRIDGE
WASHINGTON          BRIDGE BUS
                            BUS STATION      DEVELOPMENT VENTURE
                                  STATION DEVELOPMENT           VENTURE LLC,
                                                                          LLC, aa Delaware
                                                                                  Delaware
limited liability company
limited liability         (“Assignor”), and
                  company ("Assignor"), and ______________________________ ("Assignee").
                                                                              (“Assignee”).

                                          R E C I T A L S:
                                          RECITALS:

       A.
       A.       Assignor is
                Assignor     the lessee
                          is the lessee under
                                         under that
                                                that certain
                                                     certain Agreement
                                                             Agreement ofof Lease dated as
                                                                            Lease dated   as of
                                                                                             of July 21,
                                                                                                July 21,
2011, made
2011, made byby and
                 and between
                     between The
                               The Port
                                    Port Authority
                                          Authority of
                                                     of New
                                                        New York
                                                              York and
                                                                   and New
                                                                        New Jersey,
                                                                             Jersey, aa body
                                                                                        body corporate
                                                                                              corporate
and politic
and  politic created  by compact
             created by  compact between
                                     between the
                                               the States   of New
                                                    States of  New York
                                                                     York and
                                                                           and New
                                                                                New Jersey     with the
                                                                                       Jersey with   the
consent of
consent  of the
            the Congress
                 Congress of
                           of the
                               the United
                                   United States    of America,
                                            States of  America, and
                                                                 and the
                                                                      the Assignor
                                                                          Assignor (as
                                                                                    (as the
                                                                                         the same
                                                                                             same may
                                                                                                    may
have been
have  been amended,
            amended, modified
                       modified or or extended,   the "Ground
                                      extended, the    “Ground Lease"),
                                                                 Lease”), covering
                                                                           covering premises
                                                                                     premises located
                                                                                                 located
within the
within the Borough
            Borough ofof Manhattan,
                         Manhattan, the the City
                                            City of
                                                  of New
                                                      New York,
                                                            York, as
                                                                  as more
                                                                      more particularly
                                                                            particularly described
                                                                                          described onon
Exhibit
Exhibit AA attached
            attached hereto
                     hereto and
                             and incorporated
                                 incorporated herein
                                                 herein by
                                                        by reference
                                                           reference (the “Property”).
                                                                     (the "Property").

       B.
       B.      Assignor has
               Assignor    has agreed
                               agreed to
                                      to sell
                                         sell to
                                              to Assignee
                                                 Assignee and
                                                          and Assignee
                                                               Assignee has
                                                                          has agreed
                                                                              agreed to
                                                                                      to purchase
                                                                                          purchase
Assignor’s interest
Assignor's          in the
           interest in the Ground
                            Ground Lease
                                    Lease in accordance with
                                          in accordance with the
                                                             the terms
                                                                 terms and
                                                                       and conditions
                                                                            conditions of
                                                                                       of aa certain
                                                                                             certain
Agreement of
Agreement   of Purchase
               Purchase and
                          and Sale between Assignor
                              Sale between  Assignor and
                                                     and ___________ dated
                                                                        dated as
                                                                              as of
                                                                                 of ___________,
20__ (as
20   (as the
         the same
             same may
                   may have
                         have been
                              been amended,
                                    amended, modified
                                              modified and/or
                                                       and/or assigned,
                                                              assigned, the
                                                                        the "Agreement").
                                                                            “Agreement”).

       C.
       C.     The Property
              The   Property is currently subject
                             is currently subject to
                                                  to those
                                                     those certain
                                                            certain subleases
                                                                    subleases set
                                                                               set forth on Exhibit
                                                                                   forth on Exhibit
“B” attached
"B" attached hereto
             hereto and
                    and incorporated
                        incorporated herein  by reference
                                      herein by reference (collectively,
                                                           (collectively, the
                                                                          the "Leases").
                                                                              “Leases”).

       D.
      D.      Assignor desires
              Assignor          to assign
                        desires to assign Assignor's
                                          Assignor’s rights
                                                      rights under
                                                             under the
                                                                   the Subleases
                                                                       Subleases toto Assignee
                                                                                      Assignee and
                                                                                               and
Assignee desires
Assignee desires to
                 to assume
                    assume Assignor's
                           Assignor’s obligations
                                        obligations thereunder
                                                    thereunder from  and after
                                                               from and  after the
                                                                               the Effective  Date.
                                                                                    Effective Date.

       NOW, THEREFORE,
       NOW,    THEREFORE, for for and
                                  and in
                                      in consideration
                                         consideration of
                                                       of the
                                                          the sum
                                                              sum of
                                                                   of One
                                                                      One Dollar
                                                                           Dollar ($1.00),
                                                                                  ($1.00), paid
                                                                                           paid by
                                                                                                by
Assignee to
Assignee  to Assignor,
             Assignor, and
                       and other
                           other good
                                 good and
                                       and valuable
                                           valuable consideration,
                                                     consideration, the
                                                                    the receipt
                                                                        receipt and
                                                                                and sufficiency
                                                                                    sufficiency of
                                                                                                of
which are
which are hereby
           hereby acknowledged,
                  acknowledged, the
                                 the parties
                                     parties hereto
                                             hereto agree
                                                    agree as
                                                          as follows:
                                                             follows:

       7.
       7.        Effective  as of
                 Effective as  of the
                                  the Effective  Date, Assignor
                                      Effective Date,  Assignor does   hereby assign,
                                                                 does hereby  assign, transfer
                                                                                      transfer and
                                                                                                and set
                                                                                                    set
over to
over to Assignee
        Assignee all all of
                         of Assignor's
                             Assignor’s right,
                                         right, title
                                                title and
                                                      and interest in and
                                                          interest in and to
                                                                           to the
                                                                              the Subleases,   subject,
                                                                                  Subleases, subject,
however, to
however,  to all
             all of
                 of the
                    the covenants,
                        covenants, terms,
                                    terms, conditions
                                            conditions and
                                                        and provisions
                                                            provisions thereof.
                                                                       thereof.

        8.
        8.      Assignee covenants
                Assignee    covenants and
                                      and agrees
                                          agrees to
                                                 to assume,
                                                    assume, keep
                                                            keep and
                                                                   and perform,
                                                                        perform, from
                                                                                  from and
                                                                                        and after
                                                                                             after the
                                                                                                   the
Effective  Date, all
Effective Date,  all of
                     of the
                        the terms,
                            terms, covenants
                                   covenants and
                                             and conditions contained in
                                                 conditions contained   in the
                                                                           the Subleases  required to
                                                                               Subleases required   to
be kept
be      and performed
   kept and  performed by by the
                             the owner
                                 owner or
                                       or landlord thereunder first
                                          landlord thereunder first arising
                                                                    arising on
                                                                            on or
                                                                               or after
                                                                                  after the
                                                                                        the Effective
                                                                                            Effective
Date.
Date.

        9.
        9.     This Assignment shall
               This Assignment  shall be
                                      be governed
                                         governed and
                                                    and construed
                                                        construed inin accordance
                                                                       accordance with
                                                                                   with the
                                                                                        the laws of
                                                                                            laws of
the State
the       of New
    State of New York,
                 York, without
                       without giving
                               giving effect  to any
                                       effect to any conflicts
                                                     conflicts of
                                                               of laws  provisions thereof.
                                                                  laws provisions  thereof.

       10.
      10.     This  Assignment shall
              This Assignment    shall be
                                       be binding
                                          binding upon
                                                   upon and
                                                        and inure
                                                            inure to
                                                                  to the
                                                                     the benefit
                                                                         benefit of
                                                                                 of Assignor
                                                                                    Assignor and
                                                                                             and
Assignee and
Assignee and their
             their respective successors and
                   respective successors  and assigns.
                                              assigns.




                                      Exhibit
                                      Exhibit E-1 – Page
                                              E-1 — Page 22 of
                                                            of 4
                                                               4
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                Exhibit A -
                      Stalking Horse Agreement Pg 58 of 95



       11.
       11.    This Assignment may
              This Assignment    may be
                                      be executed
                                         executed in multiple identical
                                                  in multiple identical counterparts all of
                                                                        counterparts all of which,
                                                                                            which,
when taken
when taken together,
           together, shall
                     shall constitute one document.
                           constitute one document.




                                    Exhibit
                                    Exhibit E-1 – Page
                                            E-1 — Page 33 of
                                                          of 4
                                                             4
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50         Exhibit A -
                      Stalking Horse Agreement Pg 59 of 95



        IN WITNESS WHEREOF,
        IN WITNESS  WHEREOF, Assignor
                             Assignor and
                                      and Assignee
                                          Assignee have
                                                   have executed
                                                        executed this
                                                                 this Assignment
                                                                      Assignment as
                                                                                 as of
                                                                                    of
the Effective
the           Date.
    Effective Date.



                                      ASSIGNOR:
                                      ASSIGNOR:

                                      GEORGE WASHINGTON
                                      GEORGE       WASHINGTON BRIDGE
                                                               BRIDGE BUS
                                                                        BUS STATION
                                                                              STATION
                                      DEVELOPMENT VENTURE
                                      DEVELOPMENT       VENTURE LLC,
                                                                LLC, aa Delaware
                                                                        Delaware limited
                                                                                 limited
                                      liability company
                                      liability company

                                      By:
                                      By:
                                      Name:
                                      Name:
                                      Title:
                                      Title:




                                      ASSIGNEE:
                                      ASSIGNEE:

                                       __________________________,
                                      aa _________________________


                                      By:
                                      By:
                                      Name:
                                      Name:
                                      Title:
                                      Title:



[notary blocks
[notary blocks and
               and exhibits to be
                   exhibits to be inserted]
                                  inserted]




                                    Exhibit
                                    Exhibit E-1 – Page
                                            E-1 — Page 4
                                                       4 of
                                                         of 4
                                                            4
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 60 of 95



                                   EXHIBIT
                                   EXHIBIT E-2
                                           E-2

                        FORM OF SUBTENANT
                        FORM OF SUBTENANT NOTICES
                                          NOTICES

                                   (See attached)
                                   (See attached)




                              Exhibit
                              Exhibit E-2 – Page
                                      E-2 — Page 11 of
                                                    of 55
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                   Exhibit A -
                       Stalking Horse Agreement Pg 61 of 95



                                        NOTICE LETTER
                                        NOTICE LETTER



_________________,, 202
                    202__

[TENANT NAME]
[TENANT NAME]
[TENANT ADDRESS]
[TENANT ADDRESS]

Re:
Re:    Your Lease
       Your       at George
            Lease at George Washington
                            Washington Bridge
                                       Bridge Bus
                                              Bus Station, New York,
                                                  Station, New York, NY
                                                                      NY ("Lease")
                                                                          (“Lease”) —
                                                                                    –
       Notice of
       Notice of Change
                 Change of
                        of Ownership
                           Ownership and
                                     and 1099
                                         1099 Reporting
                                              Reporting Information
                                                        Information for Calendar Year
                                                                    for Calendar Year
       2021
       2021


Dear Tenant,
Dear Tenant,

 You are
You  are hereby
         hereby notified
                notified by
                          by George
                              George Washington
                                     Washington Bridge
                                                  Bridge Bus
                                                         Bus Station Development Venture
                                                             Station Development Venture LLC,
                                                                                         LLC,
aa Delaware
   Delaware limited liability company
            limited liability company ("Seller"),
                                       (“Seller”), and
                                                   and GWB
                                                       GWB MADISON
                                                            MADISON PURCHASER
                                                                        PURCHASER LLC,
                                                                                     LLC, aa
 Delaware limited
Delaware  limited liability
                  liability company  (the "New
                            company (the  “New Landlord”),  as follows:
                                                Landlord"), as follows:

        On _______________,, 202_
        On                        202__ (the
                                          (the "Transfer
                                               “Transfer Date"),
                                                          Date”), Seller  conveyed its
                                                                   Seller conveyed its interest in and
                                                                                       interest in and
to that
to that certain
        certain Agreement
                Agreement of of Lease
                                Lease byby and
                                           and between
                                                between The
                                                          The Port
                                                              Port Authority
                                                                    Authority of
                                                                              of New
                                                                                 New York
                                                                                       York and
                                                                                             and New
                                                                                                  New
Jersey, as lessor,
Jersey, as         and Seller,
           lessor, and         as lessee,
                       Seller, as lessee, dated
                                          dated July  21, 2011
                                                 July 21, 2011 (as
                                                               (as the
                                                                   the same
                                                                       same may
                                                                             may have
                                                                                 have been
                                                                                       been amended
                                                                                             amended
and/or modified
and/or  modified before
                   before the
                          the Transfer   Date, the
                              Transfer Date,   the "Ground
                                                   “Ground Lease”)    to New
                                                             Lease") to  New Landlord.   By virtue
                                                                              Landlord. By   virtue of
                                                                                                    of
this conveyance,
this conveyance, NewNew Landlord
                          Landlord isis now
                                        now the
                                              the lessee  under the
                                                  lessee under  the Ground
                                                                     Ground Lease   and the
                                                                             Lease and   the landlord
                                                                                              landlord
under your
under  your Lease.
             Lease.

        Effective as of
        Effective as  of the
                         the Transfer  Date, your
                             Transfer Date,  your landlord,
                                                   landlord, payment
                                                             payment address,
                                                                       address, W-9
                                                                                W-9 reporting
                                                                                     reporting
requirements, and
requirements,   and insurance
                     insurance certificate
                               certificate will
                                           will change.
                                                change.      Please see
                                                            Please  see below
                                                                         below for
                                                                                for additional
                                                                                    additional
instructions.
instructions.

                                              New Landlord:
                                              New Landlord:

        As of
        As  of the
                the Transfer   Date, the
                     Transfer Date,   the landlord   under your
                                          landlord under   your Lease
                                                                 Lease isis now
                                                                            now GWB     Madison
                                                                                 GWB Madison
Purchaser    LLC, aa Delaware
Purchaser LLC,        Delaware limited
                                  limited liability company. Please
                                          liability company.   Please reference
                                                                       reference the
                                                                                 the copy
                                                                                     copy of
                                                                                           of the
                                                                                              the
Assignment and
Assignment   and Assumption
                  Assumption ofof the
                                  the Ground
                                      Ground Lease   between Seller
                                              Lease between         and New
                                                             Seller and New Landlord  attached as
                                                                             Landlord attached as
Exhibit A for
Exhibit A  for proof
               proof of
                     of transfer.
                        transfer.

                               New Bank
                               New Bank Account/Payment
                                        Account/Payment Information:
                                                        Information:

       As of
       As  of the
              the Transfer Date, rental
                  Transfer Date, rental payments
                                        payments to
                                                 to be
                                                    be made
                                                       made via
                                                            via Electronic Automated Clearing
                                                                Electronic Automated  Clearing
House ("ACH")
House (“ACH”) payment
                  payment method
                           method should
                                    should be
                                           be immediately changed to
                                              immediately changed  to the
                                                                       the following new bank
                                                                           following new bank
account information:
account information:

                               Bank Name:
                               Bank Name:              _____________________
                               ABA:
                               ABA:                    _____________________
                               Account Number:
                               Account Number:         _____________________


                                     Exhibit
                                     Exhibit E-2 – Page
                                             E-2 — Page 22 of
                                                           of 55
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                      Exhibit A -
                       Stalking Horse Agreement Pg 62 of 95



                                Account Name:
                                Account Name:            _____________________

        If you currently
        If you currently do
                         do not
                            not make
                                make rental
                                       rental payments
                                              payments via
                                                       via ACH
                                                           ACH but
                                                                 but would
                                                                     would like  to do
                                                                            like to    so, please
                                                                                    do so, please
contact Nina
contact Nina Wash/cash
              Wash/cash receipts  via email
                         receipts via email at
                                            at epay@rptrealty.com
                                               epay@rptrealty.com or
                                                                  or call
                                                                     call (248)
                                                                          (248) 592-6018.
                                                                                592-6018.

        Rental payments
        Rental payments made
                        made by
                             by check
                                check should
                                      should be
                                             be mailed
                                                mailed to:
                                                       to:

                                GWB Madison
                                GWB  Madison Purchaser
                                             Purchaser LLC
                                                       LLC
                                _____________________
                                _____________________
                                _____________________

                                    2021 W-9
                                    2021     Reporting Requirements:
                                         W-9 Reporting Requirements:

        Pursuant to
        Pursuant  to the
                     the assignment
                         assignment of of the
                                          the Ground
                                              Ground Lease   on the
                                                       Lease on  the Transfer   Date, all
                                                                     Transfer Date,   all payments
                                                                                          payments
reported on
reported  on IRS   Form 1099
             IRS Form    1099 for  the period
                               for the  period commencing
                                                commencing onon the
                                                                 the Transfer  Date and
                                                                     Transfer Date   and all
                                                                                          all future
                                                                                              future
reporting periods
reporting periods should
                   should show
                          show the
                                the recipient's
                                     recipient’s name
                                                 name and
                                                       and TIN
                                                           TIN as
                                                                as that
                                                                   that of
                                                                        of __________.. Attached
                                                                                          Attached
as Exhibit
as Exhibit BB is the W-9
              is the W-9 reflecting
                          reflecting the
                                      the recipient's
                                          recipient’s name
                                                      name on
                                                           on Line
                                                              Line 11 and
                                                                       and the
                                                                            the TIN
                                                                                TIN applicable
                                                                                     applicable for
                                                                                                 for
such period.
such period.

                                       Insurance
                                       Insurance Certificate Change:
                                                 Certificate Change:

        In  addition, please
        In addition,   please contact
                               contact your
                                        your insurance
                                               insurance broker
                                                           broker and
                                                                   and notify
                                                                         notify them
                                                                                them toto send
                                                                                          send aa revised
                                                                                                   revised
certificate of
certificate  of insurance
                insurance with
                           with both
                                 both the
                                       the New
                                           New Landlord’s       name (GWB
                                                  Landlord's name      (GWB Madison
                                                                               Madison Purchaser
                                                                                         Purchaser LLC)
                                                                                                     LLC)
and the
and  the Managing
         Managing Agent's
                      Agent’s name
                               name (RPT
                                      (RPT Realty,
                                             Realty, Inc.)
                                                       Inc.) as
                                                             as additional
                                                                 additional named
                                                                            named insureds,
                                                                                    insureds, along
                                                                                              along with
                                                                                                      with
any other
any  other additional
             additional named
                        named insured     as required
                                 insured as   required byby your
                                                              your Lease.
                                                                   Lease. The     revised certificates
                                                                             The revised   certificates of
                                                                                                        of
insurance are
insurance   are due
                due within
                     within 10
                            10 days
                                days of
                                     of receipt
                                         receipt of
                                                  of this
                                                     this letter and may
                                                          letter and may bebe sent
                                                                              sent via
                                                                                   via USPS
                                                                                        USPS or
                                                                                              or email  to
                                                                                                  email to
the following
the             contact in
    following contact   in our
                           our office:
                               office:

                                Ms. Sophia
                                Ms. Sophia Loveless
                                            Loveless
                                c/o RPT
                                c/o RPT Realty,
                                         Realty, Inc.
                                                 Inc.
                                20750 Civic
                                20750  Civic Center
                                             Center Dr.,
                                                     Dr., Suite 310
                                                          Suite 310
                                Southfield, MI 48076
                                Southfield, MI  48076
                                Telephone:  (248) 350-9900
                                Telephone: (248)  350-9900
                                sloveless@rptrealty.com
                                sloveless@iptrealty.com

       Sales  reports should
       Sales reports  should be be emailed
                                   emailed toto leaseadmininfo@rptrealty.com
                                                leaseadmininfo@rptrealty.com or or mailed
                                                                                   mailed to
                                                                                          to our
                                                                                             our
corporate office's
corporate office’s address
                   address listed
                           listed below,
                                  below, to
                                         to the
                                            the attention
                                                attention of
                                                          of Tenant
                                                             Tenant Sales Department.
                                                                    Sales Department.

All correspondence
All  correspondence and
                    and notifications
                        notifications should
                                      should be
                                             be mailed
                                                mailed to
                                                       to our
                                                          our corporate
                                                              corporate offices
                                                                        offices at
                                                                                at the
                                                                                   the address
                                                                                       address
listed below:
listed below:

                                c/o RPT
                                c/o RPT Realty
                                         Realty
                                20750 Civic
                                20750 Civic Center
                                             Center Dr.,
                                                    Dr., Suite 310
                                                         Suite 310
                                Southfield, MI 48076
                                Southfield, MI  48076

        With aa copy
        With    copy to:
                     to:        c/o Monarch
                                c/o Monarch Alternative
                                            Alternative Capital
                                                        Capital LP
                                                                LP


                                       Exhibit
                                       Exhibit E-2 – Page
                                               E-2 — Page 33 of
                                                             of 55
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 63 of 95



                              535 Madison Avenue,
                              535 Madison   Avenue, 26th Floor
                                                    26th Floor
                              New York,
                              New   York, NY
                                          NY 10022
                                              10022
                              Attn: James
                              Attn:       Carroll
                                    James Carroll
                              Email:  james.carroll@monarchlp.com
                              Email: james.carroll@monarchlp.com


With copies
With        of all
     copies of all Legal Notices to:
                   Legal Notices to:

                              c/o RPT
                              c/o RPT Realty
                                      Realty
                              19 W
                              19    44th Street,
                                  W 44th Street, Suite 1002
                                                 Suite 1002
                              New York,
                              New  York, NY
                                         NY 10036
                                              10036

       With aa copy
       With    copy to:
                    to:       c/o Monarch
                              c/o Monarch Alternative
                                           Alternative Capital
                                                       Capital LP
                                                               LP
                              535 Madison Avenue,
                              535 Madison   Avenue, 26th Floor
                                                    26th Floor
                              New York,
                              New   York, NY
                                          NY 10022
                                              10022
                              Attn: James
                              Attn:       Carroll
                                    James Carroll
                              Email:  james.carroll@monarchlp.com
                              Email: james.carroll@monarchlp.com

       If  there is
       If there  is aa security
                       security deposit
                                deposit with
                                        with respect
                                             respect to
                                                     to your
                                                        your Lease, it has
                                                             Lease, it has been
                                                                            been transferred
                                                                                 transferred to
                                                                                             to the
                                                                                                the
New Landlord,
New   Landlord, and
                 and the
                       the New
                           New Landlord   will be
                                 Landlord will be responsible for holding
                                                  responsible for holding the
                                                                           the same
                                                                               same in  accordance
                                                                                     in accordance
with the
with the terms
         terms of
                of your
                   your lease.
                         lease.

        We appreciate
        We   appreciate your
                         your attention
                              attention to
                                        to these
                                           these details.
                                                 details. If you have
                                                          If you have any
                                                                      any questions, please do
                                                                          questions, please do not
                                                                                               not
hesitate to
hesitate to reach out to
            reach out to _______________.

       This Notice Letter
       This Notice         may be
                    Letter may  be executed
                                   executed by by Seller and New
                                                  Seller and  New Landlord
                                                                   Landlord in   counterparts, and
                                                                             in counterparts,  and
once fully
once       executed in
     fully executed     counterparts, it
                     in counterparts, it shall
                                         shall be
                                                be in
                                                   in full
                                                      full force and effect
                                                           force and effect as
                                                                            as if
                                                                               if Seller and New
                                                                                  Seller and  New
Landlord
Landlord executed the same
         executed the  same original.
                            original.

            [remainder of
            [remainder of this page intentionally
                          this page intentionally left
                                                  left blank; signature page
                                                       blank; signature page follows]
                                                                              follows]




                                    Exhibit
                                    Exhibit E-2 – Page
                                            E-2 — Page 4
                                                       4 of
                                                         of 55
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50              Exhibit A -
                      Stalking Horse Agreement Pg 64 of 95




                                             SELLER:
                                             SELLER:

                                              GEORGE     WASHINGTON BRIDGE
                                              GEORGE WASHINGTON              BRIDGE BUS
                                                                                    BUS
                                              STATION DEVELOPMENT
                                              STATION    DEVELOPMENT VENTURE  VENTURE LLC,
                                                                                       LLC,
                                             aa Delaware
                                                Delaware limited liability company
                                                         limited liability company



                                             By:
                                             By:
                                             Name:
                                             Name:
                                             Title:
                                             Title:

                                             NEW LANDLORD:
                                             NEW LANDLORD:

                                              GWB
                                              GWB MADISON
                                                    MADISON PURCHASER
                                                                 PURCHASER LLC,  LLC,
                                             aa Delaware
                                                Delaware limited liability company
                                                         limited liability company



                                             By:
                                             By:
                                             Name:
                                             Name:
                                             Title:
                                             Title:


[Exhibits A
[Exhibits A and
            and B
                B to
                  to be
                     be attached]
                        attached]




                                    Exhibit
                                    Exhibit E-2 – Page
                                            E-2 — Page 55 of
                                                          of 55
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 65 of 95



                                    EXHIBIT
                                    EXHIBIT F
                                            F

                          INTENTIONALLY OMITTED.
                          INTENTIONALLY OMITTED.




                               Exhibit F—
                               Exhibit F – Page
                                           Page 11 of
                                                   of 11
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 66 of 95



                                    EXHIBIT G
                                    EXHIBIT G

                        FORM OF SUBLEASE
                        FORM OF SUBLEASE ESTOPPEL
                                         ESTOPPEL

                                   (See attached)
                                   (See attached)




                               Exhibit G—
                               Exhibit G – Page
                                           Page 11 of
                                                   of 55
19-13196-dsj      Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                      Exhibit A -
                        Stalking Horse Agreement Pg 67 of 95



                              TENANT ESTOPPEL
                              TENANT ESTOPPEL CERTIFICATE
                                              CERTIFICATE


To:
To:     _________________________ ("Landlord")
                                        (“Landlord”)
        GWB Madison
        GWB   Madison Purchaser
                        Purchaser LLC,
                                  LLC, aa Delaware
                                          Delaware limited    liability company,
                                                     limited liability  company, and
                                                                                   and its
                                                                                       its
        successors, assigns
        successors, assigns and
                            and designees (“Purchaser”)
                                designees ("Purchaser")
        GWB Madison
        GWB   Madison A A LLC,
                          LLC, aa Delaware
                                  Delaware limited
                                            limited liability company, and
                                                    liability company,    and its successors, assigns
                                                                              its successors, assigns
        and designees  (“First
        and designees ("First  Lien
                               Lien Exit
                                    Exit Lender”)
                                         Lender")
        _________________________ and   and its successors, assigns
                                            its successors, assigns and
                                                                      and designees
                                                                          designees ("Senior
                                                                                     (“Senior
        Secured Lender")
        Secured  Lender”)


Tenant:
Tenant:         _____________________ ("Tenant")
                                      (“Tenant”)

Ladies and Gentlemen:
Ladies and Gentlemen:

Tenant hereby certifies
Tenant hereby certifies to
                        to you,
                           you, as
                                as of
                                   of the
                                      the date
                                          date hereof, the following:
                                               hereof, the following:
       1.
       1.       Tenant  is the
                Tenant is  the tenant
                                tenant under
                                       under that
                                              that certain
                                                   certain Lease  Agreement, dated
                                                           Lease Agreement,    dated as
                                                                                     as of
                                                                                        of
____________ (the(the "Lease"),
                      “Lease”), byby and
                                     and between
                                          between Landlord
                                                    Landlord and
                                                               and Tenant,
                                                                   Tenant, for
                                                                            for _________ consisting
                                                                                           consisting
of approximately
of approximately ______ leasable
                             leasable square
                                      square feet
                                              feet (the
                                                   (the "Premises")
                                                        “Premises”) inin the
                                                                         the center
                                                                             center known
                                                                                    known
as_____________ ("Shopping
as                  (“Shopping Center”).       [The Lease
                                    Center"). [The          is guaranteed
                                                     Lease is  guaranteed by
                                                                           by ______________
(“Guarantor”) pursuant
("Guarantor")    pursuant toto that
                               that certain
                                    certain [Guaranty
                                            [Guaranty ofof Lease] dated ________ ("Guaranty")].
                                                           Lease] dated             (“Guaranty”)].
All capitalized
All capitalized terms
                terms not
                       not otherwise
                            otherwise defined
                                        defined herein
                                                herein shall
                                                        shall have
                                                              have the
                                                                   the meanings
                                                                       meanings provided
                                                                                  provided in
                                                                                           in the
                                                                                              the
Lease.
Lease.

        2.
        2.       The
                 The Lease
                     Lease is  in full
                            is in full force and effect.
                                       force and effect. The
                                                         The Lease  constitutes the
                                                              Lease constitutes the entire
                                                                                    entire written
                                                                                           written
agreement between
agreement    between Tenant   and Landlord
                      Tenant and              has not
                                   Landlord has   not been
                                                      been amended,
                                                            amended, modified
                                                                     modified oror supplemented
                                                                                   supplemented
except as
except  as follows:
           follows: _____________________________________________.. There                are no
                                                                                  There are  no other
                                                                                                 other
agreements or
agreements    or understandings,
                 understandings, whether
                                  whether written
                                            written or
                                                    or oral,
                                                       oral, between
                                                             between Tenant  and Landlord
                                                                     Tenant and             with
                                                                                  Landlord with
respect to
respect  to the
            the Lease or the
                Lease or the Premises.
                             Premises.

        3.
        3.    The term ("Term")
              The term (“Term”) of
                                of the
                                   the Lease  commenced on
                                       Lease commenced     on ____________,, ____,, and
                                                                                    and
expires on
expires on ________________,, 20_,
                              20__, subject
                                    subject to
                                            to the
                                               the following
                                                   following renewal options:
                                                             renewal options:
______________________________________________________________________.

        4.
        4.       Tenant  has accepted
                 Tenant has   accepted possession
                                       possession of
                                                   of and
                                                      and occupies
                                                          occupies the
                                                                   the entire
                                                                        entire Premises
                                                                               Premises under
                                                                                         under the
                                                                                               the
Lease and is
Lease and      open and
            is open  and conducting
                         conducting business
                                      business therein.
                                               therein. Tenant has not
                                                        Tenant has  not entered  into any
                                                                        entered into  any assignment,
                                                                                          assignment,
sublease, hypothecation,
sublease,  hypothecation, leasehold    mortgage or
                            leasehold mortgage   or other
                                                    other agreement
                                                          agreement transferring
                                                                     transferring or
                                                                                   or encumbering
                                                                                      encumbering
any of
any of its interest in
       its interest in the
                       the Lease  or Premises.
                           Lease or  Premises.

        5.
        5.       Tenant  is currently
                 Tenant is  currently obligated
                                      obligated to
                                                to pay
                                                   pay annual
                                                        annual base
                                                               base rent
                                                                     rent in
                                                                           in the
                                                                              the amount
                                                                                   amount ofof
$___________ payable
$                 payable in  monthly installments
                           in monthly  installments of
                                                    of $$________,, [on
                                                                     [on aa gross
                                                                             gross basis,]
                                                                                    basis,] and
                                                                                            and such
                                                                                                such
amount been
amount   been paid
               paid through
                    through _______________,, 20_. 20__. The
                                                           The Lease   provides for
                                                               Lease provides          percentage rent
                                                                                   for percentage  rent
payable as
payable  as follows
            follows ______.The     annual percentage
                              .The annual  percentage rent
                                                       rent was
                                                            was last paid in
                                                                last paid   in the
                                                                               the amount
                                                                                    amount ofof
$______for
$             the period
          for the period of
                          of________ .Tenant
                                       .Tenant has
                                                has paid
                                                    paid percentage
                                                         percentage rent
                                                                      rent payable
                                                                            payable under
                                                                                      under the
                                                                                             the Lease
                                                                                                 Lease
for the period
for the period up
                up to
                   to and
                      and including
                           including ___         .



                                        Exhibit G—
                                        Exhibit G – Page
                                                    Page 22 of
                                                            of 55
19-13196-dsj      Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                       Exhibit A -
                        Stalking Horse Agreement Pg 68 of 95



         6.
         6.       Payments of
                  Payments    of additional
                                 additional rent  on account
                                            rent on   account of
                                                              of common
                                                                 common area
                                                                          area maintenance,
                                                                                maintenance, real
                                                                                              real estate
                                                                                                    estate
taxes and
taxes  and insurance    (“CAM Charges”)
             insurance ("CAM                  are currently
                                  Charges") are    currently payable
                                                             payable monthly
                                                                     monthly inin the
                                                                                  the amount
                                                                                      amount of
                                                                                              of
$_______ and
$             and such
                  such amounts
                        amounts have    been paid
                                  have been  paid through
                                                    through ______________.. Tenant's
                                                                                  Tenant’s proportionate
                                                                                           proportionate
share for
share  for such
            such CAM
                  CAM Charges
                         Charges isis ___%.
                                         %. There    are no
                                             There are   no other
                                                            other additional
                                                                  additional charges  due under
                                                                             charges due  under the
                                                                                                 the
Lease   except for
Lease except     for ___________.. No  No rent
                                          rent or
                                               or other
                                                  other charge
                                                         charge or
                                                                or expense  has been
                                                                   expense has  been paid
                                                                                      paid more
                                                                                           more than
                                                                                                  than 30
                                                                                                       30
days in
days  in advance
         advance of of its
                       its due
                           due date.
                               date.

        7.
        7.     The   amount of
               The amount    of the
                                 the security
                                     security deposit
                                              deposit is:
                                                      is: $$_________.. {insert if security
                                                                        {insert if security deposit
                                                                                            deposit in
                                                                                                    in
held in
held    form of
     in form of letter
                letter of
                       of credit]
                          credit]

       8.
       8.       As of
                As  of this
                       this date,
                            date, Tenant
                                   Tenant is  not in
                                           is not in default under the
                                                     default under the Lease   and, to
                                                                        Lease and,  to the
                                                                                        the best
                                                                                            best of
                                                                                                 of
Tenant’s
Tenant's knowledge,
          knowledge, Landlord
                        Landlord isis not
                                      not in
                                          in default  under the
                                              default under the Lease.
                                                                Lease. Tenant   is not
                                                                        Tenant is  not disputing
                                                                                        disputing the
                                                                                                   the
computation of
computation   of any
                 any base
                      base rent,  CAM Charges
                            rent, CAM    Charges oror any
                                                      any other
                                                           other amounts
                                                                 amounts due   under the
                                                                          due under    the Lease.
                                                                                           Lease. Tenant
                                                                                                   Tenant
has no
has no claims,  counterclaims, defenses
       claims, counterclaims,     defenses or
                                            or setoffs
                                                setoffs against
                                                        against Landlord  arising under
                                                                Landlord arising   under the
                                                                                          the Lease  or in
                                                                                              Lease or  in
connection with
connection  with the
                  the Premises
                      Premises or or Shopping    Center, and
                                     Shopping Center,    and Tenant
                                                              Tenant is not entitled
                                                                     is not          to any
                                                                            entitled to  any concession,
                                                                                             concession,
abatement, rebate,
abatement,          allowance or
            rebate, allowance    or free or reduced
                                    free or  reduced rent
                                                      rent for
                                                           for any
                                                               any period
                                                                   period after
                                                                          after the
                                                                                the date   hereof.
                                                                                     date hereof.

        9.
        9.     Landlord   has completed
               Landlord has    completed all
                                         all construction  required by
                                             construction required   by the
                                                                        the Lease,  and Landlord
                                                                            Lease, and  Landlord
               has no
               has no
current obligation
current  obligation to
                    to pay
                       pay for any Tenant
                           for any        finish, leasehold
                                   Tenant finish, leasehold improvements
                                                            improvements oror other
                                                                              other construction,
                                                                                    construction,
or (b)
or (b) to
       to pay
          pay to
              to Tenant
                 Tenant any
                         any Tenant
                             Tenant improvement
                                    improvement allowances
                                                    allowances or
                                                               or inducements.
                                                                  inducements.

        10. To
        10.    To the
                  the undersigned's
                       undersigned’s knowledge,
                                     knowledge, all
                                                  all space
                                                      space and
                                                            and improvements
                                                                improvements leased    by Tenant
                                                                                leased by  Tenant
have been
have  been completed
            completed in
                       in compliance
                          compliance with
                                      with applicable
                                           applicable laws.  Tenant has
                                                       laws. Tenant has received
                                                                         received no
                                                                                   no notice
                                                                                      notice of
                                                                                             of
and has
and  has no
         no knowledge
             knowledge of,
                        of, any
                            any violation
                                violation of
                                          of any
                                             any governmental
                                                 governmental law   or requirement
                                                                law or               with respect
                                                                       requirement with   respect
to the
to the Premises
       Premises or
                or its
                   its operations
                       operations or
                                  or use.
                                     use.

      11.
      11.      There are no
               There are no actions
                             actions pending
                                     pending against
                                              against Tenant
                                                      Tenant or
                                                              or Guarantor,
                                                                 Guarantor, if any, pursuant
                                                                            if any, pursuant to
                                                                                             to
bankruptcy, insolvency
bankruptcy, insolvency or
                        or other
                           other similar
                                 similar laws of any
                                         laws of any jurisdiction.
                                                     jurisdiction.

        12.
        12.     Tenant    does not
                Tenant does     not have
                                    have any
                                         any right to expand
                                             right to expand or
                                                              or lease  additional space,
                                                                 lease additional  space, rights
                                                                                          rights of
                                                                                                 of
                first
                first
refusal, rights
refusal, rights of
                of first offer, or
                   first offer, or any
                                   any option
                                       option or
                                              or preferential
                                                 preferential right
                                                              right to
                                                                    to purchase
                                                                       purchase all
                                                                                 all or
                                                                                     or any
                                                                                        any part
                                                                                            part of
                                                                                                 of the
                                                                                                    the
Premises or
Premises   or Shopping    Center.
              Shopping Center.

         13.
         13.     The  undersigned is
                 The undersigned    is authorized
                                       authorized toto execute   this Tenant
                                                       execute this   Tenant Estoppel   Certificate on
                                                                               Estoppel Certificate  on
behalf of
behalf  of Tenant  and realizes
           Tenant and            that Landlord
                        realizes that Landlord isis proposing
                                                    proposing to to sell
                                                                    sell the
                                                                         the Shopping    Center in
                                                                              Shopping Center       which
                                                                                                in which
the Premises
the Premises are
               are located,
                   located, and
                            and any
                                 any Purchaser
                                      Purchaser and
                                                  and any
                                                       any of
                                                            of its
                                                               its successors,
                                                                   successors, assigns
                                                                                assigns and
                                                                                         and designees
                                                                                             designees as as
well as
well  as First
         First Lien
               Lien Exit
                    Exit Lender,
                          Lender, Senior
                                   Senior Secured
                                            Secured Lender    and any
                                                     Lender and     any other
                                                                         other parties
                                                                               parties providing
                                                                                       providing financing
                                                                                                  financing
for the
for the transaction
        transaction shall
                     shall be
                           be entitled  to rely
                              entitled to       upon this
                                           rely upon  this certification
                                                           certification byby Tenant  and Guarantor,
                                                                              Tenant and  Guarantor, ifif
applicable.
applicable.




                                         Exhibit G—
                                         Exhibit G – Page
                                                     Page 33 of
                                                             of 55
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50       Exhibit A -
                     Stalking Horse Agreement Pg 69 of 95



                                              Very truly
                                              Very truly yours,
                                                         yours,




                                              By:
                                              By:
                                              Name:
                                              Name:
                                              Title:
                                              Title:



                                              Date: ____________________,, 20
                                              Date:                        20___




                               Exhibit G—
                               Exhibit G – Page
                                           Page 4
                                                4 of
                                                  of 55
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                      Exhibit A -
                       Stalking Horse Agreement Pg 70 of 95



         [if applicable]
         [if applicable]


                        GUARANTOR’S ACKNOWLEDGMENT
                        GUARANTOR'S ACKNOWLEDGMENT


 The  undersigned, as
 The undersigned,    as Guarantor
                        Guarantor acknowledges
                                   acknowledges and and agrees
                                                         agrees that
                                                                 that Guarantor
                                                                      Guarantor has
                                                                                  has guaranteed  the
                                                                                       guaranteed the
 obligations of
 obligations of Tenant   under the
                 Tenant under  the Lease   as more
                                    Lease as  more particularly
                                                     particularly set
                                                                   set forth
                                                                       forth in
                                                                             in the
                                                                                the Guaranty
                                                                                     Guaranty and
                                                                                               and that
                                                                                                   that
 the Guaranty
 the            referenced above
     Guaranty referenced    above in  this Tenant
                                   in this Tenant Estoppel    Certificate is
                                                   Estoppel Certificate   is in full force
                                                                             in full       and effect
                                                                                     force and effect
 and that
 and that there
          there are
                 are no
                     no defenses
                        defenses to
                                 to and/or
                                    and/or offsets
                                            offsets against
                                                    against the
                                                             the enforcement
                                                                 enforcement of of such
                                                                                   such Guaranty
                                                                                        Guaranty of
                                                                                                  of
 the Lease.
 the Lease.



GUARANTOR:
GUARANTOR:

________________________



By:
By:    ______________________
Name:
Name:
Title:
Title:

Date:
Date:




                                       Exhibit G—
                                       Exhibit G – Page
                                                   Page 55 of
                                                           of 55
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                        Exhibit A -
                       Stalking Horse Agreement Pg 71 of 95



                                           EXHIBIT H
                                           EXHIBIT H

                                    FINANCING TERMS
                                    FINANCING TERMS

Use of Proceeds:
Use of Proceeds:         The proceeds
                         The   proceeds ofof the
                                               the First
                                                    First Lien
                                                            Lien Exit    Facility shall
                                                                  Exit Facility    shall bebe used
                                                                                               used (a)
                                                                                                      (a) by
                                                                                                          by
                         Seller  to (i)
                         Seller to  (i) repay
                                        repay thethe facility
                                                       facility provided
                                                                provided by  by JMB     Capital Partners
                                                                                 JMB Capital      Partners
                         Lending, LLC
                         Lending,    LLC in  in thethe aggregate
                                                         aggregate principal
                                                                       principal amount
                                                                                    amount of   of upup toto
                         $18,000,000; (ii)
                         $18,000,000;     (ii) satisfy
                                                satisfy allowed
                                                          allowed administrative
                                                                      administrative expense
                                                                                         expense claims
                                                                                                    claims
                         incurred  in Seller’s
                         incurred in             chapter 11
                                      Seller's chapter      11 case;
                                                               case; (iii)
                                                                      (iii) satisfy
                                                                            satisfy allowed
                                                                                    allowed cure
                                                                                               cure claims
                                                                                                     claims
                         under  the ground    lease   underlying   the  Property   (or other
                         under the ground lease underlying the Property (or other contracts to contracts  to
                         be assumed
                         be  assumed andand assigned
                                              assigned to  to Purchaser);
                                                              Purchaser); (iv)
                                                                             (iv) pay
                                                                                  pay all
                                                                                        all required    fees
                                                                                            required fees
                         and expenses
                         and             incurred by
                              expenses incurred       by Seller  in connection
                                                          Seller in  connection with
                                                                                   with the
                                                                                          the transactions
                                                                                              transactions
                         contemplated
                         contemplated hereby         (including, but
                                          hereby (including,       but not
                                                                         not limited
                                                                               limited to,
                                                                                         to, any
                                                                                             any transfer
                                                                                                   transfer
                         taxes or
                         taxes  or mortgage
                                   mortgage recording         taxes), and
                                                 recording taxes),     and (v)
                                                                             (v) efficiently
                                                                                 efficiently wind-down
                                                                                               wind-down
                         its chapter 11
                         its chapter  11 case     (collectively, the
                                           case (collectively,      the "Proceed
                                                                         “Proceed Uses");
                                                                                     Uses”); andand (b)
                                                                                                     (b) by
                                                                                                          by
                         Purchaser after
                         Purchaser    after the
                                             the Closing
                                                    Closing to to fund     operating shortfalls
                                                                   fund operating      shortfalls at at the
                                                                                                         the
                         Property.
                         Property.

Interest Rate:
Interest Rate:          1.
                        1.       The First
                                 The  First Lien
                                            Lien Exit   Facility shall
                                                   Exit Facility shall bear
                                                                       bear interest
                                                                            interest at
                                                                                     at aa per
                                                                                           per annum
                                                                                               annum
                                 rate equal
                                 rate equal to
                                             to 11.75%
                                                 11.75% payable
                                                          payable monthly
                                                                   monthly inin cash  (or payable
                                                                                cash (or   payable in
                                                                                                   in
                                 kind, in
                                 kind,  in whole
                                             whole or or inin part,
                                                               part, if
                                                                     if operating
                                                                          operating cash
                                                                                      cash flow
                                                                                             flow is
                                                                                                   is
                                 insufficient to
                                 insufficient  to satisfy
                                                  satisfy debt
                                                          debt service
                                                               service in  any month).
                                                                        in any month).

                                  38.
                                  38.      The Second
                                           The  Second Lien    Exit Facility
                                                         Lien Exit  Facility shall
                                                                              shall bear
                                                                                     bear interest  at aa
                                                                                           interest at
                         per annum
                        per   annum rate
                                       rate equal  to 4.75%
                                             equal to  4.75% payable
                                                                payable monthly
                                                                         monthly (i)(i) in
                                                                                        in cash
                                                                                            cash (or
                                                                                                 (or as
                                                                                                      as
                         deferred compounding
                        deferred    compounding interest,
                                                    interest, in whole or
                                                              in whole  or in
                                                                           in part,
                                                                              part, if
                                                                                     if operating
                                                                                        operating cash
                                                                                                   cash
                         flow is
                         flow   is insufficient
                                    insufficient to
                                                 to satisfy
                                                     satisfy debt   service in
                                                               debt service      any month)
                                                                              in any    month) in    an
                                                                                                  in an
                         amount equal
                        amount     equal to
                                          to 1.50%,
                                             1.50%, and
                                                     and (ii)
                                                          (ii) as
                                                               as deferred
                                                                  deferred compounding
                                                                           compounding interest
                                                                                             interest at
                                                                                                       at
                        aa rate
                           rate of
                                of 3.25%.
                                    3.25%.

Call Protection:
Call Protection:        Second
                        Second Lien
                                Lien Exit  Facility to
                                      Exit Facility to include
                                                       include customary
                                                               customary make-whole
                                                                          make-whole toto
                        ensure Senior  Secured  Lender  receives bargained-for yield (the
                        ensure Senior Secured Lender receives bargained-for yield (the
                        “Make-whole Payment").
                        "Make-whole  Payment”).

Term:
Term:                    Five (5)
                         Five (5) years
                                  years with
                                        with respect
                                              respect to
                                                      to First
                                                         First Lien
                                                               Lien Exit  Facility and
                                                                     Exit Facility and the
                                                                                       the Second
                                                                                           Second
                         Lien Exit
                         Lien      Facility (such
                              Exit Facility (such date,
                                                  date, the
                                                         the "Initial
                                                             “Initial Maturity
                                                                      Maturity Date").
                                                                               Date”).

Amortization:
Amortization:           None, Interest-only.
                        None, Interest-only.

Structure/Security:
Structure/Security:     Purchaser shall
                        Purchaser  shall secure
                                          secure itsits obligations
                                                        obligations toto repay
                                                                          repay the
                                                                                  the First
                                                                                       First Lien
                                                                                             Lien Exit
                                                                                                    Exit
                        Facility with
                        Facility with aa recorded
                                         recorded first    priority mortgage,
                                                     first priority  mortgage, anan assignment
                                                                                     assignment of of all
                                                                                                      all
                        leases  and  rents,  perfected     first priority  security    interests
                        leases and rents, perfected first priority security interests in all      in  all
                        personal property
                        personal  property and
                                             and in     all escrows,
                                                    in all              reserves and
                                                             escrows, reserves      and other
                                                                                         other related
                                                                                                 related
                        documentation. The
                        documentation.     The Second
                                                Second LienLien Exit  Facility shall
                                                                 Exit Facility  shall be
                                                                                       be secured
                                                                                          secured byby aa
                        (i) second-lien
                        (i) second-lien mortgage,
                                          mortgage, subject
                                                         subject to to aa customary
                                                                            customary intercreditor
                                                                                          intercreditor
                        agreement, and
                        agreement,    and (ii)
                                            (ii) aa limited
                                                      limited nonrecourse
                                                                 nonrecourse carveout
                                                                                 carveout guaranty,
                                                                                             guaranty,
                        covering actual
                        covering  actual losses    incurred, solely
                                          losses incurred,     solely to
                                                                      to the
                                                                         the extent
                                                                              extent directly
                                                                                       directly caused
                                                                                                 caused


                                     Exhibit H—
                                     Exhibit H – Page
                                                 Page 11 of
                                                         of 6
                                                            6
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                      Exhibit A -
                       Stalking Horse Agreement Pg 72 of 95



                        by fraud,
                        by fraud, impermissible    voluntary transfers
                                   impermissible voluntary     transfers by
                                                                         by the
                                                                            the Purchaser
                                                                                Purchaser or
                                                                                           or First
                                                                                               First
                        Lien Exit
                        Lien  Exit Lender    (or the
                                    Lender (or    the principals
                                                       principals thereof)
                                                                   thereof) to
                                                                             to third
                                                                                third parties,
                                                                                      parties, and
                                                                                                and
                        intentional violations
                        intentional  violations of
                                                 of the
                                                    the agreed
                                                        agreed upon
                                                                 upon payment
                                                                       payment waterfalls
                                                                                 waterfalls by
                                                                                            by the
                                                                                                the
                        Purchaser or
                        Purchaser   or the
                                       the First
                                            First Lien
                                                  Lien Exit
                                                        Exit Lender    (or the
                                                              Lender (or   the principals
                                                                               principals thereof)
                                                                                          thereof)
                        (each of
                        (each  of such
                                  such principals
                                        principals being
                                                    being aa "Property
                                                             “Property Investor”),  from aa credit-
                                                                        Investor"), from    credit-
                        worthy entity
                        worthy         designated by
                                entity designated   by aa Property
                                                          Property Investor.
                                                                    Investor.

                         The Senior
                         The   Senior Secured
                                       Secured Lender      shall incorporate
                                                  Lender shall     incorporate any
                                                                                any necessary
                                                                                      necessary
                         mechanics or
                         mechanics   or structures
                                         structures necessary
                                                    necessary to to comply
                                                                     comply with
                                                                             with that
                                                                                   that certain
                                                                                        certain
                         Settlement   Agreement among
                         Settlement Agreement      among thethe Seller,  the New
                                                                 Seller, the  New York
                                                                                    York City
                                                                                           City
                         Regional Center
                         Regional   Center and
                                            and the
                                                 the Port
                                                     Port Authority
                                                           Authority dated
                                                                       dated as
                                                                              as June  2, 2020
                                                                                 June 2,  2020
                         (the "Settlement
                         (the “Settlement Agreement"),
                                           Agreement”), inin connection   with the
                                                              connection with  the transactions
                                                                                   transactions
                         contemplated hereby.
                         contemplated  hereby.

Decision Rights;
Decision Rights;        Purchaser shall
                        Purchaser   shall have
                                          have the
                                                 the right
                                                      right to
                                                            to manage
                                                                manage and and operate
                                                                                operate the
                                                                                          the Property,
                                                                                               Property,
Property
Property                including leasing
                        including             and capital
                                    leasing and     capital expenditures,      subject to
                                                             expenditures, subject       to customary
                                                                                              customary
Management, Leasing
Management,   Leasing   consent/major decision
                        consent/major     decision rights
                                                       rights ofof the
                                                                    the Senior
                                                                           Senior Secured
                                                                                    Secured Lender.
                                                                                                 Lender.
and Asset
and Asset               Purchaser shall
                        Purchaser    shall hire
                                             hire aa nationally-recognized
                                                       nationally-recognized property
                                                                                   property manager
                                                                                                manager
Management:
Management:             (which property
                        (which    property manager
                                              manager shallshall bebe reasonably
                                                                         reasonably acceptable
                                                                                        acceptable to   to
                        Purchaser and
                        Purchaser   and the
                                        the Senior
                                             Senior Secured
                                                      Secured Lender
                                                                 Lender toto manage
                                                                             manage andand operate
                                                                                            operate thethe
                        Property (including
                        Property   (including leasing     activities) on
                                                leasing activities)    on aa day-to-day     basis. The
                                                                              day-to-day basis.       The
                        Senior
                        Senior Secured
                                 Secured Lender    hereby pre-approves
                                          Lender hereby     pre-approves RPT  RPT Realty
                                                                                    Realty toto serve
                                                                                                serve asas
                        the property
                        the  property and
                                       and leasing
                                            leasing manager
                                                     manager under
                                                                 under aa commercially
                                                                            commercially reasonable
                                                                                             reasonable
                        property management
                        property   management agreement
                                                   agreement and  and leasing     agreement (or
                                                                        leasing agreement        (or one
                                                                                                      one
                        combined document),
                        combined     document), andand Monarch
                                                         Monarch Alternative
                                                                     Alternative Capital
                                                                                    Capital LP LP oror an
                                                                                                        an
                        affiliate thereof
                        affiliate thereof to
                                           to serve
                                               serve as as asset
                                                           asset manager
                                                                  manager under
                                                                              under aa commercially
                                                                                         commercially
                        reasonable asset
                        reasonable   asset management
                                           management agreement,
                                                           agreement, withwith an
                                                                                an asset
                                                                                   asset management
                                                                                           management
                        fee  of  $250,000  per   year.    Any   costs,  fees  and
                        fee of $250,000 per year. Any costs, fees and expenses for expenses     for such
                                                                                                     such
                        property manager,
                        property   manager, leasing      manager and
                                              leasing manager      and asset
                                                                         asset manager
                                                                                manager shall
                                                                                           shall bebe the
                                                                                                       the
                        borne by
                        borne   by Purchaser,
                                   Purchaser, but
                                                but shall
                                                    shall be
                                                           be payable
                                                               payable asas project
                                                                            project expenses
                                                                                     expenses prior
                                                                                                  prior to
                                                                                                        to
                        the distribution
                        the               of net
                            distribution of  net operating
                                                  operating income
                                                              income oror capital
                                                                           capital event
                                                                                   event proceeds,
                                                                                           proceeds, as as
                        more particularly
                        more   particularly described
                                            described below.
                                                         below.

Property Reserve
Property Reserve        All amounts
                        All   amounts needed
                                          needed for        tenant improvements
                                                     for tenant      improvements and   and capital
                                                                                               capital
Account:
Account:                expenditures will
                        expenditures   will bebe funded
                                                  funded fromfrom aa designated
                                                                      designated reserve      account
                                                                                    reserve account
                        (the "Property
                        (the “Property Reserve
                                        Reserve Account").
                                                   Account”). To      the extent
                                                                  To the   extent the
                                                                                  the amount
                                                                                       amount inin the
                                                                                                   the
                        Property   Reserve   Account    is  insufficient  to make    such
                        Property Reserve Account is insufficient to make such payments,    payments,
                        the First
                        the  First Lien
                                   Lien Exit
                                          Exit Lender      shall be
                                                Lender shall     be required
                                                                      required toto fund   additional
                                                                                     fund additional
                        amounts under
                        amounts    under thethe First
                                                  First Lien
                                                          Lien Exit      Facility to
                                                                 Exit Facility     to satisfy
                                                                                        satisfy such
                                                                                                 such
                        obligations, in
                        obligations,    which event
                                     in which   event the
                                                       the principal
                                                             principal amount
                                                                        amount due
                                                                                 due under
                                                                                      under the
                                                                                             the First
                                                                                                 First
                        Lien Exit
                        Lien       Facility shall
                              Exit Facility  shall be
                                                   be increased
                                                      increased byby the
                                                                       the amount
                                                                           amount funded.     Upon aa
                                                                                    funded. Upon
                        capital event,
                        capital        all amounts
                                event, all amounts in     the Property
                                                      in the   Property Reserve
                                                                         Reserve Account
                                                                                   Account shall
                                                                                              shall be
                                                                                                    be
                        distributed in
                        distributed    accordance with
                                    in accordance    with the
                                                            the Capital
                                                                Capital Event   Waterfall contained
                                                                         Event Waterfall    contained
                        herein.
                        herein.

Application of
Application of           All net
                         All net operating
                                 operating income
                                           income of
                                                  of the
                                                     the Property
                                                         Property shall
                                                                  shall be
                                                                        be applied
                                                                           applied in
                                                                                   in the
                                                                                      the



                                    Exhibit H—
                                    Exhibit H – Page
                                                Page 22 of
                                                        of 6
                                                           6
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                            Exhibit A -
                       Stalking Horse Agreement Pg 73 of 95



Operating Proceeds:
Operating Proceeds:      following order:
                         following order:

                                        (a)
                                        (a)      First, to
                                                 First,  to make
                                                             make the
                                                                    the cash
                                                                        cash interest
                                                                             interest payments
                                                                                      payments
                                 under the
                                 under the First
                                           First Lien
                                                 Lien Exit   Facility;
                                                        Exit Facility;

                                       (b)
                                       (b)     Second,
                                               Second, toto fund   the Property
                                                             fund the  Property Reserve
                                                                                Reserve
                                 Account in
                                 Account in an
                                            an amount
                                               amount of
                                                      of $1,000,000;
                                                         $1,000,000;

                                        (c)
                                        (c)    Third, to
                                               Third, to make
                                                         make thethe cash
                                                                      cash interest payments
                                                                           interest payments
                                 under the Second
                                 under the Second Lien
                                                  Lien Exit
                                                       Exit Facility;
                                                            Facility;

                                         (d)
                                         (d)   Fourth, to
                                               Fourth,  to pay
                                                           pay the
                                                               the outstanding
                                                                    outstanding principal
                                                                                 principal and
                                                                                           and
                                 all other
                                 all other amounts
                                           amounts due
                                                   due under
                                                       under the
                                                             the First
                                                                 First Lien
                                                                       Lien Exit Facility;
                                                                            Exit Facility;

                                        (e)
                                        (e)    Fifth, to
                                               Fifth, to pay
                                                         pay the
                                                             the outstanding
                                                                 outstanding principal
                                                                             principal and
                                                                                        and all
                                                                                            all
                                 other amounts
                                 other amounts due
                                               due under
                                                   under the
                                                          the Second
                                                              Second Lien
                                                                      Lien Exit Facility;
                                                                           Exit Facility;

                                        (f)
                                        (f)     Sixth, all remaining
                                                Sixth, all           cash flow,
                                                           remaining cash       if any,
                                                                          flow, if any, shall
                                                                                        shall be
                                                                                              be
                                 released to
                                 released to Purchaser.
                                             Purchaser.

Capital
Capital Event:
        Event:          Purchaser shall
                        Purchaser    shall not
                                            not sell
                                                 sell the
                                                      the Property
                                                          Property without
                                                                       without the the prior
                                                                                        prior consent
                                                                                               consent of of the
                                                                                                              the
                        Senior
                        Senior Secured
                                  Secured Lender         unless the
                                               Lender unless        the proceeds
                                                                           proceeds of    of such
                                                                                              such salesale are
                                                                                                              are
                        sufficient to
                        sufficient   to repay
                                        repay all
                                                all obligations
                                                     obligations under
                                                                    under thethe First
                                                                                   First Lien
                                                                                          Lien Exit     Facility
                                                                                                  Exit Facility
                        and the
                        and  the Second     Lien Exit
                                  Second Lien            Facility, including
                                                   Exit Facility,    including any any accrued
                                                                                        accrued but but unpaid
                                                                                                         unpaid
                        interest thereon
                        interest  thereon and
                                            and the
                                                  the Make-whole
                                                       Make-whole PaymentPayment (the        “Minimum Sale
                                                                                      (the "Minimum         Sale
                        Price”). In
                        Price").        the event
                                    In the            Purchaser has
                                              event Purchaser       has notnot closed
                                                                                 closed on on aa sale
                                                                                                   sale of
                                                                                                         of the
                                                                                                              the
                        Property on
                        Property    on or
                                        or prior
                                            prior to
                                                   to the
                                                       the Initial
                                                            Initial Maturity
                                                                     Maturity Date,
                                                                                  Date, then
                                                                                           then the
                                                                                                  the maturity
                                                                                                        maturity
                        date of
                        date  of the
                                  the First
                                       First Lien
                                               Lien Exit    Facility and
                                                      Exit Facility     and Second
                                                                               Second LienLien Exit     Facility
                                                                                                  Exit Facility
                        shall be
                        shall  be automatically
                                   automatically extended
                                                      extended by  by twelve
                                                                        twelve (12)(12) months
                                                                                          months (such(such 12-
                                                                                                             12-
                        month period,
                        month    period, the
                                           the "Extended
                                                “Extended Term”).
                                                              Term"). DuringDuring the the Extended       Term,
                                                                                             Extended Term,
                        unless the
                        unless  the Property
                                      Property isis then
                                                    then under
                                                          under contract
                                                                  contract to  to be
                                                                                  be sold,
                                                                                      sold, Purchaser
                                                                                              Purchaser shall
                                                                                                            shall
                        commence aa marketing
                        commence          marketing process
                                                        process to to sell
                                                                       sell the
                                                                              the Property.
                                                                                    Property. The  The Senior
                                                                                                         Senior
                        Secured
                        Secured Lender       shall have
                                   Lender shall     have reasonable        approval over
                                                           reasonable approval          over the
                                                                                               the mechanics
                                                                                                     mechanics
                        of the
                        of the marketing
                                marketing and  and sale
                                                    sale process
                                                          process and and full
                                                                            full consultation
                                                                                  consultation rights
                                                                                                    rights with
                                                                                                            with
                        respect thereto,
                        respect   thereto, including,
                                              including, but but not
                                                                  not limited
                                                                         limited to to that
                                                                                         that (i)
                                                                                                (i) the
                                                                                                    the Senior
                                                                                                         Senior
                        Secured
                        Secured Lender        shall receive
                                   Lender shall      receive copies
                                                                copies of  of all
                                                                               all bids
                                                                                    bids submitted
                                                                                            submitted to  to the
                                                                                                              the
                        broker, and
                        broker,  and (ii)
                                       (ii) Purchaser
                                            Purchaser shall
                                                         shall engage      either aa broker
                                                                engage either         broker fromfrom aa list  of
                                                                                                          list of
                        preapproved brokers
                        preapproved     brokers or or aa broker
                                                         broker reasonably
                                                                  reasonably approved
                                                                                   approved by   by Purchaser
                                                                                                     Purchaser
                        and the
                        and  the Senior
                                   Senior Secured       Lender on
                                            Secured Lender        on terms
                                                                       terms reasonably
                                                                                reasonably acceptable
                                                                                                 acceptable to to
                        the Senior
                        the Senior Secured       Lender, which
                                      Secured Lender,       which shall
                                                                      shall include
                                                                             include aa percentage-based
                                                                                           percentage-based
                        commission.
                        commission.

                         If Purchaser
                         If Purchaser is
                                      is unable
                                          unable to
                                                  to sell
                                                     sell the
                                                           the Property
                                                               Property for
                                                                         for aa price
                                                                                price equal
                                                                                       equal toto or
                                                                                                  or
                         greater than
                         greater than the
                                       the Minimum
                                             Minimum Sale       Price prior
                                                         Sale Price   prior to
                                                                             to the
                                                                                  the end
                                                                                      end ofof the
                                                                                                 the
                         Extended Term,
                         Extended          then the
                                    Term, then   the Senior
                                                      Senior Secured    Lender shall
                                                               Secured Lender     shall no
                                                                                         no longer
                                                                                             longer
                         have any
                         have any consent
                                   consent rights
                                            rights with
                                                   with respect
                                                        respect to
                                                                 to the
                                                                    the sale
                                                                        sale of
                                                                             of the
                                                                                 the Property
                                                                                     Property andand
                         Purchaser shall
                         Purchaser  shall be
                                          be permitted
                                              permitted toto accept
                                                             accept an
                                                                     an arms-length,    third-party
                                                                        arms-length, third-party


                                     Exhibit H—
                                     Exhibit H – Page
                                                 Page 33 of
                                                         of 6
                                                            6
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                     Exhibit A -
                     Stalking Horse Agreement Pg 74 of 95



                      offer to
                      offer to purchase
                                purchase the
                                           the Property
                                                Property inin its
                                                               its sole
                                                                   sole discretion
                                                                         discretion with
                                                                                       with aa view
                                                                                               view
                      towards obtaining
                      towards   obtaining the
                                            the highest
                                                 highest price
                                                          price and
                                                                  and taking
                                                                       taking into
                                                                               into consideration
                                                                                      consideration
                      other factors
                      other           deemed relevant
                             factors deemed      relevant byby Purchaser,
                                                                 Purchaser, including,
                                                                              including, without
                                                                                            without
                      limitation, the
                      limitation, the ability
                                       ability and
                                                and certainty
                                                     certainty ofof closing  by any
                                                                    closing by    any prospective
                                                                                        prospective
                      purchaser, size
                      purchaser,  size of
                                       of deposit,  due diligence
                                          deposit, due   diligence performed
                                                                    performed by by the
                                                                                     the buyer,
                                                                                         buyer, the
                                                                                                 the
                      timeline for
                      timeline      such closing
                                for such            and conditions
                                          closing and   conditions precedent
                                                                      precedent toto such
                                                                                      such closing.
                                                                                            closing.
                      During the
                      During   the Extended
                                    Extended Term,     the Senior
                                               Term, the    Senior Secured
                                                                     Secured Lender      shall have
                                                                               Lender shall    have
                      the right  to  purchase   the  First
                      the right to purchase the First Lien  Lien   Exit
                                                                   Exit  Facility
                                                                         Facility  at
                                                                                   at  par
                                                                                       par  plus
                                                                                            plus  all
                                                                                                  all
                      accrued and
                      accrued   and unpaid
                                     unpaid interest
                                             interest and
                                                      and the
                                                            the First
                                                                First Lien
                                                                      Lien Exit    Fee (as
                                                                            Exit Fee    (as defined
                                                                                            defined
                      below).
                      below).

                       In the event
                       In the        of aa capital
                               event of    capital event  (including aa refinancing),
                                                   event (including     refinancing), the
                                                                                      the parties
                                                                                          parties
                       shall have
                       shall  have an
                                    an economic
                                        economic interest
                                                    interest in  any proceeds
                                                              in any  proceeds of
                                                                                of such
                                                                                   such capital
                                                                                          capital
                       event  pursuant to
                       event pursuant   to the
                                           the following  waterfall:
                                               following waterfall:

                       (a)
                       (a)    First, such
                              First, such proceeds
                                           proceeds shall
                                                      shall be
                                                            be used
                                                               used to
                                                                    to pay
                                                                        pay all
                                                                             all accrued
                                                                                 accrued and
                                                                                           and
                              unpaid interest
                              unpaid  interest and
                                               and the
                                                   the outstanding
                                                       outstanding principal
                                                                   principal of
                                                                             of the
                                                                                the First
                                                                                    First Lien
                                                                                          Lien
                              Exit Facility;
                              Exit Facility;

                                        (g)
                                        (g)      Second,
                                                 Second, to  to pay
                                                                 pay all all accrued
                                                                               accrued and
                                                                                         and unpaid
                                                                                               unpaid
                               interest,   any Make-whole
                               interest, any      Make-whole Payment
                                                                  Payment obligation,
                                                                                obligation, and
                                                                                             and the
                                                                                                   the
                               outstanding     principal of
                               outstanding principal      of the
                                                              the Second
                                                                  Second Lien Lien Exit  Facility and
                                                                                    Exit Facility  and
                               any other
                               any   other obligations
                                              obligations thereunder,
                                                            thereunder, up   up to
                                                                                 to aa maximum
                                                                                        maximum of  of
                               $65,000,000
                               $65,000,000 plusplus the
                                                    the amount
                                                         amount ofof any
                                                                      any accrued
                                                                            accrued and
                                                                                     and unpaid
                                                                                          unpaid cash
                                                                                                  cash
                               interest  on the
                               interest on   the entire
                                                  entire Second
                                                         Second Lien      Exit Facility
                                                                  Lien Exit     Facility (which
                                                                                         (which shall
                                                                                                 shall
                               accrue compounding
                               accrue                    interest at
                                       compounding interest       at aa rate
                                                                        rate of
                                                                              of 1.50%
                                                                                 1.50% per
                                                                                        per annum
                                                                                            annum asas
                               outlined
                               outlined in   Interest Rate
                                          in Interest  Rate subsection
                                                            subsection (B)(B) above);
                                                                                above);

                                      (h)
                                      (h)      Third, an "exit
                                               Third, an  “exit fee"
                                                                fee” in
                                                                     in an
                                                                         an amount
                                                                             amount equal  to
                                                                                     equal to
                               $500,000  shall be  paid to a Property Investor  designated
                               $500,000 shall be paid to a Property Investor designated by by
                               Purchaser or
                               Purchaser  or First
                                             First Lien
                                                    Lien Exit
                                                          Exit Lender   (the "First
                                                               Lender (the   “First Lien
                                                                                    Lien Exit
                                                                                         Exit
                               Fee”);
                               Fee");

                                      (i)
                                      (i)    Fourth, to
                                             Fourth,  to pay
                                                         pay the
                                                              the outstanding
                                                                   outstanding principal
                                                                               principal of
                                                                                         of the
                                                                                            the
                               Second
                               Second Lien
                                       Lien Exit Facility, up
                                            Exit Facility, up to
                                                              to aa maximum
                                                                    maximum ofof $7,500,000;
                                                                                 $7,500,000;

                                       (j)
                                       (1)       Fifth, until
                                                 Fifth,  until all
                                                               all outstanding
                                                                   outstanding principal
                                                                                 principal of
                                                                                            of the
                                                                                               the
                               Second
                               Second Lien
                                        Lien Exit    Facility and
                                               Exit Facility  and any
                                                                   any other
                                                                       other remaining
                                                                              remaining amounts
                                                                                          amounts
                               owed thereunder
                               owed   thereunder have have been
                                                            been paid
                                                                   paid in
                                                                         in full,
                                                                            full, ninety
                                                                                   ninety percent
                                                                                           percent
                               (90%) of
                               (90%)  of all
                                           all remaining
                                               remaining proceeds
                                                           proceeds shall
                                                                     shall be
                                                                           be paid
                                                                               paid to
                                                                                     to the
                                                                                        the Senior
                                                                                            Senior
                               Secured   Lender,   and  ten percent (10%)
                               Secured Lender, and ten percent (10%) of     of all
                                                                               all remaining
                                                                                   remaining  cash
                                                                                              cash
                               flow shall
                               flow shall be
                                           be paid
                                               paid to
                                                     to Purchaser.
                                                        Purchaser.

                                      (k)
                                      (k)     Sixth, all remaining
                                              Sixth, all           cash flow,
                                                         remaining cash       if any,
                                                                        flow, if any, shall
                                                                                      shall be
                                                                                            be
                               released to
                               released to Purchaser.
                                           Purchaser.

                       Following aa sale
                       Following    sale of
                                         of the
                                            the Property
                                                Property during
                                                         during the
                                                                the Extended
                                                                    Extended Term in
                                                                             Term in


                                  Exhibit H—
                                  Exhibit H – Page
                                              Page 4
                                                   4 of
                                                     of 6
                                                        6
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                      Exhibit A -
                      Stalking Horse Agreement Pg 75 of 95



                          compliance with
                          compliance   with the
                                            the terms
                                                terms hereof,
                                                      hereof, and
                                                              and the
                                                                    the distribution of proceeds
                                                                        distribution of proceeds
                          pursuant to
                          pursuant to the
                                      the waterfall
                                          waterfall above,
                                                    above, any
                                                           any remaining
                                                               remaining outstanding
                                                                            outstanding amounts
                                                                                        amounts
                          due under
                          due under the
                                     the Second  Lien Exit
                                         Second Lien       Facility shall
                                                      Exit Facility  shall be
                                                                           be cancelled and shall
                                                                              cancelled and shall
                          no longer
                          no        be due
                             longer be due and
                                            and payable.
                                                payable.

Sale of
Sale of Property
        Property          Notwithstanding any
                          Notwithstanding         any provision
                                                        provision hereof
                                                                       hereof to to the
                                                                                      the contrary,
                                                                                           contrary, each        Property
                                                                                                         each Property
Investor Interest
Investor Interest         Investor shall
                          Investor     shall have
                                               have the the right
                                                              right at at any
                                                                            any time
                                                                                   time prior
                                                                                           prior to  to aa sale
                                                                                                             sale of
                                                                                                                   of the
                                                                                                                        the
                          Property,    to  market     and   sell  all  or  a  portion    of its  interest
                          Property, to market and sell all or a portion of its interest in the First          in the  First
                          Lien Exit
                          Lien            Facility and
                                  Exit Facility        and its its interest
                                                                     interest in        Purchaser, as
                                                                                  in Purchaser,          as applicable
                                                                                                               applicable
                          (collectively, the
                          (collectively,        the "Property
                                                        “Property InvestorInvestor Interest")
                                                                                          Interest”) to     to another
                                                                                                                  another
                          institutional investor
                          institutional     investor or  or lender
                                                             lender (the (the term
                                                                                term "institutional
                                                                                        “institutional investor
                                                                                                             investor or or
                          lender” shall
                          lender"    shall bebe defined
                                                  defined in  in the
                                                                   the agreements
                                                                         agreements and    and documentation
                                                                                                 documentation for      for
                          the transactions
                          the     transactions contemplated
                                                        contemplated hereby      hereby (the   (the "Transaction
                                                                                                          “Transaction
                          Documents”) in
                          Documents")         in aa manner
                                                     manner acceptable
                                                                 acceptable to   to the
                                                                                      the Senior
                                                                                           Senior Secured
                                                                                                      Secured Lender
                                                                                                                   Lender
                          and the
                          and  the applicable
                                    applicable Property
                                                     Property Investor);         provided, however,
                                                                  Investor); provided,          however, that  that (a)
                                                                                                                     (a) in
                                                                                                                         in
                          any such
                          any  such sale,
                                       sale, each
                                               each Property
                                                      Property Investor's
                                                                    Investor’s interest
                                                                                    interest under
                                                                                               under the the First
                                                                                                               First Lien
                                                                                                                      Lien
                          Exit Facility
                          Exit  Facility and and its
                                                   its interest
                                                        interest in in Purchaser,
                                                                        Purchaser, as    as applicable,
                                                                                            applicable, shall  shall both
                                                                                                                      both
                          be sold
                          be  sold toto the
                                         the same
                                               same buyer
                                                        buyer (although
                                                                  (although such such buyer
                                                                                         buyer may may use use separate
                                                                                                                 separate
                          affiliated entities
                          affiliated    entities to to hold
                                                         hold such
                                                                 such ownership),
                                                                          ownership), (b)   (b) the
                                                                                                  the loan
                                                                                                         loan amounts
                                                                                                                 amounts
                          payable under,
                          payable    under, and and the
                                                      the structure
                                                           structure of   of and
                                                                              and collateral
                                                                                     collateral for      the First
                                                                                                    for the    First Lien
                                                                                                                      Lien
                          Exit  Facility and
                          Exit Facility     and thethe Second
                                                        Second Lien Lien Exit       Facility remains
                                                                            Exit Facility                    unchanged,
                                                                                               remains unchanged,
                          and (c)
                          and  (c) the
                                    the terms
                                          terms of  of the
                                                       the Transaction          Documents, including
                                                             Transaction Documents,                               without
                                                                                                   including without
                          limitation,
                          limitation, thethe net
                                               net operating
                                                     operating income
                                                                    income and  and capital
                                                                                       capital events        distribution
                                                                                                 events distribution
                          waterfalls, remain
                          waterfalls,               unchanged. Each
                                         remain unchanged.                     Property Investor's
                                                                       Each Property        Investor’s right right to
                                                                                                                    to sell
                                                                                                                       sell
                          all or
                          all or aa portion
                                    portion of  of the
                                                    the Property
                                                         Property Investor
                                                                        Investor Interest       will be
                                                                                     Interest will      be subject
                                                                                                             subject toto aa
                          right  of first
                          right of   first offer
                                            offer in    favor of
                                                     in favor    of the
                                                                      the Senior
                                                                           Senior Secured
                                                                                       Secured Lender,
                                                                                                   Lender, the  the terms
                                                                                                                     terms
                          of which
                          of  which willwill be be more
                                                      more particularly
                                                              particularly set    set forth
                                                                                        forth inin thethe Transaction
                                                                                                            Transaction
                          Documents. Additionally,
                          Documents.           Additionally, upon   upon such such sale,
                                                                                       sale, the
                                                                                              the Senior
                                                                                                      Senior Secured
                                                                                                                  Secured
                          Lender     shall have
                          Lender shall       have approval
                                                      approval rights         over any
                                                                    rights over        any replacement
                                                                                            replacement property property
                          manager, which
                          manager,       which approval
                                                    approval shall shall not not be be unreasonably
                                                                                         unreasonably withheld, withheld,
                          conditioned
                          conditioned or   or delayed
                                               delayed so  so long
                                                                long asas the
                                                                           the proposed
                                                                                 proposed property
                                                                                               property manager
                                                                                                              manager is  is
                          nationally     recognized and
                          nationally recognized           and hashas substantial
                                                                        substantial experience
                                                                                         experience in    in managing
                                                                                                               managing
                          urban   retail properties.
                          urban retail     properties. The  The salesale ofof all
                                                                               all or
                                                                                    or aa portion
                                                                                           portion of  of the
                                                                                                           the Property
                                                                                                                 Property
                          Investor
                          Investor Interest       shall not
                                      Interest shall     not bebe considered
                                                                    considered aa capital
                                                                                        capital event
                                                                                                  event as as described
                                                                                                                described
                          herein
                          herein andand allall proceeds
                                                 proceeds of   of such
                                                                    such salesale of of all
                                                                                         all or
                                                                                              or aa portion
                                                                                                       portion of  of the
                                                                                                                        the
                          Property Investor
                          Property     Investor Interest         shall belong
                                                     Interest shall       belong to   to the
                                                                                          the applicable
                                                                                               applicable Property
                                                                                                                 Property
                          Investor.
                          Investor.

Single Purpose
Single Purpose Entity: Purchaser and
               Entity: Purchaser  and its    managing member/general
                                        its managing     member/general partner
                                                                            partner will
                                                                                      will be
                                                                                           be aa
                       single-purpose, bankruptcy-remote
                       single-purpose,  bankruptcy-remote entity,
                                                             entity, prohibited
                                                                     prohibited from
                                                                                 from engaging
                                                                                       engaging
                       in  any business
                       in any   business activity
                                           activity other
                                                     other than
                                                           than owning
                                                                  owning andand operating
                                                                                  operating the
                                                                                             the
                       Property, and
                       Property, and otherwise
                                      otherwise complying
                                                  complying with
                                                             with all
                                                                   all applicable
                                                                       applicable rating
                                                                                  rating agency
                                                                                         agency
                       standards for
                       standards     such entities.
                                 for such  entities.

Title
Title Insurance
      Insurance and
                and       Purchaser may
                          Purchaser  may elect,   in its
                                           elect, in its sole
                                                         sole discretion,
                                                               discretion, to
                                                                            to obtain
                                                                                obtain aa leasehold
                                                                                          leasehold
Transaction
Transaction               owner’s title
                          owner's title insurance
                                        insurance policy
                                                   policy and
                                                          and aa lender's
                                                                 lender’s title
                                                                          title insurance
                                                                                insurance policy
                                                                                           policy in
                                                                                                  in



                                        Exhibit H—
                                        Exhibit H – Page
                                                    Page 55 of
                                                            of 6
                                                               6
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                    Exhibit A -
                       Stalking Horse Agreement Pg 76 of 95



Expenses:
Expenses:                favor of
                         favor of Purchaser
                                  Purchaser andand First
                                                   First Lien
                                                         Lien Exit
                                                              Exit Lender,    respectively, insuring
                                                                    Lender, respectively,    insuring
                         their respective
                         their respective title
                                           title interests
                                                 interests in
                                                           in and
                                                              and toto the
                                                                       the Property.
                                                                            Property. In    addition,
                                                                                        In addition,
                         each  Property Investor
                         each Property               will incur
                                          Investor will           other out
                                                           incur other    out of
                                                                               of pocket
                                                                                   pocket expenses
                                                                                            expenses
                         associated with
                         associated  with evaluating,
                                           evaluating, documenting
                                                         documenting andand closing
                                                                              closing the
                                                                                       the proposed
                                                                                            proposed
                         transactions, including
                         transactions,              legal fees,
                                        including legal    fees, due
                                                                 due diligence
                                                                       diligence costs
                                                                                   costs (e.g.,
                                                                                          (e.g., title,
                                                                                                 title,
                         survey, environmental,
                         survey,  environmental, property
                                                    property condition    and zoning)
                                                              condition and    zoning) and
                                                                                         and closing
                                                                                              closing
                         expenses    (collectively, the
                         expenses (collectively,       the "Transaction
                                                             “Transaction Expenses”).
                                                                               Expenses").        The
                                                                                                  The
                         Transaction    Expenses    will   be  included    as   Proceed
                         Transaction Expenses will be included as Proceed Uses and         Uses   and
                         included in
                         included  in the
                                      the First
                                          First Lien
                                                Lien Exit  Facility Amount.
                                                      Exit Facility  Amount.

Additional Financing:
Additional Financing:   None permitted,
                        None permitted, except
                                         except asas may
                                                      may bebe agreed
                                                               agreed upon
                                                                       upon in
                                                                             in the
                                                                                the loan
                                                                                    loan
                        documents as
                        documents as agreed
                                     agreed to
                                            to by
                                               by the
                                                  the Senior
                                                      Senior Secured
                                                             Secured Lender.
                                                                     Lender.

Subtenant A/R:
Subtenant A/R:           Senior
                         Senior Secured
                                 Secured Lender      shall assign
                                           Lender shall     assign to
                                                                    to Purchaser
                                                                        Purchaser all
                                                                                   all of
                                                                                       of Senior
                                                                                           Senior
                         Secured
                         Secured Lender’s    right, title
                                  Lender's right,   title and
                                                          and interest
                                                               interest in  and to
                                                                        in and  to the
                                                                                   the Subtenant
                                                                                       Subtenant
                         A/R and
                         A/R  and the
                                  the collection
                                      collection thereof.
                                                 thereof. Senior
                                                            Senior Secured
                                                                    Secured Lender  shall consent
                                                                             Lender shall consent
                         to the
                         to the Closing
                                Closing Payment
                                        Payment attributable
                                                   attributable to
                                                                to the
                                                                   the Subtenant  A/R being
                                                                       Subtenant A/R   being paid
                                                                                             paid
                         to the
                         to the Debtor
                                Debtor in accordance with
                                       in accordance    with the
                                                             the terms
                                                                 terms of
                                                                        of the
                                                                           the Agreement
                                                                               Agreement and
                                                                                          and the
                                                                                              the
                         Plan.
                         Plan.

Reporting:
Reporting:              Purchaser shall
                        Purchaser  shall bebe required   to provide
                                               required to   provide certain    financial reporting,
                                                                       certain financial  reporting,
                        including without
                        including  without limitation,   annual audited
                                             limitation, annual   audited financial   and operating
                                                                           financial and   operating
                        statements prepared
                        statements  prepared by by aa CPA,
                                                      CPA, that
                                                             that is reasonably acceptable
                                                                  is reasonably    acceptable to
                                                                                              to the
                                                                                                 the
                        Senior
                        Senior Secured
                                Secured Lender,     and aa monthly
                                          Lender, and       monthly rent
                                                                      rent roll
                                                                           roll and
                                                                                and profit
                                                                                     profit and
                                                                                            and loss
                                                                                                loss
                        statement, all
                        statement,  all in
                                        in accordance
                                            accordance with
                                                         with GAAP
                                                                GAAP or  or such
                                                                            such other
                                                                                   other accounting
                                                                                         accounting
                        basis reasonably
                        basis reasonably acceptable
                                           acceptable to
                                                       to the
                                                           the Senior
                                                               Senior Secured
                                                                       Secured Lender.
                                                                                  Lender.

Preserved Causes of
Preserved Causes of      The Purchaser
                         The  Purchaser shall
                                           shall assign
                                                  assign to
                                                          to the
                                                              the Senior
                                                                    Senior Secured
                                                                            Secured Lender     all
                                                                                      Lender all
Action:
Action:                  Preserved Causes
                         Preserved   Causes ofof Action
                                                 Action (as
                                                          (as defined
                                                               defined in
                                                                        in the
                                                                           the Plan)
                                                                                Plan) excluding
                                                                                       excluding
                         Preserved Causes
                         Preserved   Causes ofof Action
                                                 Action against
                                                          against the
                                                                    the Designated
                                                                        Designated Parties,
                                                                                     Parties, but
                                                                                              but
                         including, for
                         including,      the avoidance
                                     for the avoidance of
                                                        of doubt,  the Principals
                                                           doubt, the  Principals (such
                                                                                  (such assigned
                                                                                        assigned
                         claims, the
                         claims, the "Transferred
                                      “Transferred Claims").
                                                     Claims”).

Application of
Application of          Any excess
                        Any  excess funds   in the
                                      funds in the Distribution
                                                   Distribution Reserve
                                                                Reserve Accounts
                                                                         Accounts (as
                                                                                    (as defined
                                                                                        defined
Reserves:
Reserves:               in the
                        in the Plan)
                                Plan) transferred
                                       transferred by
                                                    by the
                                                       the Debtor
                                                            Debtor or
                                                                   or Plan
                                                                       Plan Administrator
                                                                            Administrator (as(as
                        defined in
                        defined   in the
                                     the Plan)
                                         Plan) to
                                               to the
                                                  the First
                                                      First Lien
                                                            Lien Exit
                                                                 Exit Lender  shall be
                                                                      Lender shall   be applied
                                                                                        applied
                        against the
                        against the amounts
                                     amounts owed
                                              owed byby the
                                                        the Purchaser
                                                            Purchaser under
                                                                      under the
                                                                            the First
                                                                                First Lien
                                                                                      Lien Exit
                                                                                           Exit
                        Facility.
                        Facility.




                                    Exhibit H—
                                    Exhibit H – Page
                                                Page 66 of
                                                        of 6
                                                           6
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50              Exhibit A -
                      Stalking Horse Agreement Pg 77 of 95



                                        SCHEDULE 1
                                        SCHEDULE 1

                                ASSUMED CONTRACTS
                                ASSUMED CONTRACTS

       Agreement
       Agreement                Counterparty
                                Counterparty                   Counterparty Address
                                                               Counterparty    Address
Elevator
Elevator               Hispanic Indoor
                       Hispanic Indoor Media
                                       Media            5547 Main Street,
                                                        5547 Main Street, Williamsville,
                                                                          Williamsville,
Advertising
Advertising                                             NY 14221
                                                        NY 14221
Agreement
Agreement
Elevator
Elevator               KONE Inc.
                       KONE Inc.                        Metro New
                                                        Metro  New York,
                                                                    York, 1384
                                                                          1384 Broadway,
                                                                               Broadway,
Maintenance
Maintenance                                             21st Floor,
                                                        21st Floor, New
                                                                    New York,
                                                                        York, NY
                                                                               NY 10018
                                                                                  10018
Agreement
Agreement
Fire Prevention
Fire Prevention        Sirina Fire Protection
                       Sirina Fire Protection Corp.
                                              Corp.     151 Herricks
                                                        151 Herricks Road,
                                                                     Road, New
                                                                            New Hyde
                                                                                Hyde Park,
                                                                                     Park,
Contract
Contract                                                NY 11040
                                                        NY  11040
Fire Preventive
Fire Preventive        DavED Fire
                       DavED Fire Systems,
                                  Systems, Inc.
                                           Inc.         307 West
                                                        307 West Pleasant
                                                                  Pleasant View
                                                                           View Avenue,
                                                                                Avenue,
Maintenance
Maintenance                                             Hackensack, NJ
                                                        Hackensack,  NJ 07601
                                                                        07601
Agreement
Agreement
General Liability
General  Liability     Underwriters Lloyds
                       Underwriters   Lloyds            CRC Swett,
                                                        CRC  Swett, 1
                                                                    1 North
                                                                       North Franklin
                                                                             Franklin -- 14th
                                                                                         14th
Policy
Policy                 London(IL)
                       London(IL)                       FL, Chicago,
                                                        FL, Chicago, IL  60606
                                                                      IL 60606
Insurance  Policy --
Insurance Policy       Starr Surplus Lines
                       Starr Surplus  Lines             399 Park
                                                        399 Park Avenue
                                                                 Avenue -- 8th
                                                                            8th FL,
                                                                                FL, New
                                                                                    New
Commercial
Commercial             Insurance Company
                       Insurance  Company               York, NY
                                                        York, NY 10022
                                                                  10022
Insurance  Policy --
Insurance Policy       Fireman's Fund
                       Fireman's   Fund Insurance
                                         Insurance      Raritan Plaza,
                                                        Raritan Plaza, 110
                                                                       110 Fieldcrest
                                                                           Fieldcrest
Excess Liability
Excess  Liability      Company, AmWins
                       Company,    AmWins               Avenue, Edison,
                                                        Avenue,  Edison, NJ
                                                                         NJ 08837
                                                                             08837
                       Brokerage of
                       Brokerage   of New
                                      New Jersey
                                            Jersey
Insurance Policy --
Insurance Policy       Navigators Insurance
                       Navigators   Insurance           Raritan Plaza,
                                                        Raritan Plaza, 110
                                                                       110 Fieldcrest
                                                                           Fieldcrest
Excess Liability
Excess Liability       Company, AmWins
                       Company,    AmWins               Avenue, Edison,
                                                        Avenue,  Edison, NJ
                                                                         NJ 08837
                                                                            08837
                       Brokerage of
                       Brokerage   of New
                                      New Jersey
                                            Jersey
Insurance Policy --
Insurance Policy       North River
                       North  River Insurance
                                     Insurance          Raritan Plaza,
                                                        Raritan Plaza, 110
                                                                       110 Fieldcrest
                                                                           Fieldcrest
Excess Liability
Excess Liability       Company, AmWins
                       Company,    AmWins               Avenue, Edison,
                                                        Avenue,  Edison, NJ
                                                                         NJ 08837
                                                                            08837
                       Brokerage of
                       Brokerage   of New
                                      New Jersey
                                            Jersey
Insurance Policy --
Insurance Policy       Westchester   Fire Insurance
                       Westchester Fire    Insurance    Raritan Plaza,
                                                        Raritan Plaza, 110
                                                                       110 Fieldcrest
                                                                           Fieldcrest Ave,
                                                                                      Ave,
Excess Liability
Excess Liability       Company, AmWins
                       Company,    AmWins               Edison, NJ
                                                        Edison, NJ 08837
                                                                   08837
                       Brokerage of
                       Brokerage   of New
                                      New Jersey
                                            Jersey
Insurance Policy --
Insurance Policy       Homeland Insurance
                       Homeland    Insurance            11 Financial
                                                           Financial Sq
                                                                     Sq -- Suite
                                                                           Suite 401,
                                                                                 401, New
                                                                                      New
Excess Property
Excess Property        Company of
                       Company    of Delaware,
                                     Delaware, CRC
                                                 CRC    York, NY
                                                        York,  NY 10005
                                                                   10005
                       Swett
                       Swett
Insurance  Policy --
Insurance Policy       Hiscox Insurance
                       Hiscox               Company
                                Insurance Company       104 South
                                                        104  South Michigan
                                                                   Michigan Avenue
                                                                              Avenue -- Suite
                                                                                          Suite
General Liability
General  Liability     Inc.
                       Inc.                             600, Chicago,
                                                        600, Chicago, IL   60603
                                                                       IL 60603
Insurance  Policy --
Insurance Policy       Miller Insurance
                       Miller  Insurance Services
                                          Services      70 Mark Lane,
                                                        70 Mark  Lane, London
                                                                         London EC3R
                                                                                  EC3R 7NQ,
                                                                                         7NQ,
Terrorism
Terrorism              LLP
                       LLP                              United Kingdom
                                                        United Kingdom
Insurance  Policy --
Insurance Policy       Underwriters Lloyds
                       Underwriters   Lloyds            CRC Swett,
                                                        CRC   Swett, 32
                                                                     32 Old
                                                                         Old Slip,  New York,
                                                                             Slip, New   York,
Terrorism
Terrorism              London(IL)
                       London(IL)                       NY 10005
                                                        NY  10005
Insurance  Premium
Insurance Premium      Bank Direct
                       Bank  Direct Capital
                                     Capital            150 North
                                                        150  North Field
                                                                   Field Drive
                                                                          Drive -- Suite 190,
                                                                                   Suite 190,
Financing
Financing              Finance, aa division
                       Finance,              of Texas
                                   division of  Texas   Lake Forest,
                                                        Lake  Forest, IL  60045
                                                                      IL 60045
Agreement
Agreement              Capital Bank,
                       Capital  Bank, N.A.
                                       N.A.
Water Treatment
Water  Treatment       The  Metro Group,
                       The Metro    Group, Inc.
                                            Inc.        50-23
                                                        50-23 Twenty-Third   Street, Long
                                                               Twenty-Third Street,  Long
Contract
Contract                                                Island City,
                                                        Island City, NY
                                                                     NY 11101
                                                                        11101
Professional
Professional           Facility Value
                       Facility Value                   5030 Broadway, Suite
                                                        5030 Broadway,  Suite 633, New York,
                                                                              633, New York,
Cleaning Services
Cleaning Services                                       NY 10034
                                                        NY  10034




                                  Schedule
                                  Schedule 1
                                           1—– Page
                                               Page 11 of
                                                       of 11
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50             Exhibit A -
                     Stalking Horse Agreement Pg 78 of 95



                                       SCHEDULE 22
                                       SCHEDULE

                                       SUBLEASES
                                       SUBLEASES

        Agreement
        Agreement                    Counterparty
                                     Counterparty                 Counterparty Address
                                                                  Counterparty   Address
Lease between
Lease  between Blink
               Blink          Blink Broadway
                              Blink Broadway                   895 Broadway
                                                               895 Broadway -- 3rd
                                                                               3rd FL,
                                                                                   FL, New
                                                                                       New
Broadway Marketplace
Broadway   Marketplace        Marketplace, Inc.
                              Marketplace,       d/b/a
                                            Inc. d/b/a         York, NY
                                                               York, NY 10003
                                                                        10003
Inc. and George
Inc. and George               Blink Fitness
                              Blink Fitness
Washington
Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                      LLC
dated 10/28/2010
dated 10/28/2010

Guaranty by
Guaranty  by Equinox
             Equinox
Holdings, Inc.
Holdings,      and Blink
          Inc. and Blink
Holdings, Inc. dated
Holdings, Inc. dated
10/28/2010
10/28/2010

Limited Guaranty
Limited           by
        Guaranty by
Equinox Holdings,
Equinox  Holdings, Inc.
                   Inc.
dated 10/28/2010
dated 10/28/2010

Limited Guaranty
Limited Guaranty No.
                  No. 22 by
                         by
Blink Holdings,
Blink Holdings, Inc.
                Inc. dated
                     dated
10/28/2010
10/28/2010

First Amendment
First Amendment toto Lease
                     Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 11/16/2015
                11/16/2015
Second Amendment
Second  Amendment to to
Lease between
Lease  between Tenant   and
                Tenant and
Landlord dated
Landlord  dated 6/__/2017
                6/__/2017
Lease between
Lease  between Café
                Café          Cafe Buunni,
                              Cafe Buunni, GWB
                                           GWB Inc.
                                               Inc.            213 Pinehurst
                                                               213 Pinehurst Avenue,
                                                                             Avenue, New
                                                                                     New
Buunni,  GWB   Inc.
Buunni, GWB Inc. andand                                        York, NY 10033
                                                               York, NY 10033
George Washington
George  Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                        LLC
dated 04/09/2014
dated 04/09/2014

Guaranty by
Guaranty   by Sarina
              Sarina
Prabasi and
Prabasi  and Elias
              Elias Gurmu
                    Gurmu
in favor
in favor of
          of Landlord
             Landlord dated
                      dated
03/15/2014
03/15/2014

First Amendment
First Amendment to
                 to Lease
                    Lease
between Tenant
between Tenant and
                and
Landlord dated
Landlord dated 10/__/2017
               10/__/2017

Confidentiality Agreement
Confidentiality Agreement
and Lease
and Lease Amendment
          Amendment



                                  Schedule 2—
                                  Schedule 2 – Page
                                               Page 11 of
                                                       of 77
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50             Exhibit A -
                      Stalking Horse Agreement Pg 79 of 95



between Tenant
between   Tenant and
                   and
Landlord dated
Landlord   dated 09/_/2018
                  09/_/2018
Lease between
Lease  between Citibank,
                  Citibank,   Citibank, N.A.
                              Citibank, N.A.                   4201 Broadway
                                                               4201  Broadway -- Space #E
                                                                                 Space #E
N.A., aa national
N.A.,    national banking
                   banking                                     1.4, New
                                                               1.4, New York,
                                                                        York, NY
                                                                              NY 10033
                                                                                   10033
association and
association  and George
                  George
Washington Bridge
Washington    Bridge Bus
                       Bus
Station Development
Station  Development
Venture LLC,
Venture   LLC, aa Delaware
                   Delaware
limited liability
limited            company
         liability company
dated 12/17/2016
dated 12/17/2016

First Amendment
First Amendment toto Lease
                     Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 10/03/2017
                10/03/2017
Lease between
Lease  between Cobbler
               Cobbler &&     Cobbler &
                              Cobbler & Shine 4211
                                        Shine 4211             PO Box
                                                               PO Box 671089,
                                                                      671089, Flushing,
                                                                              Flushing, NY
                                                                                        NY
Shine 4211
Shine  4211 GWB,
            GWB, LLC
                   LLC        GWB,  LLC
                              GWB, LLC                         11367
                                                               11367
and George
and  George Washington
            Washington
Bridge Bus
Bridge  Bus Station
            Station           Miranda International
                              Miranda International Inc.
                                                    Inc.       509 Madison Avenue,
                                                               509 Madison Avenue, Lower
                                                                                   Lower
Development Venture
Development   Venture LLC
                      LLC                                      Level, New
                                                               Level, New York,
                                                                          York, NY
                                                                                NY 10022
                                                                                   10022
dated 3/23/2015
dated 3/23/2015

Assignment and
Assignment   and
Assumption of
Assumption   of Lease
                Lease
between Original
between   Original Tenant
                   Tenant
and Miranda
and  Miranda International
              International
    Inc. dated 2/__/2016
    Inc. dated 2/__/2016

Consent to
Consent  to Assignment
            Assignment
and Assumption
and Assumption ofof Lease
                    Lease
between Landlord,
between  Landlord,
Original Tenant,
Original         and
         Tenant, and
Tenant dated  5/11/2016
Tenant dated 5/11/2016

Guaranty executed
Guaranty  executed by
                   by
William Miranda
William  Miranda dated
                 dated
4/6/2016
4/6/2016

First Amendment
First Amendment to to Lease
                      Lease
between Landlord
between  Landlord and
                    and
Tenant  dated 10/4/2017
Tenant dated  10/4/2017
Lease between
Lease  between                Orthodontic Management
                              Orthodontic Management
Orthodontic Management
Orthodontic  Management       Company, LLC
                              Company,  LLC d/b/a
                                            d/b/a
Company, LLC
Company,   LLC and
                 and          Diamond Braces
                              Diamond Braces
George Washington
George  Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                        LLC
dated October__,
dated October__, 2019
                   2019
[No documents
[No  documents                FFC Accounting,
                              FFC Accounting, Inc.
                                              Inc.             5030 Broadway -- Suite
                                                               5030 Broadway    Suite 711,
                                                                                      711,
reviewed/not  in
reviewed/not in                                                New  York, NY
                                                               New York, NY  10034
                                                                             10034
Box/DataSite]
Box/DataSite]



                                  Schedule 2—
                                  Schedule 2 – Page
                                               Page 22 of
                                                       of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50               Exhibit A -
                     Stalking Horse Agreement Pg 80 of 95



Lease between
Lease between First
              First            First Financial
                               First Financial Consulting
                                               Consulting       5030 Broadway -- Suite
                                                                5030 Broadway    Suite 711
                                                                                       711
Financial Consulting
Financial Consulting           Corp.
                               Corp.                            New York,
                                                                New  York, NY
                                                                           NY 10034
                                                                              10034
Corp. ("Tenant")
Corp. (“Tenant”) and
                 and
George Washington
George  Washington
Bridge Bus
Bridge Bus Station
           Station
Development Venture
Development  Venture LLC
                     LLC
dated 10/31/2014
dated 10/31/2014

Guaranty of
Guaranty of Annie
            Annie
Rodriguez dated
Rodriguez       11/4/2014
          dated 11/4/2014

Letter Agreement
Letter Agreement
supplementing Lease
supplementing  Lease
between Tenant
between Tenant and
                and
Landlord dated
Landlord dated
___/___/2016
___/___/2016

First Amendment
First Amendment to to Lease
                      Lease
Agreement between
Agreement   between
Tenant  and Landlord
Tenant and  Landlord dated
                       dated
2/24/2018
2/24/2018
Lease between
Lease  between Tombar
                Tombar         Tombar  International, Inc.
                               Tombar International,  Inc.      c/o Tobmar
                                                                c/o         International,
                                                                    Tobmar International,
International, Inc. and
International, Inc. and        d/b/a Gateway Newstands
                               d/b/a Gateway  Newstands         Inc., 240 Chrislea
                                                                Inc., 240 Chrislea Road,
                                                                                   Road,
George Washington
George  Washington                                              Woodbridge, Ontario,
                                                                Woodbridge,  Ontario, Canada
                                                                                      Canada
Bridge Bus
Bridge  Bus                                                     L4L 8V1
                                                                L4L   8V1
Station Development
Station Development
Venture LLC
Venture  LLC dated
               dated
__/__/2011
   / /2011
Lease Agreement
Lease  Agreement between
                   between     GW&L   Food Corp.
                               GW&L Food   Corp. d/b/a
                                                 d/b/a          4211 Broadway,
                                                                4211 Broadway, New
                                                                               New York,
                                                                                   York,
GW&L Food
GW&L    Food Corp.
               Corp. and
                     and       Fine Fare
                               Fine Fare                        NY 10033
                                                                NY 10033
George Washington
George  Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development    Venture LLC
                        LLC
dated 7/___/2010
dated 7/___/2010

Limited Guaranty
Limited  Guaranty of
                  of
Miguel Luna
Miguel  Luna dated
             dated
7/30/2010
7/30/2010

First Amendment
First Amendment to
                 to Lease
                    Lease
Agreement between
Agreement  between
Tenant and Landlord
Tenant and Landlord dated
                     dated
9/30/2011
9/30/2011

Lease between
Lease  between GWB
               GWB 4971,
                     4971,     GWB 4971 d/b/a
                               GWB 4971 d/b/a VS
                                              VS Berry
                                                 Berry          730 East 165th
                                                                730 East 165th Street,
                                                                               Street, Bronx,
                                                                                       Bronx,
Corp. and
Corp. and George
           George                                               NY 10456
                                                                NY  10456
Washington Bridge
Washington  Bridge Bus
                    Bus
Station Development
Station Development
Venture LLC
Venture  LLC dated
             dated
September 18, 2014
September  18, 2014



                                   Schedule 2—
                                   Schedule 2 – Page
                                                Page 33 of
                                                        of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50             Exhibit A -
                     Stalking Horse Agreement Pg 81 of 95



Modification Letter
Modification Letter from
                    from
Landlord dated
Landlord dated March
               March 30,
                       30,
2015
2015

First Amendment
First Amendment to
                 to Lease
                    Lease
between Tenant
between  Tenant and
                and
Landlord dated
Landlord  dated October
                October
___, 2017
      2017

Guaranty by
Guaranty  by Victor
              Victor
Sidberry dated
Sidberry  dated August
                August 28,
                       28,
2014
2014
Lease between
Lease  between Inho
                Inho          Inho Beauty Inc.
                              Inho Beauty Inc. d/b/a
                                               d/b/a          c/o Inho
                                                              c/o      Beauty Inc.,
                                                                  Inho Beauty Inc., 1429
                                                                                    1429 St.
                                                                                         St.
Beauty Inc.
Beauty       and George
        Inc. and George       In Beauty Supply
                              In Beauty Supply                Nicholas Avenue,
                                                              Nicholas Avenue, New
                                                                                New York,
                                                                                     York,
Washington Bridge
Washington   Bridge Bus
                     Bus                                      NY 10033
                                                              NY  10033
Station Development
Station Development
Venture LLC
Venture  LLC dated
              dated
2/18/2018
2/18/2018

Guaranty executed
Guaranty executed by
                  by Inho
                     Inho
Shin dated
Shin dated 2/13/2018
           2/13/2018

First Amendment
First Amendment toto Lease
                     Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 9/10/2018
                9/10/2018
Lease  between Juan  Pablo
Lease between Juan Pablo      Juan Pablo
                              Juan Pablo Duarte
                                         Duarte               4211 Broadway
                                                              4211  Broadway -- Suite 23A,
                                                                                Suite 23A,
Duarte Foundation
Duarte  Foundation and
                    and       Foundation
                              Foundation                      Attn: Laura
                                                              Attn: Laura Acosta,
                                                                          Acosta, New
                                                                                  New
George Washington
George  Washington                                            York, NY
                                                              York,  NY 10033
                                                                        10033
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                       LLC
dated 06/___/2019
dated 06/___/2019
Lease Agreement
Lease  Agreement between
                  between     Marshalls of
                              Marshalls of MA,
                                           MA, Inc.
                                               Inc.           770 Cochituate Road,
                                                              770 Cochituate Road,
Marshalls of
Marshalls  of MA,
              MA, Inc.  and
                   Inc. and                                   Framingham, MA
                                                              Framingham,  MA 01701
                                                                               01701
George Washington
George  Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                       LLC
dated 08/18/10
dated 08/18/10

First Amendment
First Amendment to
                 to Lease
                    Lease
between Tenant
between Tenant and
                and
Landlord dated
Landlord dated 08/30/11
               08/30/11

Second Amendment
Second Amendment toto
Lease between
Lease between Tenant  and
               Tenant and
Landlord dated
Landlord dated 04/05/13
               04/05/13

Third Amendment to
Third Amendment   to
Lease between
Lease between Tenant  and
               Tenant and
Landlord dated
Landlord dated 12/13/13
               12/13/13

Fourth Amendment
Fourth Amendment to
                 to


                                  Schedule 2—
                                  Schedule 2 – Page
                                               Page 4
                                                    4 of
                                                      of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50              Exhibit A -
                     Stalking Horse Agreement Pg 82 of 95



Lease between
Lease between Tenant  and
               Tenant and
Landlord dated
Landlord dated 07/31/15
               07/31/15

Fifth Amendment
Fifth Amendment to to Lease
                      Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 02/12/18
                02/12/18
Lease between
Lease  between PNC
               PNC Bank,
                      Bank,   PNC Bank,
                              PNC Bank, National
                                          National             c/o PNC
                                                               c/o PNC Realty
                                                                        Realty Service,
                                                                               Service, Two
                                                                                        Two
National  Association  and
National Association and      Association
                              Association                      PNC  Plaza, 620 Liberty
                                                               PNC Plaza, 620 Liberty
George Washington
George  Washington                                             Avenue -- 19th
                                                               Avenue    19th FL,
                                                                              FL, Pittsburgh,
                                                                                  Pittsburgh,
Bridge Bus
Bridge  Bus Station
            Station                                            PA 15222-2401
                                                               PA  15222-2401
Development Venture
Development   Venture LLC
                        LLC
dated 07/31/2016
dated 07/31/2016

First Amendment
First Amendment toto Lease
                     Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 07/25/2017
                07/25/2017
Lease between
Lease  between RCBS
                RCBS          RCBS Media
                              RCBS Media Group,
                                         Group, LLC
                                                LLC            236 Fulton
                                                               236  Fulton Avenue
                                                                           Avenue -- Suite
                                                                                     Suite
Media Group,
Media  Group, LLC
               LLC and
                    and                                        214, Hempstead,
                                                               214,  Hempstead, NY
                                                                                NY 11550
                                                                                     11550
George Washington
George  Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development   Venture LLC
                      LLC
dated 1/29/2016
dated 1/29/2016

Guaranty by
Guaranty  by Angel
             Angel
Cardenas dated
Cardenas  dated 1/13/2016
                1/13/2016
Standard Form
Standard  Form of
                of Store
                   Store      The Gap, Inc.
                              The Gap, Inc.                    22 Folsom
                                                                  Folsom Street, San
                                                                         Street, San
Lease between
Lease  between The  Gap,
               The Gap,                                        Francisco, CA
                                                               Francisco, CA 94105
                                                                              94105
Inc. and George
Inc. and George
Washington Bridge
Washington   Bridge Bus
                     Bus
Station Development
Station Development
Venture LLC
Venture  LLC dated
              dated
09/30/2014
09/30/2014

Subordination, Non-
Subordination, Non-
Disturbance and
Disturbance  and
Attornment Agreement
Attornment  Agreement
between Overlandlord,
between  Overlandlord, as
                       as
Mortgagee, Tenant,
Mortgagee,          and
            Tenant, and
Landlord, as
Landlord, as Landlord,
             Landlord,
dated 10/16/2014
dated 10/16/2014

First Lease
First Lease Modification
            Modification
Agreement between
Agreement   between
Tenant  and Landlord
Tenant and  Landlord dated
                      dated
09/30/2015
09/30/2015
Lease between
Lease  between Time
                Time          Time Warner Cable
                              Time Warner Cable New
                                                New            120 East
                                                               120 East 23rd
                                                                        23rd Street,
                                                                             Street, New
                                                                                     New
Warner Cable
Warner  Cable New
               New York
                    York      York City
                              York City LLC
                                        LLC                    York, NY
                                                               York, NY 10010
                                                                         10010
City LLC
City  LLC and
          and George
               George
Washington Bridge
Washington   Bridge Bus
                    Bus
Station Development
Station Development



                                  Schedule 2—
                                  Schedule 2 – Page
                                               Page 55 of
                                                       of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50               Exhibit A -
                     Stalking Horse Agreement Pg 83 of 95



Venture LLC
Venture LLC dated
            dated
10/22/2014
10/22/2014

Subordination, Non-
Subordination,  Non-
Disturbance and
Disturbance  and
Attornment Agreement
Attornment  Agreement
among George
among   George Washington
                Washington
Bridge Bus
Bridge  Bus Station
            Station and
                    and
Infrastructure
Infrastructure
Development Fund,
Development    Fund, LLC,
                     LLC,
Tenant  and Landlord
Tenant and  Landlord dated
                      dated
12/11/2014
12/11/2014

Subordination Agreement;
Subordination Agreement;
Acknowledgement
Acknowledgement ofof
Lease Assignment
Lease Assignment
Attornment and
Attornment  and Non-
                Non-
Disturbance Agreement
Disturbance  Agreement
among Landlord,
among  Landlord, Tenant
                 Tenant
and GSNMF
and GSNMF Sub-CDE
             Sub-CDE 12,
                      12,
LLC  dated
LLC dated  __/__/2014

First Amendment
First Amendment to to Lease
                      Lease
between Tenant
between  Tenant and
                 and
Landlord dated
Landlord  dated 02/10/2016
                02/10/2016
SNDA Consent
SNDA    Consent to
                to First
                    First
Amendment from
Amendment    from
Mortgagee to
Mortgagee  to Landlord
               Landlord
dated 03/15/2016
dated 03/15/2016
Lease between
Lease  between Vista
                Vista         Vista Eyecare,
                              Vista Eyecare, PLLC
                                             PLLC              817-819 West
                                                               817-819 West 181st
                                                                            181st Street,
                                                                                  Street,
Eyecare, PLLC
Eyecare,  PLLC ("Tenant")
                (“Tenant”)                                     New York,
                                                               New  York, NY
                                                                          NY 10033
                                                                             10033
and George
and  George Washington
            Washington
Bridge Bus
Bridge  Bus Station
            Station
Development Venture
Development    Venture LLC
                        LLC
dated 8/31/2015
dated 8/31/2015

Guaranty by
Guaranty by Boris
            Boris
Nemirovskiy dated
Nemirovskiy dated
7/27/2015
7/27/2015

Guaranty by
Guaranty  by Eugene
             Eugene
Orloff dated
Orloff dated 7/27/2015
             7/27/2015

Guaranty by
Guaranty  by Michael
             Michael
Orloff dated 7/27/2015
Orloff dated 7/27/2015

Guaranty by
Guaranty by Vladimir
            Vladimir
Dvoretsky dated
Dvoretsky dated 7/27/2015
                7/27/2015
Lease between
Lease between GWB
              GWB Juice
                    Juice     GWB Juice Bar
                              GWB Juice Bar LLC
                                            LLC                275 West
                                                               275      238 t h , Unit
                                                                   West 238th,    Unit 5, Bronx
                                                                                       5, Bronx
Bar LLC
Bar LLC and
         and George
             George                                            New York
                                                               New York 10463
                                                                         10463
Washington Bridge
Washington  Bridge Bus
                   Bus


                                  Schedule 2—
                                  Schedule 2 – Page
                                               Page 66 of
                                                       of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 84 of 95



Station Development
Station Development
Venture LLC
Venture  LLC dated
              dated
October 31,
October  31, 2014
             2014

Modification Letter
Modification Letter from
                    from
Landlord dated
Landlord dated March
               March 30,
                       30,
2015
2015

First Amendment
First Amendment to
                 to Lease
                    Lease
between Tenant
between  Tenant and
                and
Landlord dated
Landlord  dated November
                November
17, 2017
17, 2017

Consent to
Consent  to Assignment
            Assignment of
                        of
Lease Interests between
Lease Interests between
Landlord, Luis
Landlord,  Luis Perez
                Perez and
                      and
Tenant dated November
Tenant dated  November
17, 2017
17, 2017

Guaranty by
Guaranty by Ingrid
            Ingrid
Amparo and
Amparo  and Nayla
            Nayla Mejia
                   Mejia
dated October
dated October 13,
              13, 2014
                  2014




                              Schedule 2—
                              Schedule 2 – Page
                                           Page 7
                                                7 of
                                                  of 77
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50          Exhibit A -
                     Stalking Horse Agreement Pg 85 of 95



                                     SCHEDULE33
                                     SCHEDULE

                                5ECURrlY
                                SECURITYDEPOSITS
                                         DEPOSITS




   Security Deposits - Detail Transaction Activity

            Tenant                Date           Amount          Tenant Total

   Café Buunni                   4/5/2014             7,125.00         7,125.00
   Dr. Shine                    3/27/2015             3,667.67
   Dr. Shine                    5/13/2016            11,000.00        14,667.67
   FFC / Credit City            11/6/2014             4,787.50
   FFC / Credit City            3/27/2015             5,000.00
   FFC / Credit City             9/9/2016             5,000.00
   FFC / Credit City            11/9/2016             2,000.00        16,787.50
   GWB Juice Bar                11/6/2014             1,991.67
   GWB Juice Bar                2/23/2015             1,991.67         3,983.34
   INHO Beauty                  2/15/2018            51,400.00        51,400.00
   RCBS                         3/17/2016            15,000.00        15,000.00
   Vista Eye Care               10/6/2015            20,933.34        20,933.34
   Vs Berry                     10/6/2014             6,500.00
   Vs Berry                    12/29/2014             6,500.00        13,000.00
   Orthodontic Mgmt.            9/16/2020             7,934.00         7,934.00

                                                 150,830.85          150,830.85




                                            – Page
                                 Schedule 3 — Page 1
                                                   1 of 1
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                     Stalking Horse Agreement Pg 86 of 95



                                  SCHEDULE 44
                                  SCHEDULE

                             LEASING INCENTIVES
                             LEASING INCENTIVES



None.




                              Schedule 4—
                              Schedule 4 – Page
                                           Page 11 of
                                                   of 11
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                      Stalking Horse Agreement Pg 87 of 95



                                    SCHEDULE 5
                                    SCHEDULE 5

                                    RENT ROLL
                                    RENT ROLL

See attached.
See attached.




                               Schedule
                               Schedule 55 —
                                           – Page
                                             Page 11 of
                                                     of 11
George Washington Bridge - NTM Rent Roll Beginning April 2021
George
($ in
($ in actuals
      actuals unless
              unless otherwise
                     otherwise specified)
                               specified)
                                                                                  19-13196-dsj                                  Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                                                                                                             Exhibit A -                                                        PRIVILEGED AND
                                                                                                                                                                                                                                                                                                                                                                                  PRIVILEGED AND CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                                                                                                 CONFIDENTIAL

                                                                                                                                      Stalking Horse Agreement Pg 88 of 95              NTM Rent Roll Beginning April 1, 2021
                                                                                                          % of
                                                                                                          %   of           Beginning             Beginning                                                                                                                  Monthly Rent
                                                                                                                                                                                                                                                                            Monthly Rent
                                   Tenants
                                   Tenants                                         Area Sq.
                                                                                   Area Sq. Ft.
                                                                                            Ft.         Total GLA
                                                                                                        Total GLA        2021 Rent PSF           2021 Rent            Apr-21            May-21
                                                                                                                                                                                        May-21              Jun-21
                                                                                                                                                                                                            Jun-21              Jul-21             Aug-21               Sep-21        Oct-21
                                                                                                                                                                                                                                                                                      Oct-21                   Nov-21            Dec-21              Jan-22
                                                                                                                                                                                                                                                                                                                                                     Jan-22              Feb-22             Mar-22                Total
                                                                                                                                                                                                                                                                                                                                                                                                              NTM Total
               Previously NY&Co.
1.1 (Vacant) - Previously NY&Co.                                                       1,215
                                                                                       1,215               1.2%
                                                                                                           1.2%          $
                                                                                                                         $           --      $            -- $                --    $
                                                                                                                                                                                    $             --    $
                                                                                                                                                                                                        $              -- $$               -- $$              -- $$               -- $$               --   $
                                                                                                                                                                                                                                                                                                           $           -- $
                                                                                                                                                                                                                                                                                                                          $                -- $
                                                                                                                                                                                                                                                                                                                                              $                -- $
                                                                                                                                                                                                                                                                                                                                                                  $               -- $
                                                                                                                                                                                                                                                                                                                                                                                     $                - $                -
1.2A VistaCare
1.2A  VistaCare                                                                         629
                                                                                        629                0.6%
                                                                                                           0.6%                   208.08
                                                                                                                                  208.08            130,882
                                                                                                                                                    130,882              10,907
                                                                                                                                                                         10,907              10,907
                                                                                                                                                                                             10,907             10,907
                                                                                                                                                                                                                10,907              10,907
                                                                                                                                                                                                                                    10,907              10,907
                                                                                                                                                                                                                                                        10,907             10,907
                                                                                                                                                                                                                                                                           10,907              11,125
                                                                                                                                                                                                                                                                                               11,125             11,125
                                                                                                                                                                                                                                                                                                                  11,125              11,125
                                                                                                                                                                                                                                                                                                                                      11,125              11,125
                                                                                                                                                                                                                                                                                                                                                          11,125             11,125
                                                                                                                                                                                                                                                                                                                                                                             11,125              11,125
                                                                                                                                                                                                                                                                                                                                                                                                 11,125            132,191
                                                                                                                                                                                                                                                                                                                                                                                                                   132,191
1.2B PNC                                                                                540
                                                                                        540                0.5%
                                                                                                           0.5%                   200.00
                                                                                                                                  200.00            108,000
                                                                                                                                                    108,000               9,000
                                                                                                                                                                          9,000               9,000
                                                                                                                                                                                              9,000              9,000
                                                                                                                                                                                                                 9,000               9,000
                                                                                                                                                                                                                                     9,000               9,000
                                                                                                                                                                                                                                                         9,000              9,000
                                                                                                                                                                                                                                                                            9,000               9,000
                                                                                                                                                                                                                                                                                                9,000              9,000
                                                                                                                                                                                                                                                                                                                   9,000               9,000
                                                                                                                                                                                                                                                                                                                                       9,000               9,000
                                                                                                                                                                                                                                                                                                                                                           9,000              9,000
                                                                                                                                                                                                                                                                                                                                                                              9,000               9,000
                                                                                                                                                                                                                                                                                                                                                                                                  9,000            108,000
                                                                                                                                                                                                                                                                                                                                                                                                                   108,000
1.4 CitiBank                                                                           1,800
                                                                                       1,800               1.7%                   208.08
                                                                                                                                  208.08            374,544              31,836
                                                                                                                                                                         31,836              31,836
                                                                                                                                                                                             31,836             31,836
                                                                                                                                                                                                                31,836              31,836
                                                                                                                                                                                                                                    31,836              31,836
                                                                                                                                                                                                                                                        31,836             31,836
                                                                                                                                                                                                                                                                           31,836              31,836
                                                                                                                                                                                                                                                                                               31,836             31,836
                                                                                                                                                                                                                                                                                                                  31,836              31,836
                                                                                                                                                                                                                                                                                                                                      31,836              31,836
                                                                                                                                                                                                                                                                                                                                                          31,836             32,473              32,473            383,308
                                                                                                                                                                                                                                                                                                                                                                                                                   383,308
    RCBS Media
1.6 RCBS   Media Group
                  Group                                                                 420                0.4%
                                                                                                           0.4%                   145.71             61,200
                                                                                                                                                     61,200               5,100
                                                                                                                                                                          5,100               5,100
                                                                                                                                                                                              5,100              5,100
                                                                                                                                                                                                                 5,100               5,100
                                                                                                                                                                                                                                     5,100               5,100
                                                                                                                                                                                                                                                         5,100              5,100
                                                                                                                                                                                                                                                                            5,100               5,202              5,202               5,202               5,202              5,202               5,202             61,812
               Previously NY&Co.
2.1 (Vacant) - Previously NY&Co.                                                       8,016
                                                                                       8,016               7.7%                       -                      --                 -                   -                  -                   -                   -                  -                   -                  -                   -                   -                  -                   -                  -
          Fitness
3.1 Blink Fitness                                                                     15,369
                                                                                      15,369              14.9%
                                                                                                          14.9%                    30.74             472,500
                                                                                                                                                     472,500             39,375
                                                                                                                                                                         39,375              39,375
                                                                                                                                                                                             39,375             39,375
                                                                                                                                                                                                                39,375              39,375
                                                                                                                                                                                                                                    39,375              39,375
                                                                                                                                                                                                                                                        39,375             39,375
                                                                                                                                                                                                                                                                           39,375              39,375
                                                                                                                                                                                                                                                                                               39,375             39,375
                                                                                                                                                                                                                                                                                                                  39,375              39,375
                                                                                                                                                                                                                                                                                                                                      39,375             39,375
                                                                                                                                                                                                                                                                                                                                                         39,375              39,375
                                                                                                                                                                                                                                                                                                                                                                             39,375              39,375
                                                                                                                                                                                                                                                                                                                                                                                                 39,375            472,500
                                                                                                                                                                                                                                                                                                                                                                                                                   472,500
        East Building
  Total East  Building -- Leasable
                          Leasable                                                    27,989
                                                                                      27,989              27.1%
                                                                                                          27.1%          $
                                                                                                                         $         40.98     $     1,147,126 $           96,218 $
                                                                                                                                                                         96,218 $            96,218 $
                                                                                                                                                                                             96,218 $           96,218
                                                                                                                                                                                                                96,218     $
                                                                                                                                                                                                                           $        96,218 $
                                                                                                                                                                                                                                    96,218 $            96,218 $
                                                                                                                                                                                                                                                        96,218 $           96,218 $
                                                                                                                                                                                                                                                                           96,218 $            96,538
                                                                                                                                                                                                                                                                                               96,538      $
                                                                                                                                                                                                                                                                                                           $      96,538 $
                                                                                                                                                                                                                                                                                                                  96,538 $            96,538 $
                                                                                                                                                                                                                                                                                                                                      96,538 $           96,538 $
                                                                                                                                                                                                                                                                                                                                                         96,538 $            97,175
                                                                                                                                                                                                                                                                                                                                                                             97,175     $
                                                                                                                                                                                                                                                                                                                                                                                        $        97,175 $
                                                                                                                                                                                                                                                                                                                                                                                                 97,175 $        1,157,811

1.1 GAP                                                                                3,318
                                                                                      3,318               3.2%
                                                                                                           3.2%          $
                                                                                                                         $         93.18
                                                                                                                                   93.18     $
                                                                                                                                             $      309,166
                                                                                                                                                    309,166 $$           25,764 $
                                                                                                                                                                         25,764 $            25,764 $
                                                                                                                                                                                             25,764 $           25,764
                                                                                                                                                                                                                25,764     $
                                                                                                                                                                                                                           $        25,764 $
                                                                                                                                                                                                                                    25,764 $            25,764 $
                                                                                                                                                                                                                                                        25,764 $           26,537 $
                                                                                                                                                                                                                                                                           26,537 $            26,537
                                                                                                                                                                                                                                                                                               26,537      $
                                                                                                                                                                                                                                                                                                           $      26,537 $
                                                                                                                                                                                                                                                                                                                  26,537 $            26,537 $
                                                                                                                                                                                                                                                                                                                                      26,537 $           26,537 $
                                                                                                                                                                                                                                                                                                                                                         26,537 $            26,537
                                                                                                                                                                                                                                                                                                                                                                             26,537     $
                                                                                                                                                                                                                                                                                                                                                                                        $        26,537 $$
                                                                                                                                                                                                                                                                                                                                                                                                 26,537            314,576
          Warner
1.2 Time Warner                                                                        5,023
                                                                                      5,023               4.9%
                                                                                                          4.9%                    198.00
                                                                                                                                  198.00            994,554
                                                                                                                                                    994,554              82,880
                                                                                                                                                                         82,880              82,880
                                                                                                                                                                                             82,880             82,880
                                                                                                                                                                                                                82,880              82,880
                                                                                                                                                                                                                                    82,880              82,880
                                                                                                                                                                                                                                                        82,880             82,880
                                                                                                                                                                                                                                                                           82,880              82,880
                                                                                                                                                                                                                                                                                               82,880             82,880
                                                                                                                                                                                                                                                                                                                  82,880              82,880
                                                                                                                                                                                                                                                                                                                                      82,880             82,880
                                                                                                                                                                                                                                                                                                                                                         82,880              82,880
                                                                                                                                                                                                                                                                                                                                                                             82,880              82,880
                                                                                                                                                                                                                                                                                                                                                                                                 82,880            994,554
                                                                                                                                                                                                                                                                                                                                                                                                                   994,554
1.3 In Beauty   Supply
       Beauty Supply                                                                   2,255
                                                                                      2,255               2.2%                    127.72            288,000
                                                                                                                                                    288,000              24,000
                                                                                                                                                                         24,000              24,000
                                                                                                                                                                                             24,000             24,000
                                                                                                                                                                                                                24,000              24,000
                                                                                                                                                                                                                                    24,000              24,000
                                                                                                                                                                                                                                                        24,000             24,000
                                                                                                                                                                                                                                                                           24,000              24,000
                                                                                                                                                                                                                                                                                               24,000             24,000
                                                                                                                                                                                                                                                                                                                  24,000              24,000
                                                                                                                                                                                                                                                                                                                                      24,000             24,000
                                                                                                                                                                                                                                                                                                                                                         24,000              24,000
                                                                                                                                                                                                                                                                                                                                                                             24,000              24,000
                                                                                                                                                                                                                                                                                                                                                                                                 24,000            288,000
                                                                                                                                                                                                                                                                                                                                                                                                                   288,000
1.5A Doctor
1.5A  Doctor Shine
             Shine                                                                      440
                                                                                        440               0.4%
                                                                                                          0.4%                    102.00
                                                                                                                                  102.00             44,880
                                                                                                                                                     44,880               3,740
                                                                                                                                                                          3,740               3,740
                                                                                                                                                                                              3,740              3,740
                                                                                                                                                                                                                 3,740               3,740
                                                                                                                                                                                                                                     3,740               3,740
                                                                                                                                                                                                                                                         3,740              3,740
                                                                                                                                                                                                                                                                            3,740               3,740
                                                                                                                                                                                                                                                                                                3,740              3,815
                                                                                                                                                                                                                                                                                                                   3,815               3,815
                                                                                                                                                                                                                                                                                                                                       3,815              3,815
                                                                                                                                                                                                                                                                                                                                                          3,815               3,815
                                                                                                                                                                                                                                                                                                                                                                              3,815               3,815
                                                                                                                                                                                                                                                                                                                                                                                                  3,815             45,254
                                                                                                                                                                                                                                                                                                                                                                                                                    45,254
      (Vacant)
1.5B (Vacant)                                                                           500
                                                                                        500               0.5%
                                                                                                          0.5%                        -                    -                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
    (Vacant)
1.6 (Vacant)                                                                            942               0.9%
                                                                                                          0.9%                       -                    --                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
         Fare
1.7 Fine Fare                                                                         15,116
                                                                                      15,116              14.6%
                                                                                                          14.6%                    29.77            450,000
                                                                                                                                                    450,000              37,500
                                                                                                                                                                         37,500              37,500
                                                                                                                                                                                             37,500             37,500
                                                                                                                                                                                                                37,500              37,500
                                                                                                                                                                                                                                    37,500              37,500
                                                                                                                                                                                                                                                        37,500             37,500
                                                                                                                                                                                                                                                                           37,500              37,500
                                                                                                                                                                                                                                                                                               37,500             37,500
                                                                                                                                                                                                                                                                                                                  37,500              37,500
                                                                                                                                                                                                                                                                                                                                      37,500             37,500
                                                                                                                                                                                                                                                                                                                                                         37,500              37,500
                                                                                                                                                                                                                                                                                                                                                                             37,500              37,500
                                                                                                                                                                                                                                                                                                                                                                                                 37,500            450,000
                                                                                                                                                                                                                                                                                                                                                                                                                   450,000
1.8 (Vacant).
1.8 (Vacant)(1)                                                                        1,785
                                                                                      1,785               1.7%
                                                                                                           1.7%                       -                    -                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
1.9 A
1.9 A Previously
       Previously Gateway
                  Gateway News
                          News -- Subject  to Future
                                   Subject to Future Negotiations.
                                                     Negotiations(2)                    150
                                                                                        150               0.1%
                                                                                                          0.1%                       --                   --                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
1.9 B
1.9 B Café Buunni                                                                       150
                                                                                        150               0.1%
                                                                                                          0.1%                    102.00
                                                                                                                                  102.00             15,300
                                                                                                                                                     15,300               1,275
                                                                                                                                                                          1,275               1,275
                                                                                                                                                                                              1,275              1,275
                                                                                                                                                                                                                 1,275               1,275
                                                                                                                                                                                                                                     1,275               1,275
                                                                                                                                                                                                                                                         1,275              1,275
                                                                                                                                                                                                                                                                            1,275               1,275
                                                                                                                                                                                                                                                                                                1,275              1,301
                                                                                                                                                                                                                                                                                                                   1,301               1,301
                                                                                                                                                                                                                                                                                                                                       1,301              1,301
                                                                                                                                                                                                                                                                                                                                                          1,301               1,301
                                                                                                                                                                                                                                                                                                                                                                              1,301               1,301
                                                                                                                                                                                                                                                                                                                                                                                                  1,301             15,428
                                                                                                                                                                                                                                                                                                                                                                                                                    15,428
1.9 C
1.9 C (Vacant)
       (Vacant)                                                                         259
                                                                                        259               0.3%
                                                                                                          0.3%                        -                    -                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
1.10 A
1.10 A FFC
        FFC Accounting
             Accounting Inc..
                        Inc.(3)                                                         761
                                                                                        761               0.7%
                                                                                                          0.7%                       --                   --                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
             Financial Consulting
1.10 B First Financial Consulting Corp..
                                  Corp.(3)                                              766
                                                                                        766               0.7%
                                                                                                          0.7%                     79.90
                                                                                                                                   79.90             61,200
                                                                                                                                                     61,200               5,100
                                                                                                                                                                          5,100               5,100
                                                                                                                                                                                              5,100              5,100
                                                                                                                                                                                                                 5,100               5,100
                                                                                                                                                                                                                                     5,100               5,100
                                                                                                                                                                                                                                                         5,100              5,100
                                                                                                                                                                                                                                                                            5,100               5,100
                                                                                                                                                                                                                                                                                                5,100              5,100
                                                                                                                                                                                                                                                                                                                   5,100               5,202              5,202               5,202               5,202             61,608
                                                                                                                                                                                                                                                                                                                                                                                                                    61,608
     (Vacant)
1.11 (Vacant)                                                                          1,200
                                                                                      1,200               1.2%                        -                    -                  -                   -                  -                   -                   -                  -                   -                  -                   -                  -                   -                   -                  -
 2.1 GAP                                                                               6,357               6.1%
                                                                                                           6.1%                    93.18
                                                                                                                                   93.18             592,334             49,361
                                                                                                                                                                         49,361             49,361
                                                                                                                                                                                            49,361              49,361
                                                                                                                                                                                                                49,361              49,361
                                                                                                                                                                                                                                    49,361             49,361
                                                                                                                                                                                                                                                       49,361              50,842             50,842              50,842              50,842             50,842              50,842             50,842             602,700
                                                                                                                                                                                                                                                                                                                                                                                                                   602,700
     Marshall's
 2.2 Marshall's                                                                       29,225
                                                                                      29,225              28.3%
                                                                                                          28.3%                    35.00
                                                                                                                                   35.00           1,022,875             85,240             85,240              85,240              85,240             85,240              85,240             85,240              85,240              85,240             85,240              85,240             85,240           1,022,875
                                                                                                                                                                                                                                                                                                                                                                                                                 1,022,875
 2.3 A
 2.3 A JPDF
       JPDF Community
             Community Center
                           Center                                                       919
                                                                                        919                0.9%
                                                                                                           0.9%                   113.25
                                                                                                                                  113.25             104,079
                                                                                                                                                     104,079                  -                  -                   -               8,673
                                                                                                                                                                                                                                     8,673              8,673
                                                                                                                                                                                                                                                        8,673               8,673
                                                                                                                                                                                                                                                                            8,673              8,673
                                                                                                                                                                                                                                                                                               8,673               8,673
                                                                                                                                                                                                                                                                                                                   8,673               8,673
                                                                                                                                                                                                                                                                                                                                       8,673              8,673
                                                                                                                                                                                                                                                                                                                                                          8,673               8,673
                                                                                                                                                                                                                                                                                                                                                                              8,673              8,673
                                                                                                                                                                                                                                                                                                                                                                                                 8,673              78,059
                                                                                                                                                                                                                                                                                                                                                                                                                    78,059
             Community Center
 2.3 B JPDF Community      Center                                                       606
                                                                                        606                0.6%
                                                                                                           0.6%                   113.25
                                                                                                                                  113.25              68,631                  -                  -                   -               5,719              5,719               5,719              5,719               5,719               5,719              5,719               5,719              5,719              51,473
 2.3 C
 2.3 C Café
       Café Buunni                                                                      705
                                                                                        705                0.7%
                                                                                                           0.7%                   102.00
                                                                                                                                  102.00              71,910
                                                                                                                                                      71,910              5,993
                                                                                                                                                                          5,993              5,993
                                                                                                                                                                                             5,993               5,993
                                                                                                                                                                                                                 5,993               5,993
                                                                                                                                                                                                                                     5,993              5,993
                                                                                                                                                                                                                                                        5,993               5,993
                                                                                                                                                                                                                                                                            5,993              5,993
                                                                                                                                                                                                                                                                                               5,993               6,112               6,112              6,112               6,112              6,112              72,509
                                                                                                                                                                                                                                                                                                                                                                                                                    72,509
           Berry
 2.4 A VS Berry                                                                         780
                                                                                        780                0.8%
                                                                                                           0.8%                   102.00
                                                                                                                                  102.00              79,560
                                                                                                                                                      79,560              6,630
                                                                                                                                                                          6,630              6,630
                                                                                                                                                                                             6,630               6,630
                                                                                                                                                                                                                 6,630               6,630
                                                                                                                                                                                                                                     6,630              6,630
                                                                                                                                                                                                                                                        6,630               6,630
                                                                                                                                                                                                                                                                            6,630              6,630
                                                                                                                                                                                                                                                                                               6,630               6,763
                                                                                                                                                                                                                                                                                                                   6,763               6,763
                                                                                                                                                                                                                                                                                                                                       6,763              6,763
                                                                                                                                                                                                                                                                                                                                                          6,763               6,763
                                                                                                                                                                                                                                                                                                                                                                              6,763              6,763
                                                                                                                                                                                                                                                                                                                                                                                                 6,763              80,223
 2.4 B
 2.4 B (Vacant)
       (Vacant)                                                                         796
                                                                                        796                0.8%
                                                                                                           0.8%                       -                     -                 -                  -                   -                   -                  -                   -                  -                   -                   -                  -                   -                  -                   -
 2.5 Previously
 2.5 Previously Gateway
                Gateway News
                           News -- Subject
                                   Subject to
                                           to Future
                                              Future Negotiations.
                                                     Negotiations(2)                    547                0.5%
                                                                                                           0.5%                      --                    --                 -                  -                   -                   -                  -                   -                  -                   -                   -                  -                   -                  -                   -
     Diamond Braces.
 2.6 Diamond   Braces(4)                                                                556
                                                                                        556                0.5%
                                                                                                           0.5%                    85.61              47,600
                                                                                                                                                      47,600                  -                  -                   -               3,967              3,967               3,967              3,967               3,967               3,967              3,967               3,967              3,967              35,700
                                                                                                                                                                                                                                                                                                                                                                                                                    35,700
     (Vacant)
 2.7 (Vacant)                                                                           992
                                                                                        992                1.0%
                                                                                                           1.0%                       -                     -                 -                  -                   -                   -                  -                   -                  -                   -                   -                  -                   -                  -                   -
 2.8 GWB
 2.8 GWB Juice
           Juice Bar
                 Bar                                                                    239
                                                                                        239                0.2%
                                                                                                           0.2%                   102.00
                                                                                                                                  102.00              24,378
                                                                                                                                                      24,378              2,032
                                                                                                                                                                          2,032              2,032
                                                                                                                                                                                             2,032               2,032
                                                                                                                                                                                                                 2,032               2,032
                                                                                                                                                                                                                                     2,032              2,032
                                                                                                                                                                                                                                                        2,032               2,032
                                                                                                                                                                                                                                                                            2,032              2,072
                                                                                                                                                                                                                                                                                               2,072               2,072
                                                                                                                                                                                                                                                                                                                   2,072               2,072
                                                                                                                                                                                                                                                                                                                                       2,072              2,072
                                                                                                                                                                                                                                                                                                                                                          2,072               2,072
                                                                                                                                                                                                                                                                                                                                                                              2,072              2,072
                                                                                                                                                                                                                                                                                                                                                                                                 2,072              24,622
                                                                                                                                                                                                                                                                                                                                                                                                                    24,622
     (Vacant)
 2.9 (Vacant)                                                                          1,070
                                                                                       1,070               1.0%
                                                                                                           1.0%                       -                     -                 -                  -                   -                   -                  -                   -                  -                   -                   -                  -                   -                  -                   -
         West Building
I Total West    Building -- Leasable
                            Leasable                                                  75,457              72.9%
                                                                                                          72.9%          $
                                                                                                                         $         55.32
                                                                                                                                   55.32     $
                                                                                                                                             $     4,174,467 $$         329,513 $
                                                                                                                                                                        329,513 $          329,513 $
                                                                                                                                                                                           329,513 $           329,513
                                                                                                                                                                                                               329,513     $
                                                                                                                                                                                                                           $       347,872
                                                                                                                                                                                                                                   347,872 $
                                                                                                                                                                                                                                           $          347,872 $
                                                                                                                                                                                                                                                      347,872 $           350,126 $
                                                                                                                                                                                                                                                                          350,126 $          350,167
                                                                                                                                                                                                                                                                                             350,167       $
                                                                                                                                                                                                                                                                                                           $     350,519
                                                                                                                                                                                                                                                                                                                 350,519     $
                                                                                                                                                                                                                                                                                                                             $       350,621 $          350,621 $           350,621 $          350,621
                                                                                                                                                                                                                                                                                                                                                                                               350,621 $
                                                                                                                                                                                                                                                                                                                                                                                                       $         4,137,581
        Building -- Leasable
  Total Building    Leasable                                                          103,446             100.0%
                                                                                                          100.0%         $
                                                                                                                         $          51.44
                                                                                                                                    51.44    $
                                                                                                                                             $     5,321,593
                                                                                                                                                   5,321,593      $
                                                                                                                                                                  $     425,731 $
                                                                                                                                                                        425,731 $          425,731 $
                                                                                                                                                                                           425,731 $           425,731 $
                                                                                                                                                                                                               425,731 $           444,090     $      444,090      $      446,344
                                                                                                                                                                                                                                                                          446,344     $
                                                                                                                                                                                                                                                                                      $      446,705
                                                                                                                                                                                                                                                                                             446,705       $
                                                                                                                                                                                                                                                                                                           $     447,058
                                                                                                                                                                                                                                                                                                                 447,058     $
                                                                                                                                                                                                                                                                                                                             $      447,160
                                                                                                                                                                                                                                                                                                                                    447,160      $
                                                                                                                                                                                                                                                                                                                                                 $      447,160
                                                                                                                                                                                                                                                                                                                                                        447,160      $
                                                                                                                                                                                                                                                                                                                                                                     $      447,796
                                                                                                                                                                                                                                                                                                                                                                            447,796     $
                                                                                                                                                                                                                                                                                                                                                                                        $      447,796
                                                                                                                                                                                                                                                                                                                                                                                                1M r $
                                                                                                                                                                                                                                                                                                                                                                                               41      $         5,295,393
                                                                                                                                                                                                                                                                                                                                                                                                                 5,295,393

                                                                                                                                                                                                                                                                               Rent Abatements
                                                                                                                                                                                                                                                                       Monthly Rent Abatements
                                                                                                                                                                      Apr-21            May-21
                                                                                                                                                                                        May-21              Jun-21
                                                                                                                                                                                                            Jun-21              Jul-21             Aug-21
                                                                                                                                                                                                                                                   Aug-21               Sep-21
                                                                                                                                                                                                                                                                        Sep-21         Oct-21
                                                                                                                                                                                                                                                                                       Oct-21                  Nov-21            Dec-21              Jan-22
                                                                                                                                                                                                                                                                                                                                                     Jan-22              Feb-22             Mar-22                Total
                                                                                                                                                                                                                                                                                                                                                                                                              NTM Total
Memo: Rent
Memo:  Rent Abatements.
            Abatements (5)
GAP                                                                                                                                                               $
                                                                                                                                                                  $     (18,781) $
                                                                                                                                                                        (18,781) $          (18,781) $
                                                                                                                                                                                            (18,781) $         (18,781) $
                                                                                                                                                                                                               (18,781) $          (18,781) $
                                                                                                                                                                                                                                   (18,781) $          (18,781) $
                                                                                                                                                                                                                                                       (18,781) $          (19,345) $
                                                                                                                                                                                                                                                                           (19,345) $         (19,345) $
                                                                                                                                                                                                                                                                                              (19,345) $         (19,345) $
                                                                                                                                                                                                                                                                                                                          $          (19,345) $
                                                                                                                                                                                                                                                                                                                                     (19,345) $          (19,345) $
                                                                                                                                                                                                                                                                                                                                                         (19,345) $         (19,345) $
                                                                                                                                                                                                                                                                                                                                                                            (19,345) $          (19,345) $
                                                                                                                                                                                                                                                                                                                                                                                                (19,345) $        (229,319)
Time Warner
Time Warner                                                                                                                                                             (14,434)
                                                                                                                                                                        (14,434)            (14,434)
                                                                                                                                                                                            (14,434)           (14,434)
                                                                                                                                                                                                               (14,434)            (14,434)
                                                                                                                                                                                                                                   (14,434)            (14,434)
                                                                                                                                                                                                                                                       (14,434)            (14,434)
                                                                                                                                                                                                                                                                           (14,434)           (14,434)
                                                                                                                                                                                                                                                                                              (14,434)           (14,434)
                                                                                                                                                                                                                                                                                                                 (14,434)            (14,434)
                                                                                                                                                                                                                                                                                                                                     (14,434)            (14,434)
                                                                                                                                                                                                                                                                                                                                                         (14,434)           (14,434)
                                                                                                                                                                                                                                                                                                                                                                            (14,434)            (14,434)
                                                                                                                                                                                                                                                                                                                                                                                                (14,434)          (173,202)
                                                                                                                                                                                                                                                                                                                                                                                                                  (173,202)
Diamond Braces
Diamond  Braces                                                                                                                                                               -                   -                  -              (3,967)             (3,967)             (3,967)            (1,983)
                                                                                                                                                                                                                                                                                               (1,983)            (1,983)
                                                                                                                                                                                                                                                                                                                  (1,983)             (1,983)
                                                                                                                                                                                                                                                                                                                                      (1,983)             (1,983)
                                                                                                                                                                                                                                                                                                                                                          (1,983)            (1,983)
                                                                                                                                                                                                                                                                                                                                                                             (1,983)             (1,983)
                                                                                                                                                                                                                                                                                                                                                                                                 (1,983)           (23,800)
                                                                                                                                                                                                                                                                                                                                                                                                                   (23,800)
        Building -- Abated
  Total Building    Abated Rent
                           Rent                                                                                                                                   $
                                                                                                                                                                  $     (33,215) $
                                                                                                                                                                        (33,215) $          (33,215) $
                                                                                                                                                                                            (33,215) $         (33,215) $
                                                                                                                                                                                                               (33,215) $          (37,181) $
                                                                                                                                                                                                                                   (37,181) $          (37,181) $
                                                                                                                                                                                                                                                       (37,181) $          (37,745) $
                                                                                                                                                                                                                                                                           (37,745) $         (35,762) $
                                                                                                                                                                                                                                                                                              (35,762) $         (35,762) $
                                                                                                                                                                                                                                                                                                                 (35,762) $          (35,762) $
                                                                                                                                                                                                                                                                                                                                     (35,762) $          (35,762) $
                                                                                                                                                                                                                                                                                                                                                         (35,762) $         (35,762) $
                                                                                                                                                                                                                                                                                                                                                                            (35,762) $          (35,762) $
                                                                                                                                                                                                                                                                                                                                                                                                (35,762)          (426,321)
                   Net Rent
  Total Building - Net Rent Collected
                            Collected                                                                                                                             $
                                                                                                                                                                  $     392,516 $
                                                                                                                                                                        392,516 $          392,516 $
                                                                                                                                                                                           392,516 $           392,516     $       406,909
                                                                                                                                                                                                                                   406,909     $
                                                                                                                                                                                                                                               $      406,909
                                                                                                                                                                                                                                                      406,909      $
                                                                                                                                                                                                                                                                   $      408,599     $      410,943
                                                                                                                                                                                                                                                                                             410,943       $
                                                                                                                                                                                                                                                                                                           $     411,296 $
                                                                                                                                                                                                                                                                                                                 411,296 $          411,398
                                                                                                                                                                                                                                                                                                                                    411,398      $
                                                                                                                                                                                                                                                                                                                                                 $      411,398
                                                                                                                                                                                                                                                                                                                                                        411,398      $
                                                                                                                                                                                                                                                                                                                                                                     $      412,035
                                                                                                                                                                                                                                                                                                                                                                            412,035     $
                                                                                                                                                                                                                                                                                                                                                                                        $      412,035 $
                                                                                                                                                                                                                                                                                                                                                                                               412,035 $         4,869,071
                                                                                                                                                                                                                                                                                                                                                                                                                 4,869,071

(1) While
(1) While the
           the Company
                Company and  and European
                                  European Wax
                                             Wax Center    have been
                                                   Center have    been in
                                                                        in late-stage
                                                                           late-stage negotiations
                                                                                        negotiations regarding
                                                                                                        regarding space
                                                                                                                    space 1.8,    a finalized
                                                                                                                             1.8, a finalized and    executed leasehold
                                                                                                                                               and executed     leasehold agreement
                                                                                                                                                                            agreement has
                                                                                                                                                                                        has not
                                                                                                                                                                                             not been
                                                                                                                                                                                                  been reached.
                                                                                                                                                                                                       reached. The
                                                                                                                                                                                                                 The latest
                                                                                                                                                                                                                      latest draft of the
                                                                                                                                                                                                                             draft of the leasehold
                                                                                                                                                                                                                                          leasehold agreement
                                                                                                                                                                                                                                                      agreement contemplates
                                                                                                                                                                                                                                                                  contemplates beginning
                                                                                                                                                                                                                                                                                    beginning monthly
                                                                                                                                                                                                                                                                                              monthly rent
                                                                                                                                                                                                                                                                                                       rent of  approximately $12.7k.
                                                                                                                                                                                                                                                                                                             of approximately    $12.7k.
(2) In
(2) In the
       the fall
           fall of 2020, Gateway
                of 2020,  Gateway News,
                                      News, the
                                             the subtenant
                                                 subtenant leasing
                                                             leasing spaces
                                                                      spaces 1.9A
                                                                               1.9A and     2.5, notified
                                                                                      and 2.5,   notified the
                                                                                                           the Debtor
                                                                                                                Debtor of
                                                                                                                        of its
                                                                                                                           its plan
                                                                                                                               plan to
                                                                                                                                     to dissolve
                                                                                                                                        dissolve operations
                                                                                                                                                   operations and    terminate its
                                                                                                                                                                and terminate   its lease.
                                                                                                                                                                                    lease. The
                                                                                                                                                                                           The individual
                                                                                                                                                                                                individual who  previously operated
                                                                                                                                                                                                           who previously  operated thethe Gateway
                                                                                                                                                                                                                                           Gateway franchise
                                                                                                                                                                                                                                                      franchise at
                                                                                                                                                                                                                                                                at those
                                                                                                                                                                                                                                                                   those locations
                                                                                                                                                                                                                                                                           locations approached
                                                                                                                                                                                                                                                                                      approached the
                                                                                                                                                                                                                                                                                                   the Debtor
                                                                                                                                                                                                                                                                                                       Debtor about
                                                                                                                                                                                                                                                                                                                about entering
                                                                                                                                                                                                                                                                                                                       entering into
                                                                                                                                                                                                                                                                                                                                  into a lease agreement
                                                                                                                                                                                                                                                                                                                                       a lease  agreement with    the Debtor
                                                                                                                                                                                                                                                                                                                                                            with the  Debtor but,
                                                                                                                                                                                                                                                                                                                                                                             but, in
                                                                                                                                                                                                                                                                                                                                                                                  in light
                                                                                                                                                                                                                                                                                                                                                                                     light of
                                                                                                                                                                                                                                                                                                                                                                                           of the
                                                                                                                                                                                                                                                                                                                                                                                              the amount
                                                                                                                                                                                                                                                                                                                                                                                                  amount the
                                                                                                                                                                                                                                                                                                                                                                                                          the individual
                                                                                                                                                                                                                                                                                                                                                                                                              individual was
                                                                                                                                                                                                                                                                                                                                                                                                                          was
able to
able  to pay
         pay during   COVID and
             during COVID       and the fact that
                                    the fact that the
                                                  the Debtor
                                                      Debtor was
                                                               was in
                                                                    in the
                                                                       the midst
                                                                            midst of
                                                                                   of a  sale process,
                                                                                      a sale  process, thethe Debtor
                                                                                                              Debtor was
                                                                                                                       was unwilling
                                                                                                                             unwilling to
                                                                                                                                        to enter
                                                                                                                                           enter into
                                                                                                                                                   into a long-term lease
                                                                                                                                                        a long-term   lease agreement
                                                                                                                                                                             agreement atat that
                                                                                                                                                                                            that time.
                                                                                                                                                                                                 time. The
                                                                                                                                                                                                       The Debtor
                                                                                                                                                                                                            Debtor and
                                                                                                                                                                                                                    and Hari-OM
                                                                                                                                                                                                                         Hari-OM Newstand      Inc. subsequently
                                                                                                                                                                                                                                   Newstand Inc.     subsequently entered     into a
                                                                                                                                                                                                                                                                   entered into    a short-term
                                                                                                                                                                                                                                                                                     short-term license
                                                                                                                                                                                                                                                                                                license agreement
                                                                                                                                                                                                                                                                                                         agreement that
                                                                                                                                                                                                                                                                                                                      that provided
                                                                                                                                                                                                                                                                                                                           provided for
                                                                                                                                                                                                                                                                                                                                      for monthly
                                                                                                                                                                                                                                                                                                                                          monthly $2.0k    payments covering
                                                                                                                                                                                                                                                                                                                                                    $2.0k payments             both the
                                                                                                                                                                                                                                                                                                                                                                      covering both  the 1.9A   and 2.5
                                                                                                                                                                                                                                                                                                                                                                                          1.9A and  2.5 spaces.
                                                                                                                                                                                                                                                                                                                                                                                                        spaces. This
                                                                                                                                                                                                                                                                                                                                                                                                                 This
agreement is
agreement    is set
                set to
                     to expire  after March
                        expire after  March 31,  2021. Any
                                             31, 2021.   Any future
                                                              future agreement
                                                                     agreement will     be negotiated
                                                                                   will be  negotiated byby the
                                                                                                             the Debtor
                                                                                                                  Debtor in
                                                                                                                          in conjunction
                                                                                                                              conjunction with
                                                                                                                                            with the
                                                                                                                                                  the Purchaser.
                                                                                                                                                       Purchaser.
(3) The
(3) The same
         same individual
                 individual signed
                             signed the
                                     the leases
                                         leases for
                                                 for spaces
                                                     spaces 1.10A
                                                              1.10A (FFC
                                                                     (FFC Accounting
                                                                            Accounting Inc.)
                                                                                           Inc.) and
                                                                                                 and 1.10B     (First Financial
                                                                                                      1.10B (First    Financial Consulting      Corp.). Build-out
                                                                                                                                 Consulting Corp.).     Build-out of   the FFC
                                                                                                                                                                   of the  FFC Accounting
                                                                                                                                                                                Accounting Inc.
                                                                                                                                                                                             Inc. space
                                                                                                                                                                                                   space has
                                                                                                                                                                                                         has not
                                                                                                                                                                                                              not been
                                                                                                                                                                                                                  been completed
                                                                                                                                                                                                                        completed and,
                                                                                                                                                                                                                                    and, due   to financial
                                                                                                                                                                                                                                           due to financial constraints,  the Company
                                                                                                                                                                                                                                                             constraints, the  Company does     not believe
                                                                                                                                                                                                                                                                                          does not  believe this
                                                                                                                                                                                                                                                                                                             this tenant
                                                                                                                                                                                                                                                                                                                  tenant will
                                                                                                                                                                                                                                                                                                                         will be
                                                                                                                                                                                                                                                                                                                              be able
                                                                                                                                                                                                                                                                                                                                  able to
                                                                                                                                                                                                                                                                                                                                        to build
                                                                                                                                                                                                                                                                                                                                           build out
                                                                                                                                                                                                                                                                                                                                                 out its
                                                                                                                                                                                                                                                                                                                                                     its space.
                                                                                                                                                                                                                                                                                                                                                         space. In
                                                                                                                                                                                                                                                                                                                                                                In exchange
                                                                                                                                                                                                                                                                                                                                                                   exchange for
                                                                                                                                                                                                                                                                                                                                                                             for rent
                                                                                                                                                                                                                                                                                                                                                                                 rent concessions    with respect
                                                                                                                                                                                                                                                                                                                                                                                       concessions with   respect to
                                                                                                                                                                                                                                                                                                                                                                                                                   to First
                                                                                                                                                                                                                                                                                                                                                                                                                      First
Financial Consulting
Financial                Corp., the
           Consulting Corp.,     the Company
                                      Company asked     for FFC
                                                asked for   FFC Accounting
                                                                  Accounting Inc.
                                                                                Inc. to
                                                                                     to surrender
                                                                                        surrender the    1.10A space
                                                                                                    the 1.10A     space and    terminate its
                                                                                                                         and terminate     its lease.
                                                                                                                                               lease. Although
                                                                                                                                                       Although First
                                                                                                                                                                  First Financial
                                                                                                                                                                         Financial Consulting
                                                                                                                                                                                   Consulting Corp.
                                                                                                                                                                                               Corp. has
                                                                                                                                                                                                      has since
                                                                                                                                                                                                           since paid
                                                                                                                                                                                                                 paid the
                                                                                                                                                                                                                      the reduced
                                                                                                                                                                                                                          reduced rent
                                                                                                                                                                                                                                    rent provided
                                                                                                                                                                                                                                          provided for
                                                                                                                                                                                                                                                    for in
                                                                                                                                                                                                                                                        in the
                                                                                                                                                                                                                                                           the Companys
                                                                                                                                                                                                                                                               Company's offer,     FFC Accounting
                                                                                                                                                                                                                                                                             offer, FFC  Accounting Inc.,
                                                                                                                                                                                                                                                                                                     Inc., to-date,
                                                                                                                                                                                                                                                                                                           to-date, has
                                                                                                                                                                                                                                                                                                                     has not
                                                                                                                                                                                                                                                                                                                         not returned
                                                                                                                                                                                                                                                                                                                              returned the   draft surrender
                                                                                                                                                                                                                                                                                                                                         the draft surrender agreement    the Company
                                                                                                                                                                                                                                                                                                                                                              agreement the   Company sent.sent.
(4) Assumes
(4) Assumes a   a Rent
                   Rent Commencement
                         Commencement Date  Date of July 1, 2021
(5) Blink
(5) Blink Fitness
          Fitness has
                    has full
                         full rent
                              rent abatements
                                   abatements inin the
                                                   the 24th,
                                                       24th, 36th
                                                              36th and   48th calendar
                                                                    and 48th   calendar months
                                                                                          months following
                                                                                                   following thethe Rent
                                                                                                                     Rent Commencement
                                                                                                                           Commencement Date     Date (April
                                                                                                                                                       (April 2020)
                                                                                                                                                              2020)
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                   Exhibit A -
                       Stalking Horse Agreement Pg 89 of 95



                                          SCHEDULE 6
                                          SCHEDULE 6

                            TANGIBLE PERSONAL PROPERTY
                            TANGIBLE PERSONAL PROPERTY



1- HP
1- HP Officejet
       Officejet Pro
                 Pro X576dw
                      X576dw MFPMFP
1- Toshiba
1- Toshiba E45t-A4100     Windows 8.1
            E45t-A4100 Windows       8.1 Laptop
                                          Laptop
1- HP
1- HP Pavilion
       Pavilion Notebook
                 Notebook V0q02ua-aba
                            V0q02ua-aba Windows
                                            Windows 10 10
5- Motorola DTR550
5- Motorola   DTR550 Walkie
                        Walkie Talkies
                                Talkies with
                                          with charging
                                               charging bases
                                                         bases
1- ATT
1- ATT Cordless
        Cordless Desk
                   Desk Phone
                         Phone with
                                 with 11 extension
                                         extension for Anthony's desk
                                                   for Anthony's desk
1- Dymo
1- Dymo LabelWriter
          LabelWriter
1- Seagate
1- Seagate && Synology
               Synology Server   given to
                          Server given   to us
                                            us by
                                               by SJM
                                                  SJM
1- Anker
1- Anker USB
          USB Charging
                Charging Stand
                           Stand
1- Brother
1- Brother P-touch
            P-touch label
                     label printer
                           printer
1- Sony
1-       XBR-49X800E TV
   Sony XBR-49X800E        TV
1- Magic
1- Magic Chef
          Chef small
                small refrigerator
                       refrigerator
1- Amazon
1- Amazon Basic
             Basic Shredder
                   Shredder
2- Racks
2- Racks for
          for drawings
              drawings
1- Key
1- Key Storage   Box
        Storage Box
2- Desk
2- Desk with
         with Credenza
               Credenza
5- Folding Chairs
5- Folding  Chairs
1- Wire
1- Wire Shelving   unit
         Shelving unit
1- White
1- White Board
          Board
1- Cork
1- Cork Board
         Board
1- Wire
1- Wire Small   Basket
         Small Basket
1- Staples
1- Staples Stapler
           Stapler
1- Scotch
1- Scotch Tape   dispenser
           Tape dispenser
1- Global
1- Global Salt
           Salt Spreader
                Spreader
11- QMark
11- QMark 208V/3Ph
             208V/3Ph 42Amp
                        42Amp 15kw
                                 15kw Electric    Heaters (2
                                         Electric Heaters (2 New
                                                             New in
                                                                 in aa Box,
                                                                       Box, 99 Units
                                                                               Units Used)
                                                                                     Used)




                                     Schedule
                                     Schedule 6
                                              6—– Page
                                                  Page 11 of
                                                          of 11
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50     Exhibit A -
                     Stalking Horse Agreement Pg 90 of 95



                                   SCHEDULE 77
                                   SCHEDULE

                      INTANGIBLE PERSONAL
                      INTANGIBLE PERSONAL PROPERTY
                                          PROPERTY



1.
1.    Trade names:
      Trade names:        The George Washington
                          The George Washington Bridge
                                                Bridge Market
                                                       Market Place/GWB
                                                              Place/GWB Mercado
                                                                        Mercado
                          GWB Market/Mercado
                          GWB  Market/Mercado

2.
2.    The
      The Subtenant A/R
          Subtenant A/R




                               Schedule
                               Schedule 7
                                        7—– Page
                                            Page 11 of
                                                    of 11
19-13196-dsj     Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                   Exhibit A -
                       Stalking Horse Agreement Pg 91 of 95




                                           SCHEDULE 8
                                           SCHEDULE 8

                                          VIOLATIONS
                                          VIOLATIONS



As set
As set forth
       forth in
             in more
                more detail
                     detail in
                            in that
                               that certain
                                    certain proof
                                            proof of
                                                  of claim
                                                     claim filed
                                                           filed by
                                                                 by the
                                                                    the Port
                                                                        Port Authority
                                                                              Authority in the
                                                                                        in the
Bankruptcy Case
Bankruptcy   Case [Claim
                  [Claim No.
                          No. 38],  the Port
                               38], the Port Authority
                                             Authority has
                                                        has alleged
                                                            alleged the
                                                                     the following
                                                                         following work
                                                                                   work remains
                                                                                          remains
outstanding.
outstanding.


           a. 753
           a. 753 && 755
                      755 -- East & West
                             East & West Buildings
                                          Buildings -- Provide
                                                       Provide unique
                                                               unique identifications
                                                                      identifications for
                                                                                      for each of
                                                                                          each of
              the fire
              the      dampers and
                  fire dampers   and access
                                     access doors
                                            doors installed throughout
                                                  installed throughout
           b. 818
           b. 818 -- Complete
                     Complete successful
                              successful testing
                                         testing of
                                                 of all
                                                    all fire dampers
                                                        fire dampers
           c. 964
           c. 964 -- Passenger
                     Passenger elevators
                               elevators
           d. 583
           d. 583 -- Provision
                     Provision of
                               of required
                                  required signage
                                           signage on
                                                   on sprinkler
                                                      sprinkler systems
                                                                systems
           e. 276
           e. 276 -- Handicap
                     Handicap ramp
                              ramp
           f. 610
           f.     – Provide
              610 — Provide as-built
                            as-built mechanical
                                     mechanical drawings
                                                drawings [already completed]
                                                         [already completed]

The  Port Authority
The Port   Authority has,
                     has, more
                          more recently,
                                 recently, informed
                                           informed the
                                                    the Seller of certain
                                                        Seller of certain potential
                                                                          potential violations
                                                                                    violations related
                                                                                               related
to the
to the fire-ratings on certain
       fire-ratings on certain elevator doors and
                               elevator doors  and door
                                                   door frames.
                                                        frames.




                                      Schedule
                                      Schedule 88 —
                                                  – Page
                                                    Page 11 of
                                                            of 11
19-13196-dsj   Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50            Exhibit A -
                     Stalking Horse Agreement Pg 92 of 95



                                       SCHEDULE 9
                                       SCHEDULE 9

                                       LITIGATION
                                       LITIGATION

1.
1.    George  Washington Bridge
      George Washington    Bridge Bus
                                  Bus Station   Development Venture,
                                        Station Development Venture, LLC v. Tutor
                                                                     LLC v. Tutor Perini
                                                                                  Perini
      Building Corp.
      Building Corp.
      American Arbitration
      American  Arbitration Association
                            Association
      Case No.
      Case No. 001-0002-7881
               001-0002-7881

2.
2.    Tutor Perini Building
      Tutor Perini  Building Corp.
                              Corp. v.
                                     v. George
                                        George Washington
                                               Washington Bridge
                                                            Bridge Bus
                                                                   Bus Station Development
                                                                       Station Development
      Venture, LLC,
      Venture, LLC, et  al.
                     et al.
      United States
      United        District Court,
             States District Court, Southern District of
                                    Southern District of New
                                                         New York
                                                             York
      Case No.
      Case No. 19-05344
               19-05344

3.
3.    Stempel Bennett Claman
      Stempel Bennett Claman && Hochberg,
                                Hochberg, P.C.
                                          P.C. v.
                                               v. George
                                                  George Washington
                                                         Washington Bridge
                                                                    Bridge Bus
                                                                           Bus Station
                                                                               Station
      Development Venture,
      Development  Venture, LLC
                            LLC
      Supreme Court, New
      Supreme Court, New York
                          York County
                               County
      Index No. 651809/2016
      Index No. 651809/2016

4.
4.    Perez v.
      Perez v. Port
               Port Authority
                    Authority of
                              of New
                                 New York
                                     York and
                                          and New
                                              New Jersey
                                                  Jersey et al.
                                                         et al.
      Supreme   Court, New
      Supreme Court,   New York
                            York County
                                  County
      Index No. 154910/2018
      Index No.  154910/2018

5.
5.    George Washington Bridge
      George Washington  Bridge Bus
                                Bus Station and Infrastructure
                                    Station and Infrastructure Development
                                                               Development Fund,
                                                                             Fund, LLC v.
                                                                                   LLC v.
      George Washington
      George Washington Bridge
                        Bridge Bus
                               Bus Station Development Venture
                                   Station Development   Venture LLC
                                                                 LLC et  al.
                                                                      et al.
      Supreme Court, New
      Supreme Court, New York
                         York County
                               County
      Index No.
      Index No. 850155/2019
                850155/2019

6.
6.    SRS  Real Estate
      SRS Real  Estate Partners-Northeast,
                       Partners-Northeast, L.L.C. v. George
                                           L.L.C. v. George Washington
                                                            Washington Bridge
                                                                       Bridge Bus
                                                                              Bus Station
                                                                                  Station
      Development Venture
      Development  Venture LLC
                            LLC
      Supreme Court, New
      Supreme Court,  New York
                           York County
                                 County
      Index No. 653405/2019
      Index No. 653405/2019

7.
7.    Green v. Port
      Green v. Port Authority
                    Authority of
                              of New
                                 New York
                                     York and
                                          and New
                                              New Jersey
                                                  Jersey et al.
                                                         et al.
      Supreme  Court, New
      Supreme Court,  New York
                           York County
                                 County
      Index No. 153931/2017
      Index No. 153931/2017

8.
8.    Williams v. Port
      Williams v. Port Authority
                       Authority of
                                 of New
                                    New York
                                        York and
                                             and New
                                                 New Jersey et al.
                                                     Jersey et al.
      Supreme  Court, New  York  County
      Supreme Court, New York County
      Index No.
      Index No. 154033/2017
                154033/2017

9.
9.    Ayars v.
      Ayars v. Port
               Port Authority
                    Authority of
                              of New
                                 New York
                                     York and
                                          and New
                                              New Jersey et al.
                                                  Jersey et al.
      Supreme  Court, New
      Supreme Court,  New York
                           York County
                                 County
      Index No. 158178/2017
      Index No. 158178/2017

10.
10.   Wortham v.
      Wortham v. George
                 George Washington Bridge Bus
                        Washington Bridge Bus Station Development Venture
                                              Station Development Venture LLC
                                                                          LLC


                                  Schedule
                                  Schedule 99 —
                                              – Page
                                                Page 11 of
                                                        of 22
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                 Exhibit A -
                      Stalking Horse Agreement Pg 93 of 95



      Supreme Court, New
      Supreme Court, New York
                         York County
                              County
      Index No. 159755/2018
      Index No. 159755/2018

11.
11.   Mahoney v.
      Mahoney   v. George
                   George Washington
                          Washington Bridge
                                     Bridge Bus
                                            Bus Station Development Venture
                                                Station Development Venture LLC et al.
                                                                            LLC et al.
      Supreme Court, Bronx
      Supreme Court,  Bronx County
                            County
      Index No.
      Index No. 33198/2018E
                33198/2018E

12.
12.   FTI Consulting,
      FTI Consulting, Inc. v. George
                      Inc. v. George Washington
                                     Washington Bridge
                                                Bridge Bus
                                                       Bus Station Development Venture
                                                           Station Development Venture
      LLC
      LLC
      Supreme Court, New
      Supreme Court,  New York
                           York County
                                County
      Index No. 655425/2019
      Index No. 655425/2019

13.
13.   Café at
      Café  at 178th
               178th LLC
                      LLC et  al. v.
                           et al.  v. George
                                      George Washington
                                             Washington Bridge
                                                        Bridge Bus
                                                               Bus Station Development
                                                                   Station Development
      Venture LLC
      Venture  LLC
      Supreme   Court, New
      Supreme Court,   New York
                           York County
                                  County
      Index No.
      Index No. 652001/2019
                 652001/2019

14.
14.   Padilla v.
      Padilla v. The City of
                 The City of New
                             New York
                                  York
      Supreme    Court, New
      Supreme Court,    New York
                             York County
                                  County
      Index No. 159235/2019
      Index No.   159235/2019

15.
15.   Castro v.
      Castro v. Port
                Port Authority
                     Authority of
                               of New
                                  New York
                                      York and
                                           and New
                                               New Jersey et al.
                                                   Jersey et al.
      Supreme   Court, Bronx
      Supreme Court,   Bronx County
                             County
      Index No.
      Index No. 24002/2015E
                 24002/2015E

16.
16.   Valverde v.
      Valverde v. Marshall's
                  Marshall’s et
                             et al.
                                al.
      Supreme  Court, New
      Supreme Court,  New York
                           York County
                                  County
      Index No. 150692/2020
      Index No. 150692/2020

17.
17.   Any and
      Any  and all
               all litigation arising under
                   litigation arising under or
                                            or relating
                                                relating to
                                                         to the
                                                            the Seller’s Bankruptcy Case
                                                                Seller's Bankruptcy Case including
                                                                                         including
      any and
      any and all
              all litigation
                  litigation with
                             with Tutor  Perini Building
                                   Tutor Perini  Building Corporation.
                                                           Corporation.




                                    Schedule
                                    Schedule 99 —
                                                – Page
                                                  Page 22 of
                                                          of 22
19-13196-dsj    Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50   Exhibit A -
                      Stalking Horse Agreement Pg 94 of 95



                                   SCHEDULE 10
                                   SCHEDULE 10

                                  SUBTENANT A/R
                                  SUBTENANT A/R

See attached.
See attached.




                               Schedule 10 —
                               Schedule 10 – Page
                                             Page 11 of
                                                     of 11
                               19-13196-dsj       Doc 467-1 Filed 03/25/21 Entered 03/25/21 10:34:50                                Exhibit A -
                                                        Stalking Horse Agreement Pg 95 of 95

                                               GWB Bus
                                               GWB     Station Develop
                                                   Bus Station Development  Venture LLC
                                                                       ment Venture LLC
                                                             Aging Summa
                                                         AIR Aging
                                                        AIR        Summaryry
                                                                  As of
                                                                  As          24, 2021
                                                                        March 24,
                                                                     of March     2021

                                                                                                                                      151 and
                                                                                                                                      151 and
                                                    Current
                                                    Current     11--30
                                                                    30        31 -- 60
                                                                              31    60      61 -- 90
                                                                                            61    90     91-120
                                                                                                         91 - 120     121 -- 150
                                                                                                                      121    150        over
                                                                                                                                        over         Total
                                                                                                                                                     Total
        Vista Eyecare
E1.2 -- Vista
E1.2          Eyecare                                                                                                                  33,818.85
                                                                                                                                       33,818.85       33,818.85
                                                                                                                                                        33,818.85
   .4 --CitiBank
E1.4
E1      CitiBank                                                                               532.02
                                                                                               532.02       593.50
                                                                                                            593.50        593.50
                                                                                                                          593.50        8,059.49
                                                                                                                                        8,059.49         9,778.51
                                                                                                                                                         9,778.51
E1.6
E1 .6 -- RCBS Media Group
         RCBS Media Group                                          500.00
                                                                   500.00                                                                                 500.00
                                                                                                                                                          500.00
        Blink Fitness
E3.1 -- Blink
E3.1          Fitness                                           22,249.00
                                                                22,249.00      22,249.00
                                                                               22,249.00     22,249.00
                                                                                             22,249.00    22,249.00
                                                                                                          22,249.00     22,249.00
                                                                                                                        22,249.00       18,007.00
                                                                                                                                        18,007.00     129,252.00
                                                                                                                                                      129,252.00
W1.10B           City Corp.
          Credit City
W1.10B -- Credit      Corp.                                                                   1,246.83
                                                                                              1,246.83                                     ,903.24
                                                                                                                                         99,903.24      11 ,150.07
                                                                                                                                                        11;150.07
W1
VV1.2         Warner Cable
         Time Warner
   .2 -- Time        Cable                                                                                                                ,772.42
                                                                                                                                        66,772.42          ,772.42
                                                                                                                                                         66,772.42

W1 .3 -- INHO
W1.3          Beauty Inc.
         INHO Beauty Inc.                                                      15,708.88
                                                                               15,708.88                                                                15,708.88
                                                                                                                                                        15.708.88
   .5A -- Cobbler
W1.5A
W1                   Shine 4211
          Cobbler && Shine      GWB, LLC
                           4211 GWB, LLC                          3,881.78
                                                                  3,881.78        ,881.78
                                                                                33,881.78     3,881.78
                                                                                              3,881.78     1,975.12
                                                                                                           1.975.12      1,975.12
                                                                                                                         1,975.12       13,019.62
                                                                                                                                        13,019.62         8.615.20
                                                                                                                                                        228,615.20

        Fine Fare
W1.7 -- Fine
W1.7              Fresh Supermarket
             Fare Fresh Supermarket                                                                                                    106,801.72
                                                                                                                                       106,801.72      106,801.72
                                                                                                                                                       106,801.72
W1.9A -- Gateway
W1.9A            News Stands
         GateWay News Stands                                                                                                             3,983.92
                                                                                                                                         3,983.92        3,983.92
                                                                                                                                                         3,983.92
W2.2 -- Marshalls
W2.2    Marshalls                                                                                                                       90,524.93
                                                                                                                                        90,524.93       90,524.93
                                                                                                                                                        90,524.93
         GWB 4971,
W2.4A -- GWB
W2.4A                    VS Berry
                   Corp. VS
             4971, Corp.    Berry                                                                                                        5,415.20
                                                                                                                                         5,415.20        5,415.20
                                                                                                                                                         5,415.20
W2.5 -- Gateway
W2.5            News Stands
        GateWay News Stands                                                                                                              8,949.20
                                                                                                                                         8,949.20        8,949.20
                                                                                                                                                         8,949.20
TOTAL
TOTAL                                               $$   0.00 $$ 26,630.78
                                                         0.00    26,630.78   $$ 41
                                                                                41,839.66                  24,817.62 $$ 24,817.62
                                                                                              27,909.63 $$ 24,817.62
                                                                                   ,839.66 $$ 27,909.63                              305,255.59 $$
                                                                                                                        24,817.62 $$ 305,255.59        451 ,270.90
                                                                                                                                                       451,270.90


Note:
Note:

 Marshalls A/R relates
 Marshalls AIR         only to
               relates only    Cooling Tower
                            to Cooling Tower
 Fine      A/R relates
 Fine Fare AIR         only to
               relates only    Cooling Tower
                            to Cooling Tower
